Exhibit 10.25

LOAN AGREEMENT

Dated as of December 19, 2014

Between

TCOLV PROPCO LLC, NEVADA PROPERTY 1 LLC, NEVADA RESTAURANT

VENTURE 1 LLC and NEVADA RETAIL VENTURE 1 LLC,

each, a Delaware limited liability company,

collectively, as Borrower

and

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

as Lender



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

  Page  

ARTICLE I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION

  1   

Section 1.1

Definitions   1   

Section 1.2

Principles of Construction   51   

ARTICLE II – GENERAL TERMS

  52   

Section 2.1

Loan Commitment; Disbursement to Borrower   52   

2.1.1

Agreement to Lend and Borrow   52   

2.1.2

Single Disbursement to Borrower   52   

2.1.3

The Note, Mortgage and Loan Documents   52   

2.1.4

Use of Proceeds   52   

2.1.5

Components of the Loan   52   

Section 2.2

Interest Rate   53   

2.2.1

Interest Rate   53   

2.2.2

Interest Calculation   53   

2.2.3

Determination of Interest Rate   53   

2.2.4

Additional Costs   55   

2.2.5

Default Rate   55   

2.2.6

Usury Savings   56   

2.2.7

Interest Rate Cap Agreement   56   

Section 2.3

Loan Payment   58   

2.3.1

Monthly Debt Service Payments   58   

2.3.2

Payments Generally   58   

2.3.3

Payment on Maturity Date   58   

2.3.4

Late Payment Charge   59   

2.3.5

Method and Place of Payment   59   

Section 2.4

Prepayments   59   

2.4.1

Voluntary Prepayments   59   

2.4.2

Mandatory Prepayments   60   

2.4.3

Prepayments After Default   61   

2.4.4

Application of Prepayments to Components   61   

Section 2.5

Release of Property   61   

2.5.1

Release of Property Upon Payment in Full   62   

2.5.2

Release of Release Parcel   62   

2.5.3

Release of Outparcels   65   

Section 2.6

Lockbox Account/Concentration Account/Casino Accounts/Cash Management   68   

2.6.1

Lockbox Account/Concentration Account   68   

2.6.2

Casino Accounts   69   

2.6.3

Cash Management Account   70   

2.6.4

Payments Received Under the Cash Management Agreement   71   

2.6.5

Distributions to Mezzanine Borrowers   71   

Section 2.7

Withholding Taxes   71   

 

-i-



--------------------------------------------------------------------------------

Section 2.8

Extension of the Maturity Date   75    ARTICLE III – CONDITIONS PRECEDENT   76
  

Section 3.1

Conditions Precedent to Closing   76    ARTICLE IV – REPRESENTATIONS AND
WARRANTIES   76   

Section 4.1

Borrower Representations   76   

4.1.1

Organization   76   

4.1.2

Proceedings   77   

4.1.3

No Conflicts   77   

4.1.4

Litigation   77   

4.1.5

Agreements   77   

4.1.6

Title   78   

4.1.7

Solvency   79   

4.1.8

Full and Accurate Disclosure   79   

4.1.9

No Plan Assets   79   

4.1.10

Compliance   80   

4.1.11

Financial Information   80   

4.1.12

Condemnation   81   

4.1.13

Federal Reserve Regulations   81   

4.1.14

Utilities and Public Access   81   

4.1.15

Not a Foreign Person   81   

4.1.16

Separate Lots   82   

4.1.17

Assessments   82   

4.1.18

Enforceability   82   

4.1.19

No Prior Assignment   82   

4.1.20

Insurance   82   

4.1.21

Use of Property   82   

4.1.22

Certificate of Occupancy; Licenses   82   

4.1.23

Flood Zone   83   

4.1.24

Physical Condition   83   

4.1.25

Boundaries   83   

4.1.26

Leases   83   

4.1.27

Survey   84   

4.1.28

Inventory   84   

4.1.29

Filing and Recording Taxes   84   

4.1.30

Special Purpose Entity/Separateness   85   

4.1.31

Marriott License Agreement   88   

4.1.32

Illegal Activity   89   

4.1.33

No Change in Facts or Circumstances; Disclosure   89   

4.1.34

Investment Company Act   89   

4.1.35

Embargoed Person   89   

4.1.36

Principal Place of Business; State of Organization   90   

4.1.37

Environmental Representations and Warranties   90   

4.1.38

Cash Management Account   90   

4.1.39

Gaming Licenses and Operating Permits   91   

4.1.40

Taxes   93   

 

-ii-



--------------------------------------------------------------------------------

4.1.41

Labor   93   

4.1.42

Restaurant Management Agreements   94   

4.1.43

Operating Lease   94   

4.1.44

Intellectual Property   94   

4.1.45

Operation of the Property   95   

4.1.46

Intellectual Property Title and Lien   95   

4.1.47

Condominium   96   

4.1.48

Declaration   96   

4.1.49

REOA   97   

Section 4.2

Survival of Representations   97    ARTICLE V – BORROWER COVENANTS   98   

Section 5.1

Affirmative Covenants   98   

5.1.1

Existence; Compliance with Legal Requirements   98   

5.1.2

Taxes and Other Charges   99   

5.1.3

Litigation   100   

5.1.4

Access to Property   100   

5.1.5

Notice of Default   100   

5.1.6

Cooperate in Legal Proceedings   100   

5.1.7

Perform Loan Documents   100   

5.1.8

Award and Insurance Benefits   100   

5.1.9

Further Assurances   100   

5.1.10

Principal Place of Business, State of Organization   101   

5.1.11

Financial Reporting   102   

5.1.12

Business and Operations   105   

5.1.13

Title to the Property   105   

5.1.14

Costs of Enforcement   105   

5.1.15

Estoppel Statement   106   

5.1.16

Loan Proceeds   106   

5.1.17

Restaurant Management Agreements   106   

5.1.18

Confirmation of Representations   106   

5.1.19

Environmental Covenants   107   

5.1.20

Leasing Matters   108   

5.1.21

Alterations   111   

5.1.22

Operation of Property   112   

5.1.23

Embargoed Person   116   

5.1.24

Operating Lease   116   

5.1.25

IP Owner Activities   116   

5.1.26

Reserved   117   

5.1.27

Property Agreements   117   

5.1.28

Special Purpose Entity Covenants   118   

5.1.29

Taxes   119   

5.1.30

Performance by Borrower   119   

5.1.31

O&M Program   119   

5.1.32

Payment of Obligations   119   

5.1.33

No Joint Assessment   120   

5.1.34

Declaration   120   

 

-iii-



--------------------------------------------------------------------------------

5.1.35

REOA   121   

5.1.36

Condominium   122   

5.1.37

ERISA   124   

5.1.38

Multiemployer Plan Statements   125   

Section 5.2

Negative Covenants   125   

5.2.1

Operation of Property   126   

5.2.2

Liens   127   

5.2.3

Dissolution   127   

5.2.4

Change In Business   127   

5.2.5

Debt Cancellation   127   

5.2.6

Zoning   128   

5.2.7

No Joint Assessment   128   

5.2.8

Intentionally Omitted   128   

5.2.9

ERISA   128   

5.2.10

Transfers   128   

5.2.11

Operating Lease   134   

5.2.12

License Agreement   135   

5.2.13

Casino Agreements   135   

5.2.14

Condominium Documents   136   

5.2.15

REOA   136    ARTICLE VI – INSURANCE; CASUALTY; CONDEMNATION   137   

Section 6.1

Insurance   137   

Section 6.2

Casualty   141   

Section 6.3

Condemnation   142   

Section 6.4

Restoration   143    ARTICLE VII – RESERVE FUNDS   147   

Section 7.1

Required Repairs   147   

7.1.1

Deposits   147    Section 7.2 Tax and Insurance Escrow Fund   147   

Section 7.3

Replacements and Replacement Reserve   148   

7.3.1

Replacement Reserve Fund   148   

7.3.2

Disbursements from Replacement Reserve Account   149   

7.3.3

Performance of Replacements   149   

7.3.4

Failure to Make Replacements   152   

7.3.5

Balance in the Replacement Reserve Account   152   

Section 7.4

Intentionally Omitted   152   

Section 7.5

Intentionally Omitted   152   

Section 7.6

Excess Cash Flow Reserve Fund   152   

7.6.1

Deposits to the Excess Cash Flow Reserve Account   152   

7.6.2

Release of Excess Cash Flow Reserve Funds   152   

Section 7.7

Reserve Funds, Generally   153    ARTICLE VIII – DEFAULTS   155   

Section 8.1

Event of Default   155   

Section 8.2

Remedies   159   

 

-iv-



--------------------------------------------------------------------------------

Section 8.3

Remedies Cumulative; Waivers   160    ARTICLE IX – SPECIAL PROVISIONS   160   

Section 9.1

Securitization   160   

9.1.1

Sale of Notes and Securitization   160   

9.1.2

Loan Components; Mezzanine Loans   162   

9.1.3

Securitization Costs   164   

Section 9.2

Securitization Indemnification   164   

Section 9.3

Exculpation   167   

Section 9.4

Matters Concerning Manager   169   

Section 9.5

Servicer   170   

Section 9.6

Register   171   

Section 9.7

Matters Concerning Casino Agreements   172    ARTICLE X – MISCELLANEOUS   172   

Section 10.1

Survival   172   

Section 10.2

Lender’s Discretion   172   

Section 10.3

Governing Law   172   

Section 10.4

Modification, Waiver in Writing   174   

Section 10.5

Delay Not a Waiver   174   

Section 10.6

Notices   174   

Section 10.7

Trial by Jury   176   

Section 10.8

Headings   176   

Section 10.9

Severability   176   

Section 10.10

Preferences   176   

Section 10.11

Waiver of Notice   176   

Section 10.12

Remedies of Borrower   177   

Section 10.13

Expenses; Indemnity   177   

Section 10.14

Schedules Incorporated   179   

Section 10.15

Offsets, Counterclaims and Defenses   179   

Section 10.16

No Joint Venture or Partnership; No Third Party; Beneficiaries   179   

Section 10.17

Publicity   179   

Section 10.18

Waiver of Marshalling of Assets   179   

Section 10.19

Waiver of Counterclaim   180   

Section 10.20

Conflict; Construction of Documents; Reliance   180   

Section 10.21

Brokers and Financial Advisors   180   

Section 10.22

Prior Agreements   180   

Section 10.23

Joint and Several Liability   180   

Section 10.24

Intentionally Omitted   180   

Section 10.25

Certain Additional Rights of Lender   181   

Section 10.26

Discounted Payoff   181   

Section 10.27

Use of Borrower Provided Information   182   

Section 10.28

Borrower Affiliate Lender   182   

 

-v-



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1 – Qualified Managers Schedule 1.2 – Qualified Casino Operators
Schedule 1.3 – REOAs Schedule 1.4 – Condominium Documents Schedule 1.5 –
Restaurant SNDAs Schedule 1.6 – Reserved Schedule 1.7 – Restaurant Leases
Schedule 1.8 – Restaurant Managers Schedule 1.9 –
Restaurant Management Agreement Schedule 1.10 – Qualified Licensors
Schedule 2.5.3 – Outparcel Release Amounts Schedule 2.6.2 – Casino Accounts
Schedule 4.1.1 – Organizational Chart of Borrower Schedule 4.1.4 – Litigation
Schedule 4.1.10 – Compliance Schedule 4.1.24 – Physical Condition Schedule
4.1.26 – Leases Schedule 4.1.36 – Organizational ID Numbers Schedule 4.1.39 –
Gaming License Schedule 4.1.41 – Labor Schedule 4.1.41-A – CBAs or Union
Contracts Schedule 4.1.44 – IP Schedule Schedule 5.1.20(f) – Contemplated Lease

 

-i-



--------------------------------------------------------------------------------

Schedule 5.1.21 – Pre-Approved Alterations Schedule 5.1.32(a) – Exit Award
Agreements Schedule 5.1.32(b) – Retention Award Agreements Schedule 8.1(a)(xi) –
Material IP License Exhibit A – Outparcels Exhibit B – Tax Compliance
Certificates Exhibit C – Debt Yield Calculation Exhibit D – Form of Resignation
of Condominium Board

 

-ii-



--------------------------------------------------------------------------------

LOAN AGREEMENT

THIS LOAN AGREEMENT, dated as of December 19, 2014 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking
association chartered under the laws of the United States of America, having an
address at 383 Madison Avenue, New York, New York 10179 (together with its
successors and/or assigns, “Lender”), and TCOLV PROPCO LLC (“Propco Borrower”),
NEVADA PROPERTY 1 LLC (“Operating Borrower”), NEVADA RESTAURANT VENTURE 1 LLC
(“Restaurant Borrower”) and NEVADA RETAIL VENTURE 1 LLC (“Retail Borrower”),
each having its principal place of business at 3708 Las Vegas Boulevard South,
Las Vegas, Nevada 89109 (each, an “Individual Borrower” and collectively,
“Borrower”).

W I T N E S S E T H:

WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined) from
Lender; and

WHEREAS, Lender is willing to make the Loan to Borrower, subject to and in
accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

ARTICLE I – DEFINITIONS; PRINCIPLES OF CONSTRUCTION

Section 1.1 Definitions. For all purposes of this Agreement, except as otherwise
expressly required or unless the context clearly indicates a contrary intent:

“Acceptable Counterparty” shall mean a counterparty to the Interest Rate Cap
Agreement (or the guarantor of such counterparty’s obligations) that (a) has and
shall maintain, until the expiration of the applicable Interest Rate Cap
Agreement, (i) a long-term unsecured debt rating of not less than “A+” by S&P
and a short-term senior unsecured debt rating of at least “A-1” from S&P,
(ii) if any of the Securities or any class thereof in any Securitization are
rated by Moody’s, (x) a long-term unsecured debt rating of not less than “A2”
from Moody’s and a short-term senior unsecured debt rating of at least “P1” from
Moody’s or (y) if no short-term debt rating exists, a long-term senior unsecured
debt rating of at least “A1” from Moody’s, and (iii) if any of the Securities or
any class thereof in any Securitization are rated by Fitch, a long-term
unsecured debt rating of at least “A” by Fitch (and not on Rating Watch
Negative) and a short-term unsecured debt rating of at least “F1” by Fitch (and
not on Rating Watch Negative), or (b) is otherwise acceptable to the Approved
Rating Agencies, as evidenced by a Rating Agency Confirmation to the effect that
such counterparty shall not cause a downgrade, withdrawal or qualification of
the ratings assigned, or to be assigned, to the Securities or any class thereof
in any Securitization.



--------------------------------------------------------------------------------

“Additional Insolvency Opinion” shall mean a non-consolidation opinion letter
delivered in connection with the Loan subsequent to the Closing Date reasonably
satisfactory in form and substance to Lender and, following a Securitization,
satisfactory in form and substance to the Approved Rating Agencies, and from
counsel acceptable to Lender and, following a Securitization, the Approved
Rating Agencies.

“Additional Interest” shall have the meaning set forth in Section 2.4.1 hereof.

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or officer of such Person or of an Affiliate of
such Person.

“Affiliated Manager” shall mean any Manager in which Borrower or Guarantor has,
directly or indirectly, more than twenty percent (20%) of the legal, beneficial
or economic interest therein.

“Agent” shall mean Wells Fargo Bank, National Association, or any successor
Eligible Institution acting as Agent under the Cash Management Agreement.

“ALTA” shall mean American Land Title Association, or any successor thereto.

“Alterations Deposit” shall have the meaning set forth in Section 5.1.21 hereof.

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Property prepared by or on behalf of Borrower in
accordance with Section 5.1.11(e) hereof for the applicable Fiscal Year or other
period.

“Applicable Similar Law” shall have the meaning set forth in Section 5.2.9(c)
hereof.

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(e)
hereof.

“Approved Rating Agencies” shall mean each of S&P, Moody’s, Fitch and
Morningstar or any other nationally-recognized statistical rating agency, in
each case, which has been approved by Lender and designated by Lender to assign
a rating to the Securities and which has assigned a rating to the Securities.

“Assignment of Interest Rate Cap Agreement” shall have the meaning set forth in
Section 2.2.7(a) hereof.

“Assignment of License Agreement” shall mean, that certain comfort letter, dated
as of the date hereof, among Lender, Borrower and Marriott, as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time.

 

-2-



--------------------------------------------------------------------------------

“Assignment of Management Agreement” shall mean, each Assignment of Management
Agreement, Subordination of Management Agreement and Non-Disturbance and
Attornment Agreement, entered into on or after the Closing Date among Lender,
Borrower, Mezzanine Lender, Mezzanine Borrower and the applicable Restaurant
Manager set forth on Schedule 1.5, attached hereto, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Award” shall mean any compensation paid by any Governmental Authority to
Borrower or any of its Affiliates in connection with a Condemnation.

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code or soliciting or causing
to be solicited petitioning creditors for any involuntary petition against such
Person under the Bankruptcy Code; (c) such Person filing an answer consenting to
or otherwise acquiescing in or joining in any involuntary petition filed against
it, by any other Person under the Bankruptcy Code; (d) such Person consenting to
or acquiescing in or joining in an application for the appointment of a
custodian, receiver, trustee, or examiner for such Person or any portion of the
Property other than at the request of Lender; (e) such Person making an
assignment for the benefit of creditors.

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal, state, local or foreign bankruptcy or
insolvency law.

“Basic Carrying Costs” shall mean, for any period, the sum of the following
costs: (a) Taxes, (b) Other Charges and (c) Insurance Premiums.

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

“Borrower Transfer Restriction Agreement” shall mean collectively, (i) that
certain transfer restriction agreement with respect to the Class A membership
interests in Operating Borrower between Voteco and Mezzanine A Operating
Borrower, to be entered into after the date hereof upon receipt of all required
approvals by applicable Gaming Authorities, (ii) that certain transfer
restriction agreement with respect to direct or indirect the Class A membership
interests in Operating Borrower between Voteco or the sole equity member of
Voteco (owning 100% of the voting interests in Voteco) and Mezzanine B Operating
Borrower, to be entered into after the date hereof upon receipt of all required
approvals by applicable Gaming Authorities and (iii) any replacement transfer
restriction agreement entered into between a Mezzanine Borrower and an indirect
owner of the voting membership interests in Voteco in accordance with the terms
hereunder.

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(h) hereof.

 

-3-



--------------------------------------------------------------------------------

“BREP” shall mean the Guarantor and any other parallel partnerships and
alternative investment vehicles comprising the real estate fund commonly known
as Blackstone Real Estate Partners VII L.P.

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which any of (a) national banks in New York, New York, or (b) the place of
business of the trustee under a Securitization (or, if no Securitization has
occurred, Lender), or (c) the place of business of any Servicer or the financial
institution that maintains any collection account for or on behalf of any
Servicer or any Reserve Funds or (d) the New York Stock Exchange or the Federal
Reserve Bank of New York is not open for business.

“Calculation Date” shall mean the last day of each calendar quarter during the
Term and any day on which there is a prepayment of any portion of the
outstanding principal amount of the Loan pursuant to Section 2.4.1 hereof.

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including
expenditures for building improvements or major repairs and replacements).

“Cash Management Account” shall have the meaning set forth in Section 2.6.3
hereof.

“Cash Management Agreement” shall mean that certain Cash Management Agreement,
dated as of the date hereof, by and among Borrower, Mezzanine Borrower, Lender,
Mezzanine Lender and Agent, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Cash Trap Event” shall mean the occurrence of any one or more of the following
events: (a) an Event of Default; (b) a Mezzanine Loan Default; (c) a Debt Yield
Trigger Event; (d) a foreclosure, transfer-in-lieu of foreclosure or other
remedial action by Mezzanine Lender following a Mezzanine Loan Default (a
“Mezzanine Foreclosure Event”) or (e) a Gaming Proceeding Default (except if
such Gaming Proceeding Default is with respect to an individual Person and the
Gaming License that is the subject of such Gaming License Default or Gaming
Proceeding Default shall not be required under Legal Requirements for the
operation of the Casino Component in the usual course of business and in
substantially the same manner and standard as was operated prior to such
action).

“Cash Trap Event Cure” shall mean (a) no Event of Default shall be continuing,
and in the event that the related Cash Trap Event occurred solely as a result of
an Event of Default, Lender (in its sole and absolute discretion) shall have
accepted a cure by Borrower of such Event of Default, (b) no Mezzanine Loan
Default shall be continuing, and in the event that the related Cash Trap Event
occurred solely as a result of a Mezzanine Loan Default, the applicable
Mezzanine Lender shall have accepted a cure by the applicable Mezzanine Borrower
of such Mezzanine Loan Default or otherwise waived such Mezzanine Loan Default
and shall not have otherwise accelerated the Mezzanine Loan, moved for a
receiver or commenced foreclosure proceedings, (c) in the event that the related
Cash Trap Event occurred as a result of a Debt Yield Trigger Event, the
achievement of a Debt Yield Cure, (d) in the event that the related Cash Trap
Event occurred as a result of a Mezzanine Foreclosure Event, Mezzanine Lender or
its designee

 

-4-



--------------------------------------------------------------------------------

shall enter into a replacement operating lease with respect to the Property in
accordance with the terms hereunder and (e) in the event that the related Cash
Trap Event occurred as a result of a Gaming Proceeding Default, Borrower
(1) causes the proceeding which is the subject of the Gaming Proceeding Default
to be terminated, (2) the proceeding concludes without the occurrence of a
Gaming License Default, or (3) enters into a Casino Management Agreement (or
replacement Casino Management Agreement) with a Casino Operator in accordance
with the terms of Section 5.1.27(a) hereof.

“Cash Trap Period” shall mean the period commencing on the occurrence of a Cash
Trap Event and continuing until the date of a Cash Trap Event Cure.

“Casino Accounts” shall have the meaning set forth in Section 2.6.2(a) hereof.

“Casino Bank” shall mean the clearing bank which establishes, maintains and
holds the Casino Account, which shall be an Eligible Institution.

“Casino Agreement” shall have the meaning set forth in Section 5.1.27(a) hereof.

“Casino Components” shall mean, collectively, those portions of the Property
devoted to the operation of casino gaming operations, including (without
limitation) those areas devoted to the conduct of games of chance, facilities
associated directly with gaming operations including, without limitation, casino
support areas such as surveillance and security areas, cash cages, counting and
accounting areas and gaming back-of-the-house areas in each case, to the extent
the operation thereof requires a Gaming License under applicable Gaming Laws.

“Casino Custodial Funds” means the following funds collected by Operating
Borrower on a third party’s behalf that must be paid or remitted to a third
party: (i) tokes, tips, gratuities or service charges with respect to
entertainment, gaming, food, beverage or other guest services owed to employees
working at the Casino Components of the Property; (ii) deposits from gaming
customers (including front money), and (iii) Casino Taxes.

“Casino Management Agreement” shall have the meaning set forth in
Section 5.1.27(a) hereof.

“Casino Operating Balance” shall have the meaning set forth in Section 2.6.2(a)
hereof.

“Casino Operating Lease” shall have the meaning set forth in Section 5.1.27(a)
hereof.

“Casino Operator” shall mean, (i) a Qualified Casino Operator or (ii) a third
party casino operator who holds all necessary approvals, consents and licenses
required to operate the Casino Component of the Property under all applicable
Legal Requirements, who is operating the Casino Component of the Property in
accordance with the terms and provisions of this Agreement pursuant to a Casino
Agreement.

“Casino Purposes” shall mean the payment of the costs and expenses of Operating
Borrower in connection with the gaming operations of the Casino Component, with
respect to: (i) the payment of Casino Taxes, (ii) the return or payment of
Casino Custodial Funds, (iii) the payment of gaming checks, marker checks, cash
vault activity, (iv) the payment of winnings to gaming customers, and (v) other
similar costs and expenses of Operating Borrower in connection with the gaming
operations of the Casino Component.

 

-5-



--------------------------------------------------------------------------------

“Casino Rents” shall mean those Rents which constitute income and proceeds from
all casino and other gaming operations at the Property, including, without
limitation, blackjack, dice, other table games, baccarat, keno operation, slot
machines and other mechanical or computerized gaming devices.

“Casino Taxes” shall mean all taxes that are collected by Operating Borrower (or
a Manager on behalf of Borrower) that are required to be paid to a federal,
state or local taxing authority relating to gaming operations and the Casino
Components, including without limitation, (x) withholding taxes relating to
winnings of gaming customers, (y) Nevada live entertainment taxes and (z) gaming
taxes.

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

“Casualty/Condemnation Threshold Amount” shall mean Twenty -Five Million and
No/100 Dollars ($25,000,000.00).

“Casualty Consultant” shall have the meaning set forth in Section 6.4(b)(ii)
hereof.

“Casualty Retainage” shall have the meaning set forth in Section 6.4(b)(iv)
hereof.

“Cause” shall mean, with respect to an Independent Director, (a) acts or
omissions by such Independent Director that constitute systematic and persistent
or willful disregard of such Independent Director’s duties, (b) such Independent
Director has been indicted or convicted for any crime or crimes of moral
turpitude or dishonesty or for any violation of any Legal Requirements, (c) such
Independent Director no longer satisfies the requirements set forth in the
definition of “Independent Director”, (d) the fees charged for the services of
such Independent Director are materially in excess of the fees charged by the
other providers of Independent Directors listed in the definition of
“Independent Director”, (e) the death or incapacity of such Independent Director
or (e) any other reason for which the prior written consent of Lender shall have
been obtained.

“Closing Date” shall mean the date of the funding of the Loan.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean, collectively, whether now or hereafter acquired,
(a) the Property, (b) the IP Collateral and (c) any other asset or property
subject to the Lien of the Mortgage.

“Collective Bargaining Agreement” shall mean, any collective bargaining
agreement or union contract with respect to employees and other laborers at the
Property that may be entered into after the date hereof by any Individual
Borrower, as any of the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

-6-



--------------------------------------------------------------------------------

“Component” shall mean, individually, any one of Component A-1, Component A-2,
Component A-3, Component A-4 and Component A-5 and “Components” shall mean,
collectively, Component A-1, Component A-2, Component A-3, Component A-4,
Component A-5 and Component A-6.

“Component A-1” shall mean the component of the Loan designated as “A-1” in
Section 2.1.2 hereof.

“Component A-2” shall mean the component of the Loan designated as “A-2” in
Section 2.1.2 hereof.

“Component A-3” shall mean the component of the Loan designated as “A-3” in
Section 2.1.2 hereof.

“Component A-4” shall mean the component of the Loan designated as “A-4” in
Section 2.1.2 hereof.

“Component A-5” shall mean the component of the Loan designated as “A-5” in
Section 2.1.2 hereof.

“Component A-6” shall mean the component of the Loan designated as “A-5” in
Section 2.1.2 hereof.

“Concentration Account” shall have the meaning set forth in
Section 2.6.1(a)(ii).

“Concentration Agreement” shall mean that certain Deposit Account Control
Agreement (Account Restricted After Notice) dated the date hereof among
Operating Borrower, Lender and Concentration Bank, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time,
relating to funds deposited in the Concentration Account.

“Concentration Bank” shall mean the clearing bank which establishes, maintains
and holds the Concentration Account, which shall be an Eligible Institution.

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of the Property, or
any interest therein or right accruing thereto, including any right of access
thereto or any change of grade affecting the Property or any part thereof.

“Condemnation Proceeds” shall have the meaning set forth in Section 6.4(b).

“Condominium” shall mean the condominium regime established with respect to the
Property pursuant to its respective Condominium Documents.

“Condominium Board” shall mean, with respect to any Condominium, the board of
directors of the applicable condominium association or governing body.

 

-7-



--------------------------------------------------------------------------------

“Condominium Documents” shall mean the Declarations and all other documentation
governing the condominium regimes constituting the Condominium as described on
Schedule 1.4 hereto.

“Condominium Law” shall mean all applicable local, state and federal laws, rules
and regulations which effect the establishment and maintenance of condominiums
or condominium hotels in the applicable State where the Condominiums are
located.

“Condominium Unit” shall mean each individual condominium unit on the Land (as
defined in the Mortgage) and in the Improvements created by submission of the
Property to the provisions of the Condominium Laws in accordance with the
Condominium Documents.

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise
Section 2.7 Taxes or branch profits Section 2.7 Taxes.

“Consumer Price Index” shall mean the Consumer Price Index as published by the
United States Department of Labor, Bureau of Labor Statistics or any substitute
index hereafter adopted by the Department of Labor.

“Contribution Agreement” shall mean that certain Contribution Agreement among
the Individual Borrowers dated as of the date hereof, as the same may be
amended, restated, replaced or otherwise modified from time to time.

“Control” or “control” shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of management, policies or activities of
a Person, whether through ownership of voting securities, by contract or
otherwise. “Controlled” and “Controlling” shall have correlative meanings.

“Covered Disclosure Information” shall have the meaning set forth in
Section 9.2(b) hereof.

“Covered Rating Agency Information” shall have the meaning set forth in
Section 10.13(d) hereof.

“Custodial Funds” means the following funds collected by Borrower on a third
party’s behalf that must be paid or remitted to a third party and so are not
properly considered “revenue” of Borrower: (i) tips, gratuities or service
charges with respect to food, beverage, banquet or other guest services paid or
received via credit card and owed to employees working at the Property;
(ii) payments or fees received from or on behalf of hotel guests and patrons and
paid or reimbursed to tenants or other vendors or service providers of the
hotels and (iii) amounts paid out to hotel guests or patrons for checks cashed
per diem expense allowances paid.

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums (including, but not limited to, any Spread
Maintenance Payment and/or Breakage Costs) due to Lender in respect of the Loan
under the Note, this Agreement, the Mortgage or any other Loan Document.

 

-8-



--------------------------------------------------------------------------------

“Debt Service” shall mean, with respect to any particular period of time, the
scheduled interest payments due under this Agreement and the Note.

“Debt Service Coverage Ratio” shall mean a ratio for the applicable period in
which:

(a) the numerator is the Net Operating Income (excluding interest on credit
accounts and using annualized operating expenses for any recurring expenses not
paid monthly (e.g., Taxes and Insurance Premiums)) for the immediately preceding
twelve (12) full calendar month period as set forth in the statements required
hereunder and including, for purposes of determining Gross Income from
Operations, payments made to Borrower pursuant to the Interest Rate Cap
Agreement and any Mezzanine Borrower pursuant to any “Mezzanine Interest Rate
Cap Agreement”), without deduction for (i) any management fees incurred in
connection with the operation of the Property, or (ii) amounts paid to the
Reserve Funds, less (A) Replacement Reserve Fund contributions equal to (1) four
percent (4%) of Gross Income from Operations from guest rooms and Food and
Beverage Operations and (2) one half of one percent (0.5%) of all other Gross
Income from Operations (other than non-recurring items) and (B) actual corporate
expenses incurred by the Borrower or any Mezzanine Borrower (but excluding any
non-recurring expenses).

(b) the denominator is the aggregate amount of (i) Debt Service for each of the
Components of the Loan and (ii) Mezzanine Debt Service for such period.

“Debt Yield” shall mean, for any date of determination, the percentage obtained
by dividing:

(a) the Net Operating Income (excluding interest on credit accounts and using
annualized operating expenses for any recurring expenses not paid monthly (e.g.,
Taxes and Insurance Premiums)) for the immediately preceding twelve (12) full
calendar month period as set forth in the statements required hereunder,
including, for purposes of calculating the Operating Expense component of Net
Operating Income, Replacement Reserve Fund contributions equal (1) to four
percent (4%) of Gross Income from Operations from guest rooms and Food and
Beverage Operations and one half of one percent (0.5%) of all other Gross Income
from Operations (other than non-recurring items); by

(b) the sum of the outstanding principal balances of (i) all Components of the
Loan and (ii) the Mezzanine Loans on the date of determination.

For reference purposes, a sample calculation of the Debt Yield is attached as
Exhibit C hereto.

“Debt Yield Cure” shall mean (a) no Event of Default or Mezzanine Loan Default
shall be continuing and (b) the achievement of a Debt Yield equal to or
exceeding the Required Debt Yield for the two (2) consecutive calendar quarters
immediately preceding the Calculation Date based upon the trailing twelve
(12) month period immediately preceding such Calculation Date (which Required
Debt Yield may be achieved, at Borrower’s sole discretion, by making voluntary
prepayments in accordance with the terms of this Agreement in amounts necessary
to achieve a Debt Yield equal to or exceeding the Required Debt Yield; provided
that in the event the Required Debt Yield is achieved by such a prepayment, the
Debt Yield Trigger Period shall

 

-9-



--------------------------------------------------------------------------------

terminate upon such prepayment); provided, that any such prepayment made by
Borrower, Mezzanine A Borrower or Mezzanine B Borrower is applied pro rata among
the Loan, the Mezzanine A Loan and the Mezzanine B Loan.

“Debt Yield Trigger Event” shall mean a Debt Yield, as determined by Lender, of
less than the Required Debt Yield on any Calculation Date for the two
consecutive calendar quarters immediately preceding the Calculation Date, based
upon the trailing twelve (12) month period immediately preceding such
Calculation Date.

“Debt Yield Trigger Period” shall mean the period commencing on the occurrence
of a Debt Yield Trigger Event and continuing until the occurrence of a Debt
Yield Cure.

“Declaration” shall mean, collectively, (i) that certain Declaration of
Covenants, Conditions and Restrictions and Reservation of Easements for The
Cosmopolitan of Las Vegas West Tower, by Operating Borrower, dated January 10,
2011, as assigned pursuant to that certain Assignment and Assumption of
Declaration of Covenants, Conditions and Restrictions and Reservation of
Easements for The Cosmopolitan of Las Vegas West Tower, by and among Operating
Borrower, as assignor, and Propco Borrower, as assignee, and (ii) that certain
Declaration of Covenants, Conditions and Restrictions and Reservation of
Easements for The Cosmopolitan of Las Vegas East Tower, by Operating Borrower,
dated January 10, 2011, as assigned pursuant to that certain Assignment and
Assumption of Declaration of Covenants, Conditions and Restrictions and
Reservation of Easements for The Cosmopolitan of Las Vegas East Tower, by and
among Operating Borrower, as assignor, and Propco Borrower, as assignee, as each
of the same may be amended, restated, supplemented or otherwise modified in
accordance with the terms hereof.

“Deductible Guaranty” means a guarantee by Guarantor of the Guarantor Excess
Deductible Obligations.

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

“Default Rate” shall mean, with respect to the Loan, a rate per annum equal to
the lesser of (a) the Maximum Legal Rate or (b) three percent (3%) above the
Interest Rate otherwise applicable to each Component.

“Determination Date” shall mean, with respect to each Interest Period, the date
that is two (2) London Business Days prior to the commencement date of such
Interest Period.

“Disclosure Document” shall mean a prospectus, prospectus supplement (including
any amendment or supplement to either thereof), private placement memorandum, or
similar offering memorandum, offering circular, structural and collateral term
sheet, in each case in preliminary or final form and including all exhibits and
annexes thereto, used in connection with a Securitization.

“Discounted Payoff” shall have the meaning set forth in Section 10.26 hereof.

 

-10-



--------------------------------------------------------------------------------

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity that has a Moody’s rating of at least “Baa3” and which, in the case of
a state chartered depository institution or trust company, is subject to
regulations substantially similar to 12 C.F.R. §9.10(b), having in either case a
combined capital and surplus of at least $50,000,000.00 and subject to
supervision or examination by federal and state authority. An Eligible Account
will not be evidenced by a certificate of deposit, passbook or other instrument.

“Eligible Institution” shall mean either (i) a depository institution or trust
company insured by the Federal Deposit Insurance Corporation, the short-term
unsecured debt obligations or commercial paper of which are rated at least
“A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of accounts in
which funds are held for thirty (30) days or less (or, in the case of Letters of
Credit and accounts in which funds are held for more than thirty (30) days, the
long-term unsecured debt obligations of which are rated at least “A+” by S&P,
“Aa3” by Moody’s and “A+” by Fitch) or (ii) Wells Fargo Bank, National
Association, provided, that with respect to (ii) above, the ratings by each
Approved Rating Agency for the short term unsecured debt obligations or
commercial paper and long term unsecured debt obligations of the same does not
decrease below the ratings in effect on the Closing Date.

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

“Employee Data” shall have the meaning set forth in Section 5.1.22(i) hereof.

“Employee Plan” shall mean any employee benefit plan (as defined in Section 3(3)
of ERISA) subject to Title IV or Section 302 of ERISA or Section 412 of the Code
and maintained and/or contributed to by Borrower or any of its ERISA Affiliates
(or that was maintained and/or contributed to by any such Person at any time
during the six (6) calendar years preceding the date of any borrowing
hereunder).

“Environmental Indemnity” shall mean that certain Environmental Indemnity
Agreement, dated as of the date hereof, executed by Borrower in connection with
the Loan for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

“Environmental Law” means any present and future federal, state and local laws,
statutes, ordinances, rules, regulations and the like, as well as common law,
relating to Hazardous Substances, relating to liability for or costs of
Remediation or prevention of Releases of Hazardous Substances or relating to
liability for or costs of other actual or threatened danger to human health or
the environment. The term “Environmental Law” includes, but is not limited to,
the following statutes, as amended, any successor thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues: the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Substances Transportation Act;
the Resource Conservation and Recovery Act (including but not

 

-11-



--------------------------------------------------------------------------------

limited to Subtitle I relating to underground storage tanks); the Solid Waste
Disposal Act; the Clean Water Act; the Clean Air Act; the Toxic Substances
Control Act; the Safe Drinking Water Act; the Occupational Safety and Health
Act; the Federal Water Pollution Control Act; the Federal Insecticide, Fungicide
and Rodenticide Act; the Endangered Species Act; the National Environmental
Policy Act; and the River and Harbors Appropriation Act. Environmental Law also
includes, but is not limited to, any present and future federal, state and local
laws, statutes, ordinances, rules, regulations and the like, as well as common
law: (a) conditioning transfer of property upon a negative declaration or other
approval of a Governmental Authority of the environmental condition of the
Property; (b) requiring notification or disclosure of Releases of Hazardous
Substances or other environmental condition of the Property to any Governmental
Authority or other Person, whether or not in connection with transfer of title
to or interest in property; (c) imposing conditions or requirements in
connection with environmental permits or other environmental authorization for
lawful activity; (d) relating to nuisance, trespass or other causes of action
related to the Property; (e) relating to wrongful death, personal injury
resulting from environmental conditions or exposure to Hazardous Substances, or
(f) property or other damage in connection with any environmental condition or
use of Hazardous Substances at the Property.

“Environmental Liens” shall have the meaning set forth in Section 5.1.19(a)
hereof.

“Environmental Report” shall have the meaning set forth in Section 4.1.37
hereof.

“Equipment” shall mean any equipment now owned or hereafter acquired by
Borrower, which is used at or in connection with the Improvements or the
Property or is located thereon or therein, including (without limitation) all
Gaming Equipment, machinery, equipment, furnishings, and electronic
data-processing and other office equipment now owned or hereafter acquired by
Borrower and any and all additions, substitutions and replacements of any of the
foregoing), together with all attachments, components, parts, equipment and
accessories installed thereon or affixed thereto.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated thereunder.

“ERISA Affiliate” shall mean any Person that for purposes of Title IV of ERISA
is a member of the Borrower’s or Guarantor’s controlled group, under common
control with the Borrower or Guarantor within the meaning of Section 414 of the
Code.

“ERISA Event” shall mean (a) the occurrence with respect to an Employee Plan of
a reportable event, within the meaning of Section 4043 of ERISA, unless the
30-day notice requirement with respect thereto has been waived by the Pension
Benefit Guaranty Corporation (or any successor) (“PBGC”) or regulation; (b) the
application for a minimum funding waiver with respect to an Employee Plan;
(c) the termination of an Employee Plan, pursuant to Section 4041(a)(2) of
ERISA; (d) the conditions set forth in Section 430(k) of the Code or
Section 303(k)(1)(A) and (B) of ERISA to the creation of a lien upon property or
assets or rights to property or assets of the Borrower or any of its ERISA
Affiliates for failure to make a required payment to an Employee Plan are
satisfied; (e) the termination of an Employee Plan by the PBGC pursuant to
Section 4042 of ERISA, or the appointment of a trustee to administer, an

 

-12-



--------------------------------------------------------------------------------

Employee Plan; (f) any failure by any Employee Plan to satisfy the minimum
funding standards, within the meaning of Sections 412 or 430 of the Code or
Section 302 of ERISA, whether or not waived; (g) the determination that any
Employee Plan is or is expected to be in “at-risk” status, within the meaning of
Section 430 of the Code or Section 303 of ERISA, (h) the imposition of liability
with respect to the withdrawal or partial withdrawal from a Multiemployer Plan
or a determination that a Multiemployer Plan is, or is expected to be
“insolvent” (within the meaning of Section 4245 of ERISA), in “reorganization”
(within the meaning of Section 4241 of ERISA) or in “endangered” or “critical
status” (within the meaning of Section 432 of the Code or Section 305 of ERISA)
or (i) the incurrence by the Borrower or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Employee Plan.

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

“Excess Cash Flow” shall mean all remaining amounts on deposit in the Cash
Management Account after the payment or disbursement of all escrows, reserves,
approved Operating Expenses, Debt Service, Mezzanine Debt Service, and other
amounts permitted to be paid in accordance with the Loan Documents and the
Mezzanine Loan Documents.

“Excess Cash Flow Reserve Account” shall have the meaning set forth in
Section 7.6.1 hereof.

“Excess Cash Flow Reserve Fund” shall have the meaning set forth in
Section 7.6.1 hereof.

“Excess Net Proceeds” shall have the meaning set forth in Section 6.4(b)(vii).

“Exchange Act” shall have the meaning set forth in Section 9.1.1(h) hereof.

“Exchange Act Filing” shall mean a filing pursuant to the Exchange Act in
connection with or relating to a securitization.

“Excluded Entity” shall mean (i) BREP, (ii) any Public Vehicle, (iii) Prospect
Hotel Advisors, L.L.C. and certain employees of Borrower or Affiliates of
Borrower; provided, that with respect to clause (iii), it owns a direct or
indirect interest equity in Borrower and such interest is less than three
percent (3%) of the direct or indirect equity interests in Borrower and (iv) any
direct or indirect legal or beneficial owner of BREP, a Public Vehicle or the
Persons referenced in clause (iii) (to the extent clause (iii) is satisfied),
including, without limitation, any shareholder, partner, member and/or
non-member manager of the foregoing.

“Excluded Taxes” shall mean any of the following Section 2.7 Taxes imposed on or
with respect to a Lender or Agent: (a) Section 2.7 Taxes imposed on (or measured
by) net income (however denominated), franchise Section 2.7 Taxes, and branch
profits Section 2.7 Taxes, in each case, (i) imposed as a result of such Lender
or Agent being organized under the laws of, or having its principal office or,
in the case of any Lender, applicable lending office located in, the
jurisdiction imposing such Section 2.7 Tax, or (ii) that are Other Connection
Taxes, (b) in the case of a Lender, U.S. federal withholding Section 2.7 Taxes
resulting from any law in effect on the date such Lender acquires an interest in
a Loan or commitment pursuant to this Agreement or designates a new lending
office, except to the extent that such Lender (or its assignor, if any) was

 

-13-



--------------------------------------------------------------------------------

entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Borrower with respect to such Section 2.7 Taxes
pursuant to Section 2.7, (c) any Section 2.7 Taxes attributable to such Lender’s
failure to comply with Section 2.7(e), and (d) any Section 2.7 Taxes imposed
under FATCA.

“Executive Personnel” shall have the meaning set forth in Section 5.1.22(i)
hereof.

“Exit Award Agreements” shall mean those certain agreements set forth on
Schedule 5.1.32(a) attached hereto, as amended, modified or supplemented.

“Extended Maturity Date” shall have the meaning set forth in Section 2.8 hereof.

“Extension Option” shall have the meaning set forth in Section 2.8 hereof.

“Extension Term” shall have the meaning set forth in Section 2.8 hereof.

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(f)
hereof.

“Face Amount” shall mean the actual principal amount of the related Mezzanine
Loan that is being retired pursuant to a Discounted Payoff.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantially
comparable and not materially more onerous to comply with), any current or
future regulations issued thereunder or official interpretations thereof and any
intergovernmental agreements entered into pursuant to Section 1471(b)(1) of the
Code, and any intergovernmental agreements entered into by the United States in
connection with the implementation of such Sections of the Code (or any such
amended or successor version therein).

“FF&E” shall mean, collectively, furnishings, Fixtures and Equipment located in
the guest rooms, hallways, lobbies, restaurants, lounges, meeting and banquet
rooms, parking facilities, public areas or otherwise in any portion of the
Property, including (without limitation) all beds, chairs, bookcases, tables,
carpeting, drapes, couches, luggage carts, luggage racks, bars, bar fixtures,
radios, television sets, intercom and paging equipment, electric and electronic
equipment, heating, lighting and plumbing fixtures, fire prevention and
extinguishing apparatus, cooling and air-conditioning systems, elevators,
escalators, stoves, ranges, refrigerators, laundry machines, tools, machinery,
boilers, incinerators, switchboards, conduits, compressors, vacuum cleaning
systems, floor cleaning, waxing and polishing equipment, cabinets, lockers,
shelving, dishwashers, garbage disposals, washer and dryers, gaming equipment
and other casino equipment and all other customary hotel and casino resort
equipment and other tangible property owned by Borrower, or in which Borrower or
has or shall have an interest, now or hereafter located at the Property and
useable in connection with the present or future operation and occupancy of the
Property; provided, however, that FF&E shall not include (a) fixed asset
supplies, including, but not limited to, linen, china, glassware, tableware,
uniforms, other hotel inventory and similar items, whether used in connection
with public space or guest rooms, or (b) items owned by tenants, guests or by
third party operators.

 

-14-



--------------------------------------------------------------------------------

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

“Fitch” shall mean Fitch, Inc.

“Fixtures” shall have the meaning set forth in the Mortgage.

“Floating Interest Rate” shall mean a fluctuating rate per annum equal to LIBOR
plus the applicable Spread for each Component; provided, however, in no event
shall LIBOR be deemed to be less than zero.

“Floating Interest Rate Loan” shall mean the Loan at such time as the interest
thereon accrues at a rate of interest based on the Floating Interest Rate.

“Food and Beverage Operations” shall mean all food and beverage operations
(including restaurants) at the Property that are managed or operated by Borrower
or any of its Affiliates, which for the avoidance of doubt, shall not include
any restaurants or food and beverage operations run by unaffiliated third party
managers or tenants.

“Foreclosure” shall have the meaning set forth in Section 9.3(b)(viii) hereof.

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

“Gaming Authorities” shall mean any of the Nevada Gaming Commission, the Nevada
State Gaming Control Board, the Clark County Liquor and Gaming Licensing Board,
the City of Las Vegas and any other gaming regulatory body or any agency which
has, or may at any time after the Closing Date have, jurisdiction over the
gaming activities at the Property or any successor to such authority.

“Gaming Equipment” shall mean any and all gaming devices, gaming device parts
inventory and other related gaming equipment and supplies used in connection
with the operation of a casino, including (without limitation), slot machines,
gaming tables, cards, dice, chips, tokens, player tracking systems, cashless
wagering systems, electronic betting systems, mobile gaming systems, interactive
gaming systems and associated equipment which are located at the Casino
Components, owned or leased by any Individual Borrower and used or useable
exclusively in the present or future operation of slot machines, gaming devises,
gambling games and live games at the Casino Component, together with all
improvements and/or additions thereto.

“Gaming Laws” or “Gaming Regulations” shall mean the provisions of the Nevada
Gaming Control Act, as amended from time to time, all regulations of the Nevada
Gaming Commission promulgated thereunder, as amended from time to time, the
provisions of the Clark County Code, as amended from time to time, and all other
rules, regulations, orders, ordinances, regulations and Legal Requirements of
any Gaming Authority.

 

-15-



--------------------------------------------------------------------------------

“Gaming License” shall mean any license, qualification, franchise,
accreditation, approval, registration, permit, finding of suitability or other
authorization relating to gaming, the gaming business or the operation of a
casino under the Gaming Laws or required by the Gaming Authorities, in each
case, which are necessary for the ownership and/or operation of the casino
gaming operations at the Property.

“Gaming License Default” shall have the meaning set forth in Section 8.1(a)(ix)
hereof.

“Gaming Liquidity Requirement” shall mean the minimum bankroll requirements for
cash and cash equivalents required to be maintained by Operating Borrower
pursuant to Gaming Laws in an amount no greater than is mandated by applicable
law, which requirements may be subject to (a) adjustment in an amount equal to
any incremental increase or decrease in the amount of the Gaming Liquidity
Requirement that is required to be maintained by Operating Borrower under
applicable Gaming Laws as a result of any increase or decrease in gaming
business at the applicable Casino Component, or (b) subject to increase or
decrease due to any change in the applicable requirements under Gaming Laws
generally.

“Gaming Operating Balance” shall have the meaning set forth in Section 2.6.2(a)
hereof.

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise) whether now or
hereafter in existence.

“Grantor Trust” shall mean a grantor trust as defined in subpart E, part I of
subchapter J of the Code.

“Gross Income from Operations” shall mean all income and proceeds (whether in
cash or on credit, and computed on an accrual basis) received by Borrower, or
Manager on behalf of Borrower for the use, occupancy or enjoyment of the
Property, or any part thereof, or received by Borrower or Manager on behalf of
Borrower for the sale of any goods, services or other items sold on or provided
from the Property in the ordinary course of the Property operation, including
without limitation: (a) all income and proceeds received from rental of rooms,
Leases and commercial space, meeting, conference and/or banquet space within the
Property including parking revenue and forfeited deposits; (b) all income and
proceeds received from food and beverage operations and from catering services
conducted from the Property even though rendered outside of the Property;
(c) all income and proceeds from business interruption, rental interruption and
use and occupancy insurance with respect to the operation of the Property (after
deducting therefrom all necessary costs and expenses incurred in the adjustment
or collection thereof) applicable to the period in question; (d) all Awards for
temporary use (after deducting therefrom all costs incurred in the adjustment or
collection thereof and in Restoration of the Property); (e) all income and
proceeds from judgments, settlements and other resolutions of disputes with
respect to matters which would be includable in this definition of “Gross Income
from Operations” if received in the ordinary course of the operation of the
Property (after deducting therefrom all necessary costs and expenses incurred in
the adjustment or collection thereof); (f) interest on credit accounts, rent
concessions or credits, and other required pass throughs and interest on Reserve
Funds; (g) all other income from operation of the Property

 

-16-



--------------------------------------------------------------------------------

(including laundry and vending income) and the IP Collateral, (h) all income and
proceeds received from any rental agreement for any Condominium Units, (i) all
income from the operation of any spa and conference center at the Property,
(j) all income and proceeds collected by Borrower from all casino and other
gaming operations at the Property, including, without limitation, blackjack,
dice, other table games, baccarat, keno operation, slot machines and other
mechanical or computerized gaming devices, and (k) amounts received by Borrower,
Manager (on behalf of Borrower) or any Affiliate of Borrower from or with
respect to the Marriott License Agreement, but excluding, (1) gross receipts
received by lessees, licensees or concessionaires of the Property;
(2) consideration received at the Property for hotel accommodations, goods and
services to be provided at other hotels, although arranged by, for or on behalf
of Borrower, or Manager; (3) income and proceeds from the sale or other
disposition of goods, capital assets and other items not in the ordinary course
of the operation of the Property; (4) Hotel Taxes; (5) Awards (except to the
extent provided in clause (d) above); (6) refunds of amounts not included in
Operating Expenses at any time and uncollectible accounts; (7) gratuities
collected by the Property employees; (8) the proceeds of any permitted
financing; (9) other income or proceeds resulting other than from the use or
occupancy of the Property, or any part thereof, or other than from the sale of
goods, services or other items sold on or provided from the Property in the
ordinary course of business; (10) any credits or refunds made to customers,
guests or patrons in the form of allowances or adjustments to previously
recorded revenues; (11) payments made to Borrower pursuant to the Interest Rate
Cap Agreement; and (12) without duplication of the items referenced in
(1)-(11) above, Custodial Funds and Casino Custodial Funds.

“Guarantor” shall mean, individually and/or collectively as the context
requires, (i) Blackstone Real Estate Partners VII-NQ L.P., a Delaware limited
partnership, (ii) Blackstone Real Estate Partners VII.F-NQ (AV) L.P., a Delaware
limited partnership, (iii) Blackstone Real Estate Partners VII.TE.1-NQ L.P., a
Delaware limited partnership, (iv) Blackstone Real Estate Partners VII.TE.2-NQ
L.P., a Delaware limited partnership, (v) Blackstone Real Estate Partners
VII.TE.3-NQ L.P., a Delaware limited partnership, (vi) Blackstone Real Estate
Partners VII.TE.4-NQ L.P., a Delaware limited partnership, (vii) Blackstone Real
Estate Partners VII.TE.5-NQ L.P., a Delaware limited partnership,
(viii) Blackstone Real Estate Partners VII.TE.6-NQ L.P., a Delaware limited
partnership, (ix) Blackstone Real Estate Partners VII.TE.7-NQ L.P., a Delaware
limited partnership, (x) Blackstone Real Estate Partners VII.TE.8-NQ L.P., a
Delaware limited partnership, (xi) Blackstone Family Real Estate Partnership
VII-SMD L.P., a Delaware limited partnership, and (xii) Blackstone Real Estate
Holdings VII-NQ-ESC L.P., a Delaware limited partnership.

“Guarantor Bankruptcy Event” shall mean if Guarantor or any guarantor or
indemnitor under any guaranty or indemnity issued in connection with the Loan
shall make an assignment for the benefit of creditors or if a receiver,
liquidator or trustee shall be appointed for Guarantor or any guarantor or
indemnitor under any guarantee or indemnity issued in connection with the Loan
or if Guarantor or such other guarantor or indemnitor shall be adjudicated a
bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Guarantor
or such other guarantor or indemnitor, or if any proceeding for the dissolution
or liquidation of Guarantor or such other guarantor or indemnitor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Guarantor or such other
guarantor or indemnitor, upon the same not being discharged, stayed or dismissed
within ninety (90) days.

 

-17-



--------------------------------------------------------------------------------

“Guarantor Related Voteco Owner” shall mean Jonathan Gray, William Stein and
Tyler Henritze or such other Person that is a senior management officer at BREP
that holds the required Gaming Licenses and satisfies other applicable Gaming
Regulations.

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, executed and delivered by Guarantor in connection with the Loan to and
for the benefit of Lender, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Guest Data” shall have the meaning set forth in Section 5.1.22(i) hereof.

“Hazardous Substances” shall mean (i) any and all substances (whether solid,
liquid or gas) defined, listed, or otherwise classified as pollutants, hazardous
wastes, hazardous substances, hazardous materials, extremely hazardous wastes,
or words of similar meaning or regulatory effect under any present or future
Environmental Laws or that may have a negative impact on human health or the
environment, including but not limited to petroleum and petroleum products,
asbestos and asbestos-containing materials, polychlorinated biphenyls, lead,
radon, radioactive materials, flammables and explosives, but excluding
substances of kinds and in amounts ordinarily and customarily used or stored in
similar properties for the purpose of cleaning or other maintenance or
operations and otherwise in compliance with all Environmental Laws and
(ii) mold, mycotoxins, microbial matter and airborne pathogens (naturally
occurring or otherwise).

“Hotel Components” shall mean, collectively, those portions of the Property
devoted to the operation of a hotel and related facilities, excluding the Casino
Component, but including (without limitation) (a) all guest rooms and suites,
hotel amenities, restaurants, conference centers, meeting, banquet and other
public rooms, spa, parking spaces and other facilities of the hotel portion of
the Property, and (b) any theaters or performing arts spaces in the Property in
question.

“Hotel Taxes” shall mean all sales and occupancy taxes collected by Borrower or
Manager (on behalf of Borrower) that are required to be paid to a state or local
taxing authority or similar taxing authority (including, without limitation,
sales taxes, use taxes, occupancy taxes, business license taxes and special
assessments by any municipality or government).

“Improvements” shall have the meaning set forth in the granting clause of the
Mortgage.

“Indebtedness” of a Person, at a particular date, shall mean the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt or preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment,

 

-18-



--------------------------------------------------------------------------------

to supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (g) obligations secured by any Liens, whether or not
the obligations have been assumed (other than the Permitted Encumbrances).

“Indemnified Liabilities” shall have the meaning set forth in Section 10.13(b)
hereof.

“Indemnified Person” shall mean Lender, any Affiliate of Lender and its
designee, (whether or not it is the Lender) that has filed any registration
statement relating to the Securitization or has acted as the sponsor or
depositor in connection with the Securitization, any Affiliate of Lender that
acts as an underwriter, placement agent or initial purchaser of Securities
issued in the Securitization, any other co-underwriters, co placement agents or
co initial purchasers of Securities issued in the Securitization, and each of
their respective officers, directors, partners, employees, representatives,
agents and Affiliates and each Person or entity who Controls any such Person
within the meaning of Section 15 of the Securities Act of 1933, as amended, or
Section 20 of the Security Exchange Act of 1934, as amended, any Person who is
or will have been involved in the origination of the Loan on behalf of Lender,
any Person who is or will have been involved in the servicing of the Loan on
behalf of Lender secured hereby, any Person in whose name the encumbrance
created by the Mortgage is or will have been recorded, any Person who may hold
or acquire or will have held a full or partial interest in the Loan secured
hereby (including, but not limited to, investors or prospective investors in the
Securities, as well as custodians, trustees and other fiduciaries who hold or
have held a full or partial interest in the Loan secured hereby for the benefit
of third parties) as well as the respective directors, officers, shareholders,
partners, employees, agents, servants, representatives, contractors,
subcontractors, affiliates, subsidiaries, participants, successors and assigns
of any and all of the foregoing (including, but not limited to, any other Person
who holds or acquires or will have held a participation or other full or partial
interest in the Loan, whether during the term of the Loan or as a part of or
following a foreclosure of the Loan and including, but not limited to any
successors by merger, consolidation or acquisition of all or a substantial
portion of Lender’s assets and business).

“Indemnified Taxes” shall mean (a) Section 2.7 Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by Borrower under any Loan
Document and (b) to the extent not otherwise described in clause (a) above,
Other Taxes.

“Indemnifying Person” shall mean Borrower and BRE Spade Parent LLC.

“Independent Director” or “Independent Manager” shall mean an individual who has
prior experience as an independent director, independent manager or independent
member with at least three years of employment experience and who is provided by
CT Corporation, Corporation Service Company, National Registered Agents, Inc.,
Wilmington Trust Company, Stewart Management Company, Lord Securities
Corporation or, if none of those companies is then providing professional
Independent Directors, another nationally-recognized company reasonably approved
by Lender, in each case that is not an Affiliate of Borrower and that provides
professional Independent Directors and other corporate services in the ordinary
course of its business, and which individual is duly appointed as an Independent
Director or Independent Manager and is not, and has never been, and will not
while serving as Independent Director or Independent Manager be, any of the
following:

(a) a member, partner, equityholder, manager, director, officer or employee of
Borrower or any of its equityholders or Affiliates (other than serving as an
Independent Director and/or Independent Manager of Borrower or an Affiliate of
Borrower that does not own a direct or indirect ownership interest in Borrower
(provided that Independent Directors and/or Independent Managers of a Principal
shall be permitted to serve as a springing limited partner of its direct
subsidiary) and that is required by a creditor to be a single purpose bankruptcy
remote entity, provided that such Independent Director or Independent Manager is
employed by a company that routinely provides professional Independent Directors
or Independent Managers in the ordinary course of its business);

 

-19-



--------------------------------------------------------------------------------

(b) a creditor, supplier or service provider (including provider of professional
services) to Borrower or any of its equityholders or Affiliates (other than a
nationally-recognized company that routinely provides professional Independent
Directors or Independent Managers and other corporate services to Borrower or
any of its Affiliates in the ordinary course of its business);

(c) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or

(d) a Person that controls (whether directly, indirectly or otherwise) any of
(a), (b) or (c) above.

A natural person who otherwise satisfies the foregoing definition and satisfies
subparagraph (a) by reason of being the Independent Director or Independent
Manager of a “special purpose entity” affiliated with Borrower that does not own
a direct or indirect ownership interest in Borrower shall be qualified to serve
as an Independent Director of the Borrower, provided that the fees that such
individual earns from serving as an Independent Director of affiliates of
Borrower in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year. For purposes of this
paragraph, a “special purpose entity” is an entity, whose organizational
documents contain restrictions on its activities and impose requirements
intended to preserve such entity’s separateness that are substantially similar
to those contained in the definition of Special Purpose Entity of this
Agreement.

“Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.

“Initial Maturity Date” shall mean the Payment Date occurring in January 2017.

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Richards, Layton & Finger, P.A., in
connection with the Loan.

“Insurance Premiums” shall have the meaning set forth in Section 6.1(b) hereof.

“Insurance Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Intellectual Property” shall mean all right, title and interest in any
intellectual property worldwide, including: (a) Trademarks; (b) patents issued
by the United States or the equivalent thereof in any other country, industrial
designs, and applications for any of the foregoing,

 

-20-



--------------------------------------------------------------------------------

including any continuations, divisionals, continuations in part, renewals,
extensions and reissues, and the inventions disclosed or claimed therein;
(c) copyrights in published and unpublished works of authorship, whether
registered or unregistered in the United States or any other country, whether as
author, assignee, or transferee (including without limitation databases and
other compilations of information, computer software, middleware, user
interface, source code, object code, algorithms and the like, and user manuals
and other training documentation related thereto), all derivative works,
renewals, extensions, restorations, and reversions thereof; (d) domain names;
(e) trade secrets, proprietary confidential information and operational systems,
including confidential know-how, processes, schematics, concepts, ideas,
inventions, business methods and processes, marketing plans, research and
development, formulae, drawings, prototypes, models, designs, customer and
supplier information and lists, databases and other compilations of information,
historical guest lists, mailing lists, computer software and systems (including
reservations and other hotel systems) and user manuals and other training
documentation related thereto, and other nonpublic, confidential, or proprietary
information; (f) any registrations, applications for registration or issuance,
recordings, reissues, renewals, divisions, continuations, and extensions
relating to any or all of the foregoing; (g) income, fees, royalties, damages
and payments now and hereafter due and/or payable thereunder and with respect
thereto, including, without limitation, damages, claims and payments for past,
present or future infringements or other violations thereof relating to any or
all of the foregoing; (h) rights to sue for past, present and future
infringements and other violations thereof relating to any or all of the
foregoing; and (i) for all of the foregoing, any of which is now owned, acquired
or developed after the Closing Date.

“Interest Period” shall mean with respect to any Component (a) the period
commencing on the Closing Date and ending on (and including) January 14, 2015
and (b) thereafter, the period commencing on the fifteenth (15th) day of each
calendar month and ending on (and including) the fourteenth (14th) day of the
following calendar month. Each Interest Period set forth in clause (b) above
shall be a full month and shall not be shortened by reason of any payment of the
Loan prior to the expiration of such Interest Period.

“Interest Rate” shall mean the rate at which the outstanding principal amount of
the Loan bears interest from time to time in accordance with Section 2.2.3
hereof.

“Interest Rate Cap Agreement” shall mean, collectively, one or more interest
rate protection agreements (together with the confirmation and schedules
relating thereto) acceptable to Lender, between an Acceptable Counterparty and
Borrower obtained by Borrower as and when required pursuant to Section 2.2.7 and
Section 2.8 hereof. After delivery of a Replacement Interest Rate Cap Agreement
to Lender, the term “Interest Rate Cap Agreement” shall be deemed to mean such
Replacement Interest Rate Cap Agreement and such Replacement Interest Rate Cap
Agreement shall be subject to all requirements applicable to the Interest Rate
Cap Agreement.

“IP Collateral” shall mean all IP Owners’ right, title and interest in, to, and
under Intellectual Property and IP Licenses.

 

-21-



--------------------------------------------------------------------------------

“IP Licenses” shall mean, all licenses of Intellectual Property and covenants
not to sue with respect to Intellectual Property (regardless of whether such
agreements and covenants are contained within an agreement that also covers
other matters, such as development, consulting services or distribution of
products) and regardless of whether IP Owner is a licensor or licensee under any
such agreement, together with any and all (i) amendments, renewals, extensions,
supplements and continuations thereof, (ii) income, fees, royalties, damages,
claims and payments now and hereafter due and/or payable thereunder and with
respect thereto including damages and payments for past, present or future
breaches or violations thereof, and (iii) the right to sue for past, present and
future breaches or violations thereof.

“IP Owner” shall mean Operating Borrower and any other Individual Borrower that
owns any Intellectual Property or is a party to any IP License which is used in
or held for use in the use, ownership, management, leasing, renovation,
financing, development, operation and maintenance of the Property by Borrower.

“IP Schedule” shall have the meaning provided in Section 4.1.44 hereof.

“IP Security Agreement” shall mean that certain Intellectual Property Security
Agreement made by Borrower to Lender dated the date hereof as the same may be
amended, restated, replaced or otherwise modified from time to time.

“Lease” shall mean any lease (other than the Operating Lease and any Permitted
Equipment and Vehicle Leases), sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property by or on behalf of Borrower (other than ordinary course (i) short-term
occupancy rights of hotel guests which are not the subject of a written
agreement, (ii) occupancy agreements for groups of hotel guests for transitory
periods of time, (iii) agreements for catering, business and similar special
events or functions at the Property and (iv) space license agreements for
telecommunication equipment and antennas, and every modification, amendment or
other agreement relating to such lease, sublease, subsublease, or other
agreement entered into in connection with such lease, sublease, subsublease, or
other agreement and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.

“Legal Requirements” shall mean, all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower or the
Property or any part thereof (including, without limitation, all Gaming Laws),
or the construction, use, alteration or operation thereof, or any part thereof,
whether now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto (including, without limitation,
all Gaming Licenses and Operating Permits), and all covenants, agreements,
restrictions and encumbrances contained in any instruments, either of record or
known to Borrower, at any time in force affecting Borrower, the Property or any
part thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to the Property or any part thereof, or
(b) in any way limit the use and enjoyment thereof. For the avoidance of doubt,
the term “Legal Requirements” shall include, and be deemed to include, all
applicable Gaming Laws.

 

-22-



--------------------------------------------------------------------------------

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

“Lender Documents” shall mean any agreement among Lender, Mezzanine Lenders
and/or any participant or any fractional owner of a beneficial interest in the
Loan or any Mezzanine Loan relating to the administration of the Loan, the
Mezzanine Loan, the Loan Documents or the Mezzanine Loan Documents, including
without limitation any intercreditor agreements, co-lender agreements and
participation agreements.

“Lender’s Allocation” shall mean a fraction, expressed as a percentage as of the
date of determination, the numerator of which is the outstanding principal
balance of the Loan and the denominator of which is the aggregate principal
balance of the Loan and the Mezzanine Loans.

“Lessee Proprietary Information and Systems” shall have the meaning set forth in
Section 5.1.22(i) hereof.

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit in favor of Lender and entitling Lender to draw
thereon based solely on a statement executed by an officer of Lender stating
that it has the right to draw thereon under this Agreement, and issued by a
domestic Eligible Institution or the U.S. agency or branch of a foreign Eligible
Institution, and upon which letter of credit Lender shall have the right to draw
in full: (a) if Lender has not received at least thirty (30) days prior to the
date on which the then outstanding letter of credit is scheduled to expire, a
notice from the issuing financial institution that it has renewed the applicable
letter of credit; (b) thirty (30) days prior to the date of termination
following receipt of notice from the issuing financial institution that the
applicable letter of credit will be terminated; and (c) thirty (30) days after
Lender has given notice to Borrower that the financial institution issuing the
applicable letter of credit ceases to either be an Eligible Institution or meet
the rating requirement set forth above.

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded up to the next nearest 1/1000 of 1%) for
deposits in U.S. dollars, for a one-month period, that appears on “Thomson
Reuters ICE LIBOR# Rates – LIBOR01” (or the successor thereto) as of 11:00 a.m.,
London time, on the related Determination Date. If such rate does not appear on
Thomson Reuters ICE LIBOR# Rates – LIBOR01 as of 11:00 a.m., London time, on
such Determination Date, LIBOR shall be the arithmetic mean of the offered rates
(expressed as a percentage per annum) for deposits in U.S. dollars for a
one-month period that appear on the Thomson Reuters ICE LIBOR# Rates – LIBOR01
as of 11:00 a.m., London time, on such Determination Date, if at least two such
offered rates so appear. If fewer than two such offered rates appear on the
Thomson Reuters ICE LIBOR# Rates – LIBOR01 as of 11:00 a.m., London time, on
such Determination Date, Lender (or Servicer, on Lender’s behalf) shall request
the principal London office of any four major reference banks in the London
interbank market selected by Lender to provide such bank’s offered quotation
(expressed as a percentage per annum) to prime banks in the London interbank
market for deposits in U.S. dollars for a one-month period as of 11:00 a.m.,
London time, on such Determination Date for the amounts of not less than U.S.
$1,000,000. If at least two such

 

-23-



--------------------------------------------------------------------------------

offered quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender (or
Servicer, on Lender’s behalf) shall request any three major banks in New York
City selected by Lender to provide such bank’s rate (expressed as a percentage
per annum) for loans in U.S. dollars to leading European banks for a one-month
period as of approximately 11:00 a.m., New York City time on the applicable
Determination Date for amounts of not less than U.S. $1,000,000. If at least two
such rates are so provided, LIBOR shall be the arithmetic mean of such rates.
LIBOR shall be determined conclusively (absent manifest error) by Lender or its
agent. Notwithstanding the foregoing, in no event shall LIBOR be less than zero.

“Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

“Lien” shall mean, any mortgage, deed of trust, deed to secure debt, indemnity
deed of trust, lien, pledge, hypothecation, assignment, security interest, or
any other encumbrance, charge or transfer of, on or affecting Borrower, the
Property, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

“Liquor Authority” shall mean any Governmental Authority, whether now or
hereafter in existence, or any officer or official thereof, but only to the
extent that such Governmental Authority, or any officer or official thereof,
possesses the authority to regulate the sale, distribution and possession of
alcoholic beverages by Borrower.

“Liquor Laws” shall mean all applicable federal, state and local statutes, laws,
rules and regulations pursuant to which Liquor Authorities possess regulatory,
licensing or permit authority over the sale, distribution and possession of
alcoholic beverages.

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

“Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Environmental Indemnity, the Contribution Agreement, the IP
Security Agreement, the Guaranty, the Lockbox Agreement, the Cash Management
Agreement, the Interest Rate Cap Agreement, the Assignment of Interest Rate Cap
Agreement, Assignment of Management Agreement, the Subordination of Lease, the
Security Agreement (Gaming Equipment), the Resignation and Appointment to Board
and all other documents executed and/or delivered in connection with the Loan
including any certifications or representations delivered by or on behalf of
Borrower or any Affiliate of Borrower (including, without limitation, any
certificates in connection with any legal opinions delivered on the date
hereof).

“Loan-to-Value Ratio” shall mean, as of the date of its calculation, the ratio
of (a) the outstanding principal amount of the Loan as of the date of such
calculation to (b) the fair market value of the Property (for purposes of the
REMIC provisions, counting only real property and excluding any personal
property or going concern value), as determined, in Lender’s reasonable
discretion, by any commercially reasonable method permitted to a REMIC Trust.
For the avoidance of doubt, the outstanding principal balance of the Mezzanine
Loans will not be included in the calculation of Loan-to-Value Ratio for
purposes of the REMIC provisions.

 

-24-



--------------------------------------------------------------------------------

“Lockbox Account” shall have the meaning set forth in Section 2.6.1 hereof.

“Lockbox Agreement” shall mean that certain Deposit Account Control Agreement
(Account Restricted Immediately) dated the date hereof among Operating Borrower,
Lender and Lockbox Bank, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time, relating to funds
deposited in the Lockbox Account.

“Lockbox Bank” shall mean the clearing bank which establishes, maintains and
holds the Lockbox Account, which shall be an Eligible Institution.

“London Business Day” shall mean any day other than (a) a Saturday, (b) a Sunday
or (c) any other day on which commercial banks in London, England are not open
for business.

“Major Lease” shall mean any Lease demising a premises within the Property that
is more than 50,000 net rentable square feet.

“Management Agreement” shall mean any management agreement entered into by and
between an Individual Borrower and Manager, in accordance with the terms
hereunder, including Section 5.1.22(h), pursuant to which Manager is to provide
management and other services with respect to the Property, or, if the context
requires, a Qualified Manager who is managing the Property in accordance with
the terms and provisions of this Agreement pursuant to a Replacement Management
Agreement.

“Management Fees” shall mean, collectively, an amount equal to the monthly
property management fees payable to the Manager with respect to the Property
pursuant to the terms of the Management Agreement for management services,
incentive management fees and any other fees described in the Management
Agreement allocated to the Property.

“Manager” shall mean a Qualified Manager who is managing the Property in
accordance with the terms and provisions of this Agreement pursuant to a
Management Agreement or a Replacement Management Agreement.

“Marquee Leased Space” shall have the meaning set forth in Section 5.1.20(e)
hereof.

“Marquee Management Agreement” shall have the meaning set forth in
Section 5.1.20(e) hereof.

“Marriott” shall mean Marriott International, Inc., a Delaware corporation.

“Marriott License Agreement” shall mean that certain Cosmopolitan of Las Vegas
License Agreement, dated Aug. 24, 2010, by and between Operating Borrower and
Marriott, as amended by that certain Amendment to the Cosmopolitan of Las Vegas
License Agreement, dated Oct. 1, 2013 and as further amended by that certain
Second Amendment to the Cosmopolitan of Las Vegas License Agreement, dated
December 18, 2014, as the same may be amended, restated, replaced, supplemented
or otherwise modified from time to time in accordance with the terms hereunder.

 

-25-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean any event or condition that has a material
adverse effect on (a) the use, operation as a hotel and casino, or value of the
Property, (b) the business, profits, operations or financial condition of
Borrower (including, without limitation, Net Operating Income), (c) the ability
of Borrower to repay the principal and interest of the Loan as it becomes due or
to satisfy any of Borrower’s other material obligations under the Loan
Documents, or (d) the enforceability or validity of any Loan Document, the
perfection or priority of any Lien created under any Loan Document or the
rights, interests and remedies of Lender under any Loan Document.

“Maturity Date” shall mean the Initial Maturity Date, or, following an exercise
by Borrower of one (1) or more of the Extension Options described in Section 2.8
hereof, the Extended Maturity Date, or such other date on which the outstanding
principal balance of the Loan becomes due and payable as therein or herein
provided, whether at such stated maturity date, by declaration of acceleration,
or otherwise.

“Maximum Legal Rate” shall mean the maximum nonusurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

“Mezzanine A Borrower” shall mean, collectively, BRE Spade Mezz A LLC, a
Delaware limited liability company and BRE Spade Mezz 1 LLC, a Delaware limited
liability company, together with their respective successors and permitted
assigns.

“Mezzanine A Deposit Account” shall mean the “Deposit Account” as defined in the
Mezzanine A Loan Agreement.

“Mezzanine A Guaranty” shall mean that certain Guaranty Agreement (Mezzanine A
Loan), dated as of the date hereof, executed and delivered by Guarantor in
connection with the Mezzanine A Loan to and for the benefit of Mezzanine A
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Mezzanine A Lender” shall mean JPMorgan Chase Bank, National Association, a
banking association chartered under the laws of the United States of America,
together with its successors and assigns.

“Mezzanine A Loan” shall mean that certain loan made as of the date hereof by
Mezzanine A Lender to Mezzanine A Borrower in the original principal amount of
Two Hundred Ninety Five Million and No/100 Dollars ($295,000,000.00).

“Mezzanine A Loan Agreement” shall mean that certain Mezzanine A Loan Agreement,
dated as of the date hereof, between Mezzanine A Borrower and Mezzanine A
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified, from time to time.

“Mezzanine A Loan Default” shall mean an “Event of Default” under the
Mezzanine A Loan.

 

-26-



--------------------------------------------------------------------------------

“Mezzanine A Loan Documents” shall mean all documents evidencing the Mezzanine A
Loan and all documents executed and/or delivered in connection therewith, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Mezzanine A Operating Borrower” shall mean BRE Spade Mezz 1 LLC, a Delaware
limited liability company, together with its successors and permitted assigns.

“Mezzanine B Borrower” shall mean, collectively, BRE Spade Mezz B LLC, a
Delaware limited liability company and BRE Spade Mezz 2 LLC, a Delaware limited
liability company, together with their respective successors and permitted
assigns.

“Mezzanine B Deposit Account” shall mean the “Deposit Account” as defined in the
Mezzanine B Loan Agreement.

“Mezzanine B Guaranty” shall mean that certain Guaranty Agreement (Mezzanine B
Loan), dated as of the date hereof, executed and delivered by Guarantor in
connection with the Mezzanine B Loan to and for the benefit of Mezzanine B
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

“Mezzanine B Lender” shall mean JPMorgan Chase Bank, National Association, a
banking association chartered under the laws of the United States of America,
together with its successors and assigns.

“Mezzanine B Loan” shall mean that certain loan made as of the date hereof by
Mezzanine B Lender to Mezzanine B Borrower in the original principal amount of
One Hundred Thirty Million and No/100 Dollars ($130,000,000).

“Mezzanine B Loan Agreement” shall mean that certain Mezzanine B Loan Agreement,
dated as of the date hereof, between Mezzanine B Borrower and Mezzanine B
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified, from time to time.

“Mezzanine B Loan Default” shall mean an “Event of Default” under the
Mezzanine B Loan.

“Mezzanine B Loan Documents” shall mean all documents evidencing the Mezzanine B
Loan and all documents executed and/or delivered in connection therewith, as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time.

“Mezzanine B Operating Borrower” shall mean BRE Spade Mezz 2 LLC, a Delaware
limited liability company, together with its successors and permitted assigns.

“Mezzanine Borrower” shall mean, collectively, Mezzanine A Borrower and the
Mezzanine B Borrower, together with their respective successors and permitted
assigns.

“Mezzanine Collateral” shall mean, collectively, the “Collateral” as defined in
each of the Mezzanine Loan Agreements.

 

-27-



--------------------------------------------------------------------------------

“Mezzanine Debt Service” shall mean, with respect to any particular period of
time interest payments then due under the Mezzanine Loans.

“Mezzanine Deposit Account” shall mean, collectively, the Mezzanine A Deposit
Account and the Mezzanine B Deposit Account.

“Mezzanine Lender Voteco Transfer Restriction Agreement” shall mean,
collectively, one or more, transfer restriction agreements with respect to the
direct or indirect voting interests in Operating Borrower in favor a Mezzanine
Lender, which may be entered into after the date hereof upon receipt of all
required approvals by applicable Gaming Authorities, entered into in accordance
with the terms hereunder.

“Mezzanine Lenders” shall mean, collectively, Mezzanine A Lender and Mezzanine B
Lender, together with their respective successors and assigns.

“Mezzanine Loan Agreements” shall mean, collectively, the Mezzanine A Loan
Agreement and the Mezzanine B Loan Agreement, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Mezzanine Loan Default” shall mean either a Mezzanine A Loan Default or a
Mezzanine B Loan Default.

“Mezzanine Loan Documents” shall mean, collectively, the Mezzanine A Loan
Documents and the Mezzanine B Loan Documents, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Mezzanine Loans” shall mean, collectively, the Mezzanine A Loan and the
Mezzanine B Loan.

“Mezzanine Mandatory Prepayment Amounts” shall mean, collectively, the
“Mezzanine A Mandatory Prepayment Amount” as such term is defined in the
Mezzanine A Loan Agreement and the “Mezzanine B Mandatory Prepayment Amount” as
such term is defined in the Mezzanine B Loan Agreement.

“Mezzanine Prepayment Event” shall mean (i) the prepayment of any Mezzanine Loan
pursuant to Section 2.4.1 of the related Mezzanine Loan Agreement, provided that
any such prepayment of the Mezzanine Loans shall be applied amongst the tranches
or components of such Mezzanine Loan in the order of the highest interest rate
to the lowest interest rate associated with such tranche or component, or (ii) a
prepayment of any Mezzanine Loan pursuant to Section 2.4.2 of the related
Mezzanine Loan Agreement.

“Monthly Debt Service Payment Amount” shall mean, on each Payment Date, the
amount equal to interest which accrues on each Component of the Loan for the
Interest Period in which the Payment Date occurs.

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

-28-



--------------------------------------------------------------------------------

“Morningstar” shall mean Morningstar Credit Ratings, LLC, or any of its
successors in interest, assigns, and/or changed entity name or designation
resulting from any acquisition by Morningstar, Inc. or other similar entity of
Morningstar Credit Ratings, LLC.

“Mortgage” shall mean, that certain first priority Deed of Trust, Assignment of
Leases and Rents, Security Agreement and Fixture Filing, dated the date hereof,
executed and delivered by Borrower to Lender as security for the Loan and
encumbering the Property, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

“Mortgage Loan Percentage” shall mean the fractional share calculated by
dividing the original principal balance of the Loan by the sum of (a) the
original principal balance of the Loan and (b) the original principal balance of
the Mezzanine Loans.

“Mortgage Mandatory Prepayment Amount” shall have the meaning set forth in
Section 2.4.2 hereof.

“Multiemployer Plan” shall mean a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA which is subject to Title IV of ERISA, for which
Borrower, Guarantor or any ERISA Affiliate has any obligation to make
contributions or any obligation or liability.

“Net Operating Income” shall mean for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

“Net Proceeds” shall have the meaning set forth in Section 6.4(b) hereof.

“Net Proceeds Deficiency” shall have the meaning set forth in Section 6.4(b)(vi)
hereof.

“Net Worth” shall mean an entity’s equity as its total assets minus its total
liabilities, in each case in accordance with GAAP.

“New Mezzanine Borrower” shall have the meaning set forth in Section 9.1.2(d)
hereof.

“New Mezzanine Loan” shall have the meaning set forth in Section 9.1.2(d)
hereof.

“Note” shall mean that certain Promissory Note, dated the date hereof, in the
principal amount of Eight Hundred Seventy Five Million and No/100 Dollars
($875,000,000.00) by Borrower in favor of Lender as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

“Officer’s Certificate” shall mean a certificate delivered to Lender by Borrower
which is signed by an authorized officer of Borrower or the general partner,
managing member or sole member of Borrower, as applicable.

“Operating Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.

 

-29-



--------------------------------------------------------------------------------

“Operating Expenses” shall mean, without duplication, the sum of all ordinary
costs and expenses of operating, maintaining, directing, managing and
supervising the Property (excluding, (i) depreciation and amortization, (ii) any
Debt Service in connection with the Loan and the Mezzanine Loan, (iii) any
Capital Expenditures in connection with the Property, (iv) any deposits made to
the Reserve Funds, (v) reserved, (vi) leasing commissions, (vii) non-recurring
items, and (viii) the costs of any other things specified to be done or provided
at Borrower’s or Manager’s sole expense), incurred by Borrower or Manager
pursuant to the Management Agreement, or as otherwise specifically provided
therein, which are properly attributable to the period under consideration under
Borrower’s system of accounting, including without limitation: (a) the cost of
all food and beverages sold or consumed and of all necessary chinaware,
glassware, linens, flatware, uniforms, utensils and other items of a similar
nature, including such items bearing the name or identifying characteristics of
the hotel (but excluding FF&E) as Borrower and/or Manager shall reasonably
consider appropriate (“Operating Equipment”) and paper supplies, cleaning
materials, fuel, guest amenities, soaps, shampoos and similar consumable items
(“Operating Supplies”) placed in use (other than reserve stocks thereof in
storerooms), Operating Equipment and Operating Supplies shall be considered to
have been placed in use when they are transferred from the storerooms of the
Property to the appropriate operating departments; (b) salaries and wages of
personnel of the Property, including costs of payroll taxes and employee
benefits (which benefits may include, without limitation, a pension plan,
medical insurance, life insurance, travel accident insurance and an executive
bonus program), and all other expenses not otherwise specifically referred to in
this definition which are referred to as “Administrative and General Expenses”
in the Uniform System of Accounts; (c) the cost of all other goods and services
obtained by Borrower or Manager in connection with its operation of the Property
including, without limitation, heat and utilities, office supplies and all
services performed by third parties, including leasing expenses in connection
with telephone and data processing equipment, and all existing and any future
installations necessary for the operation of the Improvements for hotel purposes
(including, without limitation, heating, lighting, sanitary equipment, air
conditioning, laundry, refrigerating, built-in kitchen equipment, telephone
equipment, communications systems, computer equipment and elevators), Operating
Equipment and existing and any future furniture, furnishings, wall coverings,
fixtures and hotel equipment necessary for the operation of the building for
hotel purposes which shall include all equipment required for the operation of
kitchens, bars, laundries, (if any) and dry cleaning facilities (if any), office
equipment, cleaning and engineering equipment and vehicles; (d) the cost of
repairs to and maintenance of the Property other than of a capital nature;
(e) insurance premiums for general liability insurance, workers’ compensation
insurance or insurance required by similar employee benefits acts and such
business interruption or other insurance as may be provided for protection
against claims, liabilities and losses arising from the operation of the
Property (as distinguished from any property damage insurance on the Property
building or its contents) and losses incurred on any self-insured risks of the
foregoing types, provided that Borrower and Manager have specifically approved
in advance such self-insurance or insurance is unavailable to cover such risks
(premiums on policies for more than one (1) year will be pro-rated over the
period of insurance and premiums under blanket policies will be allocated among
properties covered); (f) all Taxes and Other Charges (other than federal, state
or local income taxes and franchise taxes or the equivalent) payable by or
assessed against Borrower or Manager with respect to the operation of the
Property; (g) legal fees and fees of any firm of independent certified public
accounts designated from time to time by Borrower (the “Independent CPA”) for
services directly related to the operation of the Property, reasonably
acceptable to Lender; (h) the costs and expenses of technical consultants and
specialized operational experts for

 

-30-



--------------------------------------------------------------------------------

specialized services in connection with non-recurring work on operational,
legal, functional, decorating, design or construction problems and activities,
including the reasonable fees of Guarantor or any subsidiary of Guarantor in
connection therewith; provided that such employment of Guarantor or any such
subsidiary of Guarantor is reasonably approved in advance by Lender; provided
further, however, that if such costs and expenses have not been included in an
approved budget, then, during a Cash Trap Period, if such costs exceed $50,000
in any one instance the same shall be subject to the reasonable approval by
Lender; (i) all expenses for advertising the Property and all expenses of sales
promotion and public relations activities; (j) all out-of-pocket expenses and
disbursements determined by the Independent CPA to have been reasonably,
properly and specifically incurred by Borrower or Manager or any of their
Affiliates pursuant to, in the course of and directly related to, the management
and operation of the Property under the Management Agreement (without limiting
the generality of the foregoing, such charges may include all reasonable travel,
telephone, telegram, radiogram, cablegram, air express and other incidental
expenses, but, shall exclude costs relating to the offices maintained by
Borrower, Manager or any of their Affiliates other than the offices maintained
at the Property for the management of the Property and excluding transportation
costs of Borrower or Manager related to meetings between the Borrower and
Manager with respect to administration of the Management Agreement or of the
Property involving travel away from such party’s principal executive offices),
(k) the cost of any reservations system, any accounting services or other group
benefits, programs or services from time to time made available to properties in
the Borrower’s system, including, without limitation, any provided by Manager;
(l) the cost associated with any retail Leases at the Property; (m) any
management fees, basic and incentive fees or other fees and reimbursables paid
or payable to Manager under the Management Agreement; (n) costs incurred in
connection with the sale and marketing of club memberships; (o) charges or
assessment payable by Borrower under the Marriott License Agreement; (p) common
area charges or assessments payable by Borrower as a member of a Condominium or
Declaration and (q) all costs and expenses of owning, maintaining, conducting
and supervising the operation of the Property to the extent such costs and
expenses are not included above.

“Operating Lease” shall mean that certain Lease and Operating Agreement dated as
of the date hereof, between Propco Borrower, as lessor, and Operating Borrower,
as lessee, as may be amended, restated, replaced or otherwise modified from time
to time in accordance with the terms hereof.

“Operating Permits” shall have the meaning set forth in Section 4.1.39(b)
hereof.

“Operating Personnel” shall have the meaning set forth in Section 5.1.22(i)
hereof.

“Operating Rent” shall mean all rent and other amounts due to Propco Borrower
under the Operating Lease.

“Organizational Documents” means as to any Person, the certificate of
incorporation and by-laws with respect to a corporation; the certificate of
organization and operating agreement with respect to a limited liability
company; the certificate of limited partnership and partnership agreement with
respect to a limited partnership, or any other organizational or governing
documents of such Person.

 

-31-



--------------------------------------------------------------------------------

“Other Charges” shall mean all ground rents, maintenance charges, impositions
other than Taxes, and any other charges, including, without limitation, vault
charges and license fees for the use of vaults, chutes and similar areas
adjoining the Property, now or hereafter levied or assessed or imposed against
the Property or any part thereof.

“Other Connection Taxes” shall mean, with respect to any Lender or agent
thereof, Section 2.7 Taxes imposed as a result of a present or former connection
between such Lender or agent thereof and the jurisdiction imposing such
Section 2.7 Tax (other than connections arising from such Lender or agent having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Obligations” shall have the meaning as set forth in the Mortgage.

“Other Taxes” shall mean any present or future stamp, court, documentary,
intangible, recording, filing or similar excise or property Section 2.7 Taxes
that arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, or from the registration, receipt
or perfection of a security interest under, or otherwise with respect to, any
Loan Document, except (i) any such Section 2.7 Taxes that are Other Connection
Taxes imposed with respect to an assignment and (ii) any “prohibited
transaction” excise tax arising from any Lender’s use of “plan assets” of any
“benefit plan investor” within the meaning of the Plan Asset Regulations.

“Outparcel” shall have the meaning set forth in Section 2.5.3 hereof.

“Parking Lease” shall mean that certain Lease, dated as of May 17, 2010, by and
between the Ferguson Family Trust, as lessor and Nevada Property 1 LLC, as
lessee, as assigned to 3200 W. Tompkins, LLC, as lessor, pursuant to that
certain Assignment of Lease, dated May 12, 2012, as may be amended, restated,
replaced or otherwise modified from time to time in accordance with the terms
hereof.

“Participant Register” shall have the meaning set forth in Section 9.6 hereof.

“Payment Date” shall mean, with respect to any Component, the ninth (9th) day of
each calendar month during the term of the Loan, or if such date is not a
Business Day, the immediately preceding Business Day and the first Payment Date
for purposes of this Agreement shall be February 9, 2015.

“Permitted Assumption” shall have the meaning given thereto in
Section 5.2.10(e).

“Permitted Casino Markers” shall mean a line of credit, marker or similar
extension of credit extended to gaming customers of the Casino Component in the
ordinary course of Borrower’s business in connection with the Casino Component
and in compliance with all Gaming Regulations and the Gaming Liquidity
Requirement.

 

-32-



--------------------------------------------------------------------------------

“Permitted Debt” shall mean, collectively (a) the Note and the other
obligations, indebtedness and liabilities specifically provided for in any Loan
Document and secured by the Mortgage and the other Loan Documents, (b) accrued
and unpaid payroll, bonuses, benefits and payroll taxes incurred in the ordinary
course of business, (c) agreements with providers of Gaming Equipment entered
into in the ordinary course of business which provide for a split of profits,
(d) Taxes payable (but not yet delinquent, subject to the right to contest in
accordance with the provisions of this Agreement) with respect to the Property,
including real property taxes, sales and use taxes and taxes relating to
entertainment and gaming revenue, (e) trade payables due (but not yet
delinquent, subject to the right to contest in accordance with the provisions of
this Agreement) in connection with utility or HVAC services provided to the
Property, (f) usual and customary gaming deposits accepted in the ordinary
course of business (including slot club point liability, customer deposits,
unpaid tickets and progressive reserves) and (g) trade payables incurred in the
ordinary course of Borrower’s business and Permitted Equipment and Vehicle
Leases (including equipment financing leases, such as leases with providers of
Gaming Equipment), not secured by Liens on the Property (other than Liens being
properly contested in accordance with the provisions of this Agreement),
provided that such trade payables under clauses (e) and (g) and Permitted
Equipment and Vehicle Leases in respect of the Property (excluding Capital
Expenditures and Basic Carrying Costs) (i) do not exceed at any one time in the
aggregate four percent (4%) of the original principal amount of the Loan and the
Mezzanine Loans, (ii) are normal and reasonable under the circumstances,
(iii) are payable by or on behalf of Borrower for or in respect of the operation
of the Property in the ordinary course of the operation of Borrower’s business
or the routine administration of Borrower’s business, (iv) are paid within
sixty (60) days following the later of (A) the date on which such amount is
incurred or (B) the date invoiced, and (v) are not evidenced by a note. Nothing
contained herein shall be deemed to require Borrower to pay any trade payable,
so long as Borrower is in good faith at its own expense, and by proper legal
proceedings, diligently contesting the validity, amount or application thereof,
provided that in each case, at the time of the commencement of any such action
or proceeding, and during the pendency of such action or proceeding (w) no Event
of Default shall exist and be continuing hereunder, (x) neither the Property nor
any part thereof or interest therein will be in material danger of being sold or
forfeited, (y) in the event the amount of Permitted Debt then being contested by
Borrower exceeds $250,000 in the aggregate, Borrower shall furnish such security
as may be required in the proceeding, or as may be reasonably requested by
Lender, to insure the payment any amounts contested, together with all interest
and penalties thereon, and (z) such contest operates to suspend collection or
enforcement, as the case may be, of the contested amount.

“Permitted Encumbrances” shall mean, with respect to the Property, collectively,
(a) the Liens and security interests created by the Loan Documents, (b) all
Liens, encumbrances and other matters disclosed in the Title Insurance Policy
(including liens disclosed in the title commitments for which Lender has either
received affirmative coverage or for which the title insurance company has
received adequate protections to remove such items as exceptions from the Title
Insurance Policy and such items were so removed), (c) Liens, if any, for
Section 2.7 Taxes and Other Charges imposed by any Governmental Authority not
yet due or delinquent or which are contested in good faith by appropriate
proceedings and for which Borrower has set aside adequate reserves on its books,
(d) such other title and survey exceptions as Lender has approved or may approve
in writing in Lender’s sole discretion, (e) all easements, rights-of-way,
restrictions and other similar non-monetary encumbrances recorded against and
affecting the Property and that do not materially and adversely affect (i) the
ability of Borrower to pay any of its obligations to any Person as and when due
(ii) the marketability of title to the Property,

 

-33-



--------------------------------------------------------------------------------

(iii) the fair market value of the Property, or (iv) the use or operation of the
Property (f) rights of Tenants as Tenants only, (g) mechanics’, materialmen’s or
similar Liens, in each case only if such liens are discharged or bonded over
within sixty (60) days of their filing and do not materially and adversely
affect the value or use of the Property or Borrower’s ability to repay the Loan,
and (h) Liens relating to Permitted Equipment and Vehicle Leases and customary
purchase money security interests of sellers of goods that satisfy the
conditions set forth in the definition of “Permitted Debt”.

“Permitted Equipment and Vehicle Leases” means equipment or personal property
financing, vehicle financing or aircraft financing, that is (a) entered into on
arms-length terms and conditions in the ordinary course of Borrower’s business,
(b) relate to Personal Property or vehicles which will be (i) used in connection
with the operation and maintenance of the Property in the ordinary course of
Borrower’s business and (ii) readily replaceable without material interference
or interruption to the operation of the Property and (c) which is secured only
by the financed equipment or Personal Property. vehicle or aircraft.

“Permitted Equipment Transfer” shall mean the Transfer of FF&E and/or Personal
Property that is either being replaced or that is no longer necessary in
connection with the operation of the Property, provided (x) no Event of Default
is continuing and (y) such Transfer will not materially and adversely affect the
value, use or operation of the Property.

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, or any trustee under any Securitization or any of
their respective Affiliates, payable on demand or having a maturity date not
later than the Business Day immediately prior to the first Payment Date
following the date of acquiring such investment and meeting one of the
appropriate standards set forth below:

(i) obligations of, or obligations directly and unconditionally guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America and have maturities not in excess of one year;

(ii) federal funds, unsecured certificates of deposit, time deposits, banker’s
acceptances, and repurchase agreements having maturities of not more than 90
days of any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, the short-term debt
obligations of which are rated (a) “A-1+” (or the equivalent) by S&P and, if it
has a term in excess of three months, the long-term debt obligations of which
are rated “AAA” (or the equivalent) by S&P, and that (1) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (2) has Tier 1 capital (as defined in such regulations) of not
less than $1,000,000,000, (b) in one of the following Moody’s rating categories:
(1) for maturities less than one month, a long-term rating of “A2” or a
short-term rating of “P-1”, (2) for maturities between one and three months, a
long-term rating of “A1” and a short-term rating of “P-1”, (3) for maturities
between three months to six months, a long-term rating of “Aa3” and a short-term
rating of “P-1” and (4) for maturities over six months, a long-term rating of
“Aaa” and a short-term rating of “P-1”, or such other ratings as confirmed in a
Rating

 

-34-



--------------------------------------------------------------------------------

Agency Confirmation and (c) in one of the following Fitch rating categories:
(1) for maturities less than three months, a long term rating of “A” and a short
term rating of “F-1” and (2) for maturities greater than three months, a
long-term rating of “AA-” and a short term rating of “F-1+”;

(iii) deposits that are fully insured by the Federal Deposit Insurance Corp.
(“FDIC”);

(iv) commercial paper rated (a) “A–1+” (or the equivalent) by S&P and having a
maturity of not more than 90 days, (b) in one of the following Moody’s rating
categories: (i) for maturities less than one month, a long-term rating of “A2”
or a short-term rating of “P-1”, (ii) for maturities between one and three
months, a long-term rating of “A1” and a short-term rating of “P-1”, (iii) for
maturities between three months to six months, a long-term rating of “Aa3” and a
short-term rating of “P-1” and (iv) for maturities over six months, a long-term
rating of “Aaa” and a short-term rating of “P-1” and (c) in one of the following
Fitch rating categories: (1) for maturities less than three months, a long term
rating of “A” and a short term rating of “F-1” and (2) for maturities greater
than three months, a long-term rating of “AA-” and a short term rating of
“F-1+”;

(v) any money market funds that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clause (i) above,
(b) has net assets of not less than $5,000,000,000, and (c) has the highest
rating obtainable from S&P and Moody’s; and

(vi) such other investments as to which each Approved Rating Agency shall have
delivered a Rating Agency Confirmation.

Notwithstanding the foregoing, “Permitted Investments” (i) shall exclude any
security with the S&P’s “r” symbol (or any other Approved Rating Agency’s
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
“strips”; (ii) shall be limited to those instruments that have a predetermined
fixed dollar of principal due at maturity that cannot vary or change;
(iii) shall only include instruments that qualify as “cash flow investments”
(within the meaning of Section 860G(a)(6) of the Code); and (iv) shall exclude
any investment where the right to receive principal and interest derived from
the underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment. Interest may either be
fixed or variable, and any variable interest must be tied to a single interest
rate index plus a single fixed spread (if any), and move proportionately with
that index. No investment shall be made which requires a payment above par for
an obligation if the obligation may be prepaid at the option of the issuer
thereof prior to its maturity. All investments shall mature or be redeemable
upon the option of the holder thereof on or prior to the earlier of (x) three
months from the date of their purchase and (y) the Business Day preceding the
day before the date such amounts are required to be applied hereunder.

 

-35-



--------------------------------------------------------------------------------

“Permitted Transfer” shall mean any of the following: (a) any transfer, directly
as a result of the death of a natural person, of stock, membership interests,
partnership interests or other ownership interests previously held by the
decedent in question to the Person or Persons lawfully entitled thereto, (b) any
transfer, directly as a result of the legal incapacity of a natural person, of
stock, membership interests, partnership interests or other ownership interests
previously held by such natural person to the Person or Persons lawfully
entitled thereto (c) any Transfer of any interest in an Affiliated Manager, if
such Transfer does not otherwise result in a Transfer of an interest in Borrower
that is not permitted hereunder, (d) any Transfer permitted without the consent
of Lender pursuant to the provisions of Section 5.2.10(d) hereof, (e) any Sale
or Pledge of an Excluded Entity, (f) any Lease of space in any of the
Improvements to Tenants in accordance with the provisions of Section 5.1.20,
(g) Permitted Encumbrances, (h) Permitted Equipment Transfers, (i) the release
of (x) any Release Parcel in accordance with Section 2.5.2 hereunder or (y) any
Outparcel in accordance with Section 2.5.3 hereunder, (j) any Sale or Pledge of
the direct interests in Guarantor so long as after giving effect to such Sale or
Pledge, (1) BREP or a Public Vehicle or Qualified Transferee continues to
(x) control Propco Borrower and (y) own at least 50.1% of the indirect interests
in Borrower (except that 100% of the voting membership interests in Operating
Borrower shall be owned by Voteco) (2) Voteco continues to Control Operating
Borrower, Restaurant Borrower and Retail Borrower and (3) Jonathan D. Gray,
William Stein, Tyler Henritze or any other Person that is a Guarantor Related
Voteco Owner shall individually or collectively in the aggregate, continue to
Control and own 100% of the economic and direct legal and beneficial interests
in Voteco, (k) any direct or indirect pledge (or any Transfer occurring upon the
foreclosure of, or other remedial action with respect to, the same or delivery
of an assignment in lieu of foreclosure in respect of the same) by any Mezzanine
Borrower of the direct ownership interests in Borrower and/or any Mezzanine
Borrower and other collateral pursuant to the Mezzanine Loan Agreements and
(l) a Transfer made pursuant to and in accordance with a Mezzanine Lender Voteco
Transfer Restriction Agreement upon exercise of a Mezzanine Lender’s rights
thereunder.

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

“Personal Property” shall have the meaning set forth in the granting clause of
the Mortgage.

“Phase I Environmental Report” shall mean that certain phase I environmental
report delivered to Lender with respect to the Property.

“Plan Assets” shall mean assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA or (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code.

“Plan Asset Regulations” shall have the meaning set forth in Section 4.1.9
hereof.

“Pledge Agreement” shall mean, collectively, the “Pledge Agreement” as defined
in the Mezzanine A Loan Agreement and the “Pledge Agreement” as defined in the
Mezzanine B Loan Agreement.

 

-36-



--------------------------------------------------------------------------------

“Policies” shall have the meaning specified in Section 6.1(b) hereof.

“Policy” shall have the meaning specified in Section 6.1(b) hereof.

“Prepayment Notice” shall have the meaning set forth in Section 2.4.1 hereof.

“Prime Rate” shall mean the annual rate of interest publicly announced by
JPMorgan Chase Bank, National Association, in New York, New York, as its base
rate, as such rate shall change from time to time. If JPMorgan Chase Bank,
National Association, ceases to announce a base rate, Prime Rate shall mean the
rate of interest published in The Wall Street Journal from time to time as the
“Prime Rate.” If The Wall Street Journal ceases to publish the “Prime Rate,” the
Lender shall select an equivalent publication that publishes such “Prime Rate,”
and if such “Prime Rates” are no longer generally published or are limited,
regulated or administered by a governmental or quasi-governmental body, then
Lender shall select a comparable interest rate index. Notwithstanding the
foregoing, in no event shall the Prime Rate be less than zero.

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate plus the Prime Rate Spread.

“Prime Rate Spread” shall mean, with respect to any Component, the difference
(expressed as the number of basis points) between (a) LIBOR plus the Spread for
such Component on the date LIBOR was last applicable to the Loan and (b) the
Prime Rate on the date that LIBOR was last applicable to the Loan; provided,
however, in no event shall such difference be a negative number.

“Priority Waterfall Payments” shall mean the payments described in
Section 3.4(a) through Section 3.4(d) of the Cash Management Agreement of Taxes,
Insurance Premiums, and funds sufficient to pay the fees and expenses of Agent
then due and payable pursuant to the Mortgage Fee Agreement (as defined in the
Cash Management Agreement).

“Priority Waterfall Cessation Event” shall mean (a) the initiation of
(x) judicial or non-judicial foreclosure proceedings, (y) proceedings for
appointment of a receiver or (z) similar remedies permitted by this Agreement or
the other Loan Documents relating to all or a material portion of the Property,
and/or (b) the imposition of a stay, an injunction or a similar judicially
imposed device that has the effect of preventing Lender from exercising its
remedies under this Agreement or the other Loan Documents.

“Property” shall mean the parcel of real property, the Improvements thereon and
all personal property owned by Borrower and encumbered by the Mortgage, together
with all rights pertaining to such property and Improvements, as more
particularly described in the granting clauses of the Mortgage and referred to
therein as the “Property”.

“Provided Information” shall mean any and all financial and other information
provided in writing to Lender in connection with the origination of the Loan and
the Securitization by, or on behalf of, Borrower, Mezzanine Borrower and/or
Guarantor with respect to the Property, the Collateral, Borrower, any Mezzanine
Borrower, Voteco or Guarantor.

 

-37-



--------------------------------------------------------------------------------

“Public Sale” shall mean (a) the Sale or Pledge in one or a series of
transactions of all or any portion of the direct or indirect legal or beneficial
interests in Borrower and Mezzanine Borrower to a Public Vehicle or (b) an event
through which any direct or indirect owner of a legal or beneficial interest in
Borrower and/or Mezzanine Borrower becomes, or is merged with or into, a Public
Vehicle.

“Public Vehicle” shall mean a Person whose securities are listed and traded on
the New York Stock Exchange, AMEX, NASDAQ, the Frankfurt Stock Exchange, the
London Stock Exchange, Euronext or the Luxembourg Stock Exchange and shall
include a majority owned subsidiary of any such Person or any operating
partnership through which such Person conducts all or substantially all of its
business.

“Qualified Casino Operator” shall mean a casino management company set forth on
Schedule 1.2 hereto, provided, (x) such Person shall have obtained all necessary
approvals, consents and licenses required to operate a casino in the State of
Nevada and (y) if such Person is an Affiliate of Borrower, if required by
Lender, Borrower shall have obtained an Additional Insolvency Opinion.

“Qualified Licensor” shall mean either (a) any hotel franchisor that is in the
family of brands of any of the entities listed on Schedule 1.10 hereto; or
(b) in the reasonable judgment of Lender, a reputable and experienced licensor
with a flag for hotel properties that are similar in size, scope, use and value
as the Property, provided, that Borrower shall have obtained (i) in the case of
clause (b) above if required by Lender following a Securitization, a Rating
Agency Confirmation from the Approved Rating Agencies that licensing of the
Property by such Person will not cause a downgrade, withdrawal or qualification
of the then current ratings of the Securities or any class thereof and (ii) if
such Person is an Affiliate of Borrower (which for purposes hereof, shall
include Hilton Worldwide, Inc. and its Affiliates), an Additional Insolvency
Opinion.

“Qualified Manager” shall mean either (a) Propco Borrower or Operating Borrower,
(b) any management company set forth on Schedule 1.1 or Schedule 1.2 hereto,
(c) any management company Controlled by or under common Control with any
management company set forth on Schedule 1.1 or Schedule 1.2 hereto or (d) a
management organization (which may be an Affiliate of Borrower) that is
reasonably acceptable to Lender, provided, (i) that, in the case of
subclause (d) above if required by Lender following a Securitization, Borrower
shall have obtained a Rating Agency Confirmation from the Approved Rating
Agencies with respect to such Manager and to the management of the Property by
such Manager and (ii) in the case of subclauses (b), (c) and (d) above, if such
Person is an Affiliate of Borrower, if required by Lender, Borrower shall have
obtained an Additional Insolvency Opinion.

“Qualified Transferee” shall mean a Person (a) (i) that is a casino operator set
forth on Schedule 1.2 hereto or (ii) with a Net Worth equal to or in excess of
$350,000,000 (exclusive of any interest in the Property), (b) that has not been
the subject of a material governmental or regulatory investigation which
resulted in a conviction for criminal activity involving moral turpitude or that
has not been found liable pursuant to a non-appealable judgment in a civil
proceeding for attempting to hinder, delay or defraud creditors, (c) that has
never been convicted of, or pled guilty or no contest to, a Patriot Act Offense
and is not on any Government List and

 

-38-



--------------------------------------------------------------------------------

(d) that has not been the subject of a voluntary or involuntary (to the extent
the same has not been discharged) bankruptcy proceeding during the prior seven
(7) years from such date of determination, provided, however, that no Transferee
shall be a Qualified Transferee if (and for so long as) such Transferee is, or
is Controlled by, an Embargoed Person or a Person that has been found
“unsuitable,” for any reason, by a Gaming Authority.

“Qualified Transferee’s Principals” shall mean collectively, (A) Qualified
Transferee’s managing members, general partners or principal shareholders and
(B) such other members, partners or shareholders which directly or indirectly
shall own a fifty and one-tenth of one percent (50.1%) or greater economic and
voting interest in Qualified Transferee.

“Rating Agencies” shall mean each of S&P, Moody’s, Fitch and Morningstar or any
other nationally recognized statistical rating agency, which has assigned a
rating to the Securities.

“Rating Agency Confirmation” shall mean, collectively, a written affirmation
from each of the Approved Rating Agencies that the credit rating of the
Securities given by such Approved Rating Agency of such Securities immediately
prior to the occurrence of the event with respect to which such Rating Agency
Confirmation is sought will not be qualified, downgraded or withdrawn as a
result of the occurrence of such event, which affirmation may be granted or
withheld in such Approved Rating Agency’s sole and absolute discretion. In the
event that, prior to a Securitization and at any other given time, no Approved
Rating Agency has elected to consider whether to grant or withhold such an
affirmation and Lender does not otherwise have an approval right with respect to
such event, then the term Rating Agency Confirmation shall be deemed instead to
require the written reasonable approval of Lender (except with respect to
Section 5.1.27, Section 5.2.10(e)(ix) and Section 5.2.10(d)(ii) hereof, for
which such approval by Lender shall not be required).

“Register” shall have the meaning set forth in Section 9.6 hereof.

“Related Entities” shall have the meaning set forth in Section 5.2.10(e) hereof.

“Related Parties” shall have the meaning set forth in the definition of Special
Purpose Entity.

“Related Party” shall have the meaning set forth in the definition of Special
Purpose Entity.

“Release” shall mean any release, deposit, discharge, emission, leaking,
spilling, seeping, migrating, injecting, pumping, pouring, emptying, escaping,
dumping, disposing or other movement of Hazardous Substances.

“Remediation” and “Remediate” shall mean any response, remedial, removal, or
corrective action, any activity to cleanup, detoxify, decontaminate, contain or
otherwise remediate any Hazardous Substance, any actions to prevent, cure or
mitigate any Release of any Hazardous Substance, any action to comply with any
Environmental Laws or with any permits issued pursuant thereto, any inspection,
investigation, study, monitoring, assessment, audit, sampling and testing,
laboratory or other analysis, or evaluation relating to any Hazardous
Substances.

 

-39-



--------------------------------------------------------------------------------

“REMIC Trust” shall mean a “real estate mortgage investment conduit” within the
meaning of Section 860D of the Code that holds the Note or a portion thereof.

“Rents” shall mean, all rents, rent equivalents, moneys payable as damages or in
lieu of rent or rent equivalents, royalties (including, without limitation, all
oil and gas or other mineral royalties and bonuses), income, receivables,
receipts, revenues, deposits (including, without limitation, security, utility
and other deposits), accounts, cash, issues, profits, charges for services
rendered, all other amounts payable as rent under any Lease or other agreement
related to the Property and other consideration of whatever form or nature
received by or paid to or for the account of or benefit of Borrower or its
agents or employees from any and all sources arising from or attributable to the
Property or the IP Collateral, as applicable, and proceeds, if any, from
business interruption or other loss of income insurance, including, without
limitation, all hotel receipts, revenues and credit card receipts collected from
guest rooms, restaurants, bars, meeting rooms, banquet rooms and recreational
facilities, all income and proceeds from all casino and other gaming operations
at the Property, including, without limitation, blackjack, dice, other table
games, baccarat, keno operation, slot machines and other mechanical or
computerized gaming devises, all receivables, customer obligations, installment
payment obligations and other obligations now existing or hereafter arising or
created out of the sale, lease, sublease, license, concession or other grant of
the right of the use and occupancy of property or rendering of services by
Borrower or any operator or manager of the hotel or the commercial space located
in the Improvements or acquired from others (including, without limitation, from
the rental of any office space, retail space, guest rooms or other space, halls,
stores, and offices, and deposits securing reservations of such space), license,
lease, sublease and concession fees and rentals, health club membership fees,
food and beverage wholesale and retail sales, service charges, vending machine
sales and proceeds, if any, from business interruption or other loss of income
insurance, any distributions, dividends and/or other payments of cash or other
property received by Borrower in connection with any Condominium, including any
income and proceeds received from any rental agreement for any Condominium Unit.

“REOA” shall mean, collectively, those agreements more particularly described on
Schedule 1.3 attached hereto.

“Replacement Guarantor” shall mean a Person (a) with net worth equal to or in
excess of $350,000,000 (exclusive of its interest in the Property) and (b) that
is not the subject of a Bankruptcy Action or of a material governmental or
regulatory investigation which resulted in a final, nonappealable conviction for
criminal activity involving moral turpitude, or a civil proceeding in which such
Person has been found liable in a final nonappealable judgment to have attempted
to hinder, delay or defraud their creditors in each case in the past seven (7)
years.

“Replacement Interest Rate Cap Agreement” shall mean, collectively, one or more
interest rate protection agreements, reasonably acceptable to Lender, from an
Acceptable Counterparty with terms substantially similar to the Interest Rate
Cap Agreement except that the same shall be effective as of the date required in
Section 2.2.7(c); provided that to the extent any such interest rate protection
agreements do not meet the foregoing requirements, a “Replacement Interest Rate
Cap Agreement” shall be such interest rate protection agreements approved in
writing by the Approved Rating Agencies with respect thereto.

 

-40-



--------------------------------------------------------------------------------

“Replacement License Agreement” shall mean, collectively, (a) a license
agreement with a Qualified Licensor either (x) substantially in the same form
and substance as the Marriott License Agreement, (y) entered into on an arms’
length basis and on commercially reasonable and market terms, in form and
substance reasonably satisfactory to Lender (provided that, except with respect
to any license agreement with an Affiliate of Borrower (which for purposes
hereof, shall include Hilton Worldwide, Inc. and its Affiliates) the failure of
Lender or Mezzanine Lender to have the right to terminate the license agreement
following a foreclosure or transfer-in-lieu of foreclosure of the Mezzanine Loan
shall not constitute the sole grounds for Lender to withhold its approval or to
assert that such license agreement is not on commercially reasonable and market
terms) or (z) entered into on an arms’ length basis and on commercially
reasonable and market terms without the consent of Lender, provided that
Mezzanine Lender has the right to terminate the license agreement following a
foreclosure or transfer-in-lieu of foreclosure of a Mezzanine Loan without
payment of any termination fee, unamortized key money or similar amounts and
(b) an assignment of license agreement and subordination of fees and
non-disturbance agreement substantially in the form then used by Lender (or of
such other form and substance reasonably acceptable to Lender), executed by
Borrower, Lender and such Qualified Licensor at Borrower’s expense.

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and
substance as the Management Agreement, (ii) a management agreement with a
Qualified Manager, entered into on an arms’ length basis and on commercially
reasonable and market terms, in form and substance reasonably satisfactory to
Lender (provided that, except with respect to any management agreement with an
Affiliate of Borrower (which for purposes hereof, shall include Hilton
Worldwide, Inc. and its Affiliates) the failure of Lender or Mezzanine Lender to
have the right to terminate the management agreement following a foreclosure or
transfer-in-lieu of foreclosure of the Mezzanine Loan shall not constitute the
sole grounds for Lender to withhold its approval or to assert that such
management agreement is not on commercially reasonable and market terms), or
(iii) a management agreement with a Qualified Manager entered into on an arms’
length basis and on commercially reasonable and market terms without the consent
of Lender, provided that Mezzanine Lender has the right to terminate the
management agreement following a foreclosure or transfer-in-lieu of foreclosure
of a Mezzanine Loan without payment of any termination fee, unamortized key
money or similar amounts, and (b) an assignment of management agreement and
subordination of fees and non-disturbance agreement substantially in the form
then used by Lender (or of such other form and substance reasonably acceptable
to Lender), executed by Borrower, Lender and such Qualified Manager at
Borrower’s expense.

“Replacement Reserve Account” shall have the meaning set forth in Section 7.3.1
hereof.

“Replacement Reserve Fund” shall have the meaning set forth in Section 7.3.1
hereof.

 

-41-



--------------------------------------------------------------------------------

“Replacement Reserve Monthly Deposit” shall mean an amount equal to the sum of
(a) four percent (4%) of Gross Income from Operations from guest rooms and Food
and Beverage Operations for the calendar month that is two (2) calendar months
prior to the calendar month in which the applicable deposit to the Replacement
Reserve Fund is to be made and (b) one half of one percent (0.5%) of all other
Gross Income from Operations (other than non-recurring items) for the calendar
month that is two (2) calendar months prior to the calendar month in which the
applicable deposit to the Replacement Reserve Fund is to be made.

“Replacements” shall mean FF&E, replacements and repairs required to be made to
the Property and Improvements.

“Representative Borrower” shall have the meaning set forth in Section 10.6
hereof.

“Required Debt Yield” shall mean a Debt Yield, as determined by Lender, equal to
or exceeding seven and six tenths percent (7.60%), or at any time after a
foreclosure or acceptance of an assignment-in-lieu of foreclosure of the
Mezzanine B Loan, eight and forty four hundreths percent (8.44%).

“Reserve Accounts” shall mean, collectively, the Tax and Insurance Reserve
Account, the Replacement Reserve Account, the Excess Cash Flow Reserve Account
and any other escrow account established pursuant to the Loan Documents.

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Excess Cash Flow Reserve Fund and any other escrow
fund established by the Loan Documents.

“Restaurant Lease” shall mean, each of those certain Lease Agreements, between
Operating Borrower, as lessor, and Restaurant Borrower, as lessee, as set forth
on Schedule 1.7, as each may be amended, restated, replaced or otherwise
modified from time to time in accordance with the terms hereof.

“Restaurant Manager” shall mean, each manager of a restaurant at the Property,
as set forth on Schedule 1.8 hereto.

“Restaurant Management Agreement” shall mean, each of those certain management
agreements, between Restaurant Borrower, as owner, and the applicable Restaurant
Manager, as operator, as set forth on Schedule 1.9, as each may be amended,
restated, replaced or otherwise modified from time to time in accordance with
the terms hereof.

“Restoration” shall mean the repair and restoration of the Property after a
Casualty or Condemnation as nearly as possible to the condition the Property was
in immediately prior to such Casualty or Condemnation, with such alterations as
may be reasonably approved by Lender.

“Restricted Party” shall mean collectively, (a) Borrower, any Mezzanine Borrower
or any Affiliated Manager and (b) any shareholder, partner, member, non-member
manager, any direct or indirect legal or beneficial owner of, Borrower, any
Mezzanine Borrower or any Affiliated Manager or any non-member manager; provided
that an Excluded Entity shall not be a Restricted Party and with respect to
clause (b), excluding any shareholders or owners of stock or equity interest
that are publicly traded on any nationally or internationally recognized stock
exchange that are not Affiliates of Borrower or any Affiliated Manager. For the
avoidance of

 

-42-



--------------------------------------------------------------------------------

doubt, notwithstanding anything to the contrary contained in this Agreement, no
notice to, or consent of Lender shall be required in connection with any Sale or
Pledge of direct or indirect interests in any Excluded Entity or Transfers by
and among BREP, so long as such Sale or Pledge does not result in a Gaming
License Default.

“Restricted Pledge Party” shall mean, collectively, Borrower, Mezzanine
Borrower, and any other direct or indirect equity holder in Borrower up to, but
not including, the first direct or indirect equity holder that has substantial
assets other than the Property and the IP Collateral, provided, that an Excluded
Entity (and any Person owning a direct or indirect interest in any Excluded
Entity) shall not be a Restricted Pledge Party.

“Retail Lease” shall mean that certain Lease dated as of June 17, 2010, between
Operating Borrower, as lessor, and Retail Borrower, as lessee, as may be
amended, restated, replaced or otherwise modified from time to time in
accordance with the terms hereof.

“Retention Award Agreements” shall mean those certain agreements set forth on
Schedule 5.1.32(b) attached hereto, as amended, modified or supplemented.1

“Rose.Rabbit.Lie Space” shall have the meaning set forth in Section 5.1.20(e)
hereof.

“Rose.Rabbit.Lie Agreement” shall have the meaning set forth in
Section 5.1.20(e) hereof.

“S&P” shall mean Standard & Poor’s Ratings Services.

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer or
disposal of a legal or beneficial interest, whether direct or indirect.

“Section 2.7 Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Securities” shall have the meaning set forth in Section 9.1 hereof.

“Securities Act” shall have the meaning set forth in Section 9.1.1(h) hereof.

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

“Securitization Vehicle” shall mean each REMIC or Grantor Trust into which all
or a portion of the Loan has been transferred.

“Security Agreement (Gaming Equipment)” shall mean that certain Security
Agreement (Gaming Equipment) made by Operating Borrower to Lender, dated the
date hereof as the same may be amended, restated, replaced or otherwise modified
from time to time.

 

 

1  Schedule under review.

 

-43-



--------------------------------------------------------------------------------

“Servicer” shall have the meaning set forth in Section 9.5 hereof.

“Servicing Agreement” shall have the meaning set forth in Section 9.5 hereof.

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

“Special Purpose Entity” shall mean a corporation, limited partnership or
limited liability company that complies with the following requirements from and
after the date hereof unless it has received prior written consent to do
otherwise from Lender or a permitted administrative agent thereof, or, while the
Loan is securitized, a Rating Agency Confirmation from each of the Approved
Rating Agencies, and an Additional Insolvency Opinion, in each case:

(i) is and shall be organized solely for the purpose of (A) in the case of
Propco Borrower, acquiring, developing, owning, holding, selling, leasing,
transferring, exchanging, managing and operating the Property, entering into and
performing its obligations under the Loan Documents with Lender, performing its
obligations under the Operating Lease, refinancing the Property in connection
with a permitted repayment of the Loan, and transacting lawful business that is
incident, necessary and appropriate to accomplish the foregoing, (B) in the case
of Operating Borrower, leasing, managing and operating the Property, entering
into and performing its obligations under the Loan Documents with Lender,
performing its obligations under the Operating Lease, refinancing the Property
in connection with a permitted repayment of the Loan, owning 100% of the equity
interests in and acting as the sole member of Restaurant Borrower and Retail
Borrower, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing, (C) in the case of Restaurant Borrower,
leasing, subleasing and/or operating the food and beverage portions of the
Property, entering into and performing its obligations under the Loan Documents
with Lender, refinancing the Property in connection with a permitted repayment
of the Loan, and transacting lawful business that is incident, necessary and
appropriate to accomplish the foregoing and (D) in the case of Retail Borrower,
operating the retail portions of the Property, entering into and performing its
obligations under the Loan Documents with Lender, refinancing the Property in
connection with a permitted repayment of the Loan, and transacting lawful
business that is incident, necessary and appropriate to accomplish the
foregoing;

(ii) shall not engage in any business unrelated to the activities set forth in
clause (i) of this definition;

(iii) shall not own any real property other than the Property;

(iv) does not have and shall not have, any assets, other than the Property, the
IP Collateral and personal property necessary or incidental to its ownership and
operation of the Property and its interest in the Property, and in the case of
Operating Borrower, its 100% equity interest in the Restaurant Borrower and
Retail Borrower;

(v) shall not engage in, seek, consent to or permit (A) any dissolution, winding
up, liquidation, consolidation or merger or (B) any sale or other transfer of
all or substantially all of its assets or any sale of assets outside the
ordinary course of its business, except as permitted by the Loan Documents;

 

-44-



--------------------------------------------------------------------------------

(vi) shall not cause, consent to or permit any amendment of its limited
partnership agreement, articles of incorporation, articles of organization,
certificate of formation, operating agreement or other formation document or
organizational document (as applicable) with respect to the matters set forth in
this definition without the prior written consent of Lender;

(vii) if such entity is a limited partnership, has and shall have at least one
general partner and has and shall have, as its only general partners, Special
Purpose Entities each of which (A) is a corporation or single member Delaware
limited liability company, (B) has two (2) Independent Directors or Independent
Managers, and (C) holds a direct interest as general partner in the limited
partnership of not less than 0.1%;

(viii) if such entity is a corporation, has and shall have at least two
(2) Independent Directors, and shall not cause or permit the board of directors
of such entity to take any Bankruptcy Action with respect to itself;

(ix) if such entity is a limited liability company (other than a limited
liability company meeting all of the requirements applicable to a single-member
limited liability company set forth in this definition of “Special Purpose
Entity”), has and shall have at least one (1) member that is a Special Purpose
Entity, that is a corporation or a single-member limited liability company, that
has at least two (2) Independent Directors and that directly owns at least
one-half-of-one percent (0.5%) of the equity of the limited liability company;

(x) if such entity is a single member limited liability company, (A) is and
shall be a Delaware limited liability company, (B) has and shall have at least
two (2) Independent Directors or Independent Managers serving as managers of
such company, (C) shall not take any Bankruptcy Action, unless two
(2) Independent Directors or Independent Managers then serving as managers of
the company shall have consented in writing to such action, and (D) has had and
shall have two (2) natural persons or one entity that is not a member of the
company, that has signed its limited liability company agreement and that, under
the terms of such limited liability company agreement becomes a member of the
company immediately prior to the withdrawal or dissolution of the last remaining
member of the company;

(xi) shall not (and, if such entity is (a) a limited liability company, has and
shall have a limited liability agreement or an operating agreement, as
applicable, (b) a limited partnership, has a limited partnership agreement, or
(c) a corporation, has a certificate of incorporation or articles that, in each
case, provide that such entity shall not) (1) dissolve, merge, liquidate,
consolidate; (2) sell all or substantially all of its assets; (3) amend its
organizational documents with respect to the matters set forth in this
definition without the consent of Lender; or (4) without the affirmative vote of
two (2) Independent Directors or Independent Managers of itself or the consent
of a Principal that is a member or general partner in it, take any Bankruptcy
Action;

 

-45-



--------------------------------------------------------------------------------

(xii) shall at all times remain solvent and has paid and shall pay its debts and
liabilities (including, a fairly-allocated portion of any personnel and overhead
expenses that it shares with any Affiliate) from its assets as the same shall
become due, and has maintained and shall maintain adequate capital for the
normal obligations reasonably foreseeable in a business of its size and
character and in light of its contemplated business operations (in each case, to
the extent there exists sufficient cash flow from the operations of the Property
to do so; provided, that the foregoing shall not require any member, partner or
shareholder of Borrower to make any additional capital contributions to
Borrower);

(xiii) shall not fail to correct any known misunderstanding regarding the
separate identity of such entity and has not identified and shall not identify
itself as a division of any other Person;

(xiv) shall maintain its bank accounts (except as contemplated by the Loan
Documents with respect to any other Individual Borrower), books of account,
books and records separate from those of any other Person and, to the extent
that it is required to file income tax returns under applicable law, shall file
its own income tax returns, except to the extent that it is required by law to
file consolidated tax returns and, if it is a corporation, has not filed and
shall not file a consolidated income tax return with any other corporation,
except to the extent that it is required by law to file consolidated tax
returns;

(xv) shall maintain its own records, books, resolutions and agreements;

(xvi) except as contemplated by the Loan Documents with respect to any other
Individual Borrower, shall not commingle its funds or assets with those of any
other Person and except as contemplated by a Management Agreement (where Manager
is acting as agent of Borrower), has not participated and shall not participate
in any cash management system with any other Person;

(xvii) shall hold its assets in its own name (other than with respect to
Permitted Equipment and Vehicle Leases executed by Operating Borrower in its
capacity as an agent of Propco Borrower under the Operating Lease);

(xviii) shall conduct its business in its name or in a name franchised or
licensed to it by Manager or an entity other than an Affiliate of itself or of
Borrower, except for business conducted on behalf of itself by another Person
under a business management services agreement that is on
commercially-reasonable terms, so long as the manager, or equivalent thereof,
under such business management services agreement holds itself out as an agent
of Borrower;

(xix) (A) shall maintain its financial statements, accounting records and other
entity documents separate from those of any other Person; (B) shall show, in its
financial statements, its asset and liabilities separate and apart from those of
any other Person; and (C) shall not permit its assets to be listed as assets on
the financial statement of any of its Affiliates except as required by GAAP or
the Uniform System of Accounts; provided, however, that (i) any such
consolidated financial statement contains a note indicating that the Special
Purpose Entity’s separate assets and credit are not available to pay the debts
of

 

-46-



--------------------------------------------------------------------------------

such Affiliate and that the Special Purpose Entity’s liabilities do not
constitute obligations of the consolidated entity, except as provided herein
with respect to each other Individual Borrower and (ii) such assets shall also
be listed on Borrower’s balance sheet, as applicable;

(xx) except in each case with respect to each other Individual Borrower, as
contemplated by the Loan Documents, shall pay its own liabilities and expenses,
including the salaries of its own employees, out of its own funds and assets
provided there is sufficient cash flow to do so, and has maintained and shall
maintain a sufficient number of employees, if any, in light of its contemplated
business operations;

(xxi) shall observe all partnership, corporate or limited liability company
formalities, as applicable that are necessary to maintain its separate legal
existence;

(xxii) reserved;

(xxiii) shall not incur Indebtedness, other than (i) the Loan, (ii) Permitted
Debt, and (iii) such other liabilities such Special Purpose Entity is expressly
permitted to incur pursuant to this Agreement or as otherwise imposed by law;

(xxiv) shall not assume or guarantee or become obligated for the debts of any
other Person, shall not hold out its credit as being available to satisfy the
obligations of any other Person or has not pledged and shall not pledge its
assets to secure the obligations of any other Person in each case except as
permitted pursuant to the Loan Documents with respect to each other Individual
Borrower;

(xxv) shall not acquire obligations or securities of its partners, members or
shareholders or any other owner or Affiliate;

(xxvi) shall allocate fairly and reasonably any overhead expenses that are
shared with any of its Affiliates, constituents, or owners, or any guarantors of
any of their respective obligations, or any Affiliate of any of the foregoing
(individually, a “Related Party” and collectively, the “Related Parties”),
including, but not limited to, paying for shared office space and for services
performed by any employee of an Affiliate;

(xxvii) shall maintain and use separate stationery, invoices and checks bearing
its name and not bearing the name of any other entity unless such entity is
clearly designated as being the Special Purpose Entity’s agent;

(xxviii) except as contemplated by the Loan Documents with respect to each other
Individual Borrower, shall not pledge its assets to secure the obligations of
any other Person;

(xxix) shall hold itself out and identify itself as a separate and distinct
legal entity under its own name or in a name franchised or licensed to it by an
entity other than an Affiliate of Borrower and not as a division or part of any
other Person,

(xxx) shall maintain its assets in such a manner that it shall not be costly or
difficult to segregate, ascertain or identify its individual assets from those
of any other Person;

 

-47-



--------------------------------------------------------------------------------

(xxxi) shall not make loans to any Person and shall not hold evidence of
indebtedness issued by any other Person or entity (other than (x) cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity, (y) Permitted Debt or
(z) Permitted Casino Markers);

(xxxii) shall not identify its partners, members or shareholders, or any
Affiliate of any of them, as a division or department or part of it, and has not
identified itself and shall not identify itself as a division or department of
any other Person;

(xxxiii) except in each case with respect to each other Individual Borrower, as
contemplated by the Loan Documents and other than capital contributions and
distributions permitted under the terms of its organizational documents, is not
a party to, and shall not enter into or be a party to, any transaction with any
of its partners, members, shareholders or Affiliates except in the ordinary
course of its business and on terms which are commercially reasonable terms
comparable to those of an arm’s-length transaction with an unrelated third
party;

(xxxiv) does not have and shall not have any obligation to, and shall not
indemnify its partners, officers, directors or members, as the case may be, in
each case unless such an obligation or indemnification is fully subordinated to
the Debt and shall not constitute a claim against it in the event that its cash
flow is insufficient to pay the Debt;

(xxxv) if such entity is a corporation, has considered and shall consider the
interests of its creditors in connection with all corporate actions;

(xxxvi) does not have and shall not have any of its obligations guaranteed by
any Affiliate except as provided by the Loan Documents with respect to (1) each
other Individual Borrower and (2) the Guaranty and Environmental Indemnity;

(xxxvii) shall not form, acquire or hold any subsidiary other than with respect
to Operating Borrower, its interests in Restaurant Borrower and Retail Borrower;

(xxxviii) shall comply with all of the terms and provisions contained in its
organizational documents;

(xxxix) shall conduct its business so that each of the assumptions made about it
and each of the facts stated about it in the Insolvency Opinion, or if
applicable, any Additional Insolvency Opinion, are true;

(xl) shall not permit any Affiliate or constituent party (except with respect to
another Individual Borrower, as contemplated by the Loan Documents) independent
access to its bank accounts;

(xli) shall continue to be duly formed, validly existing, and in good standing
in the state of its incorporation or formation and in all other jurisdictions
where it is qualified to do business;

(xlii) reserved;

 

-48-



--------------------------------------------------------------------------------

(xliii) reserved;

(xliv) has no judgments or Liens of any nature against it except for tax liens
not yet due and the Permitted Encumbrances;

(xlv) has provided Lender with complete financial statements that reflect a fair
and accurate view of the entity’s financial condition; and

(xlvi) has no material contingent or actual obligations not related to the
Property.

“Spread” shall mean, with respect to each Component, the following amounts, as
the same may be reallocated pursuant to, and in accordance with the restrictions
and limitations contained in Section 9.1.2:

 

  (a) Component A-1: 2.95%;

 

  (b) Component A-2: 2.95%;

 

  (c) Component A-3: 2.95%;

 

  (d) Component A-4: 2.95%; and

 

  (e) Component A-5: 2.95%, and

 

  (f) Component A-6: 2.95%.

which amount shall be increased by fifteen (15) basis points on the first date
of the third Extension Term.

“Spread Maintenance End Date” shall mean, the Payment Date occurring in January
2016.

“Spread Maintenance Payment” shall mean, with respect to any repayment of the
outstanding principal amount of any Component of the Loan prior to the Spread
Maintenance End Date, a payment to Lender in an amount equal to the product of
(a) the Spread in effect as of the date of such prepayment on the date of such
prepayment, (b) the portion of the Component of the Loan being repaid and (c) a
fraction, the numerator of which is the number of days between the date through
which interest on the amount being prepaid has been paid in full and the Spread
Maintenance End Date and the denominator of which is 360. With respect to any
prepayment made after the Payment Date in December 2015, but prior to the Spread
Maintenance End Date, the amount of the Spread Maintenance Payment shall be
zero.

“State” shall mean, the State or Commonwealth in which the Property or any part
thereof or the other applicable Collateral is located.

“Strike Price” shall mean (a) for the period from the Closing Date through and
including the Initial Maturity Date, a rate of not more than 3.74% and (b) for
any Extension Term, a rate of not more than the greater of (i) 3.74% or (ii) as
of the commencement of such Extension Term,

 

-49-



--------------------------------------------------------------------------------

the rate that when added to the Spread, yields a per annum interest rate that
would result in a Debt Service Coverage Ratio (calculated assuming that for all
times, LIBOR is equal to the new Strike Price (rather than the then current
Strike Price) for purposes of determining the Debt Service and the Mezzanine
Debt Service) being no less than 1.10 to 1.00 (as determined by Lender in its
reasonable discretion).

“Subordination of Lease” shall mean that certain Lease Subordination Agreement
by and among Borrower and Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time

“Survey” shall mean a survey of the Property prepared by a surveyor licensed in
the State and satisfactory to Lender and the company or companies issuing the
Title Insurance Policy, and containing a certification of such surveyor
satisfactory to Lender.

“Tax and Insurance Escrow Fund” shall have the meaning set forth in
Section 7.2(a) hereof.

“Tax and Insurance Reserve Account” shall have the meaning set forth in
Section 7.2(a) hereof.

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against the Property or part thereof.

“Tenant” shall mean any Person with a possessory right to all or any part of the
Property pursuant to a Lease.

“Threshold Amount” shall have the meaning set forth in Section 5.1.21 hereof.

“Title Insurance Policy” shall mean the ALTA mortgagee title insurance policy
issued with respect to the Property and insuring the lien of the Mortgage.

“Trademarks” shall mean all of the following now owned or hereafter acquired by
Borrower: (a) all trademarks, service marks, trade names, domain names,
corporate names, company names, business names, fictitious business names, trade
styles, trade dress, logos, other source or business identifiers, designs and
general intangibles of like nature, now owned or hereafter used, adopted or
acquired, and all registrations and applications filed in connection therewith,
including registrations and registration applications in the United States
Patent and Trademark Office or any similar offices in any State of the United
States or any other country or any political subdivision thereof, and all
extensions or renewals thereof and (b) all goodwill associated therewith or
symbolized thereby.

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

“Transferee Borrower” shall have the meaning set forth in Section 5.2.10(e)
hereof.

“Transition Period” shall have the meaning set forth in Section 5.1.22(i)
hereof.

 

-50-



--------------------------------------------------------------------------------

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the State in which the Property or other applicable Collateral is
located.

“Uniform System of Accounts” shall mean the Tenth Revised Edition, 2006, of the
Uniform System of Accounts for Hotels as adopted by the American Hotel and Motel
Association.

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
(a) direct obligations of the United States of America for the payment of which
its full faith and credit is pledged, or (b) to the extent acceptable to the
Approved Rating Agencies, other “government securities” within the meaning of
Section 2(a)(16) of the Investment Company Act of 1940, as amended.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.7(e).

“Venue Leased Space” shall have the meaning set forth in Section 5.1.20(d).

“Venue Management Agreement” shall have the meaning set forth in
Section 5.1.20(d).

“Voteco” shall mean BRE Spade Voteco LLC, a Delaware limited liability company.

“Voteco Permitted Debt” shall mean, collectively, liabilities incurred in the
ordinary course of Voteco’s business relating to the ownership and operation of
Operating Borrower and the routine administration thereof, provided that such
amounts, (i) are not secured by Liens on the Collateral, (ii) do not exceed One
Hundred Fifty Thousand and No/100 Dollars ($150,000.00) at any one time in the
aggregate, (iii) are normal and reasonable under the circumstances, (iv) are
payable by or on behalf of Voteco for or in respect of the Voteco’s ownership of
the Class A membership interest in Operating Borrower in the ordinary course of
the operation of Voteco’s business or the routine administration of Voteco’s
business, (v) are paid within sixty (60) days following the later of (A) the
date on which such amount is incurred or (B) the date invoiced, and (vi) are not
evidenced by a note. Nothing contained herein shall be deemed to require Voteco
to pay any trade payable, so long as Voteco is in good faith at its own expense,
and by proper legal proceedings, diligently contesting the validity, amount or
application thereof, provided that in each case, at the time of the commencement
of any such action or proceeding, and during the pendency of such action or
proceeding (w) no Event of Default shall exist and be continuing hereunder,
(x) neither the Collateral nor any part thereof or interest therein will be in
material danger of being sold or forfeited, (y) Borrower shall furnish such
security as may be required in the proceeding, or as may be reasonably requested
by Lender, to insure the payment any amounts contested, together with all
interest and penalties thereon, and (z) such contest operates to suspend
collection or enforcement, as the case may be, of the contested amount

Section 1.2 Principles of Construction. All references to sections and schedules
are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate

 

-51-



--------------------------------------------------------------------------------

otherwise. Unless otherwise specified, the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified, all meanings attributed to defined terms
herein shall be equally applicable to both the singular and plural forms of the
terms so defined.

ARTICLE II – GENERAL TERMS

Section 2.1 Loan Commitment; Disbursement to Borrower.

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
(1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed. Borrower and
Lender acknowledge and agree that the Loan shall be fully funded as of the
Closing Date.

2.1.3 The Note, Mortgage and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Mortgage and the other Loan Documents.

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan to (a) pay a
portion of the consideration required to acquire the ownership interests in the
owner of the Property, (b) pay all past-due Basic Carrying Costs, if any, with
respect to the Property, (c) make deposits into the Reserve Funds on the Closing
Date in the amounts provided herein, (d) pay costs and expenses incurred in
connection with the closing of the Loan, as approved by Lender, (e) fund any
working capital requirements of the Property and (f) distribute the balance, if
any, to Mezzanine A Borrower which shall thereafter be permitted to distribute
such proceeds in accordance with the Mezzanine A Loan Documents.

2.1.5 Components of the Loan. For the purpose of computing interest payable from
time to time on the principal amount of the Loan and certain other computations
set forth herein, the principal balance of the Loan shall be divided into
Components A-1 through A-6. The principal amount of the Components shall be as
follows:

 

COMPONENT

   PRINCIPAL AMOUNT

A-1

   $    145,835,000.00

A-2

   $    145,833,000.00

A-3

   $    145,833,000.00

A-4

   $    145,833,000.00

A-5

   $    145,833,000.00

A-6

   $    145,833,000.00

 

-52-



--------------------------------------------------------------------------------

Section 2.2 Interest Rate.

2.2.1 Interest Rate. Subject to the provisions of this Section 2.2, interest on
the outstanding principal balance of each Component of the Loan shall accrue
from (and include) the Closing Date through the end of the last Interest Period
at the Floating Interest Rate for such Component. Borrower shall pay to Lender
on each Payment Date the interest accrued (or to be accrued) on the outstanding
principal balance of each Component of the Loan for the related Interest Period.

2.2.2 Interest Calculation. Interest on the outstanding principal balance of
each Component of the Loan shall be calculated by multiplying (a) the actual
number of days elapsed in the period for which the calculation is being made by
(b) a daily rate based on the Interest Rate and a three hundred sixty (360) day
year by (c) the outstanding principal balance of such Component of the Loan.

2.2.3 Determination of Interest Rate. (a) Subject to the terms and conditions of
this Section 2.2.3, each Component of the Loan shall bear interest at the
Floating Interest Rate applicable to such Component. The Floating Interest Rate
applicable to an Interest Period shall be determined by Lender as set forth
herein; provided, however, that LIBOR for the Interest Period commencing on the
Closing Date through and including January 14, 2015 shall be 0.165%.

(b) In the event that Lender shall have reasonably determined that by reason of
circumstances affecting the interbank Eurodollar market LIBOR cannot be
determined as provided in the definition of LIBOR as set forth herein, then
Lender shall forthwith give notice thereof by telephone of such fact, confirmed
in writing, to Borrower at least one (1) Business Day prior to the Determination
Date. If such notice is given, the Loan shall be converted, from and after the
first day of the next succeeding Interest Period, to a Prime Rate Loan bearing
interest based on the Prime Rate in effect on the related Determination Date.

(c) If, pursuant to the terms of Section 2.2.3(b) above, the Loan has been
converted to a Prime Rate Loan but thereafter LIBOR can again be determined as
provided in the definition of LIBOR as set forth herein, Lender shall give
notice thereof to Borrower and convert the Prime Rate Loan back to a Floating
Interest Rate Loan by delivering to Borrower notice of such conversion no later
than 11:00 a.m. (New York City Time), one (1) Business Day prior to the next
succeeding Determination Date, and the Loan shall be converted to a Floating
Interest Rate Loan, from, after and including the first day of the next
succeeding Interest Period. Notwithstanding any provision of this Agreement to
the contrary, in no event shall Borrower have the right to elect to convert a
Floating Interest Rate Loan to a Prime Rate Loan.

(d) Intentionally Omitted.

(e) If the adoption of any requirement of law or any change therein or in the
interpretation or application thereof, shall hereafter make it unlawful for
Lender to make or maintain a Floating Interest Rate Loan as contemplated
hereunder, (i) the obligation of Lender hereunder to make a Floating Interest
Rate Loan or to convert a Prime Rate Loan to a Floating Interest Rate Loan shall
be canceled forthwith and (ii) any outstanding Floating Interest Rate

 

-53-



--------------------------------------------------------------------------------

Loan shall be converted automatically to a Prime Rate Loan on the first day of
the next succeeding Interest Period or within such earlier period as required by
law. Borrower hereby agrees promptly to pay Lender, upon demand, any additional
amounts necessary to compensate Lender for any costs incurred by Lender in
making any conversion in accordance with this Agreement, including, without
limitation, any interest or fees payable by Lender to lenders of funds obtained
by it in order to make or maintain the Floating Interest Rate Loan hereunder.
Lender’s notice of such costs, as certified to Borrower, shall be conclusive
absent manifest error.

(f) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

(ii) shall hereafter have the effect of reducing the rate of return on Lender’s
capital as a consequence of its obligations hereunder to a level below that
which Lender could have achieved under the Loan Documents but for such adoption,
change or compliance (taking into consideration Lender’s policies with respect
to capital adequacy) by any amount deemed by Lender to be material;

(iii) shall hereafter subject any Lender to any Section 2.7 Taxes (other than
(A) Indemnified Taxes, (B) Section 2.7 Taxes described in clauses (b) through
(d) of the definition of Excluded Taxes and (C) Connection Income Taxes) on its
loans, loan principal, letters of credit, commitments, or other obligations, or
its deposits, reserves, other liabilities or capital attributable thereto; or

(iv) shall hereafter impose on Lender any other condition (other than
Section 2.7 Taxes) and the result of any of the foregoing is to increase the
cost to Lender of making, renewing or maintaining loans or extensions of credit
or to reduce any amount receivable hereunder;

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender in its reasonable discretion. If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.2.3(f), Lender shall provide
Borrower with not less than thirty (30) days written notice specifying in
reasonable detail the event by reason of which it has become so entitled and the
additional amount required to fully compensate Lender for such additional cost
or reduced amount. A certificate as to any additional costs or amounts payable
pursuant to the foregoing sentence submitted by Lender to Borrower shall be
conclusive in the absence of manifest error. Subject to Section 2.2.3(h) hereof,
this provision shall survive payment of the Note and the satisfaction of all
other obligations of Borrower under this Agreement and the Loan Documents.

 

-54-



--------------------------------------------------------------------------------

(g) Lender shall not be entitled to claim compensation pursuant to this
Section 2.2.3 for any increased cost or reduction in amounts received or
receivable hereunder, or any reduced rate of return, which was incurred or which
accrued prior to the earlier of (i) ninety (90) days before the date Lender
notified Borrower of the change in law or other circumstance on which such claim
for compensation is based and delivered to Borrower a written statement setting
forth in reasonable detail the basis for the calculation of the additional
amounts owed to Lender under this Section 2.2.3, which statement shall be
conclusive and binding on all parties absent manifest error, and (ii) any
earlier date provided Lender notified Borrower of such change in law or
circumstance and delivered the written statement referenced in clause (i) within
ninety (90) days after Lender received written notice of such change in law or
circumstance.

(h) Borrower agrees to indemnify Lender and to hold Lender harmless from any
loss or expense which Lender sustains or incurs as a consequence of (i) any
default by Borrower in payment of the principal of or interest on a Floating
Interest Rate Loan, including, without limitation, any such loss or expense
arising from interest or fees payable by Lender to third party lenders of funds
obtained by it in order to maintain a Floating Interest Rate Loan hereunder,
(ii) any prepayment (whether voluntary or mandatory) of the Floating Interest
Rate Loan on a day that (A) is not a Payment Date or (B) is a Payment Date if
Borrower did not give the prior written notice of such prepayment required
pursuant to the terms of this Agreement, including, without limitation, such
loss or expense arising from interest or fees payable by Lender to third party
lenders of funds obtained by it in order to maintain the Floating Interest Rate
Loan hereunder and (iii) the conversion pursuant to the terms hereof of the
Floating Interest Rate Loan to the Prime Rate Loan on a date other than the
Payment Date, including, without limitation, such loss or expenses arising from
interest or fees payable by Lender to third party lenders of funds obtained by
it in order to maintain a Floating Interest Rate Loan hereunder (the amounts
referred to in clauses (i), (ii) and (iii) are herein referred to collectively
as the “Breakage Costs”), subject to Sections 2.4.1 and 2.4.2 hereof; provided,
however, Borrower shall not indemnify Lender from any loss or expense arising
from Lender’s willful misconduct or gross negligence. This provision shall
survive payment of the Note in full and the satisfaction of all other
obligations of Borrower under this Agreement and the other Loan Documents.

2.2.4 Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the Floating
Interest Rate Loan and to avoid or reduce any increased or additional costs
payable by Borrower under Section 2.2.3, including, if requested by Borrower, a
transfer or assignment of the Loan to a branch, office or Affiliate of Lender in
another jurisdiction, or a redesignation of its lending office with respect to
the Loan, in order to maintain the availability of the Floating Interest Rate
Loan or to avoid or reduce such increased or additional costs, provided that the
transfer or assignment or redesignation (a) would not result in any additional
costs, expenses or risk to Lender that are not reimbursed by Borrower and
(b) would not be disadvantageous in any other respect to Lender (including the
effect on any Securitization) as determined by Lender in its reasonable
discretion.

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

 

-55-



--------------------------------------------------------------------------------

2.2.6 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Interest Rate or the Default Rate, as the case may be,
shall be deemed to be immediately reduced to the Maximum Legal Rate and all
previous payments in excess of the Maximum Legal Rate shall be deemed to have
been payments in reduction of principal and not on account of the interest due
hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

2.2.7 Interest Rate Cap Agreement. (a) Prior to or contemporaneously with the
Closing Date, Borrower shall enter into an Interest Rate Cap Agreement with a
LIBOR strike price no greater than the Strike Price. The Interest Rate Cap
Agreement (i) shall at all times be in a form and substance reasonably
acceptable to Lender with respect to such matters not otherwise set forth in
this Agreement, (ii) shall at all times be with an Acceptable Counterparty,
(iii) shall direct such Acceptable Counterparty to deposit directly into the
Cash Management Account any amounts due Borrower under such Interest Rate Cap
Agreement so long as any portion of the Debt exists, provided that the Debt
shall be deemed to exist if the Property transferred by judicial or non-judicial
foreclosure or deed-in-lieu thereof, (iv) shall be for a period equal to the
then existing term of the Loan and (v) shall at all times have a notional amount
equal to or greater than the then outstanding principal balance of the Loan and
shall at all times provide for the applicable Strike Price. Borrower shall
collaterally assign to Lender, pursuant to the Collateral Assignment of Interest
Rate Cap Agreement (as the same may be amended, restated, replaced or otherwise
modified from time to time, the “Assignment of Interest Rate Cap Agreement”),
all of its right, title and interest to receive any and all payments under the
Interest Rate Cap Agreement, and shall deliver to Lender an executed counterpart
of such Assignment of Interest Rate Cap Agreement (which shall, by its terms,
authorize the assignment to Lender and require that payments be deposited
directly into the Concentration Account) and shall notify the Acceptable
Counterparty of such assignment.

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Acceptable Counterparty under the Interest Rate Cap Agreement to Borrower or
Lender shall be directly deposited immediately into the Concentration Account
or, during the continuance of an Event of Default, into such account as
specified by Lender. Borrower shall take all actions reasonably requested by
Lender to enforce Lender’s rights under the Interest Rate Cap Agreement in the
event of a default by the Acceptable Counterparty and shall not waive, amend or
otherwise modify any of its rights thereunder without Lender’s prior consent.

 

-56-



--------------------------------------------------------------------------------

(c) In the event of any downgrade, withdrawal or qualification of the rating of
the Acceptable Counterparty by any Approved Rating Agency (such that such
counterparty shall no longer be an Acceptable Counterparty), Borrower shall
replace the Interest Rate Cap Agreement with a Replacement Interest Rate Cap
Agreement not later than the period of time provided for in such Interest Rate
Cap Agreement following such downgrade, withdrawal or qualification (not to
exceed ten (10) Business Days).

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

(e) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender (a) a resolution/consent, as applicable, of the Acceptable
Counterparty authorizing the delivery of the Interest Rate Cap Agreement
acceptable to Lender, and (b) an opinion from counsel (which counsel may be
in-house counsel for the Acceptable Counterparty) for the Acceptable
Counterparty (upon which Lender and its successors and assigns may rely) which
shall provide, in relevant part, that:

(i) the Acceptable Counterparty is duly organized, validly existing, and in good
standing under the laws of its jurisdiction of incorporation or formation and
has the organizational power and authority to execute and deliver, and to
perform its obligations under, the Interest Rate Cap Agreement;

(ii) the execution and delivery of the Interest Rate Cap Agreement by the
Acceptable Counterparty, and any other agreement which the Acceptable
Counterparty has executed and delivered pursuant thereto, and the performance of
its obligations thereunder have been and remain duly authorized by all necessary
action and do not contravene any provision of its certificate of incorporation
or by-laws (or equivalent organizational documents) or any law, regulation or
contractual restriction binding on or affecting it or its property;

(iii) all consents, authorizations and approvals required for the execution and
delivery by the Acceptable Counterparty of the Interest Rate Cap Agreement, and
any other agreement which the Acceptable Counterparty has executed and delivered
pursuant thereto, and the performance of its obligations thereunder have been
obtained and remain in full force and effect, all conditions thereof have been
duly complied with, and no other action by, and no notice to or filing with any
governmental authority or regulatory body is required for such execution,
delivery or performance; and

(iv) the Interest Rate Cap Agreement, and any other agreement which the
Acceptable Counterparty has executed and delivered pursuant thereto, has been
duly executed and delivered by the Acceptable Counterparty and constitutes the
legal, valid and binding obligation of the Acceptable Counterparty, enforceable
against the Acceptable Counterparty in accordance with its terms, subject to
applicable bankruptcy, insolvency and similar laws affecting creditors’ rights
generally, and subject, as to enforceability, to general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

 

-57-



--------------------------------------------------------------------------------

(f) At such time as the Loan is repaid in full, all of Lender’s right, title and
interest in and to the Interest Rate Cap Agreement shall terminate and Lender
shall execute and deliver such documents as may be required to evidence Lender’s
release of the Interest Rate Cap Agreement and to notify the Acceptable
Counterparty of such release.

Section 2.3 Loan Payment.

2.3.1 Monthly Debt Service Payments. Borrower shall pay to Lender (a) on the
Closing Date, an amount equal to interest only on the outstanding principal
balance of the Loan from the Closing Date up to and including January 14, 2015,
which interest shall be calculated in accordance with the provisions of
Section 2.2 hereof and (b) on each Payment Date commencing on the Payment Date
occurring in February 2015 and on each Payment Date thereafter up to and
including the Maturity Date, Borrower shall make a payment to Lender equal to
the Monthly Debt Service Payment Amount. Payments pursuant to this Section 2.3.1
shall be applied, first to interest due for the related Interest Period and then
to any other amounts due and unpaid pursuant to this Agreement and the other
Loan Documents. The Monthly Debt Service Payment Amount paid pursuant to this
Section 2.3.1 shall be applied: (i) first, to the payment of interest due and
payable on Component A-1; (ii) second, to the payment of interest due and
payable on Component A-2; (iii) third, to the payment of interest due and
payable on Component A-3 (iv) fourth, to the payment of interest due and payable
on Component A-4, (v) fifth, to the payment of interest due and payable on
Component A-5 and (vi) sixth, to the payment of interest due and payable on
Component A-6.

2.3.2 Payments Generally. The first Interest Period hereunder shall commence on
and include the Closing Date and shall end on and include January 14, 2015.
Thereafter during the term of the Loan, each Interest Period shall commence on
the fifteenth (15th) day of the calendar month preceding the calendar month in
which the related Payment Date occurs and shall end on and include the
fourteenth (14th) day of the calendar month in which the related Payment Date
occurs. For purposes of making payments hereunder, but not for purposes of
calculating Interest Periods, if the day on which such payment is due is not a
Business Day, then amounts due on such date shall be due on the immediately
preceding Business Day and with respect to payments of principal of the Loan due
on the Maturity Date, interest shall be payable at the Interest Rate or the
Default Rate, as the case may be, through and including, (x) if such payment
occurs prior to a Securitization, the Maturity Date or (y) if such payment
occurs following a Securitization, the last day of the related Interest Period.
All amounts due under this Agreement and the other Loan Documents shall be
payable without setoff, counterclaim, defense or any other deduction whatsoever
unless required by applicable law.

2.3.3 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued (or to be
accrued) and unpaid interest and all other amounts due hereunder and under the
Note, the Mortgage and the other Loan Documents.

 

-58-



--------------------------------------------------------------------------------

2.3.4 Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents are not paid by Borrower on or prior to the date on
which it is due (other than the principal amount due on the Maturity Date),
Borrower shall pay to Lender upon demand an amount equal to the lesser of three
percent (3%) of such unpaid sum or the Maximum Legal Rate in order to defray the
expense incurred by Lender in handling and processing such delinquent payment
and to compensate Lender for the loss of the use of such delinquent payment. Any
such amount shall be secured by the Mortgage and the other Loan Documents to the
extent permitted by applicable law.

2.3.5 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than (a) 11:00 a.m. on the date when due, New York City
time, for all payments other than the payment due on the Maturity Date and
(b) 2:00 p.m., New York City time, for the payment due on the Maturity Date, and
shall be made in lawful money of the United States of America in immediately
available funds at Lender’s office or as otherwise directed by Lender, and any
funds received by Lender after such time shall, for all purposes hereof, be
deemed to have been paid on the next succeeding Business Day.

Section 2.4 Prepayments.

2.4.1 Voluntary Prepayments. (a) Borrower may prepay the Loan in whole or in
part at any time and from time to time provided, that (i) no Event of Default is
continuing as of the date of the applicable prepayment; (ii) Borrower gives
Lender not less than ten (10) days’ prior written notice of the amount of the
Loan that Borrower intends to prepay and the intended date of prepayment which
notice shall be revocable or extendable by Borrower at any time (the “Prepayment
Notice”); and (iii) Borrower pays Lender, in addition to the outstanding
principal amount of the Loan to be prepaid, (A) all interest which would have
accrued on the amount of the Loan to be paid through and including (x) if such
prepayment occurs prior to a Securitization, the date on which such prepayment
is made or (y) if such prepayment occurs following a Securitization, the last
day of the Interest Period related to the Payment Date next occurring following
the date of such prepayment or, if such prepayment occurs on a Payment Date,
interest which would have accrued on the prepayment amount through and including
the last day of the Interest Period related to such Payment Date (the
“Additional Interest”); (B) all other sums then due and payable under this
Agreement, the Note, and the other Loan Documents, including, but not limited to
the actual Breakage Costs (if any and provided that if such prepayment includes
the payment of Additional Interest, no Breakage Costs shall be payable to
Lender) and all of Lender’s reasonable, actual out-of-pocket costs and expenses
(including reasonable attorney’s fees and disbursements) incurred by Lender in
connection with such prepayment of the Loan and any actual out-of-pocket costs
and expenses incurred in connection with a rescinded or extended Prepayment
Notice; and (C) if such prepayment is made prior to the Spread Maintenance End
Date, the Spread Maintenance Payment.

(b) Each Mezzanine Borrower shall be permitted to make voluntary prepayments
(other than prepayments to meet the Required Debt Yield which shall be made
concurrently with a pro rata prepayment of the Loan and any other Mezzanine Loan
then outstanding) in respect of its applicable Mezzanine Loan in accordance with
the applicable Mezzanine Loan Documents without any obligation of Borrower to
make a corresponding prepayment of the Loan and the

 

-59-



--------------------------------------------------------------------------------

Mezzanine Borrower under any Mezzanine Loan then outstanding shall be permitted
to make voluntary prepayments (other than prepayments to meet the Required Debt
Yield which shall be made concurrently with a pro rata prepayment of the Loan
and any other Mezzanine Loan then outstanding) in respect of the related
Mezzanine Loan in accordance with the applicable Mezzanine Loan Documents
without any obligation of any other Mezzanine Borrower to make a corresponding
prepayment of any other Mezzanine Loan.

(c) If a notice of prepayment is given by Borrower to Lender pursuant to this
Section 2.4.1, the amount designated for prepayment and all other sums required
under this Section 2.4.1 shall be due and payable on the proposed prepayment
date unless such prepayment is revoked or modified by Borrower prior to the
proposed prepayment date, provided that Borrower shall pay all of Lender’s
actual out-of-pocket costs and expenses incurred in connection with such
revocation or modification.

(d) Without limiting any of Borrower’s other prepayment rights under this
Agreement, in order to cure a Debt Yield Trigger Period, Borrower may make a
voluntary prepayment of a portion of the outstanding principal balance of the
Loan in the amount necessary to cause the Debt Yield to equal or exceed the
Required Debt Yield, provided that (i) there is no Event of Default continuing
as of the date of the applicable prepayment, (ii) Borrower provides a Prepayment
Notice to Lender; (iii) Borrower pays Lender, in addition to the amount to be
prepaid, if such prepayment occurs on a day that is not a Payment Date, all
amounts of interest which would have accrued on the amount to be prepaid through
and including the last day of the Interest Period related to the Payment Date
next occurring following the date of such prepayment, or, if such prepayment of
the Loan occurs on a Payment Date, all amounts of accrued (or to be accrued) and
unpaid interest through and including the last day of the Interest Period
related to such Payment Date; and all other sums then due and payable under this
Agreement, the Note, and the other Loan Documents, including, but not limited
to, all of Lender’s third party reasonable and actual out-of-pocket costs and
expenses (including reasonable attorney’s fees and disbursements) incurred by
Lender in connection with such prepayment, including, without limitation, any
actual Breakage Costs (if any and provided that if such prepayment includes the
payment of Additional Interest, no Breakage Costs shall be payable to Lender)
and actual out-of-pocket costs and expenses associated with any revoked
Prepayment Notice, (iv) if such prepayment is made before the Spread Maintenance
End Date, the applicable Spread Maintenance Payment and (v) Mezzanine A Borrower
makes a pro rata prepayment of the Mezzanine A Loan and Mezzanine B Borrower
makes a pro rata prepayment of the Mezzanine B Loan.

2.4.2 Mandatory Prepayments. On the next occurring Payment Date following the
date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for the Restoration of
the Property or otherwise remit such Net Proceeds to Borrower pursuant to
Section 6.4 hereof, provided no Event of Default is continuing, Borrower shall
prepay or authorize Lender to apply up to 100% of such Net Proceeds as follows:
(a) first, to the actual reasonable costs of Lender incurred in connection with
such prepayment to the extent such amounts are not paid to Lender in accordance
with Article VI hereof, excluding any Breakage Costs and (b) then, provided,
that all interest (including Additional Interest, if any) and other amounts due
and payable under the Loan have been paid as of such Payment Date, to the
outstanding principal balance of the Loan (collectively, the

 

-60-



--------------------------------------------------------------------------------

“Mortgage Mandatory Prepayment Amount”). Except during the continuance of an
Event of Default, any Net Proceeds applied pursuant to this Section 2.4.2 in
excess of the Mortgage Mandatory Prepayment Amount shall be applied as follows:
(i) first, to the Mezzanine A Lender, in an amount equal to the Mezzanine A
Mandatory Prepayment Amount, to be applied in accordance with the Mezzanine A
Loan Documents, (ii) second, to the Mezzanine B Lender, in an amount equal to
the Mezzanine B Mandatory Prepayment Amount, to be applied in accordance with
the Mezzanine B Loan Documents and (iii) third, to Borrower. After the
occurrence of and during the continuance of an Event of Default, Lender may
apply such Net Proceeds to the Debt (until paid in full) in any order or
priority in its sole discretion. Any Net Proceeds remaining after the Debt has
been repaid in full shall be disbursed to Mezzanine A Lender to be applied in
accordance with the Mezzanine A Loan Agreement. Other than during the
continuance of an Event of Default, no Spread Maintenance Payment or other
premium, penalty or charge shall be due in connection with any prepayment made
pursuant to this Section 2.4.2. 

2.4.3 Prepayments After Default. If, during the continuance of an Event of
Default, payment of all or any part of the Debt is tendered by Borrower or
otherwise recovered by Lender (including, without limitation, through
application of any Reserve Funds), such tender or recovery shall (a) include
interest at the Default Rate on the outstanding principal amount of the Loan
from the date of such Event of Default through the last calendar day of the
Interest Period within which such tender or recovery occurs and (b) be deemed a
voluntary prepayment by Borrower and shall in all instances include (i) an
amount equal to the Spread Maintenance Payment if such tender or recovery occurs
prior to the Spread Maintenance End Date, and (ii) all interest which would have
accrued on the amount of the Loan to be paid through the end of the related
Interest Period. After the occurrence of and during the continuance of an Event
of Default, Lender may apply any such payment to the Debt (until paid in full)
in any order or priority in its sole discretion.

2.4.4 Application of Prepayments to Components. Any mandatory prepayment of the
principal of the Loan made pursuant to Section 2.4.2 hereof and any other
voluntary prepayments of principal of the Loan made pursuant to Section 2.4.1 or
otherwise when no Event of Default exists shall be applied by Lender between the
Components as follows: (a) first, to the reduction of the outstanding principal
balance of Component A-1, until reduced to zero, (b) second, to the reduction of
the outstanding principal balance of Component A-2 until reduced to zero
,(c) third, to the reduction of the outstanding principal balance of Component
A-3 until reduced to zero, (iv) fourth, to the reduction of the outstanding
principal balance of Component A-4 until reduced to zero, (v) fifth, to the
reduction of the outstanding principal balance of Component A-5 and (vi) sixth,
to the reduction of the outstanding principal balance of Component A-6 until
reduced to zero. During the continuance of an Event of Default, any payment of
principal from whatever source may be applied by Lender among the Components in
Lender’s sole discretion.

Section 2.5 Release of Property. Except as set forth in this Section 2.5, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of the Lien of the
Mortgage.

 

-61-



--------------------------------------------------------------------------------

2.5.1 Release of Property Upon Payment in Full. (a) If Borrower has elected to
prepay the entire Loan and the requirements of Section 2.4 and this Section 2.5
have been satisfied or the Loan is repaid in full on the Maturity Date, all of
the Property shall be released and/or reconveyed from the Lien of the Mortgage
and the other Loan Documents.

(b) In connection with the release and reconveyance of the Mortgage, Borrower
shall submit to Lender, not less than five (5) Business Days prior to the date
on which Borrower intends to prepay the Loan in full, a release of Lien (and
related Loan Documents) for the Property and reconveyance of the Mortgage for
execution by Lender. Such release and reconveyance shall be in a form
appropriate in the jurisdiction in which the Property is located and that would
be satisfactory to a prudent lender acting reasonably. In addition, Borrower
shall provide all other documentation Lender reasonably requires to be delivered
by Borrower in connection with such release, together with an Officer’s
Certificate certifying that such documentation (i) is in compliance with all
Legal Requirements, and (ii) will effect such releases in accordance with the
terms of this Agreement. Borrower shall pay all reasonable third-party costs and
expenses incurred by Lender in connection with such release and the then current
reasonable and customary fee being assessed by Servicer, if any, to effect such
release.

2.5.2 Release of Release Parcel. Lender agrees to release from the Lien of the
Mortgage and the other Loan Documents, one or more entire floor(s) of hotel
rooms of the Property (each, a “Release Parcel”), upon satisfaction of the
following conditions by Borrower:

(a) Not more than ninety (90) calendar days and not less than thirty
(30) calendar days prior to the date of the release, Borrower delivers a notice
(which Borrower shall have the right to revoke, modify or extend from time to
time) to Lender setting forth (i) the date of the proposed release, (ii) a
survey of the Release Parcel in scope and substance that would be satisfactory
to a prudent lender acting reasonably, and (iii) a FIRREA appraisal indicating
the value of the Property (both inclusive and exclusive of the Release Parcel)
that (A) is executed and delivered to Lender and each Mezzanine Lender by a
qualified FIRREA appraiser having no direct or indirect interest in such Release
Parcel or any loan secured in whole or in part thereby and whose compensation is
not affected by the approval or disapproval of such appraisal by Lender, (B) is
addressed to Lender, each Mezzanine Lender and their respective successors and
assigns; and (C) satisfies the requirements of the Federal National Mortgage
Association or the Federal Home Loan Mortgage Corporation and Title XI of the
Federal Institutions Reform, Recovery and Enforcement Act of 1989 and the
regulations promulgated thereunder, all as in effect on the date of such
calculation, with respect to such appraisal and the appraiser making such
appraisal

(b) Borrower pays to Lender the Mortgage Loan Percentage of the product of
(i) one hundred and fifteen percent (115%) and (ii) the product of (A) one
hundred percent (100%) of the difference in the value of the Property including
the Release Parcel, and the Property, excluding the Release Parcel, as set forth
in the appraisal obtained pursuant to Section 2.5.2(a) and (B) 72% (such amount,
the “Parcel Release Price”), which Parcel Release Price shall in no event be
less than an aggregate amount of $395,000 for each room in the Release Parcel
and such prepayment shall be deemed a voluntary prepayment for all purposes
hereunder and the requirements of Section 2.4 hereof shall be satisfied,
including, without limitation the applicable Spread Maintenance Payment, if any;

 

-62-



--------------------------------------------------------------------------------

(c) As of the date of the release, no Event of Default or Mezzanine Loan Default
is continuing;

(d) Borrower delivers to Lender (i) evidence which would be satisfactory to a
prudent lender acting reasonably that (A) the Release Parcel has been legally
subdivided from the remainder of the Property (or an application therefor shall
have been filed and Borrower and transferee have entered into a property tax
allocation agreement with the same economic effect of a tax lot subdivision,
provided, that the entire tax parcel shall be treated as a part of the Property
for purposes of the Reserve Funds (including the required deposits into such
Reserve Funds) hereunder until the Release Parcel shall be legally subdivided)
and (B) the Release Parcel (together with any appurtenant easements or other
rights with respect to adjacent property) is not necessary for the Property to
comply with any zoning, building, land use or parking or other similar Legal
Requirements with respect to the Property or for access, driveways, parking,
utilities or drainage of the Property or, to the extent that the Release Parcel
is necessary for any such purpose, a joint development agreement, reciprocal
easement agreement or other agreement has been or will be executed and recorded
that would allow the owner of the Property to continue to use the Release Parcel
to the extent necessary for such purpose, which joint development agreement or
reciprocal easement agreement shall be superior to the Mortgage and (ii) a
certificate executed by an officer of Borrower stating that after giving effect
to such transfer, each of the Release Parcel and the balance of the Property
(together with any appurtenant easements or other rights with respect to
adjacent property) conforms to and is in compliance in all material respects
with applicable Legal Requirements and constitutes or will constitute a separate
tax lot (and Lender agrees to execute and deliver an instrument in form and
substance reasonably acceptable to Lender at Borrower’s sole cost and expense,
confirming the subordination of the Mortgage to a joint development agreement,
reciprocal easement agreement or other agreement referred to in clause (i)(B)
above);

(e) Borrower shall deliver to Lender an endorsement to the Title Insurance
Policy (to the extent reasonably available in the applicable State) insuring the
Mortgage or an updated Title Insurance Policy or similar coverage where such
endorsement is not available, which endorsement or updated Title Insurance
Policy (i) extends the effective date of such Title Insurance Policy to the
effective date of the release, (ii) confirms no change in the priority of the
Mortgage on the balance of the Property (exclusive of the Release Parcel and
except as expressly provided in Section 2.5.2(d)(i)(B) above)) and (iii) insures
the rights and benefits under any new or amended reciprocal easement agreement
or such other agreement required pursuant to Section 2.5.2(d)(i) above that has
been executed and recorded, if any;

(f) Borrower shall deliver to Lender evidence in the form of a certificate
executed by Borrower that Borrower has complied with any requirements applicable
to the release in the Leases, the Declaration or Condominium Documents, the
Operating Lease, the Marriott License Agreement, the Restaurant Management
Agreements, reciprocal easement agreements, operating agreements, parking
agreements or other similar agreements affecting the Property and that the
release does not violate any of the provisions of such documents in any material
respect or which would reasonably be expected to have a Material Adverse Effect
and that any such release of an Release Parcel shall not result in any right in
favor of a third party of offset, abatement or reduction of rent payable to
Borrower or any right in favor of a third party of termination, cancellation or
surrender under any Leases, reciprocal easement agreements or other material
agreement by which Borrower or the Property is bound or encumbered and the
surrender of which would have a material adverse effect on the Borrower or the
Property;

 

-63-



--------------------------------------------------------------------------------

(g) Borrower shall deliver to Lender any other information and documents of a
ministerial or administrative nature which would be required by a prudent lender
acting reasonably relating to the release of the Release Parcel;

(h) Borrower shall reimburse Lender and Servicer, if any, for any third party
costs and expenses arising from such release (including reasonable attorneys’
fees and expenses) and Borrower shall have paid, in connection with such
release, (i) all recording charges, filing fees, similar taxes or other expenses
payable in connection therewith, (ii) all costs and expenses of the Rating
Agencies incurred with respect to such release (to the extent such costs have
not already been paid directly by Borrower), and (iii) to any Servicer, the
current fee being assessed by such Servicer to effect such release;

(i) Borrower shall simultaneously with the release of the Release Parcel
transfer title to the Release Parcel to a Person(s) other than Borrower;

(j) Subsequent to such release, Borrower shall continue to be a Special Purpose
Entity pursuant to, and in accordance with, Section 4.1.30 and Section 5.1.28
hereof;

(k) The aggregate number of guest rooms in such Release Parcel and all other
Release Parcels released in accordance with this Section 2.5.2 shall not
encompass more than fifteen percent (15%) of the aggregate number of the hotel
rooms in the Property as of the Closing Date;

(l) Notwithstanding anything to the contrary contained herein, or in any other
Loan Document, if the Loan is included in a REMIC Trust and the Loan to Value
Ratio (as determined by Lender in its reasonable discretion using any
commercially reasonable method permitted to a REMIC Trust in accordance with
Section 1.860G-2(b)(7) of the Treasury Regulations) exceeds 125% immediately
after the release of the applicable Release Parcel, no release will be permitted
unless the principal balance of the Loan is paid down by a “qualified amount” as
that term is defined in the IRS Revenue Procedure 2010-30, as the same may be
amended, supplemented or modified from time to time, unless the Lender receives
an opinion of counsel that the Securitization will not fail to maintain its
status as a REMIC Trust as a result of the related release of the applicable
Release Parcel;

(m) If the Release Parcel will be transferred to an Affiliate, Borrower shall
deliver to Lender an Additional Insolvency Opinion;

(n) Subsequent to such release, Propco Borrower shall continue to (i) have the
right to appoint the majority of the members of the Condominium Board under the
Condominium Documents and (ii) otherwise have Control of the Condominium Board;

(o) The Debt Yield immediately prior to the release of such Release Parcel shall
be equal to or exceed the Debt Yield as of the Closing Date, provided, that
Borrower may make a voluntary prepayment in accordance with Section 2.4.1 and
Mezzanine A Borrower and Mezzanine B Borrower may make pro rata prepayments of
their applicable Mezzanine Loan in accordance with Section 2.4.1 of the
Mezzanine Loan Agreement to achieve such Debt Yield; and

 

-64-



--------------------------------------------------------------------------------

(p) If the release of the Release Parcel occurs after a Securitization and the
Loan is included in a Grantor Trust, Borrower shall deliver an opinion of
counsel that would be acceptable to a prudent lender acting reasonably, prepared
and delivered at Borrower’s reasonable expense, stating that any Grantor Trust
that has acquired the Loan will not fail to maintain its status as a Grantor
Trust solely as a result of such release.

In connection with Borrower effectuating the release of a Release Parcel, Lender
agrees to reasonably cooperate with Borrower in filing necessary applications
for condominium declarations, re-subdivision or other land use entitlements
required in order to satisfy the conditions of this Section 2.5.2 in connection
with such Release Parcel (collectively, the “Release Parcel Documents”),
provided, that (i) any such Release Parcel Documents shall not have a Material
Adverse Effect or impair Lender’s rights or remedies hereunder or Mezzanine
Lender’s rights or remedies under the Mezzanine Loan Documents (or Lender or
Mezzanine Lender reasonably believes such Release Parcel Documents could be
expected to have a Material Adverse Effect, such Release Parcel Documents shall
be in form and substance reasonably acceptable to Lender) and (ii) Borrower
shall reimburse Lender for all out-of-pocket costs and expenses incurred by
Lender in connection with such Release Parcel Documents (including reasonable
attorneys’ fees and disbursements).

2.5.3 Release of Outparcels. Lender agrees to release from the Lien of the
Mortgage, all or any portion of certain non-income producing real property
located on the top four floors of the East Tower of the Property, as more
particularly set forth on Exhibit A, attached hereto (each such portion to be
released, an “Outparcel”), upon satisfaction of the following conditions:

(a) Not more than ninety (90) calendar days and not less than thirty
(30) calendar days prior to the date of the release, Borrower delivers a notice
to Lender (which Borrower shall have the right to revoke, modify or extend from
time to time) setting forth (i) the date of the proposed release, (ii) the name
of the proposed transferee and (iii) the legal description of the Outparcel;

(b) Borrower pays to Lender the Mortgage Loan Percentage of the release price
for such Outparcel as set forth on Schedule 2.5.3 hereto and such prepayment
shall be deemed a voluntary prepayment for all purposes hereunder and the
requirements of Section 2.4 hereof shall be satisfied, including, without
limitation the applicable Spread Maintenance Payment, if any;

(c) As of the date of the release, no Event of Default or Mezzanine Loan Default
is continuing;

(d) Borrower delivers to Lender (i) evidence which would be satisfactory to a
prudent lender acting reasonably that (A) the Outparcel has been legally
subdivided from the remainder of the Property (or an application therefor shall
have been filed and Borrower and transferee have entered into a property tax
allocation agreement with the same economic effect of a tax lot subdivision,
provided, that the entire tax parcel shall be treated as a part of the

 

-65-



--------------------------------------------------------------------------------

Property for purposes of the Reserve Funds (including the required deposits into
such Reserve Funds) hereunder until the Release Parcel shall be legally
subdivided) a and (B) the Outparcel (together with any appurtenant easements or
other rights with respect to adjacent property) is not necessary for the
Property to comply with any zoning, building, land use or parking or other
similar Legal Requirements with respect to the Property or for access,
driveways, parking, utilities or drainage of the Property or, to the extent that
the Outparcel is necessary for any such purpose, a joint development agreement,
reciprocal easement agreement or other agreement has been or will be executed
and recorded that would allow the owner of the Property to continue to use the
Outparcel to the extent necessary for such purpose, which joint development
agreement or reciprocal easement agreement shall be superior to the Mortgage and
(ii) a certificate executed by an officer of Borrower stating that after giving
effect to such transfer, each of the Outparcel and the balance of the Property
(together with any appurtenant easements or other rights with respect to
adjacent property) conforms to and is in compliance in all material respects
with applicable Legal Requirements and constitutes or will constitute a separate
tax lot (and Lender agrees to execute and deliver an instrument in form and
substance reasonably acceptable to Lender at Borrower’s sole cost and expense,
confirming the subordination of the Mortgage to a joint development agreement,
reciprocal easement agreement or other agreement referred to in clause (i)(B)
above);

(e) Borrower shall deliver to Lender an endorsement to the Title Insurance
Policy (to the extent reasonably available in the applicable State) insuring the
Mortgage or an updated Title Insurance Policy or similar coverage where such
endorsement is not available, which endorsement or updated Title Insurance
Policy (i) extends the effective date of such Title Insurance Policy to the
effective date of the release, (ii) confirms no change in the priority of the
Mortgage on the balance of the Property (exclusive of the Outparcel and except
as expressly provided in Section 2.5.3(d)(i)(B) above)) and (iii) insures the
rights and benefits under any new or amended reciprocal easement agreement or
such other agreement required pursuant to Section 2.5.3(d)(i) above that has
been executed and recorded, if any;

(f) Borrower shall deliver to Lender evidence in the form of a certificate
executed by Borrower that Borrower has complied with any requirements applicable
to the release in the Leases, the Declaration or Condominium Documents, the
Operating Lease, the Marriott License Agreement, the Restaurant Management
Agreements reciprocal easement agreements, operating agreements, parking
agreements or other similar agreements affecting the Property and that the
release does not violate any of the provisions of such documents in any material
respect and that any such release of the Outparcel shall not result in any right
in favor of a third party of offset, abatement or reduction of rent payable to
Borrower or any right in favor of a third party of termination, cancellation or
surrender under any Leases, reciprocal easement agreements or other material
agreement by which Borrower or the Property is bound or encumbered and the
surrender of which would have a material adverse effect on the Borrower or the
Property;

(g) Borrower shall deliver to Lender any other information and documents of a
ministerial or administrative nature which would be required by a prudent lender
acting reasonably relating to the release of the Outparcel;

 

-66-



--------------------------------------------------------------------------------

(h) Borrower shall reimburse Lender and Servicer, if any, for any third party
costs and expenses arising from such release (including reasonable attorneys’
fees and expenses) and Borrower shall have paid, in connection with such
release, (i) all recording charges, filing fees, similar taxes or other expenses
payable in connection therewith, (ii) all costs and expenses of the Rating
Agencies incurred with respect to such release (to the extent such costs have
not already been paid directly by Borrower), and (iii) to any Servicer, the
current fee being assessed by such Servicer to effect such release;

(i) Borrower shall simultaneously with the release of the Outparcel transfer
title to the Outparcel to a Person(s) other than Borrower;

(j) Subsequent to such release, Borrower shall continue to be a Special Purpose
Entity pursuant to, and in accordance with, Section 4.1.30 and Section 5.1.28
hereof;

(k) Subsequent to such release, the Outparcel may be used (i) as hotel rooms or
condominiums, without the prior consent of Lender, (ii) if the Debt Yield
immediately after such release shall be less than 9.5%, for any other purpose
(other than as a casino) in accordance with applicable Legal Requirements with
the consent of Lender, (iii) if the Debt Yield immediately after such release
shall be equal to or greater than 9.5%, for any other purpose (other than as a
casino) in accordance with applicable Legal Requirements without the consent of
Lender, (iv) if the Debt Yield immediately after such release shall be equal to
or greater than 11.00%, for any other purpose, including, as a casino in
accordance with applicable Legal Requirements without the consent of Lender and
(v) if the Debt Yield immediately after such release shall be less than 11.00%,
as a casino in accordance with applicable Legal Requirements with the consent of
Lender.

(l) Notwithstanding anything to the contrary contained herein, or in any other
Loan Document, if the Loan is included in a REMIC Trust and the Loan to Value
Ratio (as determined by Lender in its reasonable discretion using any
commercially reasonable method permitted to a REMIC Trust in accordance with
Section 1.860G-2(b)(7) of the Treasury Regulations) exceeds 125% immediately
after the release of the applicable Outparcel, no release will be permitted
unless the principal balance of the Loan is paid down by a “qualified amount” as
that term is defined in the IRS Revenue Procedure 2010-30, as the same may be
amended, supplemented or modified from time to time, unless the Lender receives
an opinion of counsel that the Securitization will not fail to maintain its
status as a REMIC Trust as a result of the related release of the applicable
Outparcel;

(m) Subsequent to such release, Propco Borrower shall continue to (i) have the
right to appoint the majority of the members of the Condominium Board under the
Condominium Documents and (ii) otherwise have Control of the Condominium Board.

(n) If, the Outparcel will be transferred to an Affiliate, Borrower shall
deliver an Additional Insolvency Opinion; and

(o) If the release of the Outparcel occurs after a Securitization and the Loan
is included in a Grantor Trust, Borrower shall deliver an opinion of counsel
that would be acceptable to a prudent lender acting reasonably, prepared and
delivered at Borrower’s reasonable expense, stating that any Grantor Trust that
has acquired the Loan will not fail to maintain its status as a Grantor Trust
solely as a result of such release.

 

-67-



--------------------------------------------------------------------------------

Section 2.6 Lockbox Account/Concentration Account/Casino Accounts/Cash
Management.

2.6.1 Lockbox Account/Concentration Account. (a) During the term of the Loan,
Borrower shall establish and maintain:

(i) an account (the “Lockbox Account”) with Lockbox Bank in trust for the
benefit of Lender, which Lockbox Account shall be under the sole dominion and
control of Lender. Each Lockbox Account shall be entitled “Nevada Property 1
LLC, as Borrower and JPMorgan Chase Bank, National Association, as Lender,
pursuant to Loan Agreement dated as of December 19, 2014 – Lockbox Account”; and

(ii) an account (the “Concentration Account”) with Concentration Bank in trust
for the benefit of Lender, which Concentration Account shall be under the sole
dominion and control of Lender. The Concentration Account shall be entitled
“Nevada Property 1 LLC, as Borrower and JPMorgan Chase Bank, National
Association, as Lender, pursuant to Loan Agreement dated as of December 19, 2014
– Concentration Account.”

(b) Borrower hereby grants to Lender a first-priority security interest in the
Lockbox Account and the Concentration Account and all deposits at any time
contained therein and the proceeds thereof and agrees that Lender may take all
actions necessary to maintain in favor of Lender a perfected first priority
security interest in the Lockbox Account and the Concentration Account,
including, without limitation, filing UCC-1 Financing Statements and
continuations thereof. Lender and Servicer shall have the sole right to make
withdrawals from the Lockbox Account and all costs and expenses for establishing
and maintaining the Lockbox Account and the Concentration Account shall be paid
by Borrower. All monies now or hereafter deposited into the Lockbox Account
shall be deemed additional security for the Debt. The Lockbox Agreement and
Lockbox Account and the Concentration Agreement and the Concentration Account
shall remain in effect until the Loan has been repaid in full.

(c) Borrower shall (i) cause all Rents from the Property (other than Casino
Rents) received directly by Borrower to be deposited directly into the Lockbox
Account or the Concentration Account and (ii) cause each of the credit card
companies or credit card clearing banks with which Borrower or Manager has
entered into merchant’s agreements with to deliver all receipts payable with
respect to the Property directly to the Lockbox Account (other than amounts
constituting Casino Rents). Borrower shall deposit all amounts received directly
by Borrower constituting Rents (other than amounts constituting Casino Rents)
into the Lockbox Account or the Concentration Account within one (1) Business
Day after receipt thereof.

(d) Borrower shall obtain from Lockbox Bank its agreement to transfer to the
Concentration Account (other than a reasonable peg balance and reasonable fees
of the Lockbox Bank as described in the Lockbox Agreement), in immediately
available funds by federal wire , ZBA or ACH transfer all amounts on deposit in
the Lockbox Account not less than once every Business Day throughout the term of
the Loan.

 

-68-



--------------------------------------------------------------------------------

(e) Borrower shall obtain from Concentration Bank its agreement to transfer to
the Cash Management Account (other than a reasonable peg balance and reasonable
fees of the Concentration Bank as described in the Concentration Agreement)
during a Cash Trap Period and upon notice to Concentration Bank of such Cash
Trap Period, in immediately available funds by federal wire or ACH transfer all
amounts on deposit in the Concentration Account not less than two (2) times per
week throughout the term of the Loan. In the event a Cash Trap Period is not in
effect, all amounts on deposit in the Concentration Account shall be transferred
by Concentration Bank to an operating account designated by Borrower.

(f) Upon the occurrence and during the continuance of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in the Lockbox Account to the payment of the
Debt in any order in its sole discretion subject to the terms of Section 7.7 of
this Agreement.

(g) The Lockbox Account and Concentration Account shall be an Eligible Account
and shall not be commingled with other monies held by Borrower, Manager or
Lockbox Bank.

(h) Borrower shall not further pledge, assign or grant any security interest in
the Lockbox Account or the monies deposited therein or permit any lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC-1
Financing Statements, except those naming Lender as the secured party, to be
filed with respect thereto.

(i) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and actual out-of-pocket costs and expenses (including litigation
costs and reasonable attorneys’ fees and expenses) arising from or in any way
connected with the Lockbox Account and/or the Lockbox Agreement (unless arising
from the gross negligence or willful misconduct of Lender) or the performance of
the obligations for which the Lockbox Account was established.

2.6.2 Casino Accounts. (a) During the term of the Loan, Operating Borrower, in
its capacity as the duly licensed operator of the Casino Component, shall
establish and maintain certain cash funds and reserves with the Casino Bank
(other than the Gaming Liquidity Requirement, which may be maintained on-site at
the Property in compliance with Gaming Regulations) as set forth on
Schedule 2.6.2 (which Schedule 2.6.2 Borrower shall have the right to replace or
update from time to time upon notice to Lender) and such other accounts as may
be established and maintained from time to time by Operating Borrower and
reasonably approved by Lender (collectively, the “Casino Accounts”), including
(without limitation) casino chips, tokens, checks and markers; provided,
however, that all such Casino Accounts (a) are established and maintained in
compliance with all applicable Gaming Liquidity Requirements and Gaming
Regulations, (b) are solely for use in the day-to-day operation and management
of the Casino Component in the ordinary course of business, and (c) are in
amounts customary and generally comparable for casinos comparable to the
Property, provided, that the aggregate amount in all Casino Accounts shall not
exceed $15,000,000 (the “Gaming Operating Amount”) in excess of the Gaming
Liquidity Requirements (the sum of the Gaming Operating Amount and the Gaming

 

-69-



--------------------------------------------------------------------------------

Liquidity Requirement, the “Casino Operating Balance”). Operating Borrower shall
at all times maintain on deposit in the Casino Accounts (together with amounts
on-site in the cash cages) funds in the aggregate in an amount sufficient to
satisfy the Gaming Liquidity Requirements.

(b) Except as required by Section 2.6.2(c), Operating Borrower shall only
disburse funds from the Casino Accounts for Casino Purposes.

(c) Operating Borrower agrees to cause the Casino Bank to transfer to the
Concentration Account on a weekly basis, in immediately available funds by
federal wire or ACH transfer all amounts on deposit in the Casino Accounts
(excluding any Casino Custodial Funds) which in the aggregate exceed the sum of
the Gaming Liquidity Requirements and Gaming Operating Amount.

(d) Borrower hereby grants to Lender a first-priority security interest in the
Casino Accounts and all deposits at any time contained therein and the proceeds
thereof and agrees that Lender may take all actions necessary to maintain in
favor of Lender a perfected first priority security interest in the Casino
Accounts, including, without limitation, filing UCC-1 Financing Statements and
continuations thereof (provided that Lender shall not be permitted to exercise
control over such Casino Accounts in the absence of an Event of Default and any
exercise of control shall be subject to the Gaming Laws). All costs and expenses
for establishing and maintaining the Casino Accounts shall be paid by Borrower.
All monies now or hereafter deposited into the Casino Accounts shall be deemed
additional security for the Debt. The Casino Account Agreement and Casino
Accounts shall remain in effect until the Loan has been repaid in full.

2.6.3 Cash Management Account. (a) Borrower shall establish and maintain a
segregated Eligible Account (the “Cash Management Account”) to be held by Agent
in trust and for the benefit of Lender, which Cash Management Account shall be
under the sole dominion and control of Lender. The Cash Management Account shall
be entitled “Nevada Property 1 LLC, et al., as Borrower and JPMorgan Chase Bank,
National Association as Lender, pursuant to Loan Agreement dated as of
December 19, 2014—Cash Management Account.” Borrower hereby grants to Lender a
first priority security interest in the Cash Management Account and all deposits
at any time contained therein and the proceeds thereof and will take all actions
necessary to maintain in favor of Lender a perfected first priority security
interest in the Cash Management Account, including, without limitation, filing
UCC-1 Financing Statements and continuations thereof. Borrower will not in any
way alter or modify the Cash Management Account and will notify Lender of the
account number thereof. Lender and Servicer shall have the sole right to make
withdrawals from the Cash Management Account and all costs and expenses for
establishing and maintaining the Cash Management Account shall be paid by
Borrower. Within five (5) Business Days of the opening of the Cash Management
Account, Borrower shall cause to be delivered to Lender a legal opinion in form
and substance reasonably acceptable to Lender with respect to the creation and
perfection of a security interest in favor of Lender in the accounts in which a
security interest is granted under the Cash Management Agreement.

 

-70-



--------------------------------------------------------------------------------

(b) The insufficiency of funds on deposit in the Cash Management Account shall
not relieve Borrower from the obligation to make any payments, as and when due
pursuant to this Agreement and the other Loan Documents, and such obligations
shall be separate and independent, and not conditioned on any event or
circumstance whatsoever.

(c) Subject to Section 2.6.3(e) hereof, all funds on deposit in the Cash
Management Account following the occurrence and during the continuance of an
Event of Default may be applied by Lender pursuant to the terms of any Loan
Document in such order and priority as Lender shall determine, subject to the
terms of Section 7.7 of this Agreement.

(d) Borrower hereby agrees that Lender may modify the Cash Management Agreement
for the purpose of establishing additional sub-accounts in connection with any
payments otherwise required under this Agreement and the other Loan Documents
and Lender shall provide prior written notice thereof to Borrower no less than
five (5) Business Days prior to such modification.

(e) Notwithstanding anything contained herein or in the other Loan Documents to
the contrary, Lender agrees that, notwithstanding the existence of an Event of
Default, prior to a Priority Waterfall Cessation Event, Lender shall apply
amounts on deposit in the Cash Management Account to payment of the Priority
Waterfall Payments. Any amounts remaining in the Cash Management Account after
payment of the Priority Waterfall Payments shall be deposited in the Excess Cash
Flow Reserve and applied in accordance with Section 7.6 hereof.

2.6.4 Payments Received Under the Cash Management Agreement. Notwithstanding
anything to the contrary contained in this Agreement or the other Loan
Documents, and provided no Event of Default has occurred and is continuing,
Borrower’s obligations with respect to the payment of the Monthly Debt Service
Payment Amount and amounts required to be deposited into the Reserve Funds, if
any, shall be deemed satisfied to the extent sufficient amounts are deposited in
the Cash Management Account to satisfy such obligations pursuant to this
Agreement and the Cash Management Agreement on the dates each such payment is
required, regardless of whether any of such amounts are so applied by Lender.

2.6.5 Distributions to Mezzanine Borrowers. All transfers of funds on deposit in
the Cash Management Account to the Mezzanine Deposit Accounts or otherwise to or
for the benefit of any Mezzanine Lender, pursuant to the Loan Agreement, the
Cash Management Agreement or any of the other Loan Documents or Mezzanine Loan
Documents are intended by Borrower, the Mezzanine Borrowers and the Mezzanine
Lenders to constitute, and shall constitute, distributions from Borrower to the
applicable Mezzanine Borrower and from one Mezzanine Borrower to another
Mezzanine Borrower, as applicable. No provision of the Loan Documents or the
Mezzanine Loan Documents shall create a debtor-creditor relationship between
Borrower and any Mezzanine Lender.

Section 2.7 Withholding Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Section 2.7 Taxes, except as required by
applicable law. If any applicable

 

-71-



--------------------------------------------------------------------------------

law (as determined in the good faith discretion of the Borrower) requires the
deduction or withholding of any Section 2.7 Tax from any such payment by the
Borrower, then the Borrower shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Section 2.7 Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.7(a)) the Lender receives an amount equal to
the sum it would have received had no such deduction or withholding been made.
For the purposes of this Section 2.7, the term “Loan Documents” shall not
include the Interest Rate Cap Agreement, the Assignment of Interest Rate Cap
Agreement or any other document with respect thereto, and the term “applicable
law” shall include FATCA.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law any Other
Taxes.

(c) Indemnification by the Borrower. The Borrower shall indemnify each Lender,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.7) payable or paid by such Lender or
required to be withheld or deducted from a payment to such Lender and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender shall be conclusive absent
manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Section 2.7 Taxes by the Borrower to a Governmental Authority pursuant to this
Section 2.7, the Borrower shall deliver to the Lender the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Lender.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Section 2.7 Tax with respect to payments made under any
Loan Document shall deliver to the Borrower, at the time or times reasonably
requested by the Borrower, such properly completed and executed documentation
reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Borrower, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower as will enable the Borrower to determine whether or not such Lender is
subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.7(e)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

-72-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower on or prior
to the date on which such Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Section 2.7 Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Section 2.7 Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form attached hereto as Exhibit B-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W8BEN-E; or

(4) to the extent a Foreign Lender is a partnership or is not the beneficial
owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI,
IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form attached hereto as Exhibit B-2 or Exhibit B-3, as
applicable, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form attached hereto as
Exhibit B-4 on behalf of each such direct and indirect partner;

 

-73-



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Section 2.7 Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Section 2.7 Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower as may be necessary for the Borrower to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower in writing of its legal
inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any
Section 2.7 Taxes as to which it has been indemnified pursuant to this
Section 2.7 (including by the payment of additional amounts pursuant to this
Section 2.7), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this Section
with respect to the Section 2.7 Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Section 2.7 Taxes) of such indemnified party
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-tax position than the
indemnified

 

-74-



--------------------------------------------------------------------------------

party would have been in if the Section 2.7 Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such
Section 2.7 Tax had never been paid. This paragraph shall not be construed to
require any indemnified party to make available its tax returns (or any other
information relating to its Section 2.7 Taxes that it deems confidential) to the
indemnifying party or any other Person.

(g) Survival. Each party’s obligations under this Section 2.7 shall survive any
assignment of rights by, or the replacement of, a Lender and the repayment,
satisfaction or discharge of all obligations under any Loan Document.
Notwithstanding the foregoing or anything to the contrary set forth in this
Section 2.7, Borrower shall not be obligated to pay pursuant to this
Section 2.7, and Lender shall not be entitled to claim compensation pursuant to
this Section 2.7 for any amounts which were incurred or which accrued more than
ninety (90) days before the date Lender notified Borrower of the circumstance on
which such claim of compensation is based and delivered to Borrower a written
statement setting forth in reasonable detail the basis for calculating the
amounts payable by Borrower under this Section 2.7.

(h) Lender hereby agrees that, upon the occurrence of any circumstances
entitling Lender to additional amounts pursuant to this Section 2.7, Lender
shall use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to designate a different applicable lending office for
the receipt of payments with respect to, or the funding or booking of, its Loan
hereunder, if, in the reasonable judgment of such Lender, such designation
(i) would eliminate or reduce such additional amounts payable pursuant to
Section 2.7 in the future, and (ii) would not subject such Lender to any
material unreimbursed cost or expense and would not otherwise be materially
disadvantageous to such lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with such designation.

Section 2.8 Extension of the Maturity Date. Borrower shall have the option to
extend the Initial Maturity Date of the Loan for three (3) successive terms
(each such option, an “Extension Option” and each such successive term, an
“Extension Term”) of one (1) year each (the Initial Maturity Date following the
exercise of each such option is hereinafter the “Extended Maturity Date”) upon
satisfaction of the following terms and conditions:

(a) no Event of Default shall have occurred and be continuing at the
commencement of the applicable Extension Term;

(b) Borrower shall provide Lender with written revocable notice of its election
to extend the Maturity Date as aforesaid not later than thirty (30) days and not
earlier than one hundred twenty (120) days prior to the date the Loan is then
scheduled to mature (provided that if Borrower shall subsequently revoke such
notice, Borrower shall be responsible for Lender’s reasonable, out-of-pocket
costs and expenses incurred in connection with same);

(c) If the Interest Rate Cap Agreement is schedule to mature prior to the
applicable Extended Maturity Date, Borrower shall obtain and deliver to Lender
on the first day of each Extension Option, one or more Interest Rate Cap
Agreements in form substantially identical to the Interest Rate Cap Agreements
delivered to Lender in connection with the closing of the Loan or in a form
otherwise reasonably acceptable to Lender from an Acceptable Counterparty in a

 

-75-



--------------------------------------------------------------------------------

notional amount that is equal to the then outstanding principal balance of the
Loan, which Interest Rate Cap Agreement shall have a LIBOR strike price that is
not greater than the Strike Price and be effective commencing on the first date
of such Extension Term and shall have a maturity date not earlier than the
applicable Extended Maturity Date after giving effect to the option then being
exercised;

(d) upon commencement of the third Extension Term, the Spread shall be increased
by fifteen (15) basis points; and

(e) if any Mezzanine Loan or any New Mezzanine Loan is then outstanding, Lender
shall have received evidence that such Mezzanine Loan or New Mezzanine Loan(s),
as applicable, shall have been repaid or extended (or will be contemporaneously
extended) through a date not earlier than the applicable Extended Maturity Date.

ARTICLE III – CONDITIONS PRECEDENT

Section 3.1 Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of all of the conditions precedent to closing set forth in the application or
term sheet for the Loan delivered by Borrower to Lender and the commitment or
commitment rider, if any, to the application or term sheet for the Loan issued
by Lender.

ARTICLE IV – REPRESENTATIONS AND WARRANTIES

Section 4.1 Borrower Representations. Each Individual Borrower represents and
warrants as of the Closing Date that:

4.1.1 Organization. Each Individual Borrower has been duly organized and is
validly existing and in good standing with requisite power and authority to own
and/or lease the Property and to transact the businesses in which it is now
engaged. Each Individual Borrower is duly qualified to do business and is in
good standing in each jurisdiction where it is required to be so qualified in
connection with its businesses and operations. Each Individual Borrower
possesses all rights, licenses, permits and authorizations, governmental or
otherwise, necessary to entitle it to own and/or lease the Property and to
transact the businesses in which it is now engaged, except to the extent that
the failure to possess such rights, licenses and permits would not reasonably be
expected to have a Material Adverse Effect, and the sole business of Borrower is
the ownership, leasing, management and operation of the Property. The ownership
interests in Borrower are as set forth on the organizational chart attached
hereto as Schedule 4.1.1. Operating Borrower has been duly organized and is
validly existing and in good standing with requisite power and authority to own
its properties or assets, including the Gaming Equipment, and to transact the
businesses in which it is now engaged. Operating Borrower is duly qualified to
do business and is in good standing in each jurisdiction where it is required to
be so qualified in connection with its properties, businesses and operations,
including the operation of the Casino Components at the Property.

 

-76-



--------------------------------------------------------------------------------

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents to which it is a party
have been duly executed and delivered by or on behalf of Borrower and constitute
legal, valid and binding obligations of Borrower, enforceable against Borrower
in accordance with their respective terms, subject only to applicable
bankruptcy, insolvency and similar laws affecting rights of creditors generally,
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law).

4.1.3 No Conflicts. (a) The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any of the property
or assets of Borrower pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, partnership agreement, management agreement or other
agreement or instrument to which Borrower is a party or by which any of
Borrower’s property or assets are subject (unless consents from all applicable
parties thereto have been obtained), nor will such action, to Borrower’s
knowledge, result in any violation of the provisions of any statute or any
order, rule or regulation of any Governmental Authority having jurisdiction over
Borrower or any of Borrower’s properties or assets, and any consent, approval,
authorization, order, registration or qualification of or with any court or any
such Governmental Authority required for the execution, delivery and performance
by Borrower of this Agreement or any other Loan Documents (and the rights and
remedies of Lender provided in the Loan Documents, subject to the limitations
upon the exercise of such rights and remedies pursuant to applicable Gaming
Laws) has been obtained and is in full force and effect.

(b) Borrower has obtained all consents and approvals, including all approvals of
Governmental Authorities including Gaming Authorities, if required, in
connection with the execution, delivery and performance of the Loan Documents
(including by Lender and each Mezzanine Lender, subject to the limitations upon
the exercise of its rights and remedies under the Loan Documents pursuant to
applicable Gaming Laws), the Operating Lease, the IP License and the operation
of the business currently conducted at the Property, and shall promptly execute
any and all such instruments and documents, deliver any certificates and do all
such other acts or things required by the Gaming Authorities to maintain or keep
current such approvals.

4.1.4 Litigation. Except as set forth on Schedule 4.1.4, attached hereto,] there
are no actions, suits or proceedings at law or in equity by or before any
Governmental Authority or other agency now pending or, to Borrower’s knowledge,
threatened against or affecting Borrower or the Property, which actions, suits
or proceedings, if determined against Borrower or the Property, would reasonably
be expected to have a Material Adverse Effect on the condition (financial or
otherwise) or business of Borrower or the condition or ownership of the
Property.

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to have a Material
Adverse Effect on Borrower or the Property, or Borrower’s business, properties
or assets, operations or condition, financial or otherwise. Borrower is not in
default in any material respect in the performance, observance or fulfillment of
any of the obligations, covenants or conditions contained in any agreement or
instrument to which it is a party or by which Borrower or the Property is bound,
except to the extent such default would not reasonably be expected to have a
Material Adverse

 

-77-



--------------------------------------------------------------------------------

Effect. Borrower does not have any material financial obligation under any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which Borrower is a party or by which Borrower or the Property is
otherwise bound, other than (a) obligations incurred in the ordinary course of
the operation of the Property, including membership programs disclosed in
writing to Lender on or prior to the Closing Date, and obligations permitted
pursuant to clause (xxiii) of the definition of “Special Purpose Entity” set
forth in Section 1.1 hereof and (b) obligations under the Loan Documents.

4.1.6 Title. Propco Borrower has good, marketable and insurable fee simple title
to the real property comprising part of the Property and good title to the
balance of the Property (other than with respect to the Gaming Equipment to
which Operating Borrower has good title), free and clear of all Liens whatsoever
except the Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. Operating
Borrower has good, marketable leasehold title in the real property comprising
part of the Property under the Operating Lease and the Gaming Equipment, free
and clear of all Liens whatsoever, except the Permitted Encumbrances, such other
Liens as are permitted pursuant to the Loan Documents and the Liens created by
the Loan Documents. Restaurant Borrower has good, marketable leasehold title in
a portion of the real property comprising part of the Property under the
Restaurant Leases, free and clear of all Liens whatsoever, except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents. Retail Borrower has good,
marketable leasehold title in a portion of the real property comprising part of
the Property under the Retail Lease, free and clear of all Liens whatsoever,
except the Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. The Permitted
Encumbrances in the aggregate do not materially and adversely affect the value,
operation or use of the Property (as currently used) or Borrower’s ability to
repay the Loan. The Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien on Borrower’s interest in the Property, subject only to Permitted
Encumbrances and the Liens created by the Loan Documents and (b) perfected
security interests in and to, and perfected collateral assignments of, all
personalty (including the Leases), to the extent a security interest may be
perfected therein by the recording of the Mortgage or the filing of a financing
statement under the Uniform Commercial Code, all in accordance with the terms
thereof, in each case subject only to any applicable Permitted Encumbrances,
such other Liens as are permitted pursuant to the Loan Documents and the Liens
created by the Loan Documents. Except as otherwise disclosed in the Title
Insurance Policy (and as to which Lender has otherwise received affirmative
insurance in the applicable Title Insurance Policy (in form and substance
satisfactory to Lender in all respects)), to Borrower’s knowledge, there are no
claims for payment for work, labor or materials affecting the Property which are
a lien prior to, or of equal priority with, the Liens created by the Loan
Documents, and as to which Lender has not otherwise received affirmative
insurance in the Title Insurance Policy (in form and substance satisfactory to
Lender in all respects). Operating Borrower has good, marketable title to the
Gaming Equipment, free and clear of all Liens whatsoever, except the Permitted
Encumbrances, such other Liens as are permitted pursuant to the Loan Documents
and the Liens created by the Loan Documents.

 

-78-



--------------------------------------------------------------------------------

4.1.7 Solvency. Borrower has (a) not entered into this transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents. After giving
effect to the Loan, the fair saleable value of Borrower’s assets exceeds and
will, immediately following the making of the Loan, exceed Borrower’s total
liabilities, including, without limitation, subordinated, unliquidated, disputed
and contingent liabilities. The fair saleable value of Borrower’s assets is and
will, immediately following the making of the Loan, be greater than Borrower’s
probable liabilities, including the maximum amount of its contingent liabilities
on its debts as such debts become absolute and matured. Borrower’s assets do not
and, immediately following the making of the Loan will not, constitute
unreasonably small capital to carry out its business as conducted or as proposed
to be conducted. Borrower does not intend to, and does not believe that it will,
incur debt and liabilities (including contingent liabilities and other
commitments) beyond its ability to pay such debt and liabilities as they mature
(taking into account the timing and amounts of cash to be received by Borrower
and the amounts to be payable on or in respect of obligations of Borrower). No
petition in bankruptcy has been filed against Borrower or any of its constituent
Persons in the last seven (7) years, and none of Borrower nor any of its
constituent Persons in the last seven (7) years has ever made an assignment for
the benefit of creditors or taken advantage of any insolvency act for the
benefit of debtors. Neither Borrower nor any of its constituent Persons are
contemplating either the filing of a petition by it under any state or federal
bankruptcy or insolvency laws or the liquidation of all or a major portion of
Borrower’s assets or property, and Borrower has no knowledge of any Person
contemplating the filing of any such petition against it or such constituent
Persons.

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can reasonably foresee, would be
reasonably likely to materially and adversely affect, the Property or the
business, operations or condition (financial or otherwise) of Borrower.

4.1.9 No Plan Assets. (a) As of the date of this Agreement, neither Borrower nor
Guarantor is a benefit plan investor within the meaning of 29 C.F.R.
Section 2510.3-101, as modified by Section 3(42) of ERISA and the regulations
that may be promulgated thereunder (the “Plan Asset Regulations”). Except as
could not reasonably be expected, individually or in the aggregate to have a
Material Adverse Effect, neither Borrower nor Guarantor nor any ERISA Affiliate
is obligated to contribute to any Employee Plan. Assuming compliance by the
Lender with paragraph (d) of Section 5.2.9 of this Agreement, transactions
contemplated hereunder by or with Borrower or Guarantor are not subject to any
state or other statute or regulation applicable to Borrower or Guarantor with
respect to governmental plans within the meaning of Section 3(32) of ERISA who
hold an equity investment in Borrower or Guarantor and which are substantially
similar to the prohibited transaction provisions of Section 406(a) of ERISA or
Section 4975(c)(1)(A)(C) of the Code currently in effect and which prohibit the
exercise by Lender of any of its rights under the Loan Documents.

 

-79-



--------------------------------------------------------------------------------

(b) Except as would not be reasonably expected to have, either individually or
in the aggregate, a Material Adverse Effect (i) each of the Borrower and the
ERISA Affiliates is in compliance with the applicable provisions of ERISA and
the provisions of the Code relating to Employee Plans and the regulations and
published interpretations thereunder; (ii) no ERISA Event has occurred in the
five-year period prior to the date on which this representation is made or
deemed made or is reasonably expected to occur; (iii) all amounts required by
applicable law with respect to, or by the terms of, any retiree welfare benefit
arrangement maintained by any of Borrower or any ERISA Affiliate or to which
Borrower or any ERISA Affiliate has an obligation to contribute have been
accrued in accordance with Statement of Financial Accounting Standards No. 106;
and (iv) there are no pending or, to the best knowledge of the Borrower,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against any Employee Plan
or its assets, or the Borrower or any of its ERISA Affiliates with respect to an
Employee Plan.

(c) As of the date of this Agreement, no Borrower sponsors or contributes to an
Employee Plan subject to Title IV or Section 302 of ERISA or that is a
“multiemployer plan” (within the meaning of Title IV of ERISA, except as would
not, either individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect).

(d) As of the date of this Agreement, Borrower or its subsidiaries are not party
to any agreement with any unaffiliated third party manager or tenant at the
Property pursuant to which the Borrower or any of its subsidiaries has an
obligation to pay for benefits under or contribute to any Employee Plan with
respect to the employees of such unaffiliated third party or tenant at the
Property.

4.1.10 Compliance. Borrower, the Property, the other Collateral and the
operation, management and use thereof comply in all material respects with all
applicable Legal Requirements, including, without limitation, all Gaming Laws
and building and zoning ordinances and codes, except where the failure to comply
would not have a Material Adverse Effect. Borrower is not in default or
violation in any material respect of (i) any order, writ, injunction, decree or
demand of any Gaming Authority or (ii) any order, writ, injunction, decree or
demand of any Governmental Authority. There has not been committed by Borrower
or to the best of Borrower’s knowledge any other Person in occupancy of or
involved with the operation or use of the Property any act or omission affording
the federal government or any other Governmental Authority the right of
forfeiture as against the Property or any part thereof or any monies paid in
performance of Borrower’s obligations under any of the Loan Documents. To
Borrower’s knowledge, except with respect to the matters set forth on Schedule
4.1.10 attached hereto, Borrower has complied with all federal, state and local
laws concerning workers’ compensation, social security, unemployment insurance,
worker eligibility, hours of labor, wages, working conditions, harassment,
employment discrimination, collective bargaining agreements, employee benefits,
hiring, layoff recall and discharge and all other employer/employee and
independent contractor related subjects except where failure to comply would not
reasonably be expected to have a Material Adverse Effect.

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan, in respect of the Property and
the Collateral, to Borrower’s

 

-80-



--------------------------------------------------------------------------------

knowledge, after due inquiry (a) are true, complete and correct in all material
respects (or to the extent that any such financial data was incorrect in any
material respect when delivered, the same have been corrected by such financial
data subsequently delivered to Lender prior to the Closing Date in writing and
containing an express reference to any and all such concerns), (b) accurately
represent the financial condition of Borrower, the Property and the Collateral,
as applicable, as of the date of such reports, and (c) to the extent prepared or
audited by an independent certified public accounting firm, have been prepared
in accordance with GAAP throughout the periods covered, except as disclosed
therein. The foregoing representation shall not apply to any such financial data
that constitutes projections, provided, that Borrower represents and warrants
that such projections were made in good faith and that Borrower has no reason to
believe that such projections are materially inaccurate. Except for Permitted
Encumbrances, Borrower does not have any contingent liabilities, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments that are known to Borrower and are
reasonably likely to have a Material Adverse Effect on the Property or the
current operation thereof as a hotel and casino, except as referred to or
reflected in said financial statements. Since the date of such financial
statements, there has been no materially adverse change in the financial
condition, operations or business of Borrower from that set forth in said
financial statements.

4.1.12 Condemnation. No Condemnation or other proceeding has been commenced or,
to the best of Borrower’s knowledge, is threatened or contemplated with respect
to all or any portion of the Property or for the relocation of roadways
providing access to the Property, other than to the extent the same would not
reasonably be expected to have a Material Adverse Effect.

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

4.1.14 Utilities and Public Access. Except as set forth in the Title Insurance
Policy or except to the extent there is no material adverse effect on the
Property, (i) the Property has rights of access to public ways and is served by
water, sewer, sanitary sewer and storm drain facilities adequate to service the
Property for its intended uses, (ii) all public utilities necessary or
convenient to the full use and enjoyment of the Property are located either in
the public right-of-way abutting the Property (which are connected so as to
serve the Property without passing over other property) or in recorded easements
serving the Property and such easements are set forth in and insured by the
Title Insurance Policy, and (iii) all roads necessary for the use of the
Property for its current purposes have been completed and dedicated to public
use and accepted by all Governmental Authorities.

4.1.15 Not a Foreign Person. Borrower (or if such entity is a disregarded entity
for U.S. federal income tax purposes, such entity’s beneficial owner) is not a
“foreign person” within the meaning of §1445(f)(3) of the Code.

 

-81-



--------------------------------------------------------------------------------

4.1.16 Separate Lots. Except as set forth in the Title Insurance Policy, the
Property is comprised of one (1) or more parcels which constitute a separate tax
lot or lots and does not constitute a portion of any other tax lot not a part of
the Property.

4.1.17 Assessments. Except as set forth in the Title Insurance Policy, to
Borrower’s knowledge, there are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

4.1.18 Enforceability. The Loan Documents are enforceable by Lender (or any
subsequent holder thereof) in accordance with their respective terms, subject to
principles of equity and bankruptcy, insolvency and other laws generally
applicable to creditors’ rights and the enforcement of debtors’ obligations. The
Loan Documents are not subject to any right of rescission, set-off, counterclaim
or defense by Borrower or Guarantor, including the defense of usury, nor would
the operation of any of the terms of the Loan Documents, or the exercise of any
right thereunder, render the Loan Documents unenforceable (subject to principles
of equity and bankruptcy, insolvency and other laws generally affecting
creditors’ rights and the enforcement of debtors’ obligations), and neither
Borrower nor Guarantor has asserted any right of rescission, set-off,
counterclaim or defense with respect thereto.

4.1.19 No Prior Assignment. There are no prior assignments of the Leases or any
portion of the Rents due and payable or to become due and payable which are
presently outstanding.

4.1.20 Insurance. Borrower has obtained and has delivered to Lender a
certificate of insurance for all Policies (or certified copies of the Policies
to the extent Lender shall have requested the same) reflecting the insurance
coverages, amounts and other requirements set forth in this Agreement. No claims
have been made or are currently pending, outstanding or otherwise remain
unsatisfied under any such Policy and would reasonably be expected to have a
materially adverse effect with respect to the Property, Borrower’s ability to
perform its obligations under the Loan Documents and/or Lender’s security
interest in the Property, and neither Borrower nor, to Borrower’s knowledge any
other Person, has done, by act or omission, anything which would impair the
coverage of any such Policy.

4.1.21 Use of Property. The Property is used exclusively for hotel and casino
purposes and other appurtenant and related uses, including retail and food and
beverage operations.

4.1.22 Certificate of Occupancy; Licenses. All certifications, permits, licenses
and approvals, including without limitation, certificates of completion and
occupancy permits and any applicable liquor license, required for the legal use,
occupancy and operation of the Property as a hotel (the “Licenses”) have been
obtained and are in full force and effect, except for where the failure to
obtain such licenses or for such licenses to not be in full force and effect
does not have a Material Adverse Effect on Borrower or the Property. Borrower
shall (or shall cause Manager to) keep and maintain all Licenses necessary for
the operation of the Property as a hotel to the extent the failure to have such
licenses would reasonably be expected to result in a Material Adverse Effect
with respect to the Property. The use being made of the Property is in
conformity in all material respects with the certificate of occupancy issued for
the Property.

 

-82-



--------------------------------------------------------------------------------

4.1.23 Flood Zone. Except as set forth in the Survey or the flood determination
obtained by Lender, none of the Improvements on the Property are located in an
area as identified by the Federal Emergency Management Agency as an area having
special flood hazards, and, if so located, the flood insurance required pursuant
to Section 6.1(a)(i) is in full force and effect with respect to the Property.

4.1.24 Physical Condition. Except (i) as set forth on Schedule 4.1.24 hereof or
(ii) if the same do not, in the aggregate have a Material Adverse Effect, and
except as disclosed in the property condition reports delivered to Lender in
connection with the making of the Loan, to Borrower’s knowledge, (a) the
Property, including, without limitation, all buildings, improvements, parking
facilities, sidewalks, storm drainage systems, roofs, plumbing systems, HVAC
systems, fire protection systems, electrical systems, equipment, elevators,
exterior sidings and doors, landscaping, irrigation systems and all structural
components, are in good condition, order and repair in all material respects;
and (b) there exists no structural or other material defects or damages in the
Property, whether latent or otherwise, and Borrower has not received notice from
any insurance company or bonding company of any defects or inadequacies in the
Property, or any part thereof, which have not been remedied prior to the Closing
Date and would adversely affect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.

4.1.25 Boundaries. Except as set forth in the Survey, all of the improvements
which were included in determining the appraised value of the Property lie
wholly within the boundaries and building restriction lines of the Property, and
no improvements on adjoining properties encroach upon the Property, and no
easements or other encumbrances upon the Property encroach upon any of the
Improvements, so as to materially affect the value or marketability of the
Property except those which are insured against by the Title Insurance Policy.

4.1.26 Leases.

(a) The Property is not subject to any leases other than the Operating Lease,
the Retail Lease, the Restaurant Leases and Leases described in Schedule 4.1.26
attached hereto and made a part hereof, which Schedule 4.1.26, to Borrower’s
knowledge, is true, complete and accurate in all material respects as of the
Closing Date. Borrower is the owner and lessor of landlord’s interest in the
Leases. To Borrower’s knowledge, after due inquiry, (i) with the exception of
hotel guests and patrons, no Person has any possessory interest in the Property
or right to occupy the same except under and pursuant to the provisions of the
Leases, (ii) the current Leases are in full force and effect and Borrower has
not received or delivered written notice that either party is in default under
any Lease except for (A) defaults which have been cured and (B) defaults that do
not, in the aggregate have a materially adverse effect. No Rent has been paid
more than one (1) month in advance of its due date (except with respect to
provision of rooms and banquet and meeting space and services in the ordinary
course of business). Except as set forth on Schedule 4.1.26, all work to be
performed by Borrower under each Lease has been performed as required in all
material respects and has been accepted by the applicable Tenant, and any
payments, free rent, partial rent, rebate of rent or other payments, credits,
allowances or abatements required to be given by Borrower to any Tenant has
already been received by such

 

-83-



--------------------------------------------------------------------------------

Tenant. There has been no prior sale, transfer or assignment, hypothecation or
pledge of any Lease or of the Rents received therein which is outstanding. To
Borrower’s knowledge, except as described on Schedule 4.1.26, no Tenant has
assigned its Lease or sublet all or any portion of the premises demised thereby,
no such Tenant holds its leased premises under assignment or sublease, nor does
anyone except such Tenant and its employees occupy such leased premises. No
Tenant under any Lease has a right or option pursuant to such Lease or otherwise
to purchase all or any part of the leased premises or the building of which the
leased premises are a part. To Borrower’s knowledge, no Hazardous Substances
have been disposed, stored or treated by any tenant under any Lease on or about
the leased premises nor does Borrower have any knowledge of any tenant’s
intention to use its leased premises for any activity which, directly or
indirectly, involves the use, generation, treatment, storage, disposal or
transportation of any petroleum product or any toxic or hazardous chemical,
material, substance or waste. The Retail Lease is in full force and effect and
no default exists under the Retail Lease or of the Rents received therein which
is outstanding. Each Restaurant Lease is in full force and effect and no default
exists under each such Restaurant Lease or of the Rents received therein which
is outstanding.

(b) Operating Borrower is a tenant under the Parking Lease. Borrower has not
received or delivered written notice that either party is in default under the
Parking Lease. All rent due and payable under the Parking Lease has been paid in
full. There has been no prior sale, transfer or assignment, hypothecation or
pledge of the Parking Lease by Operating Borrower. The current expiration date
under the Parking Lease is July 31, 2020.

4.1.27 Survey. To Borrower’s knowledge, the Survey for the Property delivered to
Lender in connection with this Agreement does not fail to reflect any material
matter affecting the Property or the title thereto that would reasonably be
expected to result in a Material Adverse Effect.

4.1.28 Inventory. Borrower is the owner of or leases all of the Equipment,
Fixtures and Personal Property located on or at the Property and shall not lease
any Equipment, Fixtures or Personal Property other than as permitted hereunder.
All of the Equipment, Fixtures and Personal Property are sufficient to operate
the Property in the manner required hereunder and in the manner in which it is
currently operated, except to the extent the same would not be reasonably
expected to have a Material Adverse Effect.

4.1.29 Filing and Recording Taxes. All mortgage, mortgage recording, stamp,
intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Mortgage, have been paid or sufficient funds have been escrowed with the Title
Company for such payment and, under current Legal Requirements, the Mortgage is
enforceable in accordance with its terms by Lender (or any subsequent holder
thereof), subject to principles of equity and bankruptcy, insolvency and other
laws generally applicable to creditors’ rights and the enforcement of debtors’
obligations.

 

-84-



--------------------------------------------------------------------------------

4.1.30 Special Purpose Entity/Separateness. (a) Each Individual Borrower has at
all times since the date of its formation been and is a Special Purpose Entity.

(b) The representations and warranties set forth in Section 4.1.30(a) shall
survive for so long as any amount remains payable to Lender under this Agreement
or any other Loan Document.

(c) Any and all of the stated facts and assumptions made in any Insolvency
Opinion, including, but not limited to, any exhibits attached thereto, will have
been true and correct in all respects, and Borrower will have complied with all
of the stated facts and assumptions made with respect to it in any Insolvency
Opinion, in each case as of the date of such Insolvency Opinion. To Borrower’s
knowledge, each entity other than Borrower with respect to which an assumption
is made or a fact stated in any Insolvency Opinion will have complied with all
of the assumptions made and facts stated with respect to it in any such
Insolvency Opinion, in each case as of the date of such Insolvency Opinion.

(d) Each Individual Borrower hereby represents with respect to itself, that any
amendment or restatement of any organizational document of such Individual
Borrower has been accomplished in accordance with, and was permitted by, the
relevant provisions of such document prior to its amendment or restatement from
time to time.

(e) Each of Operating Borrower, Restaurant Borrower and Retail Borrower hereby
represents that:

(i) its business has been limited solely to (A) acquiring, owning, holding,
leasing, financing, operating and managing the Collateral, (B) entering into and
performing its obligations under financings and refinancings of the Collateral
and (C) transacting any and all lawful business that was incident, necessary and
appropriate to accomplish the foregoing;

(ii) it has not engaged in any business unrelated to the activities set forth in
clause (i) above;

(iii) other than certain agreements by and between Individual Borrowers as
permitted hereunder, it has not entered into any contract or agreement with any
of its Affiliates, constituents, or owners, or any guarantors of any of their
respective obligations, or any Affiliate of any of the foregoing of Borrower,
except upon terms and conditions that are commercially reasonable and
substantially similar to those available in an arm’s length transaction with an
unrelated party;

(iv) it has not made (a) any loans or other extensions of credit to any Person
or (b) acquired or held evidence of indebtedness issued by any other Person or
entity, in either of the case of (a) or (b), other than (1) extensions of credit
such as security deposits made in the ordinary course of business relating to
the ownership and operation of the Property made to an entity that is not an
Affiliate of or subject to common ownership with such entity, (2) cash and
investment grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity or (3) Permitted Casino Markers;

 

-85-



--------------------------------------------------------------------------------

(v) it has paid its debts and liabilities from its assets as the same have
become due.

(vi) it has done or caused to be done all things necessary to observe
organizational formalities and preserve and keep in full force and effect its
existence, rights (charter and statutory) and franchises;

(vii) it has maintained all of its books, records, financial statements and bank
accounts separate from those of any other Person and Borrower’s assets have not
been listed as assets on the financial statement of any other Person. Borrower
has filed its own tax returns (except to the extent that it has been a tax
disregarded entity not required to file tax returns under applicable law).
Borrower has maintained its books, records, resolutions and agreements as
official records;

(viii) it has been, and at all times has held itself out to the public as, a
legal entity separate and distinct from any other Person (including any
Affiliate or other, constituents, or owners, or any guarantors of any of their
respective obligations, or any Affiliate of any of the foregoing), has corrected
any known misunderstanding regarding its status as a separate entity, has
conducted its business in its own name, has not identified itself or any of its
Affiliates as a division or part of the other and has maintained and utilized
separate stationery, invoices and checks;

(ix) except with respect to another Individual Borrower as expressly permitted
pursuant to the terms of any prior financing that has been repaid or otherwise
discharged in full, it has not commingled its assets with those of any other
Person and has held all of its assets in its own name;

(x) except with respect to another Individual Borrower as expressly permitted
pursuant to the terms of any prior financing that has been repaid or otherwise
discharged in full, it has not guaranteed or become obligated for the debts of
any other Person and has not held itself out as being responsible for the debts
or obligations of any other Person;

(xi) it has allocated fairly and reasonably any overhead expenses that have been
shared with an Affiliate, including paying for office space and services
performed by any employee of an Affiliate or any of constituents, or owners, or
any guarantors of any of their respective obligations, or any Affiliate of any
of the foregoing;

(xii) except pursuant to prior financings that have been repaid, it has not
granted a security interest or lien in, to or upon, or pledged or otherwise
encumbered any of its assets to secure the obligations of any other Person;

(xiii) it has maintained adequate capital in light of its contemplated business
operations;

(xiv) it has maintained a sufficient number of employees in light of its
contemplated business operations and has paid the salaries of its own employees
from its own funds;

 

-86-



--------------------------------------------------------------------------------

(xv) except as set forth in the definition of Special Purpose Entity in
Section 1.1, it has not owned any subsidiary or any equity interest in any other
Person.

(xvi) it has not made loans to any other person that have not been released or
discharged nor has it bought or held evidence of indebtedness issued by any
other person or entity, other than (x) cash and investment-grade securities
issued by an entity that is not an Affiliate of or subject to common ownership
with such entity, (y) Permitted Debt and (z) Permitted Casino Markers;

(xvii) reserved;

(xviii) it has not incurred any Indebtedness that is still outstanding other
than Indebtedness that would constitute Permitted Debt;

(xix) it is not now, nor has ever been, party to any lawsuit, arbitration,
summons, or legal proceeding that resulted in a final judgment against it that
has not been paid in full;

(xx) it has no material contingent or actual obligations not related to the
Property;

(xxi) it is and has since its formation been duly formed, validly existing, and
in good standing in the state of its formation and in all other jurisdictions
where it is qualified to do business;

(xxii) it has not had any of its obligations guaranteed by an Affiliate, except
for guarantees that have been either released or discharged (or that will be
discharged as a result of the closing of the Loan) or guarantees that are
expressly contemplated by the Loan Documents;

(xxiii) none of the Tenants holding leasehold interests with respect to the
Property are Affiliated with Borrower (except with respect to the Operating
Lease, Restaurant Lease and Retail Lease);

(xxiv) to Borrower’s knowledge, except as set forth in the Title Insurance
Policy, has no judgments or liens of any nature against it except for tax liens
not yet delinquent (subject to any contest rights in accordance with the terms
herein) and Permitted Encumbrances;

(xxv) is in compliance in all material respects with all laws, regulations, and
orders applicable to it and, except as otherwise disclosed in this Agreement,
has received all material permits necessary for it to operate;

(xxvi) is not involved in any material dispute with any taxing authority;

(xxvii) except as set forth in the Title Insurance Policy, has paid all taxes
which it owes except as permitted pursuant to this Agreement; and

 

-87-



--------------------------------------------------------------------------------

(xxviii) none of the current owners of equity interests in Borrower is
Affiliated with any of the former owners of equity interests in Borrower (other
than the equity interests in Propco Borrower which were owned by Operating
Borrower prior to the closing of the Loan);

(f) Any assignment of limited liability company interests in Borrower, and the
admission of the assignee as a member of Borrower, was accomplished in
accordance with, and were permitted by, the limited liability company agreement
of Borrower as in effect at such time.

(g) Any payments made pursuant to the Loan Documents to or for the benefit of
Borrower, or Mezzanine Borrower shall constitute distributions to or at the
discretion of the applicable equity owner of such entity.

(h) The Organizational Documents for each Individual Borrower that is a Delaware
limited liability company shall provide that except for duties to Borrower as
set forth in the Organizational Documents (including duties to the member and
Borrower’s creditors solely to the extent of their respective economic interests
in Borrower, but excluding (i) all other interests of the member, (ii) the
interests of other Affiliates of Borrower, and (iii) the interests of any group
of Affiliates of which Borrower is a part), the Independent Directors shall not
have any fiduciary duties to the member, any officer or any other Person bound
by the applicable Borrower’s Organizational Documents; provided, however, the
foregoing shall not eliminate the implied contractual covenant of good faith and
fair dealing. The Organizational Documents for each Individual Borrower that is
a Delaware limited liability company shall provide that to the fullest extent
permitted by law, including Section 18-1101(e) of the Delaware Limited Liability
Company Act, an Independent Director shall not be liable to Borrower, the member
or any other Person bound by the applicable Borrower’s Organizational Documents
for breach of contract or breach of duties (including fiduciary duties), unless
the Independent Director acted in bad faith or engaged in willful misconduct.
The Organizational Documents for each Individual Borrower that is a Delaware
limited liability company shall provide that all right, power and authority of
the Independent Directors shall be limited to the extent necessary to exercise
those rights and perform those duties specifically set forth in the applicable
Borrower’s Organizational Documents. The Organizational Documents for each
Individual Borrower that is a Delaware limited liability company shall provide
that notwithstanding any other provision of the applicable Borrower’s
Organizational Documents to the contrary, each Independent Director, in its
capacity as an Independent Director, may only act, vote or otherwise participate
in those matters referred to in Section 9(j)(iii) of the applicable Borrower’s
or Organizational Documents or as otherwise specifically required by the
applicable Organizational Documents, and such Independent Director’s act, vote
or other participation shall not be required for the validity of any action
taken by the board of directors of such Borrower unless, pursuant to the
provisions of Section 9(j)(iii) or as otherwise specifically provided in the
applicable Organizational Documents, such action would be invalid in the absence
of the affirmative vote or consent of such Independent Director.

4.1.31 Marriott License Agreement. (a) The Marriott License Agreement is in full
force and effect and, to Borrower’s knowledge, there is no default thereunder by
any party thereto and no event has occurred that, with the passage of time
and/or the giving of notice would constitute a material default thereunder. The
Marriott License Agreement is on commercially reasonable terms.

 

-88-



--------------------------------------------------------------------------------

4.1.32 Illegal Activity. No portion of the Property has been or will be
purchased by Borrower with proceeds of any illegal activity.

4.1.33 No Change in Facts or Circumstances; Disclosure. To Borrower’s knowledge,
all information submitted by and on behalf of Borrower to Lender and in all
financial statements, leases (including the leases attached hereto as
Schedule 4.1.26), reports, certificates and other documents submitted in
connection with the Loan or in satisfaction of the terms thereof and all
statements of fact made by Borrower in this Agreement or in any other Loan
Document, are true, complete and correct in all material respects (or to the
extent any such data was incorrect in any material respect when delivered, the
same has been corrected by information subsequently delivered to Lender on or
prior to the date hereof). The foregoing representation shall not apply to any
such financial information that constitutes projections, provided that Borrower
represents and warrants that it has no reason to believe that such projections
are materially inaccurate. There has been no material adverse change in any
condition, fact, circumstance or event that would make any such information
inaccurate, incomplete or otherwise misleading in any material respect or that
otherwise materially and adversely affects or would be reasonably likely to
materially and adversely affect the use, operation or value of the Property or
the business operations or the financial condition of Borrower (except to the
extent further disclosed to Lender). Borrower has disclosed to Lender all
material facts known to Borrower and has not failed to disclose any material
fact known to Borrower that could cause any Provided Information or
representation or warranty made herein to be materially misleading.

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 2005, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.35 Embargoed Person. As of the date hereof, (a) none of the funds or other
assets of Borrower constitute property of, or are beneficially owned, directly
or indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including but not limited to, the USA PATRIOT Act (including
anti-terrorism provisions thereof), the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1
et seq., and any Executive Orders or regulations promulgated thereunder with the
result that the investment in Borrower (whether directly or indirectly), is
prohibited by law or the Loan made by the Lender is in violation of law
(“Embargoed Person”); (b) none of the funds or other assets of Borrower
constitute property of, or are beneficially owned, directly or indirectly, by
any Embargoed Person; (c) no Embargoed Person has any interest of any nature
whatsoever in Borrower with the result that the investment in Borrower (whether
directly or indirectly), is prohibited by law or the Loan is in violation of
law; and (d) none of the funds of Borrower have been derived from or are the
proceeds of, any unlawful activity with the result that the investment in
Borrower (whether directly or indirectly), is prohibited by law or the Loan is
in violation of law.

 

-89-



--------------------------------------------------------------------------------

4.1.36 Principal Place of Business; State of Organization. Each Individual
Borrower’s principal place of business as of the date hereof is the address set
forth in the introductory paragraph of this Agreement. Each Individual Borrower
is organized under the laws of the State of Delaware and its organizational
identification number is set forth on Schedule 4.1.36.

4.1.37 Environmental Representations and Warranties. Except as otherwise
disclosed by that certain Phase I Environmental Report (or Phase II
Environmental Report, if required) delivered to Lender by Borrower in connection
with the origination of the Loan or otherwise obtained by Lender in connection
with the origination of the Loan (such report is referred to below as the
“Environmental Report”), to Borrower’s knowledge (a) there are no Hazardous
Substances or underground storage tanks in, on, or under the Property, except
those that are (i) in compliance in all material respects with Environmental
Laws and with permits issued pursuant thereto (to the extent such permits are
required under Environmental Law), (ii) de-minimis amounts necessary to operate
the Property for the purposes set forth in this Agreement which will not result
in an environmental condition in, on or under the Property and which are
otherwise permitted under and used in compliance with Environmental Law and
(iii) fully disclosed to Lender in writing pursuant to the Environmental Report;
(b) there are no past or present Releases of Hazardous Substances in violation
of Environmental Law, on, under or from the Property which has not been fully
remediated in accordance with Environmental Law; (c) Borrower has not received
any written notice or other communication from any Person (including, but not
limited to, a Governmental Authority) relating to an existing threat of any
Release of Hazardous Substances migrating to the Property or possible liability
of any Person pursuant to any Environmental Law or other environmental
conditions in connection with the Property; (d) there is no past or present
non-compliance with Environmental Laws, or with permits issued pursuant thereto,
in connection with the Property which has not been fully remediated in
accordance with Environmental Law; (e) Borrower does not know of, and has not
received, any written or oral notice or other communication from any Person
(including but not limited to a Governmental Authority) relating to Hazardous
Substances or Remediation thereof, of possible liability of any Person pursuant
to any Environmental Law, other environmental conditions in connection with the
Property, or any actual or potential administrative or judicial proceedings in
connection with any of the foregoing; and (f) Borrower has provided to Lender,
in writing, any and all information relating to environmental conditions in, on,
under or from the Property that are known to Borrower and has provided to Lender
all information that is contained in Borrower’s files and records, including,
but not limited to, any reports relating to Hazardous Substances in, on, under
or from the Property and/or to the environmental condition of the Property.

4.1.38 Cash Management Account. (a) The Cash Management Agreement, Concentration
Agreement, Lockbox Agreement and this Agreement create a valid and continuing
security interest (as defined in the Uniform Commercial Code of the State of New
York) in the Lockbox Account, Concentration Account and the Cash Management
Account in favor of Lender, which security interest is prior to all other Liens,
other than Permitted Encumbrances, and is enforceable as such against creditors
of and purchasers from Borrower. Other than in connection with the Loan
Documents and except for Permitted Encumbrances, Borrower has not sold, pledged,
transferred or otherwise conveyed the Lockbox Account, Concentration Account,
and Cash Management Account;

 

-90-



--------------------------------------------------------------------------------

(b) Each of the Lockbox Account, Concentration Account and Cash Management
Account constitutes a “deposit account” and/or a “securities account” within the
meaning of the Uniform Commercial Code of the State of New York);

(c) Pursuant and subject to the terms hereof and the other applicable Loan
Documents, the Lockbox Bank, the Concentration Bank and Agent have agreed to
comply with all instructions originated by Lender, without further consent by
Borrower, directing disposition of the Lockbox Account, Concentration Account
and Cash Management Account and all sums at any time held, deposited or invested
therein, together with any interest or other earnings thereon, and all proceeds
thereof (including proceeds of sales and other dispositions), whether accounts,
general intangibles, chattel paper, deposit accounts, instruments, documents or
securities; and

(d) The Lockbox Account, Concentration Account and Cash Management Account are
not in the name of any Person other than Borrower, as pledgor, or Lender, as
pledgee. Borrower has not consented to the Lockbox Bank, the Concentration Bank
and Agent complying with instructions with respect to the Lockbox Account, the
Concentration Account and Cash Management Account from any Person other than
Lender.

4.1.39 Gaming Licenses and Operating Permits. (a) Schedule 4.1.39 contains a
correct and complete list of all Gaming Licenses for the Property (and the
holder thereof).

(b) Borrower possesses all licenses, permits, franchises, authorizations,
certificates, approvals and consents, including, without limitation, all
certificates of occupancy, which are material to the ownership and use of the
Property and the failure to possess which would have a Material Adverse Effect,
and Operating Borrower possesses all licenses, permits, franchises,
authorizations, certificates, approvals and consents, including, without
limitation, all environmental, liquor, gaming, health and safety licenses of all
Governmental Authorities which are material to the conduct of their business and
the use, occupation and operation of the Property and the failure to possess
which would have a Material Adverse Effect (collectively, “Operating Permits”);
each such Operating Permit is and will be in full force and effect (unless, in
the case of any Operating Permit, such Operating Permit is no longer necessary
or advisable for the conduct of Borrower’s business), except to the extent that
the failure of such Operating Permit to be in full force and effect would not
reasonably be expected to result in a Material Adverse Effect. Each Individual
Borrower and each of its Affiliates are in compliance with all such Operating
Permits, except to the extent that non-compliance would not reasonably be
expected to have a Material Adverse Effect and no event (including, without
limitation, any material violation of any law, rule or regulation) has occurred
which would be reasonably likely to lead to the revocation or termination of any
such Operating Permit or the imposition of any material restriction thereon.

(c) Operating Borrower, and any other Affiliate of Borrower which is required to
possess a Gaming License under Gaming Regulations, possesses all Gaming Licenses
which are material to the conduct of their business and the ownership, use,
occupation and operation of the Property. Further, Borrower hereby represents
and warrants as follows:

(i) Each Gaming License is in full force and effect and has not been amended or
otherwise modified, rescinded, revoked or assigned (except for such Gaming
Licenses as are no longer necessary or advisable for the conduct of any
Individual Borrower’s business);

 

-91-



--------------------------------------------------------------------------------

(ii) Operating Borrower and to Borrower’s knowledge, after due inquiry, each of
its Affiliates, respective directors, members, managers, officers, key personnel
and Persons holding an equity or economic interest directly or indirectly in
Operating Borrower is in compliance in all material respects with all such
Gaming Licenses (to the extent required by Legal Requirements), and no event
(including, without limitation, any material violation of any Legal
Requirements) has occurred which would be reasonably likely to lead to the
revocation or termination of any such Gaming Licenses or the imposition of any
restriction thereon;

(iii) Borrower has no reason to believe that Operating Borrower will not be able
to maintain in effect all Gaming Licenses necessary for the lawful conduct of
their business or operations wherever now conducted and as planned to be
conducted, including the ownership and operation of the Casino Components,
pursuant to all applicable Legal Requirements;

(iv) No Individual Borrower is in default in any material respect under, or in
violation in any material respect of, any Gaming License (and no event has
occurred, and no condition exists, which, with the giving of notice or passage
of time or both, would constitute a default thereunder or violation thereof that
has caused or would reasonably be expected to cause the loss of any Gaming
License) (unless, in the case of any Gaming License, such Gaming License is no
longer necessary or advisable for the conduct of any Individual Borrower’s
business);

(v) No Individual Borrower has received any notice of any violation of Legal
Requirements which has caused or would reasonably be expected to cause any
Gaming License to be suspended, forfeited, modified in any manner that would
have a Material Adverse Effect, not renewed, rescinded or revoked (unless, in
the case of any Gaming License, such Gaming License is no longer necessary or
advisable for the conduct of any Individual Borrower’s business);

(vi) No condition exists or event has occurred which would reasonably be
expected to result in the suspension, revocation, impairment, forfeiture,
rescission or non-renewal of any Gaming License (unless, in the case of any
Gaming License, such Gaming License is no longer necessary or advisable for the
conduct of any Individual Borrower’s business); and

(vii) The continuation, validity and effectiveness of all Gaming Licenses will
not be adversely affected by the transactions contemplated by this Agreement.

(d) There is no proceeding, investigation, or disciplinary action (including,
without limitation, before any Gaming Authority, under any Gaming Law or under
any Gaming License or other Operating Permit) pending or, to Borrower’s
knowledge, threatened against any Individual Borrower or, to Borrower’s
knowledge, any of their respective directors, members, managers, officers, key
personnel or Persons holding a direct or indirect equity or economic interest in
any Individual Borrower and that could reasonably be expected to have a Material
Adverse Effect.

 

-92-



--------------------------------------------------------------------------------

(e) There is no proceeding (including, without limitation, before any Gaming
Authority, under any Gaming Law or under any Gaming License or other Operating
Permit) pending or, to Borrower’s knowledge, threatened in writing either (a) in
connection with, or that seeks to restrain, enjoin, prevent the consummation of
or otherwise challenge, any of the Loan Documents or any of the transactions
contemplated therein, or (b) that could reasonably be expected to have a
Material Adverse Effect.

(f) Neither the execution, delivery or performance of any of the Loan Documents
(nor the Securitization or any participations in the Loan, or the creation or
sale of any of the Mezzanine Loans) will (i) require the consent of any Gaming
Authority not heretofore obtained or (ii) allow or result in the imposition of
any material penalty under, or the revocation or termination of, any Gaming
License or any material impairment of the rights of the holder of any Gaming
License, except for (A) the execution of the Pledge Agreements granting the
Mezzanine Lenders a security interest in the direct or indirect equity interests
of Operating Borrower and the foreclosure under such Pledge Agreement and
(B) the assignment of the Pledge Agreements to a successor secured party.

(g) Borrower has obtained all Operating Permits from Gaming Authorities that are
required in order to permit the closing of the Loan and the Mezzanine Loan (if
required), or in connection with the Operating Lease (if required), or to permit
the conveyances of the Property to Borrower (effected immediately prior hereto)
and the operation of the Property as currently conducted. The Mezzanine Borrower
shall seek all necessary approvals and Operating Permits from Gaming Authorities
with respect to the Pledge Agreements granting the Mezzanine Lender a security
interest in the direct and indirect equity interests of Operating Borrower to be
delivered after the Closing Date in accordance with the Mezzanine Loan
Documents.

4.1.40 Taxes. Borrower is treated as a partnership or a disregarded entity for
U.S. federal income tax purposes. Borrower has timely filed or caused to be
filed all federal income and other material Section 2.7 Taxes, returns and
reports (including, without limitation, all reports relating to gaming taxes and
fees to the Gaming Authorities) required to have been filed by it and has paid
or caused to be paid all federal income and other material Section 2.7 Taxes and
related liabilities required to have been paid by it, except Section 2.7 Taxes
that are being contested in good faith by appropriate proceedings and for which
Borrower has set aside on its books adequate reserves. There are no Liens for
Section 2.7 Taxes on or with respect to any of Borrower’s income or assets,
other than Liens for Section 2.7 Taxes not yet due or delinquent or which are
contested in good faith by appropriate proceedings and for which Borrower has
set aside on its books adequate reserves.

4.1.41 Labor. No work stoppage, labor strike, slowdown or lockout is pending or,
to Borrower’s knowledge, threatened by employees and other laborers at the
Property. Except as described on Schedule 4.1.41 attached hereto, and except as
would not otherwise be reasonably expected to have a Material Adverse Effect,
(i) there are no pending or, to the Borrower’s Knowledge, threatened material
labor disputes, material grievances or litigations relating to labor matters
involving any employees at the Property, including, without limitation, claims
alleging

 

-93-



--------------------------------------------------------------------------------

violation of any federal, state or local labor, wage and hour, safety or
employment laws (domestic or foreign) and/or charges of unfair labor practices
or discrimination complaints, (ii) to the Borrower’s Knowledge, Borrower is not
engaged with respect to the Property, in any material unfair labor practices
within the meaning of the National Labor Relations Act or the Railway Labor Act,
or (iii) Borrower is not a party to, or bound by, any existing collective
bargaining agreement or union contract with respect to employees and other
laborers at the Property. As of the Closing Date, to Borrower’s knowledge, based
upon information provided by its predecessor owner, the aggregate amount payable
by Borrower under the Exit Award Agreements and Retention Award Agreements does
not exceed $24,000,000. Except as described on Schedule 4.1.41-A, as of
December 19, 2014, Borrower is not a party to or bound by, any existing
collective bargaining agreement or union contract with respect to employees and
other laborers at the Property.

4.1.42 Restaurant Management Agreements. The Property is not subject to any
management agreements, except the Marquee Management Agreement and all other
Restaurant Management Agreements described in Schedule 1.9 attached hereto and
made a part hereof, which Schedule 1.9, to Borrower’s knowledge, is true,
complete and accurate in all material respects as of the Closing Date. Each
Restaurant Management Agreement is in full force and effect and, to Borrower’s
knowledge, after reasonable inquiry, there is no default thereunder by any party
thereto and no event has occurred that, with the passage of time and/or the
giving of notice would constitute a material default thereunder. Each Restaurant
Management Agreement is on commercially reasonable terms.

4.1.43 Operating Lease. Propco Borrower is the owner and lessor of landlord’s
interest in the Operating Lease. The current Operating Lease is in full force
and effect and there are no material defaults thereunder by either party and to
Borrower’s knowledge, there are no conditions that, with the passage of time or
the giving of notice, or both, would constitute defaults thereunder. The
Operating Lease does not constitute a financing or convey any interest in the
Property other than the leasehold interest therein demised thereby. No Operating
Rent has been paid more than one (1) month in advance of its due date. All
security deposits (if any) are held by Propco Borrower in accordance with
applicable law. All work (if any) to be performed by Propco Borrower under the
Operating Lease as of the date hereof has been performed as required and has
been accepted by Operating Borrower, and any payments, free rent, partial rent,
rebate of rent or other payments, credits, allowances or abatements required to
be given by Propco Borrower to Operating Borrower has already been received by
Operating Borrower. There has been no prior sale, transfer or assignment,
hypothecation or pledge of the Operating Lease or of the Operating Rents
received therein which is outstanding. Operating Borrower has not assigned the
Operating Lease or sublet all or any portion of the premises demised thereby
other than pursuant to a Lease. Operating Borrower has no right or option
pursuant to the Operating Lease or otherwise to purchase all or any part of the
leased premises or the building of which the leased premises are a part.

4.1.44 Intellectual Property. IP Owner either owns or has valid enforceable
right to use all Intellectual Property, including all Intellectual Property set
forth on the IP Schedule, necessary for the current conduct of Borrower’s
business and the operation of the Property. The IP Owner is duly qualified under
applicable law in each jurisdiction in which it is required to be qualified
pursuant to applicable Legal Requirements in order to act as a licensor of the

 

-94-



--------------------------------------------------------------------------------

Intellectual Property and sublicensor under the applicable IP License
Agreements. Attached hereto as Schedule 4.1.44 hereof is a complete and accurate
list of all of the material registered and pending applications for
registration, anywhere in the world, for all Intellectual Property owned by any
IP Owner and all material IP Licenses, including exclusive IP Licenses to which
any IP Owner is an exclusive licensee (the “IP Schedule”). There are no actions
or proceedings pending, or to the best of Borrower’s knowledge, threatened by or
against Borrower, any Affiliate thereof, or any IP Owner: (x) alleging the
infringement, dilution, misappropriation, or other violation of any Intellectual
Property or (y) seeking to limit, cancel, or question the validity or
enforceability of any IP Collateral (including, without limitation, the right to
proceeds therefrom and the right to bring an action at law or in equity for any
infringement, dilution, or violation of such Intellectual Property and to
collect all damages, settlements, and proceeds relating to such Intellectual
Property), or IP Owner’s rights or interests therein, or use thereof. To
Borrower’s knowledge, no Person has interfered with, infringed upon, diluted,
misappropriated, or otherwise come into conflict with any Intellectual Property
of any IP Owner other than to the extent the same would not reasonably be
expected to have a Material Adverse Effect. Except as would not reasonably be
expected to have a Material Adverse Effect, neither the Intellectual Property
owned by any IP Owner nor any IP Owner’s use of any Intellectual Property is
subject to any outstanding injunction, judgment, order, decree, ruling, or
charge. Except as would not reasonably be expected to have a Material Adverse
Effect, IP Owner, in its reasonable discretion, has made all filings and
recordations in the United States necessary to adequately effect, reflect, and
protect its ownership in, right to use, or its license of Intellectual Property
used or held for the use, ownership, management, leasing, renovation, financing,
development, operation and maintenance of the Property by Borrower. To
Borrower’s knowledge, (x) all Intellectual Property set forth on the IP Schedule
is subsisting, unexpired, has not been abandoned in any applicable jurisdiction,
and, (y) is valid and enforceable and (z) the use of the IP Collateral in the
manner in which it is currently used or planned to be used does not infringe,
dilute, misappropriate, or otherwise violate the rights of any Person in any
material respect, other than to the extent the same would not reasonably be
expected to have a Material Adverse Effect.

4.1.45 Operation of the Property. The licenses, permits, and regulatory
agreements, approvals and registrations relating to the Property, including the
Gaming Licenses, may not be, and have not been, transferred to any location
other than the Property; have not been pledged as collateral security for any
other loan or indebtedness that is outstanding as of the Closing Date; and are
held free from restrictions or known conflicts that would materially impair the
use or operation of the Property as intended, are in full force and effect
(expect to the extent that the failure to be in full force and effect would not
reasonably be expected to have a Material Adverse Effect) and in good standing
and are not provisional, conditional or probationary in any manner.

4.1.46 Intellectual Property Title and Lien. The IP Owner owns and has good and
marketable title to the Intellectual Property listed as owned by each IP Owner
on the IP Schedule and the IP Owner owns and has good and marketable title to
other Intellectual Property that it owns or purports to own and to their rights
under the IP Licenses, free and clear of all Liens whatsoever except the
Permitted Encumbrances. The IP Security Agreement, when properly recorded in the
appropriate offices and/or with the applicable Governmental Authority, together
with any Uniform Commercial Code financing statements required to be filed in
connection therewith, will create a valid, perfected first priority lien on the
applicable Intellectual Property

 

-95-



--------------------------------------------------------------------------------

and IP Owners’ rights in, to and under the IP Collateral, subject only to
Permitted Encumbrances. IP Owners have all requisite consents and approvals
required by the terms of the IP Licenses or as a matter of law to pledge the IP
Collateral to the Lender under the IP Security Agreement. Other than the
security interest granted to the Lender hereunder and under the other Loan
Documents and Permitted Encumbrances, IP Owners have not pledged, assigned,
sold, or granted a security interest in Intellectual Property or IP Licenses to
any party, except as shall have been released or terminated in the reasonable
business judgment of the IP Owner prior to the filing and recordation of the IP
Security Agreement. IP Owners shall reasonably cooperate with Lender to permit
Lender to complete all filings as may be necessary to protect and evidence the
Lenders’ security interest in the IP Collateral within thirty (30) days from the
date hereof, including filing the UCC-l financing statements and required
filings with the United States Patent and Trademark Office and the United States
Copyright Office. No effective security agreement, financing statement,
equivalent security, or lien instrument or continuation statement authorized by
any IP Owner and listing such IP Owner as debtor covering all or any part of the
IP Collateral has been filed with any Governmental Authority, or is of record in
any jurisdiction in the United States or in any foreign jurisdiction, except as
may have been filed, recorded, or made by an IP Owner in favor of the Lender in
connection with this Agreement or the Mortgage to which an IP Owner is a party,
and no IP Owner has authorized any such filing. All IP Owners shall, at Closing,
execute the IP Security Agreement. For clarity, no IP Owner shall be required to
complete any filings or other actions with respect to the perfection of the
security interest created under any Loan Document in any jurisdiction outside
the United States.

4.1.47 Condominium. Propco Borrower is a party (either directly, or as a
successor-in-interest) to the Condominium Documents and the Condominium
Documents are in full force and effect and have not been amended or modified and
Propco Borrower’s interest therein has not been assigned pursuant to any
assignment that has not otherwise been disclosed to Lender as of the date
hereof. There are no set-offs, claims, counterclaims or defenses being asserted
or, after giving the requisite notice, if any, required under the Condominium
Documents, capable of being asserted, for the enforcement of the obligations of
any party under the Condominium Documents. No party to any Condominium Document
has the right to file a Lien for amounts due under the provisions of such
Condominium Document which, if unpaid, may be asserted as a Lien prior to the
Lien of the Mortgage. All common charges and other sums due from Propco
Borrower, if any, under the Condominium Documents have been paid to the extent
they are payable on or prior to the date hereof.

4.1.48 Declaration. Propco Borrower is a party (either directly, or as a
successor-in-interest) to the Declaration and the Declaration is in full force
and effect and has not been amended or modified and Propco Borrower’s interest
therein has not been assigned pursuant to any assignment. There are no set-offs,
claims, counterclaims or defenses being asserted or, after giving the requisite
notice, if any, required under the Declaration, capable of being asserted, for
the enforcement of the obligations of any party under the Declaration. No party
to any Declaration has the right to file a Lien for amounts due under the
provisions of such Declaration which, if unpaid, may be asserted as a Lien prior
to the Lien of the Mortgage. All common charges and other sums due from Propco
Borrower, if any, under the Declaration have been paid to the extent they are
payable on or prior to the date hereof.

 

-96-



--------------------------------------------------------------------------------

4.1.49 REOA. Borrower hereby represents and warrants to Lender the following
with respect to each REOA:

(a) Propco Borrower is a party (either directly or as a successor-in-interest)
to the REOA and the REOA is in full force and effect and to Borrower’s knowledge
has not been amended or modified and Borrower’s interest therein has not been
assigned pursuant to any assignment which survives the Closing Date except the
assignment to Lender pursuant to the Loan Documents;

(b) to the best of Borrower’s knowledge the REOA is in full compliance with all
applicable local, state and federal laws, rules and regulations,

(c) to the best of Borrower’s knowledge, Borrower is not in default under the
REOA;

(d) Borrower has no knowledge of any current or outstanding notices of
termination or default given with respect to the REOA;

(e) except as disclosed in writing to Lender, neither Borrower nor, to the best
of Borrower’s knowledge, any other party to the REOA has performed any work
pursuant to the REOA, the cost of which Borrower or to Borrower’s actual
knowledge such other party is or will be entitled to charge in whole or in part
to Borrower under the provisions of the REOA except in the ordinary course of
operation in accordance with the REOA;

(f) to the best of Borrower’s knowledge, there are no set-offs, claims,
counterclaims or defenses being asserted in writing, if any, required under the
REOA or otherwise known by Borrower for the enforcement of the obligations under
the REOA;

(g) to the best of Borrower’s knowledge there are no liens capable of being
asserted for amounts due under the provisions of the REOA which, if unpaid,
would be a lien prior to the Lien of the Mortgage;

(h) Borrower has not requested that a matter be submitted to arbitration under
the REOA; and

(i) to Borrower’s knowledge, all common charges and other sums due from Borrower
under the REOA have been paid to the extent they are payable to the date hereof.

Section 4.2 Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 hereof and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

-97-



--------------------------------------------------------------------------------

ARTICLE V –COVENANTS

Section 5.1 Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage encumbering the Property (and
all related obligations) in accordance with the terms of this Agreement and the
other Loan Documents, Borrower hereby covenants and agrees with Lender to comply
with the following covenants, and in connection therewith:

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, rights, licenses, permits and franchises and comply in all
material respects with all Legal Requirements applicable to it and the Property,
including, without limitation, building and zoning codes, certificates of
occupancy and the procurement of all necessary and required hospitality, liquor,
gaming or innkeeper’s licenses. There shall never be committed by Borrower, and
Borrower shall never permit any other Person in occupancy of or involved with
the operation or use of the Property to commit any act or omission affording the
federal government or any state or local government the right of forfeiture
against the Property or any part thereof or any monies paid in performance of
Borrower’s obligations under any of the Loan Documents. Borrower hereby
covenants and agrees not to commit, permit or suffer to exist any act or
omission affording such right of forfeiture. Borrower shall at all times
maintain, preserve and protect all rights it has in necessary franchises and
trade names and preserve all the remainder of its property used or useful in the
conduct of its business and shall keep the Property in good working order and
repair, and from time to time make, or cause to be made, all reasonably
necessary repairs, renewals, replacements, betterments and improvements thereto,
all as more fully provided in the Loan Documents. Borrower shall keep the
Property insured at all times by financially sound and reputable insurers, to
such extent and against such risks, and maintain liability and such other
insurance, as is more fully provided in this Agreement. After prior written
notice to Lender, Borrower, at Borrower’s own expense, may contest by
appropriate legal proceeding promptly initiated and conducted in good faith and
with due diligence, the validity of any Legal Requirement, the applicability of
any Legal Requirement to Borrower or the Property or any alleged violation of
any Legal Requirement, provided that (i) no Event of Default has occurred and
remains uncured; (ii) such proceeding shall be permitted under and be conducted
in accordance with the provisions of any instrument to which Borrower is subject
and shall not constitute a default thereunder and such proceeding shall be
conducted in accordance with all applicable statutes, laws and ordinances;
(iii) neither the Property nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost during the
pendency of such dispute; (iv) Borrower shall promptly upon final determination
thereof comply with any such Legal Requirement determined to be valid or
applicable or cure any violation of any Legal Requirement; (v) such proceeding
shall suspend the enforcement of the contested Legal Requirement against
Borrower or the Property during the pendency of such dispute; and (vi) Borrower
shall furnish such security as may be required in the proceeding, or in the
event the amount reasonably determined to be necessary to cause compliance with
such Legal Requirement exceeds $500,000, as may be reasonably requested by
Lender, to insure compliance with such Legal Requirement, together with all
interest and penalties payable in connection therewith. Lender may apply any
such security, as necessary to cause compliance with such Legal Requirement at
any time when, in the reasonable judgment of Lender, the validity, applicability
or violation of such Legal Requirement is finally established or the Property
(or any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost.

 

-98-



--------------------------------------------------------------------------------

5.1.2 Taxes and Other Charges. Except as otherwise provided in this
Section 5.1.2, Borrower shall pay or cause to be paid all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof prior to delinquency; provided, however, Borrower’s obligation
to directly pay Taxes and Other Charges shall be suspended for so long as
Borrower complies with the terms and provisions of Section 7.2 hereof. Except as
otherwise provided in this Section 5.1.2, Borrower shall, not later than five
(5) Business Days after receipt of a written request from Lender, deliver to
Lender receipts for payment or other evidence satisfactory to Lender that the
Taxes and Other Charges have been so paid or are not then delinquent no later
than ten (10) days prior to the date on which the Taxes and/or Other Charges
would otherwise be delinquent if not paid (provided, however, Borrower shall not
be required to furnish such receipts for payment of Taxes and Other Charges
during any period that such Taxes and Other Charges have been paid by Lender
pursuant to Section 7.2 hereof or by Manager pursuant to the Management
Agreement). Except as otherwise provided in the following sentence, Borrower
shall not suffer and shall promptly cause to be paid and discharged any Lien
(other than Permitted Encumbrances) or charge whatsoever which may be or become
a Lien or charge against the Property, and shall promptly pay for all utility
services provided to the Property. Borrower, at Borrower’s own expense, may
contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (i) no Default or
Event of Default has occurred and remains uncured; (ii) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (iii) neither the Property nor any
part thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost during the pendency thereof; (iv) Borrower shall
promptly upon final determination thereof pay the amount of any such Taxes or
Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (v) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the Property;
(vi) Borrower shall furnish such security as may be required in the proceeding,
or during a Cash Trap Period, in the event the amount of such Taxes and Other
Charges shall reasonably be expected to exceed $500,000 and after taking into
account amounts held by Lender in the Tax and Insurance Reserve Account which
are required to be used for payment of such Taxes and Other Charges, as may be
reasonably requested by Lender, to insure the payment of any such Taxes or Other
Charges, together with all interest and penalties thereon. Lender may pay over
any such cash deposit or part thereof held by Lender to the claimant entitled
thereto at any time when, in the reasonable judgment of Lender, the entitlement
of such claimant is established or the Property (or part thereof or interest
therein) shall be in imminent danger of being sold, forfeited, terminated,
cancelled or lost or there shall be any danger of the Lien of the Mortgage being
primed by any related Lien and (vi) Borrower shall deliver written notice of
such contest to Lender.

 

-99-



--------------------------------------------------------------------------------

5.1.3 Litigation. Borrower shall give prompt written notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower
which might have a Material Adverse Effect.

5.1.4 Access to Property. Subject to the rights of Tenants, guests, and patrons,
Borrower shall permit agents, representatives and employees of Lender to inspect
the Property or any part thereof at reasonable hours upon reasonable advance
notice.

5.1.5 Notice of Default. Borrower shall promptly advise Lender of any material
adverse change in Borrower’s or Guarantor’s condition, financial or otherwise,
or of the occurrence of any Default or Event of Default of which Borrower has
knowledge.

5.1.6 Cooperate in Legal Proceedings. Borrower shall cooperate fully with Lender
with respect to any proceedings before any court, board or other Governmental
Authority which may in any way materially and adversely affect the rights of
Lender hereunder or any rights obtained by Lender under any of the other Loan
Documents and, in connection therewith, permit Lender, at its election, to
participate in any such proceedings.

5.1.7 Perform Loan Documents. Borrower shall in a timely manner observe, perform
and satisfy all the terms, provisions, covenants and conditions of, and shall
pay when due all costs, fees and expenses to the extent required under the Loan
Documents executed and delivered by, or applicable to, Borrower. Borrower shall
not enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior written consent of Lender.

5.1.8 Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender, in accordance with the applicable provisions of the Loan
Agreement, the benefits of any Awards or Insurance Proceeds lawfully or
equitably payable in connection with the Property, and Lender shall be
reimbursed for any reasonable, actual, out-of-pocket expenses incurred in
connection therewith (including reasonable attorneys’ fees and disbursements,
and the payment by Borrower of the expense of an appraisal on behalf of Lender
in case of Casualty or Condemnation affecting the Property or any part thereof)
out of such Insurance Proceeds.

5.1.9 Further Assurances. Borrower shall, at Borrower’s sole cost and expense:

(a) without limiting any other obligation of Borrower hereunder, upon the
written request of Lender, furnish to Lender all instruments, documents,
boundary surveys, footing or foundation surveys, certificates, plans and
specifications, appraisals, title and other insurance reports and agreements in
Borrower’s possession, and each and every other document, certificate, agreement
and instrument required to be furnished by Borrower pursuant to the terms of the
Loan Documents or which are reasonably requested by Lender in connection
therewith provided, that, so long as no Event of Default has occurred and is
continuing, the foregoing shall not require Borrower to obtain updated
appraisals after the Closing Date, unless specifically required by the terms of
this Agreement;

 

-100-



--------------------------------------------------------------------------------

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts reasonably necessary, to
evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require, including without limitation, execution and
delivery of all writings necessary to transfer any hospitality, liquor and other
licenses required for the continued operation of the Property into the name of
Lender or its designee after the occurrence and during the continuance of an
Event of Default to the extent such transfer is permitted by applicable law or,
to the extent such transfer is not permitted by applicable law, reasonably
cooperate with Lender in obtaining new hospitality, liquor or other licenses
required for the continued operation of the Property and terminating existing
licenses, in each case solely at the direction of Lender; and

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time including, without limitation, the
execution and delivery of all such writings necessary to transfer any liquor
licenses with respect to the Property into the name of Lender or its designee
after the occurrence and during the continuance of an Event of Default to the
extent such transfer is permitted by applicable law or, to the extent such
transfer is not permitted by applicable law, reasonably cooperate with Lender in
obtaining new hospitality, liquor or other licenses required for the continued
operation of the Property and terminating existing licenses, in each case solely
at the direction of Lender.

5.1.10 Principal Place of Business, State of Organization. Each Individual
Borrower shall not cause or permit any change to be made in its name, identity
(including its trade name or names), place of organization or formation (as set
forth in Section 4.1.36 hereof) or, except as permitted pursuant to Section 5.2
hereof, such Individual Borrower’s corporate or partnership or other structure
unless Borrower shall have first notified Lender in writing of such change at
least thirty (30) days prior to the effective date of such change, and shall
have first taken all action required by Lender for the purpose of perfecting or
protecting the lien and security interests of Lender pursuant to this Agreement,
and the other Loan Documents and, in the case of a change in Borrower’s
structure, except as permitted pursuant to Section 5.2 hereof, without first
obtaining the prior written consent of Lender. Upon Lender’s request, Borrower
shall, at Borrower’s sole cost and expense, execute and deliver additional
security agreements and other instruments which may be necessary to effectively
evidence or perfect Lender’s security interest in the Property as a result of
such change of principal place of business or place of organization. Borrower’s
principal place of business and chief executive office, and the place where
Borrower keeps its books and records, including recorded data of any kind or
nature, regardless of the medium or recording, including software, writings,
plans, specifications and schematics, has been for the preceding four months
(or, if less, the entire period of the existence of Borrower) and will continue
to be the address of Borrower set forth at the introductory paragraph of this
Agreement (unless Borrower notifies Lender in writing at least thirty (30) days
prior to the date of such change). Borrower shall promptly notify Lender of any
change in its organizational identification number. Upon receipt of a written
request from Lender, Borrower shall execute a certificate in form satisfactory
to Lender listing the trade names under which Borrower intends to operate the
Property, and representing and warranting that Borrower does business under no
other trade name with respect to the Property.

 

-101-



--------------------------------------------------------------------------------

5.1.11 Financial Reporting. (a) Borrower will keep and maintain or will cause to
be kept and maintained on a Fiscal Year basis, in accordance with the Uniform
System of Accounts and reconciled in accordance with GAAP (or such other
accounting basis acceptable to Lender), proper and accurate books, records and
accounts reflecting all of the financial affairs of Borrower and all items of
income and expense in connection with the operation of the Property. Lender
shall have the right from time to time at all times during normal business hours
upon reasonable notice (and, in any event, not more than two (2) times in any
calendar year unless an Event of Default is continuing, in which case no such
restriction shall apply) to examine such books, records and accounts at the
office of Borrower or any other Person maintaining such books, records and
accounts and to make such copies or extracts thereof as Lender shall desire.
After the occurrence and during the continuance of an Event of Default, Borrower
shall pay any reasonable and actual costs and expenses incurred by Lender to
examine Borrower’s accounting records with respect to the Property, as Lender
shall reasonably determine to be necessary or appropriate in the protection of
Lender’s interest.

(b) Borrower will furnish to Lender annually, (i) within seventy-five (75) days
following the end of each Fiscal Year of Borrower a copy of Borrower’s unaudited
annual financial statements and (ii) within one hundred twenty (120) days
following the end of such Fiscal Year, a complete copy of Borrower’s annual
financial statements audited by a “Big Four” accounting firm or other
independent certified public accountant acceptable to Lender in accordance with
the Uniform System of Accounts and reconciled in accordance with GAAP (or such
other accounting basis acceptable to Lender) covering the Property for such
Fiscal Year and containing statements of profit and loss for Borrower and the
Property and a balance sheet for Borrower. Such statements shall set forth the
financial condition and the results of operations for the Property for such
Fiscal Year, and shall include, but not be limited to, amounts representing
annual Net Cash Flow, Net Operating Income, Gross Income from Operations and
Operating Expenses (not including any contributions to the Replacement Reserve
Fund). Borrower’s annual financial statements shall be accompanied by (i) a
comparison of the budgeted income and expenses and the actual income and
expenses for the prior Fiscal Year, (ii) an Officer’s Certificate stating that
each such annual financial statement presents fairly the financial condition and
the results of operations of Borrower and the Property being reported upon as of
such date and has been prepared in accordance with the Uniform System of
Accounts and reconciled in accordance with GAAP (or such other accounting basis
acceptable to Lender, (iii) an unqualified opinion of a “Big Four” accounting
firm or other independent certified public accountant reasonably acceptable to
Lender, and (iv) occupancy statistics including revenue per available room and
average daily rates for the Property. Together with Borrower’s annual financial
statements, Borrower shall furnish to Lender an Officer’s Certificate certifying
as of the date thereof whether there exists an event or circumstance which
constitutes a Default or Event of Default under the Loan Documents executed and
delivered by, or applicable to, Borrower and if such Default or Event of Default
exists, the nature thereof, the period of time it has existed and the action
then being taken to remedy the same. All such financial statements of Borrower
under this Section 5.1.11(b) shall also constitute the financial statements of
the Mezzanine Borrowers.

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
thirty-five (35) days after the end of each calendar month the following items,
accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and the Property (subject to normal

 

-102-



--------------------------------------------------------------------------------

year-end adjustments) as of the relevant date as applicable: (i) an occupancy
report for the subject month, including an average daily rate and revenue per
available room, (ii) monthly and year-to-date operating statements prepared for
each calendar month, noting EBITDA, Gross Income from Operations (including
gross hotel and casino revenues), and Operating Expenses (not including any
contributions to the Replacement Reserve Fund), and other information necessary
and sufficient to fairly represent the financial position and results of
operation of the Property during such calendar month, and containing a
comparison of budgeted income and expenses and the actual income and expenses,
all in form satisfactory to Lender and (iii) during a Cash Trap Period, upon the
written request of Lender, a detailed explanation of any variances of ten
percent (10%) or more between budgeted and actual amounts for such periods. In
addition, such certificate shall also be accompanied by an Officer’s Certificate
stating that the representations and warranties of Borrower set forth in
subsection (xxiii) of the definition of “Special Purpose Entity” are true and
correct as of the date of such certificate.

(d) Intentionally Omitted.

(e) Lender hereby acknowledges receipt of the Annual Budget for the remainder of
the Fiscal Year ending on December 31, 2014 and receipt of the Annual Budget for
the Fiscal Year ending on December 31, 2015, each of which are hereby approved.
Borrower shall submit to Lender an Annual Budget not later than thirty (30) days
prior to the commencement of Fiscal Year during the term of the Loan commencing
with the 2016 Fiscal year (which, subject to the immediately succeeding sentence
shall be for informational purposes only). If (i) an Event of Default is
continuing, or (ii) a Debt Yield Trigger Period is continuing the Annual Budget
currently in place shall be deemed approved; provided that the next Annual
Budget shall be subject to Lender’s and the most junior Mezzanine Lender’s
reasonable written approval so long as an Event of Default is continuing or a
Debt Yield Trigger Period is still in effect at such time, which approval shall
not be unreasonably withheld, conditioned or delayed (each such Annual Budget,
including, for the avoidance of doubt, an Annual Budget submitted to Lender in
accordance with this Section 5.1.11(e) at such time as an Event of Default or a
Cash Trap Period is not then continuing, an “Approved Annual Budget”) provided,
that Lender and each Mezzanine Lender shall not withhold its respective consent
with respect to expenditures necessary to comply with life, health or safety
matters. So long as neither a Debt Yield Trigger Period exists nor an Event of
Default has occurred and is continuing at the time that such Annual Budget is
submitted to Lender, any Annual Budget, and any amendments or modifications
thereto shall be deemed an Approved Annual Budget and Lender shall have no
approval right with respect thereto. In the event that Borrower is required to
submit an Annual Budget for approval pursuant to this Section 5.1.11(e), each
such request for approval of an Annual Budget shall contain the following legend
in prominently displayed in bold, all caps and fourteen (14) point or larger
font in the transmittal letter requesting approval: “THIS IS A REQUEST FOR
APPROVAL OF AN ANNUAL BUDGET. LENDER’S RESPONSE IS REQUESTED WITHIN TEN
(10) DAYS.” In the event that Lender fails to grant or withhold its approval to
such Annual Budget within such ten (10) day period, Borrower shall deliver to
Lender a second request for approval containing the following legend in
prominently displayed in bold, all caps and fourteen (14) point or larger font
in the transmittal letter requesting approval: “THIS IS A SECOND REQUEST FOR
APPROVAL OF AN ANNUAL BUDGET. LENDER’S RESPONSE IS REQUESTED WITHIN TEN
(10) DAYS. LENDER’S FAILURE TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN
LENDER’S

 

-103-



--------------------------------------------------------------------------------

APPROVAL BEING DEEMED TO HAVE BEEN GRANTED.” In the event that Lender fails to
grant or withhold its approval to such Annual Budget within such ten (10) day
period, then Lender’s approval shall be deemed to have been granted. In the
event that Lender timely disapproves a proposed Annual Budget in accordance with
the foregoing, Borrower shall promptly revise such Annual Budget and resubmit
the same to Lender (and each such resubmittal shall be subject to the provisions
of this Section 5.1.11(e) as if the applicable proposed Annual Budget were being
submitted to Lender for its initial review of the same, provided that the
aforesaid ten (10) day periods shall each be five (5) days in connection with
any such resubmittal). Borrower shall promptly revise each proposed Annual
Budget and resubmit the same to Lender in accordance with the foregoing until
Lender approves the proposed Annual Budget. Until such time that Lender approves
a proposed Annual Budget, the most recently Approved Annual Budget shall apply;
provided that, each line item of such Approved Annual Budget shall be increased
by the amount of the increase, if any, in the Consumer Price Index for the
immediately preceding calendar year (other than the line items in respect of
Taxes, Insurance Premiums, union wages, utilities expenses and Other Charges,
which line items shall be adjusted to reflect actual increases in such
expenses).

(f) In the event that during any Cash Trap Period, Borrower must incur a capital
expense not set forth in the Approved Annual Budget (each an “Extraordinary
Expense”), then Borrower shall promptly deliver to Lender a reasonably detailed
explanation of such proposed Extraordinary Expense for Lender’s approval, which
approval shall not be unreasonably conditioned, withheld or delayed; provided
that Lender’s consent shall not be required in connection with (i) emergency
circumstances relating to the protection of the health and safety of any tenant,
patron or other occupant of the Property and (ii) matters which Borrower is
permitted to use Excess Cash Flow Reserve Funds for, to the extent that there
are sufficient funds available in the Excess Cash Flow Reserve Fund.

(g) Reserved.

(h) Borrower shall cause Guarantor to furnish to Lender annually, within one
hundred twenty (120) days following the end of each Fiscal Year of Guarantor,
financial statements audited by an independent certified public accountant,
redacted to exclude information with respect to individual limited partners and
individual investor information which shall include an annual balance sheet and
profit and loss statement of Guarantor, in the form reasonably required by
Lender

(i) Any reports, statements or other information required to be delivered under
this Agreement may be delivered via email, with report files in electronic form
of Microsoft Word, Microsoft Excel or .pdf format, (i) in paper form, (ii) on a
diskette, and (iii) if requested by Lender and within the capabilities of
Borrower’s data systems without change or modification thereto, in electronic
form and prepared using Microsoft Word for Windows files (which files may be
prepared using a spreadsheet program and saved as word processing files).
Borrower agrees that Lender may disclose information regarding the Property and
Borrower that is provided to Lender pursuant to this Section 5.1.11 in
connection with the Securitization to such parties requesting such information
in connection with such Securitization.

 

-104-



--------------------------------------------------------------------------------

(j) Borrower shall provide to Lender written notice of any Intellectual Property
acquired for the use, ownership, management, leasing, renovation, financing,
development, operation and maintenance of the Property after the date hereof, in
each case which is the subject of a registration or application (including IP
Collateral which was theretofore unregistered and becomes the subject of a
registration or application) or any exclusive IP Licenses under which an IP
Owner is an exclusive licensee, and deliver to the Lender an amendment to the IP
Security Agreement and/or such other instrument in form and substance reasonably
acceptable to Lender. Borrower shall provide such notice to Lender within
thirty-five (35) days after the end of each calendar year in which the
acquisition of such Intellectual Property or IP License occurred. Borrower shall
execute and deliver to Lender all filings necessary to protect and evidence the
Lenders’ security interest in such Intellectual Property and IP Licenses.
Further, the Borrower authorizes Lender to modify this Agreement by amending the
IP Schedule to include any applications or registration for IP Collateral (but
the failure to do so modify such IP Schedule shall not be deemed to affect
Lender’s security interest in or lien upon such IP Collateral).

5.1.12 Business and Operations. Borrower shall continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management, leasing and operation of the
Property. Borrower shall qualify to do business and will remain in good standing
under the laws of the jurisdiction of its formation as and to the extent the
same are required for the ownership, maintenance, management and operation of
the Property. Borrower shall at all times during the term of the Loan, continue
to own or lease all Equipment, Fixtures and Personal Property which are
necessary to operate the Property in the manner required hereunder and in the
manner in which it is currently operated.

5.1.13 Title to the Property. Borrower shall warrant and defend (a) the title to
the Property and every part thereof, subject only to Liens permitted hereunder
(including Permitted Encumbrances) and (b) the validity and priority of the Lien
of the Mortgage on the Property, subject only to Liens permitted hereunder
(including Permitted Encumbrances), in each case against the claims of all
Persons whomsoever. Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
incurred by Lender if an interest in the Property, other than as permitted
hereunder, is claimed by another Person.

5.1.14 Costs of Enforcement. In the event (a) that the Mortgage encumbering the
Property is foreclosed in whole or in part or that the Mortgage is put into the
hands of an attorney for collection, suit, action or foreclosure, (b) of the
foreclosure of any mortgage encumbering the Property prior to or subsequent to
the Mortgage in which proceeding Lender is made a party, or (c) of the
bankruptcy, insolvency, rehabilitation or other similar proceeding in respect of
Borrower or any of its constituent Persons or an assignment by Borrower or any
of its constituent Persons for the benefit of its creditors, Borrower, its
successors or assigns, shall be chargeable with and agrees to pay all
out-of-pocket costs of collection and defense, including reasonable third-party
attorneys’ fees and expenses, incurred by Lender or Borrower in connection
therewith, but excluding regular servicing fees, and in connection with any
appellate proceeding or post-judgment action involved therein, together with all
required service or use taxes.

 

-105-



--------------------------------------------------------------------------------

5.1.15 Estoppel Statement. (a) After written request by Lender, Borrower shall
within ten (10) Business Days furnish Lender with a statement, duly acknowledged
and certified, setting forth (i) the original principal amount of the Note,
(ii) the unpaid principal amount of the Note, (iii) the Interest Rate of the
Note, (iv) the date installments of interest and/or principal were last paid,
(v) any offsets or defenses to the payment of the Debt, if any, claimed by
Borrower, and (vi) that the Note, this Agreement, the Mortgage and the other
Loan Documents are valid, legal and binding obligations (subject to bankruptcy,
insolvency or other similar laws and general principles of equity) and have not
been modified or if modified, giving particulars of such modification; provided,
however, that so long as no Event of Default has occurred and is continuing,
Borrower shall not be required to provide such statement more than one (1) time
in any calendar year.

(b) Borrower shall use commercially reasonable efforts to deliver to Lender upon
request, estoppel certificates from (i) each party under the Marriott License
Agreement or any REOA, (ii) from any Condominium Board or association with
respect to a Condominium, (iii) from each Tenant under a Lease, and (iv) from
each Restaurant Manager under a Restaurant Management Agreement, each in form
and substance reasonably satisfactory to Lender; provided, however, that so long
as no Event of Default has occurred and is continuing, Borrower shall not be
required to seek such statement more than one (1) time in any calendar year and
any such estoppel shall be addressed to both Lender and the Mezzanine Lenders.

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

5.1.17 Restaurant Management Agreements. Borrower shall, and shall use
commercially reasonable efforts to cause Restaurant Manager to cause the
applicable portion of the Property to be operated, in all material respects, in
accordance with the applicable Restaurant Management Agreement as applicable and
in accordance with all applicable Legal Requirements. Borrower shall:
(i) promptly perform and/or observe, in all material respects, all of the
covenants and agreements required to be performed and observed by it under each
Restaurant Management Agreement and do all things necessary to preserve and to
keep unimpaired its material rights thereunder; (ii) promptly after they become
aware, notify Lender of any material default under a Restaurant Management
Agreement; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, and material written notice received
by it under the Restaurant Management Agreement; and (iv) enforce the
performance and observance of all of the material covenants and agreements
required to be performed and/or observed by Restaurant Manager under the
Restaurant Management Agreement, in a commercially reasonable manner.

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one (1) or more Officer’s Certificates certifying
as to the accuracy of all representations in all material respects made by
Borrower in the Loan Documents as of the date of the closing of such
Securitization except (i) to the extent that any such representation is made as
of a specific date in which case such representation is accurate and complete in
all material respects as of such specific date, and (ii) to the extent any such
representations require qualification on such date, setting forth such
qualifications in reasonable detail, and (b) certificates of the relevant
Governmental Authorities in all relevant jurisdictions indicating the good
standing and qualification of Borrower and Guarantor as of the date that is
within thirty (30) days of the Securitization.

 

-106-



--------------------------------------------------------------------------------

5.1.19 Environmental Covenants. (a) Borrower covenants and agrees that: (i) all
uses and operations on or of the Property, whether by Borrower or any of its
Affiliates, shall be in material compliance with all Environmental Laws and
permits issued pursuant thereto except to the extent that (A) any Environmental
Law or order or directive of a Governmental Authority with respect thereto is
being contested in good faith by appropriate proceedings and the pendency of
such proceedings could not be reasonably expected to have a Material Adverse
Effect on the condition (financial or otherwise) or business of Borrower or the
condition or ownership of the Property or (B) Borrower has determined in good
faith that contesting the same is not in the best interests of Borrower and the
failure to contest the same could not be reasonably expected to have a Material
Adverse Effect on the condition (financial or otherwise) or business of Borrower
or the condition or ownership of the Property; (ii) Borrower shall not cause,
and shall use commercially reasonable efforts to ensure that no Person causes
any Releases of Hazardous Substances in, on, under or from the Property, except
those that are (1) both (A) in compliance with all applicable Environmental Laws
and with permits issues pursuant thereto and (B) fully disclosed to Lender in
writing or (2) de minimis amounts necessary to operate the Property for the
purposes set forth in this Agreement which would not reasonably be expected to
result in an environmental condition in, or under the Property and which are
otherwise permitted under and used in compliance with Environmental Law;
(iii) Borrower shall not place and shall use commercially reasonable efforts to
ensure no other Person places Hazardous Substances in, on, or under the
Property, except those that are (A) in compliance with all applicable
Environmental Laws and with permits issued pursuant thereto (to the extent such
permits are required by applicable Environmental Law), (B) de-minimis amounts
necessary to operate the Property for the purposes set forth in the Loan
Agreement which would not reasonably be expected to result in an environmental
condition in, on or under the Property and which are otherwise permitted under
and used in compliance with Environmental Law or (C) fully disclosed to Lender
in writing; (iv) Borrower shall keep the Property free and clear of all liens
and other encumbrances imposed pursuant to any applicable Environmental Law due
to any act or omission of Borrower (the “Environmental Liens”) and shall use
commercially reasonable efforts to keep the Property free and clear from any
Environmental Liens due to any act or omission of any other Person; (v) Borrower
shall, at its sole cost and expense, fully and expeditiously cooperate in all
activities pursuant to subsection (b) below, including but not limited to
providing all relevant information and making knowledgeable persons available
for interviews at reasonable times upon reasonable notice; (vi) Borrower shall,
at its sole cost and expense, comply with all reasonable written requests of
Lender made in the event that Lender has reason to believe that an environmental
hazard exists on the Property to (A) reasonably effectuate Remediation of any
Release of a Hazardous Substance in, on, under or from the Property to the
extent required under Environmental Law; (B) comply with any applicable
Environmental Law; (C) comply with any directive from any Governmental
Authority; and (D) take any other reasonable action necessary or appropriate for
protection of human health or the environment; (vii) Borrower shall not do and
shall use commercially reasonable efforts not to allow any Tenant or other user
of the Property to do any act relating to environmental matters that materially
increases the dangers to human health or the environment, poses an unreasonable
risk of harm to any Person (whether on or off the Property), impairs or may
impair the value of the Property, is contrary to any requirement of any insurer,
constitutes a public or private nuisance, constitutes waste, or violates any
covenant, condition, agreement or easement applicable to the Property; and
(viii) Borrower shall notify Lender in writing promptly upon

 

-107-



--------------------------------------------------------------------------------

Borrower obtaining knowledge of (A) any presence or Releases or threatened
Releases of Hazardous Substances in, on, under, from or migrating towards the
Property; (B) any non-compliance with any Environmental Laws related in any way
to the Property; (C) any actual or potential Environmental Lien; (D) any
required or proposed Remediation of environmental conditions relating to the
Property; and (E) any written notice to Borrower from any source whatsoever
(including but not limited to a Governmental Authority) relating in any way to
the release or potential release of Hazardous Substances or Remediation thereof,
likely to result in liability of any Person pursuant to any Environmental Law,
other environmental conditions in connection with the Property, or any actual or
potential administrative or judicial proceedings in connection with anything
referred to in this Section 5.1.19.

(b) In the event that Lender has a reasonable basis to believe that an
environmental hazard exists on the Property that, in Lender’s sole discretion,
endangers any Tenants or other occupants of the Property or their guests or the
general public or materially and adversely affects the value of the Property,
upon reasonable notice from Lender, (i) Borrower shall (subject to the rights of
Tenants under Leases, guests, and patrons), at Borrower’s expense, promptly
cause an engineer or consultant reasonably satisfactory to Lender to conduct an
environmental assessment or audit (the scope of which shall be determined in
Lender’s reasonable discretion) and take any samples of soil, groundwater or
other water, air, or building materials or any other invasive testing requested
by Lender and promptly deliver to Lender the results of any such assessment,
audit, sampling or other testing and (ii) after Lender shall have delivered the
notice referenced above, provided, however, if such results are not delivered to
the Lender within a reasonable period or if the Lender has a reasonable basis
upon which to believe that an environmental hazard exists on the Property that
imminently endangers any tenant or other occupant of the Property or their
guests or the general public or may materially and adversely affect the value of
the Property, upon reasonable notice to Borrower, Lender and any other Person
designated by Lender, including but not limited to any receiver, any
representative of a Governmental Authority, and any environmental consultant,
shall have the right, but not the obligation, to enter upon the Property at all
reasonable times, and upon reasonable prior notice to Borrower, to assess any
and all aspects of the environmental condition of the Property and its use with
respect to such environmental hazard, including but not limited to conducting
any environmental assessment or audit (the scope of which shall be determined in
Lender’s reasonable discretion) and taking samples of soil, groundwater or other
water, air, or building materials, and reasonably conducting other invasive
testing. Borrower shall cooperate with and provide Lender and any such Person
designated by Lender with access to the Property. Notwithstanding the foregoing,
Borrower shall have no liability for any Losses (as defined below) imposed upon
or incurred by or asserted against any Indemnified Persons and described in this
Section 5.1.19(b) to the extent that such Losses arose solely by actions,
conditions or events relating to the Hazardous Substances placed in, on, above
or under the Property after the date that Lender (or any purchaser at a
foreclosure sale, deed in lieu of foreclosure or assignment in lieu of
foreclosure) actually acquired title to the Property or Control of Borrower and
were not caused by the direct or indirect actions of Borrower or any officer or
director of Borrower, or any employee, agent, contractor or Affiliate of
Borrower.

5.1.20 Leasing Matters. (a) Subject to subsections (b), (c), (d) and (e) of this
Section 5.1.20, provided an Event of Default is not continuing, Borrower may
enter into any lease or other rental arrangement, exercise all extensions and
renewals and enter into any modification,

 

-108-



--------------------------------------------------------------------------------

amendments and supplements to any Leases without the prior approval of Lender or
Mezzanine Lender (other than a Major Lease), provided that, any new Lease
entered into after the date hereof shall (i) have rental rates comparable to
existing local market rates in all material respects (provided, so long as a
Cash Trap Period does not exist, the rent payable under any Lease that (x) is
for a term (including any renewals) of no more than five (5) years and
(y) demises no more than 5,000 square feet may be less than a market rate if
Borrower reasonably determines in its prudent business judgment that such Lease
shall provide additional incremental revenue to the Property in excess of the
stated rent payable thereunder), (ii) be on commercially reasonable terms and
shall not contain any terms which would materially adversely affect Lender’s
rights under the Loan Documents and (iii) be subordinate to the Mortgage and
shall provide that the Tenant agrees to attorn to Lender or any purchaser at a
sale by foreclosure or power of sale; provided, that Lender shall, upon written
request of Borrower and Lender’s review of the applicable Lease and at
Borrower’s sole cost and expense (including Lender’s reasonable attorneys’
fees), enter into a subordination, non-disturbance and attornment agreement with
a Tenant entering into such Lease (including that certain Tenant under that
certain contemplated Lease set forth on Schedule 5.1.20(f) attached hereto) on
Lender’s then standard form of subordination, non-disturbance and attornment
agreement, subject to such commercially reasonable changes thereto as such
Tenant and Lender shall mutually agree upon.

(c) Any Major Leases with respect to the Property written after the date hereof
shall be subject to the prior written approval of Lender, which approval shall
not be unreasonably withheld, conditioned or delayed. Upon the written request
of Lender, Borrower shall furnish Lender with executed copies of all Leases;
provided, that so long as no Event of Default has occurred and is continuing,
Borrower shall not be required to deliver copies of all Leases more frequently
than two (2) times per calendar year and, where Leases have been previously
delivered to Lender, Borrower may, in lieu of delivering new copies thereof to
Lender, deliver an Officer’s Certificate stating that such Leases remain
unchanged (or, if terminated or expired, that such Leases have been terminated
or expired, or, where Leases have been modified, supplemented or extended,
deliver copies of the documents modifying, supplementing or extending the Leases
without delivering copies of the documents previously provided). All renewals of
Leases (other than with respect to renewal or extension rights set forth in the
Lease in effect as of the Closing Date) and all proposed Leases shall provide
for rental rates comparable to existing local market rates in all material
respects.

(d) All proposed Leases shall be on commercially reasonable terms and shall not
contain any terms which would materially affect Lender’s rights under the Loan
Documents. All Leases executed after the date hereof shall provide that they are
subordinate to the Mortgage and that the lessee agrees to attorn to Lender or
any purchaser at a sale by foreclosure or power of sale, provided, upon request
Lender shall enter into a subordination, non-disturbance agreement in accordance
with the terms hereunder. Borrower (i) shall observe and perform the obligations
imposed upon the lessor under the Leases in a commercially reasonable manner;
(ii) shall enforce and may amend or terminate the terms, covenants and
conditions contained in the Leases upon the part of the lessee thereunder to be
observed or performed in a commercially reasonable manner and in a manner not to
impair the value of the Property involved except that no termination by Borrower
or acceptance of surrender by a Tenant of any Major Leases without the consent
of Lender shall be permitted unless (A) by reason of a tenant default and then
only in a commercially reasonable manner to preserve and protect the Property or
(B) the exercise by a

 

-109-



--------------------------------------------------------------------------------

Tenant of any termination right expressly provided in any existing Major Lease
or any Major Lease entered into in compliance with this Section 5.1.20;
(iii) shall not collect any of the rents more than one (1) month in advance
(other than security deposits, payments of the first month’s rent upon signing
of the Lease and rent for providing rooms, banquet and meeting space and
services in the ordinary course of business); (iv) shall not execute any other
assignment of lessor’s interest in the Leases or the Rents (except as
contemplated by the Loan Documents); (v) shall not alter, modify or change the
terms of the Leases in a manner inconsistent with the provisions of the Loan
Documents; and (vi) shall execute and deliver at the request of Lender all such
further assurances, confirmations and assignments in connection with the Leases
as Lender shall from time to time reasonably require.

(e) With respect to those portions of the Hotel Component that are operated as
the Chelsea and the Convention and Banquet Rooms as of the Closing Date
(collectively, the “Venue Leased Space”), Borrower shall have the right to enter
into, terminate, amend or modify any Lease demising all or any portion of the
Venue Leased Space and the related management agreement (each, a “Venue
Management Agreement”), without the prior written consent of Lender, provided,
that (i) any such replacement Lease and/or Venue Management Agreement shall
satisfy the conditions set forth in Section 5.1.20(a) and shall be for a term
(including any renewal terms) of no greater than five (5) years, (ii) no Event
of Default has occurred and is continuing, (iii) no amendment or modification
shall (x) decrease the amount of rent or fees payable under such Lease,
(y) increase the amount of fees payable under a Venue Management Agreement, or
(z) modify, change, supplement, alter or amend, or waive or release any of
Borrower’s rights and remedies under, the Lease or Venue Management Agreement in
any material respect, (iv) any termination of a Venue Management Agreement shall
be subject to Borrower entering one or more replacement Venue Management
Agreements under which Borrower shall receive not less than 95% of the Net
Operating Income received under the Venue Management Agreement to be terminated
and which otherwise comply with the terms of this Section 5.1.20(d). With
respect to those portions of the Hotel Component that are operated as of the
Closing Date as the Marquee Night Club & Day Club (the “Marquee Leased Space”)
and Rose.Rabbit.Lie (the “Rose.Rabbit.Lie Space”), Borrower shall have the right
to enter into, terminate, amend or modify any Lease demising all or any portion
of the Marquee Leased Space and the related management agreement (each, a
“Marquee Management Agreement”) and/or any Lease demising all or any portion of
the Rose.Rabbit.Lie Space and any related management agreement (each a
“Rose.Rabbit.Lie Agreement”), in each case, without the prior written consent of
Lender, provided, that (i) any replacement Lease, Marquee Management Agreement
and/or Rose.Rabbit.Lie Agreement shall be entered into on an arms’ length basis
and on commercially reasonable and market terms, (ii) no Event of Default has
occurred and is continuing, and (iii) any amendment or modification shall be
entered into on an arms’ length basis and on commercially reasonable and market
terms.

(f) Upon the request of Borrower, Lender shall enter into a subordination,
attornment and non-disturbance agreement in form and substance reasonably
satisfactory to Lender with any Tenant entering into a Major Lease (other than a
Lease to an Affiliate of Borrower), after the Closing Date. Notwithstanding
anything to the contrary contained herein, Borrower shall not enter into a lease
of all or substantially all of the Property without Lender’s prior written
consent.

 

-110-



--------------------------------------------------------------------------------

(g) Lender shall grant or deny with a reasonable explanation any consent
required hereunder within ten (10) days after the receipt of the applicable
request and all documents in connection therewith. In the event that Lender
fails to respond within said ten (10) day period, such failure shall be deemed
to be the consent and approval of Lender if (A) Borrower has delivered to Lender
the applicable documents, with the notation “IMMEDIATE RESPONSE REQUIRED,
FAILURE TO RESPOND TO THIS APPROVAL REQUEST WITHIN TEN (10) DAYS FROM RECEIPT
SHALL BE DEEMED TO BE LENDER’S APPROVAL” prominently displayed in bold, all caps
and fourteen (14) point or larger font in the transmittal letter requesting
approval and (B) Lender does not approve or reject (with a reasonable
explanation) the applicable request within ten (10) days from the date Lender
receives such request as evidenced by a certified mail return receipt or
confirmation by a reputable national overnight delivery service that the same
has been delivered.

5.1.21 Alterations. (a) Borrower shall obtain Lender’s prior written consent to
any alterations to any Improvements, which consent shall not be unreasonably
withheld or delayed except with respect to alterations that would be reasonably
likely to have a Material Adverse Effect. Notwithstanding the foregoing,
Lender’s consent shall not be required in connection with any alterations that
will not have a Material Adverse Effect and do not exceed $25,000,000 or are
made pursuant to the Approved Annual Budget, provided that such alterations are
made in connection with (a) tenant improvement work performed pursuant to the
terms of any Lease executed on or before the date hereof, (b) tenant improvement
work performed pursuant to the terms and provisions of a Lease and not adversely
affecting any structural component of any Improvements, any utility or HVAC
system contained in any Improvements or the exterior of any building
constituting a part of any Improvements, (c) alterations performed in connection
with the Restoration of the Property after the occurrence of a Casualty or
Condemnation in accordance with the terms and provisions of this Agreement,
(d) alterations set forth on Schedule 5.1.21 hereto (the “Pre-Approved
Alterations”), (e) Reserved or (f) Replacements if there are sufficient reserves
on deposit in the Replacement Reserve Fund to pay for such obligations. If the
total unpaid amounts due and payable with respect to alterations to the
Improvements at the Property (other than (I) such amounts to be paid or
reimbursed by Tenants under the Leases, (II) costs incurred in connection with
the Restoration of the Property, (III) such amounts for which sufficient
reserves are on deposit in the Replacement Reserve Fund or (IV) the Pre-Approved
Alterations shall at any time, exceed Twenty-Five Million and No/100 Dollars
($25,000,000.00) for any individual Alteration and Fifty Million and No/100
Dollars ($50,000,000.00), in the aggregate for all Alterations (each, a
“Threshold Amount”), Borrower shall promptly deliver to Lender as security for
the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents any of the following (the “Alterations
Deposit”): (A) cash, (B) U.S. Obligations, (C) other securities having a rating
acceptable to Lender and that, at Lender’s option, the Approved Rating Agencies
have provided a Rating Agency Confirmation with respect to or (D) a Letter of
Credit. Such security shall be in an amount equal to the excess of the total
unpaid amounts with respect to alterations to the Improvements on the Property
(other than such amounts to be paid or reimbursed by Tenants under the Leases)
over the Threshold Amount and Lender may apply such security from time to time
at the option of Lender to pay for such alterations.

 

-111-



--------------------------------------------------------------------------------

(b) Each such Alterations Deposit shall be disbursed from time to time by Lender
to Borrower for completion of the Alterations at the Property upon the
satisfaction of the following conditions: (i) Borrower shall submit a request
for payment to Lender at least five (5) Business Days prior to the date on which
Borrower requests that such payment be made, which request for payment shall
specify the Alterations for which payment is requested, (ii) on the date such
request is received by Lender and on the date such payment is to be made, no
Event of Default shall be continuing, and (iii) such request shall be
accompanied by an Officer’s Certificate (x) stating that the applicable portion
of the Alterations to be funded by the requested disbursement have been
completed in good and workmanlike manner and in accordance with all applicable
Legal Requirements, such Officer’s Certificate to be accompanied by copies of
paid invoices or copies of invoices to be paid, as applicable, in each case,
with respect to any invoices in excess of $25,000 and any licenses, permits or
other approvals by any Governmental Authority required in connection with the
applicable portion of the Alterations, (y) identifying each contractor that
supplied materials or labor in connection with the applicable portion of the
Alterations to be funded by the requested disbursement and (z) stating that each
such contractor has been paid or will have been paid in full upon such
disbursement. Each Alterations Deposit shall be held by Lender in an
interest-bearing account and, until disbursed in accordance with the provisions
of this Section 5.1.21, shall constitute additional security for the Debt and
other obligations under the Loan Documents. Upon the completion of the
Alterations in respect of which any Alteration Deposit is being held, Lender
shall promptly return to Borrower any remaining portion of the Alterations
Deposit upon the request of Borrower, provided that (i) on the date such request
is received by Lender and on the date such disbursement is to be made, no Event
of Default shall be continuing and (ii) such request shall be accompanied by an
Officer’s Certificate stating that the Alterations have been fully completed in
good and workmanlike manner and in accordance with all applicable Legal
Requirements, such Officer’s Certificate to be accompanied by copies of paid
invoices or copies of invoices to be paid, as applicable, in each case, with
respect to any invoices in excess of $25,000 and any licenses, permits or other
approvals by any Governmental Authority required in connection with Alterations
(to the extent not received by Lender in connection with prior disbursement
requests) and stating that each contractor providing services in connection with
the Alterations has been paid in full or will have been paid in full upon such
disbursement.

5.1.22 Operation of Property. (a) Borrower shall, and shall cause Operating
Borrower to operate the Property, in all material respects, in accordance with
the Operating Lease and in accordance with all applicable Legal Requirements,
including Gaming Laws, and all Gaming Licenses and other Operating Permits and
in a manner consistent with their respective use as of the Closing Date. In the
event that Borrower shall enter into a Management Agreement in accordance with
the terms hereunder, (i) Borrower shall, and shall cause Manager to operate the
Property, in all material respects, in accordance with the Management Agreement
and in accordance with all applicable Legal Requirements, including Gaming Laws,
and all Gaming Licenses and other Operating Permits and in a manner consistent
with their respective use as of the Closing Date and (ii) if such Management
Agreement expires or is terminated (without limiting any obligation of Borrower
to obtain Lender’s consent to any termination or modification of the Management
Agreement in accordance with the terms and provisions of this Agreement),
Borrower shall promptly enter into a Replacement Management Agreement with
Manager or another Qualified Manager, as applicable.

 

-112-



--------------------------------------------------------------------------------

(b) Borrower shall post all required bonds, if any, with any Gaming Authority as
and in the amounts required under all applicable Legal Requirements (and shall,
if Lender makes a request therefor, promptly provide Lender with copies of all
such bonds).

(c) Borrower shall make all filings required under the Gaming Laws, or in
connection with any Gaming Licenses or Operating Permits, including in
connection with the origination of the Loan and the Mezzanine Loan, and shall
deliver copies of such filings as Lender shall reasonably request to Lender,
promptly upon request. Borrower will timely pay all fees, investigative fees and
costs required by the Gaming Authorities with respect to any such approvals and
licenses. Borrower will diligently and comprehensively respond to any inquiries
and requests from the Gaming Authorities and promptly file or cause to be filed
any additional information required in connection with any required filings as
soon as practicable after receipt of requests therefor.

(d) Upon the written request of Lender, Borrower shall deliver to Lender such
evidence of compliance (by Borrower and the Property) with all Legal
Requirements, including Gaming Laws as shall be reasonably requested by Lender.
Borrower shall promptly deliver to Lender any notice of material non-compliance
or material violation of any Legal Requirement, or of any material inquiry or
investigation commenced by the Gaming Authorities in connection with the
Property. Borrower shall promptly notify Lender if it believes that any material
license, including any Gaming License, is being or could be revoked or
suspended, or that any action is pending, being considered or being, or could
be, taken to revoke or suspend any Individual Borrower’s material licenses,
including the Gaming Licenses, or to fine, penalize or impose remedies upon any
Individual Borrower, or that any action is pending, being considered, or being,
or could be, taken to discontinue, suspend, deny, decrease or recoup any
payments due, made or coming due to Borrower, in each case if same might
reasonably be expected to have a Material Adverse Effect.

(e) Borrower shall cause the Hotel Components to be at all times open for
business as a hotel and the Casino Components to be open for business as a
casino, except to the extent necessary to undertake any alterations or repairs
(subject to the provisions of this Agreement with respect to the performance of
any such alterations or repairs). Borrower shall cause the Property to be at all
times operated, managed and maintained, at all times and in the manner and
accordance with the standards required pursuant to the Operating Lease and all
applicable Legal Requirements, including Gaming Laws in all material respects.

(f) Borrower shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Operating Lease and do all things necessary to preserve
and to keep unimpaired its material rights thereunder; (ii) promptly after they
become aware, notify Lender of any material default under the Operating Lease;
(iii) promptly deliver to Lender a copy of each financial statement, business
plan, capital expenditures plan, written notice, written report and written
estimate received by it under the Operating Lease; and (iv) enforce the
performance and observance of all of the covenants and agreements required to be
performed and/or observed by Operating Borrower under the Operating Lease in a
commercially reasonable manner.

 

-113-



--------------------------------------------------------------------------------

(g) In the event that Borrower shall enter into a Management Agreement in
accordance with the terms hereunder, Borrower shall: (i) promptly perform and/or
observe, in all material respects, all of the covenants and agreements required
to be performed and observed by it under the Management Agreement and do all
things necessary to preserve and to keep unimpaired its material rights
thereunder; (ii) promptly after they become aware, notify Lender of any material
default under the Management Agreement; (iii) promptly deliver to Lender a copy
of each financial statement, business plan, capital expenditures plan, written
notice, written report and written estimate received by it under the Management
Agreement; and (iv) enforce the performance and observance of all of the
covenants and agreements required to be performed and/or observed by Manager
under the Management Agreement, in a commercially reasonable manner.

(h) In the event that Borrower shall enter into a Management Agreement with
respect to the Property, such Management Agreement, shall (i) be with a
Qualified Manager, (ii) be entered into on an arms’ length basis and on
commercially reasonable and market terms and (y) in form and substance
reasonably acceptable to Lender (provided that, except with respect to any
management agreement with an Affiliate of Borrower (which for purposes hereof,
shall include Hilton Worldwide, Inc. and its Affiliates) the failure of Lender
or Mezzanine Lender to have the right to terminate the management agreement
following a foreclosure or transfer-in-lieu of foreclosure of the Mezzanine Loan
shall not constitute the sole grounds for Lender to withhold its approval or
assert that such management agreement is not on commercially reasonable and
market terms) or (z) entered into without the consent of Lender, provided that
Mezzanine Lender has the right to terminate the management agreement following a
foreclosure or transfer-in-lieu of foreclosure of a Mezzanine Loan without
payment of any termination fee, unamortized key money or similar amounts, and
(iii) be subject to an assignment of management agreement and subordination of
fees and non-disturbance agreement substantially in the form then used by Lender
(or of such other form and substance reasonably acceptable to Lender), executed
by Borrower, Lender and such Qualified Manager at Borrower’s expense.

(i) Upon the occurrence of an Event of Default under the Loan Documents,
Operating Borrower shall, at the request of Lender, continue to perform all of
Operating Borrower’s obligations under the terms of the Operating Lease.
Further, upon and after foreclosure, deed in lieu of foreclosure or other
similar transfer of any of the Property to Lender, its designee or nominee, for
a period of time not to exceed twenty-four (24) months after such date of
foreclosure or transfer (such period, the “Transition Period”), Operating
Borrower shall not exercise any right to terminate the Operating Lease other
than due to any default or breach by Lender, its designee or nominee first
occurring thereafter pursuant to the terms of the Operating Lease and, at the
request of Lender, shall continue to operate and manage the Property and
maintain all applicable Gaming Approvals with respect thereto, either in
accordance with the terms of the Operating Lease or pursuant to a replacement
operating lease (or, to the extent permitted by applicable Legal Requirements, a
management agreement) in form and substance reasonably acceptable to Lender
provided that (i) to the extent such continued operation is conducted pursuant
to the Operating Lease, Operating Borrower shall be obligated to pay the rental
rate specified therein, (ii) to the extent such continued operation is conducted
pursuant to a management agreement or the Operating Lease in accordance with
applicable Legal Requirements, Lender, its designee or nominee shall pay to
Operating Borrower a then market rate management fee and payment of other
expenses required by Operating Borrower for the

 

-114-



--------------------------------------------------------------------------------

operation of the Property and maintenance of the applicable Gaming Approvals, in
each case, which are reasonable and customary for similar properties in similar
locations as the Property, and (iii) all other terms and arrangements shall be
usual and customary for similar properties in similar locations as the Property
and, to the extent required under applicable Gaming Laws, subject to the prior
review and/or approval of the Gaming Authorities. In addition, following the
occurrence and during the continuation of an Event of Default under the Loan
Documents, and promptly upon receipt of a written request therefor, Operating
Borrower shall deliver to Lender (i) copies of all customer lists in Operating
Borrower’s possession (relating to the Casino Component and Hotel Component),
(ii) all contact information (e.g., addresses, phone numbers, facsimile numbers
and email addresses), histories (including salary and employment), preferences,
and all other information in the possession of Operating Borrower, whether
private or public (including social security numbers, bank account and any other
financial information), obtained by Operating Borrower in the ordinary course of
business from or about any individuals employed from time to time as the general
manager as well as the controller, and the directors of human resources, rooms,
casino, internal audit, food and beverage and sales and marketing of the
Property, or serving such functions, regardless of the specific titles given to
such individuals (collectively, the “Executive Personnel”) and all individuals
performing services at the Property in the name of Operating Borrower or its
Affiliates, whether such individuals are employed by Operating Borrower or its
Affiliates (collectively, “Operating Personnel”) and pertaining to all such
Executive Personnel and Operating Personnel that shall, following termination of
the Operating Lease, continue to be employed by or are reasonably expected to
become employees at the Property, including any copyrights related to the
foregoing or to compilations or derivative works thereof (collectively,
“Employee Data”), (iii) (A) certain proprietary information, techniques and
methods of operating gaming, hotel and related businesses; (B) certain
proprietary information, techniques and methods of designing games used in
gaming and related businesses; (C) certain proprietary information, techniques
and methods of training employees in the gaming, hotel and related businesses;
and (D) certain proprietary business plans, projections and marketing,
advertising and promotion plans, strategies, and systems, in the case of
(A) through (D), which have been developed and/or acquired over the years
through the expenditure of time, money and effort and which Operating Borrower
and its Affiliates maintain as confidential and as a trade secret(s) and to the
extent prepared, designed, created or collected for the use and benefit of the
Property (collectively, “Lessee Proprietary Information and Systems”, and
(iv) any and all guest or customer profiles, contact information (e.g.,
addresses, phone numbers, facsimile numbers and email addresses), histories,
preferences and any other guest or customer information in any database of
Operating Borrower or its Affiliates, whether obtained or derived by Operating
Borrower or its Affiliates from: (x) guests or customers of the Property
(including any condominium or interval ownership properties and including
restaurants and spas); or (y) any other sources and databases, including any
player loyalty program, in each case, whether private or public (including
credit card and other financial information), that is obtained by Operating
Borrower in the ordinary course of business from or about such guests and/or
customers from any source whatsoever and concerning, related to, or arising from
(1) the transient occupancy aspects of the Property during such guests’ and
customers’ stay or visit at the Property or such guests’ and customers’ visits
to, use of, or participation in any websites, databases, or programs from which
information is collected and (2) the Casino Component, including such guests’ or
customers’ gambling activity and history in the Casino Component, including any
copyrights related to the foregoing or to compilations or derivative works
thereof

 

-115-



--------------------------------------------------------------------------------

(collectively, the “Guest Data”). During the Transition Period, Operating
Borrower shall provide cooperation and transition assistance to Lender, any
successor owner of the Property and/or any replacement manager identified by
Lender, in connection with the Lessee Proprietary Information and Systems,
Employee Data and Guest Data and at the end of the Transition Period, Operating
Borrower shall transfer and assign the Lessee Proprietary Information and
Systems, Employee Data and Guest Data to Lender or Lender’s designee, provided
that such transferred and assigned Guest Data and Employee Data will be subject
to compliance with Legal Requirements.

5.1.23 Embargoed Person. Borrower has performed and shall perform reasonable due
diligence to insure that at all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower and Guarantor constitute
property of, or are beneficially owned, directly or indirectly, by any Embargoed
Person; (b) no Embargoed Person has any interest of any nature whatsoever in
Borrower or Guarantor, as applicable, with the result that the investment in
Borrower or Guarantor, as applicable (whether directly or indirectly), is
prohibited by law or the Loan is in violation of law; and (c) none of the funds
of Borrower or Guarantor, as applicable, have been derived from, or are the
proceeds of, any unlawful activity, including money laundering, terrorism or
terrorism activities, with the result that the investment in Borrower or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan is in violation of law, or may cause the Property to be subject to
forfeiture or seizure. Borrower shall maintain and comply with the anti-money
laundering policies and procedures customary for hotel casino properties and
otherwise in accordance with all applicable Legal Requirements.

5.1.24 Operating Lease. Borrower represents, covenants and warrants that it is
the express intent of Propco Borrower and Operating Borrower that the Operating
Lease constitute a true lease under applicable real property laws and laws
governing bankruptcy, insolvency and creditors’ rights generally, and that the
sole interest of Operating Borrower in the Property is as tenant under the
Operating Lease. In the event that it shall be determined that the Operating
Lease is not a lease under applicable real property laws or under laws governing
bankruptcy, insolvency and creditors’ rights generally, and that the interest of
Operating Borrower in the Property is other than that of tenant under an
Operating Lease, Borrower hereby covenants and agrees that it shall cause
Operating Borrower’s interest in the Property, however characterized, to
continue to be subject and subordinate to the lien of the Mortgage, or Propco
Borrower’s fee interest in the Property, on all the same terms and conditions as
contained in the Operating Lease and the Mortgage.

5.1.25 IP Owner Activities. (a) Borrower agrees that it will not do any act, or
omit to do any act (and will exercise commercially reasonable efforts to prevent
its licensees from doing any act or omitting to do any act), whereby any
material IP Collateral may become invalidated, abandoned or dedicated to the
public.

(b) Borrower (either through itself or its licensees or sublicensees) will, as
to each material Trademark included in the IP Collateral, reasonably maintain
the quality of the products and services offered under such Trademark.

 

-116-



--------------------------------------------------------------------------------

(c) If Borrower shall, at any time after the date hereof, obtain any additional
Intellectual Property or rights under any IP Licenses, then the provisions of
this Agreement shall automatically apply (to the extent permitted under the
terms of any such IP License) thereto and any such Intellectual Property and/or
IP Licenses shall automatically constitute IP Collateral and shall be subject to
the lien and security interest created by the IP Security Agreement, or any
other Loan Document without further action by any party.

(d) Borrower shall promptly notify Lender if it knows or has reason to know that
any IP Collateral that is material to the use, ownership, management, leasing,
renovation, financing, development, operation and maintenance of the Property
may become inadvertently abandoned or dedicated to the public, or of any adverse
determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, United States Copyright Office, or any court or similar office
of any other country, but excluding any determinations of Intellectual Property
Offices issued in the ordinary course of prosecuting an Intellectual Property
application) regarding IP Owner’s ownership of such IP Collateral or, its right
to register or maintain the same.

(e) If Borrower knows that any IP Collateral has been or is being
misappropriated, diluted, infringed, or otherwise violated by a third party in
such a manner that would reasonably be expected to have a Material Adverse
Effect on the condition (financial or otherwise) or business of Borrower or the
condition or ownership of the IP Collateral, then Borrower shall promptly notify
Lender and shall take all reasonable and appropriate actions to protect its
rights in such IP Collateral, such actions to be determined in Borrower’s
reasonable business judgment.

(f) Upon the occurrence and during the continuance of any Event of Default,
Borrower shall use commercially reasonable efforts to obtain all requisite
consents or approvals by the licensor of each IP License to, if necessary, and
if permissible under the terms of such IP License, effect the assignment of the
relevant IP Owner’s right, title, and interest thereunder to Lender.

(g) There shall be no Liens with respect to, or upon, or no restrictions on the
transferability of the IP Collateral, other than the Permitted Encumbrances and
as set forth in the IP Licenses.

5.1.26 Reserved.

5.1.27 Property Agreements. (a) Provided that an Event of Default is not
continuing, Borrower shall have the right, to enter into (i) without the consent
of Lender or any Mezzanine Lender, a management agreement on market terms, in
form and substance reasonably acceptable to Lender, with respect to the
management and operation of the Property’s Casino Component (each, a “Casino
Management Agreement”) with a Qualified Casino Operator, provided, that (x) the
rights of the Qualified Casino Operator under such Casino Management Agreement,
including any right to fees thereunder, shall be subordinate to Lender’s lien on
the Property and Mezzanine Lender’s lien on the applicable Collateral and to the
terms and conditions of the Loan Documents and the Mezzanine Loan Documents, and
(y) such Qualified Casino Operator and Lender shall execute an assignment and
subordination and non-disturbance agreement in form and substance reasonably
acceptable to Lender in all respects or (ii) a lease with a third party

 

-117-



--------------------------------------------------------------------------------

operator on market terms in form and substance reasonably acceptable to Lender
(each, a “Casino Operating Lease” and together with the Casino Management
Agreement, collectively, each, a “Casino Agreement”)), provided, that with
respect to such Casino Operating Lease, (x) such third party operator shall have
obtained all necessary approvals, consents and licenses required to operate the
Casino Component required under Legal Requirements, (y) Lender shall have
received a Rating Agency Confirmation from the Approved Rating Agencies with
respect to such casino operator and (z) each Mezzanine Lender shall have
consented to such casino operator.

(b) In the event that Borrower shall enter into a Casino Management Agreement or
a Casino Operating Lease, Borrower shall notify Lender promptly in writing
following the receipt by Borrower of any written notice from any party under a
Casino Management Agreement or a Casino Operating Lease noting or claiming the
occurrence of any default by Borrower under the a Casino Management Agreement or
a Casino Operating Lease or the occurrence of any event that, with the passage
of time or service of notice, or both, would constitute a default by Borrower
under the Casino Management Agreement or a Casino Operating Lease. Borrower
shall promptly deliver to Lender a copy of any such written notice of default.

(c) Borrower shall not assign (other than to Lender) or encumber its rights
under any Casino Agreement without the prior written consent of Lender.

5.1.28 Special Purpose Entity Covenants. (a) Each Individual Borrower shall not
engage in any business other than (i) acquiring, owning, holding, leasing,
financing, operating and managing the Property, (ii) entering into financings
and refinancings of the Property as permitted by this Agreement and
(iii) transacting any and all lawful business that was incident, necessary and
appropriate to accomplish the foregoing.

(b) Each Individual Borrower shall not have any Indebtedness other than (i) the
Loan, (ii) Permitted Debt, and (iii) such other liabilities that are permitted
pursuant to the terms of the Loan Documents; provided, however, that this
covenant shall not require any shareholder, partner or member of Borrower to
make additional capital contributions to any such entity.

(c) Other than with respect to another Individual Borrower as expressly
permitted pursuant to the Loan Documents, each Individual Borrower shall not
assume or guarantee or become obligated for the debts of any other Person, shall
not hold out its credit as being available to satisfy the obligations of any
other Person and shall not pledge its assets to secure the obligations of any
other Person.

(d) Until the Debt has been paid in full, each Individual Borrower shall remain
a Special Purpose Entity.

(e) Borrower will comply with all of the stated facts and assumptions made with
respect to it in any Insolvency Opinion or any Additional Insolvency Opinion.
Each Affiliate of Borrower with respect to which an assumption is made or a fact
stated in any Insolvency Opinion will comply with all of the assumptions made
and facts stated with respect to it in any such Insolvency Opinion. Borrower
covenants that in connection with any Additional Insolvency Opinion delivered in
connection with this Agreement it shall provide an updated certification
regarding compliance with the facts and assumptions made therein.

 

-118-



--------------------------------------------------------------------------------

(f) Borrower shall provide Lender with five (5) Business Days’ written notice
prior to the removal of an Independent Director of Borrower and no Independent
Director shall be removed other than for Cause.

(g) Borrower shall not permit (x) Voteco to (i) engage in any business other
than owning and holding its voting shares in Operating Borrower or (ii) incur
any Indebtedness, other than Voteco Permitted Debt or (y) any shareholder of
Voteco as of the Closing Date to resign, transfer or assign their equity
interests in Voteco, except in accordance with the terms of this Agreement and
any Mezzanine Lender Voteco Transfer Restriction Agreement.

5.1.29 Taxes. Borrower will be treated as a partnership or a disregarded entity
for U.S. federal income tax purposes. Borrower will timely file or cause to be
filed all federal income and other material Section 2.7 Tax returns and reports
required to be filed by it and will pay or cause to be paid all federal income
and other material Section 2.7 Taxes and related liabilities required to be paid
by it, except Section 2.7 Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower sets aside on its books
adequate reserves in accordance with GAAP. Borrower will not permit any Liens
for Section 2.7 Taxes to be imposed on or with respect to any of its income or
assets, other than Liens for Section 2.7 Taxes not yet due or delinquent or
which are contested in good faith by appropriate proceedings and for which
Borrower sets aside on its books adequate reserves in accordance with GAAP.

5.1.30 Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill in all material respects each and every covenant, term and
provision of each Loan Document executed and delivered by, or applicable to,
Borrower and shall not enter into or otherwise suffer or permit any amendment,
waiver, supplement, termination or other modification of any Loan Document
executed and delivered by, or applicable to, Borrower without the prior written
consent of Lender.

5.1.31 Reserved.

5.1.32 Payment of Obligations. Borrower will pay its obligations, including tax
liabilities and any obligations under any employment, incentive, retention, exit
or similar agreement, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Borrower has set aside on its books adequate
reserves with respect thereto in accordance with GAAP, or (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect, and provided that the foregoing shall not require any
partners, members, shareholders or other owners of Borrower to make additional
capital contributions to Borrower. Borrower shall (i) at all times maintain in
one or more accounts of Borrower (collectively, the “Borrower Account”), amounts
sufficient to pay, in Borrower’s good faith business judgment, all amounts
remaining to be paid under the Exit Award Agreements and Retention Awards
Agreements by Borrower and (ii) maintain in the Borrower Account an amount
sufficient in Borrower’s good faith business judgment as of the date hereof to
resolve (including through settlement) the actions, suits or proceedings set
forth on Schedule 4.1.4 hereto (the “Scheduled Actions”) until such Scheduled
Actions are dismissed with prejudice or otherwise resolved. Borrower shall not

 

-119-



--------------------------------------------------------------------------------

make any distributions to Mezzanine A Borrower (other than distributions to the
Mezzanine Borrower to pay amounts due and payable under the Mezzanine Loans in
accordance with Section 2.6.5) if such distribution shall cause the balance in
the Borrower Account, in Borrower’s good faith business judgment at the time of
the distribution, to be insufficient to pay any amounts in connection with the
Exit Award Agreements, Retention Awards Agreements or Scheduled Actions when due
and payable.

5.1.33 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

5.1.34 Declaration. The Borrower hereby covenants and agrees with Lender with
respect to each Declaration as follows:

(a) Borrower shall not, without Lender’s prior written consent, materially
amend, modify or supplement, or exercise its consent rights under any
Declaration (subject to the limitations of Borrower’s rights to withhold consent
under the Declaration) with respect to the material amendment, modification or
supplementation of any Declaration except that Lender shall not unreasonably
withhold its consent to any amendment or modification which will not be deemed
to have a Material Adverse Effect or Borrower’s ability to pay the Monthly Debt
Service Payment Amount including the payment due on the Maturity Date;

(b) Borrower shall pay all charges and other sums to be paid by Borrower
pursuant to the terms of the Declaration as the same shall become due and
payable and prior to the expiration of any applicable grace period therein
provided. After prior written notice to Lender, Borrower, at its own expense,
may contest by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any charges required to be paid by Borrower pursuant to the
Declaration, provided that (i) no Event of Default has occurred and remains
uncured; (ii) such proceeding shall be permitted under and be conducted in
accordance with the provisions of the Declaration and any other instrument to
which Borrower is subject or by which the Property is bound and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iii) the Property
and no part thereof or interest therein will be in danger of being sold,
forfeited, terminated, cancelled or lost during the pendency of any such
dispute; (iv) the Declaration will not be in danger of being terminated;
(v) Borrower shall promptly upon final determination thereof pay the amount of
any such charges, together with all costs, interest and penalties which may be
payable in connection therewith; (vi) such proceeding shall suspend the
collection of such charges from Borrower and the Property during the pendency
thereof; and (vii) Borrower shall furnish such security as may be required in
the proceeding or, during a Cash Trap Period, in the event the amount of such
charges shall exceed $500,000, as may be reasonably requested by Lender, to
insure the payment of any such charges, together with all interest and penalties
thereon;

 

-120-



--------------------------------------------------------------------------------

(c) Borrower shall comply, in all material respects, with all of the terms,
covenants and conditions on the Borrower’s part to be complied with pursuant to
terms of the Declaration;

(d) Borrower shall take all commercially reasonable actions as may be necessary
from time to time to preserve and maintain the Declaration in accordance with
applicable laws, rules and regulations;

(e) Borrower shall not, without the prior written consent of Lender, as
determined in its sole discretion, take (and hereby assigns to Lender any right
it may have to take during the continuation of an Event of Default) any action
to terminate, surrender, or accept any termination or surrender of, the
Declaration;

(f) Borrower shall enforce, in a commercially reasonably manner, the obligations
to be performed by the parties to the Declaration (other than Borrower);

(g) Borrower shall promptly furnish to Lender any notice of default or other
communication delivered in connection with the Declaration by any party to the
Declaration or any third-party other than routine correspondence and invoices;

(h) Borrower shall not assign (other than to Lender) or encumber its rights
under the Declaration; and

(i) At such time as Lender shall request in writing, Borrower agrees to execute
and deliver to Lender such documents as Lender and its counsel may reasonably
require in order to insure that if Lender, its nominee, designee, successor, or
assignee acquires title and/or rights of Borrower under the Declaration by
reason of foreclosure of the Mortgage, deed-in-lieu of foreclosure or otherwise,
such party shall (x) succeed to all of the rights of and benefits accruing to
Borrower under the Declaration, and (y) be entitled to exercise all of the
rights and benefits accruing to Borrower under the Declaration.

5.1.35 REOA. Borrower hereby covenants and agrees with Lender with respect to
the REOA as follows:

(a) Borrower shall pay all charges and other sums to be paid by Borrower
pursuant to the terms of the REOA as the same shall become due and payable and
prior to the expiration of any applicable grace period therein provided. After
prior written notice to Lender, Borrower, at its own expense, may contest by
appropriate legal proceeding, promptly initiated and conducted in good faith and
with due diligence, the amount or validity or application in whole or in part of
any charges required to be paid by Borrower pursuant to the REOA, provided, that
(i) no Event of Default has occurred and remains uncured; (ii) such proceeding
shall be permitted under and be conducted in accordance with the provisions of
the REOA and any other instrument to which Borrower is subject or by which the
Property is bound and shall not constitute a default thereunder and such
proceeding shall be conducted in accordance with all applicable statutes, laws
and ordinances; (iii) the Property and no part thereof or interest therein will
be in danger of being sold, forfeited, terminated, cancelled or lost; (iv) the
REOA will not be in danger of being terminated; (v) Borrower shall promptly upon
final determination thereof pay the

 

-121-



--------------------------------------------------------------------------------

amount of any such charges, together with all costs, interest and penalties
which may be payable in connection therewith; and (vi) Borrower shall furnish
such security as may be required in the proceeding to insure the payment of any
such charges, together with all interest and penalties thereon;

(b) Borrower shall comply, in all material respects, with all of the terms,
covenants and conditions on the Borrower’s part to be complied with pursuant to
terms of the REOA;

(c) Borrower shall take commercially reasonable actions as may be necessary from
time to time to preserve and maintain the REOA in accordance with applicable
laws, rules and regulations;

(d) To the extent Borrower has the rights under the applicable REOA, Borrower
shall enforce, in a commercially reasonably manner, the material obligations to
be performed by the parties to the REOA (other than Borrower);

(e) Borrower shall promptly furnish to Lender any notice of default or other
communication delivered in connection with the REOA by any party to the REOA or
any third-party other than routine correspondence and invoices;

(f) Borrower shall not assign (other than to Lender) or encumber its rights
under the REOA; and

(g) If Lender, its nominee, designee, successor, or assignee acquires title
and/or rights of Borrower under the REOA by reason of foreclosure of the related
Mortgage, deed-in-lieu of foreclosure or otherwise, such party shall (x) succeed
to all of the rights of and benefits accruing to Borrower under the REOA, and
(y) be entitled to exercise all of the rights and benefits accruing to Borrower
under the REOA. At such time as Lender shall reasonably request, Borrower agrees
to execute and deliver to Lender such documents as Lender and its counsel may
reasonably require in order to insure that the provisions of this section will
be validly and legally enforceable and effective against Borrower and all
parties claiming by, through, under or against Borrower.

5.1.36 Condominium. (a) Borrower hereby covenants and agrees with respect to
each Condominium that:

(i) it will not, without Lender’s prior written consent, vote to amend, modify,
supplement or terminate, or consent to (1) the termination of any of the
Condominium Documents or (2) the amendment, modification or supplementation of
any of the Condominium Documents, in each case, in any material respect which
would reasonably be expected to result in a Material Adverse Effect to the
Borrower, the Property or Lender’s rights under the Condominium Documents
(including amendments reasonably necessary to effectuate the release of a
Release Parcel or an Outparcel in accordance with the terms of Section 2.5.2 and
Section 2.5.3, as applicable);

(ii) it will pay all assessments for common charges and expenses made against
those condominium units then owned by it pursuant to the applicable Condominium
Documents prior to delinquency, other than assessments or common charges that
are being contested in good faith pursuant to the applicable Condominium
Documents;

 

-122-



--------------------------------------------------------------------------------

(iii) it will comply in all material respects with all of the terms, covenants
and conditions on its part to be complied with, pursuant to the applicable
Condominium Documents and any rules and regulations that may be adopted for the
Condominium, as applicable, as the same shall be in force and effect from time
to time;

(iv) it will take all commercially reasonable actions as may be necessary from
time to time to preserve and maintain the Condominium in accordance with the
applicable Condominium Law;

(v) it will not, without the prior written consent of Lender, take (and hereby
assigns to Lender any right it may have to take) any action to terminate the
Condominium, withdraw the Condominium from the Condominium Law, or cause a
partition of the Condominium;

(vi) it will not, without Lender’s prior written consent, which shall not be
unreasonably conditioned, withheld or delayed, exercise any right it may have to
vote for, (A) any additions or improvements to the Common Elements of the
Condominium, except as such additions or improvements are completed in
accordance hereof, (B) any borrowing on behalf of the Condominium or (C) the
expenditure of any insurance proceeds or condemnation awards for the repair or
restoration of the related Improvements other than in accordance with Article VI
hereof;

(vii) it will deliver copies of any notice of any special assessment relating to
the Condominium received by Borrower, promptly after receipt;

(viii) it will not take any action, including any Transfer, that shall result in
Borrower no longer having the right to appoint all members of the Condominium
Board under the Condominium Documents; and

(ix) it will not, without Lender’s and each Mezzanine Lender’s prior written
consent (not to be unreasonably withheld, conditioned or delayed), take any
action or exercise any right to (i) create any new Condominium Units;
(ii) subdivide any Condominium Unit into two (2) or more Condominium Units or
(iii) convert any Condominium Unit or Shared Components (as defined in the
Declaration) to Common Elements (as defined in the Declaration) or convert any
portion of the Shared Components into a Residential Unit (as defined in the
Declaration), except in each case, to effectuate the release of a Release Parcel
or an Outparcel in accordance with the terms of Section 2.5.2 and Section 2.5.3,
respectively.

(b) The provisions of Article VI hereof shall apply to the entirety of the
Property that is a Condominium as provided herein, notwithstanding the
submission of any portion of the Property to the Condominium Law. Without
limiting the generality of the foregoing, Borrower, for and on behalf of itself
and its direct and indirect successors and assigns as owner(s) of condominium
units in the Condominium or any of them, (i) irrevocably waives, to the extent
permitted by law, any applicable law which grants to the trustees of the
Condominium

 

-123-



--------------------------------------------------------------------------------

and/or the owners of the condominium units rights in the event of a Casualty or
a Condemnation which are inconsistent with the provisions of Article VI hereof
and (ii) expressly agrees to the application of the Insurance Proceeds and
Awards in accordance with Article VI hereof to the extent permitted by
applicable law.

(c) Lender shall have the right, subject to any required consent of the unit
owners, at reasonable times and upon reasonable notice, to inspect the records
of the Condominium as provided in the Condominium Documents until such time as
the Debt is paid in full.

(d) Upon written request from Lender, Borrower will use commercially reasonable
efforts to obtain and deliver to the Lender, a true and correct copy of:
(A) each notice of any meeting of the association of owners of the Condominium;
(B) the minutes of any such meeting; (C) any statement of financial condition of
said association, audited or otherwise, furnished to or available to an owner;
(D) any statement showing the allocation of expenses and any other assessments
against the owners; (E) any statements issued to Borrower calling for payment of
expenses other than the regular monthly maintenance statements; and (F) any
notice of default given to Borrower in respect of the observance of any
Condominium Document.

(e) In the event there is a resignation by any of the directors appointed by
Borrower to the Condominium Board during the term of the Loan, Borrower shall
cause the applicable Condominium Board to appoint a representative of Borrower
as a replacement director and Borrower shall cause a copy of the resignation and
appointment documents to be delivered to Lender and Borrower shall cause any
such replacement director(s) to deliver a new resignation to Lender
substantially in the form delivered to Lender on the Closing Date (each, a
“Resignation and Appointment to Board”) and attached hereto as Exhibit D.
Further, during the term of the Loan, Borrower shall cause representatives of
Borrower to run for election of the Condominium Board to the extent that
Borrower owns a majority of the units subject to the applicable Condominium.

(f) Upon the occurrence and during the continuance of an Event of Default,
Lender, at its option, may exercise its right to cause the resignation of the
directors appointed by Borrower to any Condominium Board and Borrower shall
(i) elect new directors approved by Lender to such Condominium Board and
(ii) cause such replacement directors to deliver new resignations to Lender
substantially in the form delivered to Lender on the Closing Date.

5.1.37 ERISA. (a) As soon as practicable, and in any event within 10 days after
the occurrence thereof, (i) Borrower shall provide Lender with notice of the
occurrence of any ERISA Event (or, to Borrower’s knowledge, the occurrence with
respect to a unaffiliated third-party property manager engaged by Borrower of an
event that would constitute an ERISA Event if it occurred to an Employee Plan,
provided that Borrower has an obligation to indemnify such manager in respect of
such event) that would reasonably be expected to have a Material Adverse Effect
and (ii) if the employees at the Premises are employed by a manager other than
the Borrower or an ERISA Affiliate, Borrower shall provide Lender with notice of
any event, relating to any Multiemployer Plan or plan subject to Title IV of
ERISA, of which it knows or should have known, which could reasonably be
expected to result in a Material Adverse Effect including by reason of
indemnification or other contractual agreement with such manager.

 

-124-



--------------------------------------------------------------------------------

Borrower shall not (i) permit any ERISA Event to occur and (ii) if the employees
at the Premises are employed by a manager other than the Borrower or an ERISA
Affiliate, incur any liability or obligation with respect to withdrawal or
partial withdrawal from a Multiemployer Plan or termination of a plan subject to
Title IV of ERISA, whether by reason of indemnification or other contractual
agreement with such manager, if in the case of (i) and (ii) above such event
could reasonably be expected to, either individually or in the aggregate, have a
Material Adverse Effect on the Borrower, the Property or the ability to repay
the Debt.

5.1.38 Multiemployer Plan Statements. (a) With respect to each multiemployer
plan, within the meaning of Section 4001(a)(3) of ERISA (each, a “Multiemployer
Plan”), for which Borrower or any ERISA Affiliate has an obligation to make
contributions, within the meaning of Section 101(l) of ERISA (a “Contributing
Employer”), within 30 days following the applicable Multiemployer Plan’s year
end, if Agent so requests Borrower to do so, Borrower shall request, or cause to
be requested, in accordance with Section 101(1)(1) of ERISA, that the plan
sponsor or administrator of the applicable Multiemployer Plan provide: (i) an
estimate of the amount of the Contributing Employer’s withdrawal liability under
Part 1 of Subtitle E of Title IV of ERISA if the Contributing Employer were to
have completely withdrawn from the applicable Multiemployer Plan on the last day
of the plan year preceding the date of the request; and (ii) an explanation of
how such estimated withdrawal liability amount was determined, including the
actuarial assumptions and methods used to determine the value of the
Multiemployer Plan’s liabilities and assets, the data regarding employer
contributions, unfunded vested benefits, annual changes in the Multiemployer
Plan’s unfunded vested benefits and the application of any relevant limitations
on the estimated withdrawal liability amount. As soon as available, and in any
event within 10 days after the receipt from the plan sponsor or administrator of
the applicable Multiemployer Plan, Borrower shall provide Lender with the
information received from the Multiemployer Plan pursuant to the estimated
withdrawal liability request described in the preceding sentence.

(b) As reasonably requested by Agent, Borrower shall promptly provide Lender
with a copy of the most recent plan funding notice (if any) issued to each
Contributing Employer pursuant to Section 101(f) of ERISA by a plan sponsor or
administrator of a Multiemployer Plan.

(c) To the extent that a member of Borrower holds an equity interest in Borrower
with Plan Assets, Borrower will use commercially reasonable efforts to do, or
cause to be done, all things reasonably necessary to ensure that it will not be
deemed to hold Plan Assets at any time; provided, that if on any date Borrower
determines that it is deemed to hold Plan Assets, as promptly as practicable
following the event but no later than five (5) Business Days after the date of
such event. Borrower shall notify Lender in writing of such event.

Section 5.2 Negative Covenants. From the Closing Date until payment and
performance in full of all Obligations of Borrower under the Loan Documents or
the earlier release of the Lien of this Agreement or the Mortgage in accordance
with the terms of this

 

-125-



--------------------------------------------------------------------------------

Agreement and the other Loan Documents, Borrower hereby covenants and agrees
with Lender that it will not do or permit to be done, directly or indirectly,
any of the following:

5.2.1 Operation of Property. (a) Borrower shall not, without Lender’s prior
written consent (which consent shall not be unreasonably withheld):
(i) surrender, terminate, cancel, amend or modify the Operating Lease;
(ii) surrender, terminate or cancel any material IP License set forth on the IP
Schedule or any other material IP License entered into after the Closing Date to
which any IP Owner is a party, (iii) reduce or consent to the reduction of the
term of the Operating Lease; (iv) increase or consent to the increase of the
amount of any charges or fees under the Operating Lease (except with respect to
any increases in rent, charges and fees expressly provided for under and in
accordance with the terms of the Operating Lease) or any material IP License set
forth on the IP Schedule or entered into after the Closing Date, (v) surrender,
terminate, cancel, amend or modify the Retail Lease or Restaurant Leases or
(vi) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Operating Lease, any material IP
License set forth on the IP Schedule or entered into after the Closing Date, the
Retail Lease or Restaurant Lease in any material respect.

(b) In the event that Borrower shall enter into a Management Agreement with
respect to the Hotel Component in accordance with the terms hereunder, Borrower
shall not, without Lender’s prior written consent (which consent shall not be
unreasonably withheld): (i) surrender, terminate, cancel, amend or modify the
Management Agreement; provided, that Borrower may, without Lender’s consent,
replace the Manager so long as the replacement manager is a Qualified Manager
pursuant to a Replacement Management Agreement and there is a liquor license
issued by the applicable Governmental Authority to sell and dispense beer, wine
and distilled spirits at the Property in the name of such Qualified Manager or
Borrower; (ii) reduce or consent to the reduction of the term of the Management
Agreement; (iii) increase or consent to the increase of the amount of any
charges or fees under the Management Agreement, or (iv) otherwise modify,
change, supplement, alter or amend, or waive or release any of its rights and
remedies under, the Management Agreement in any material respect. Following the
occurrence and during the continuance of an Event of Default (other than an
Event of Default pursuant to Section 8.1(a)), Borrower shall not exercise any
rights, make any material decisions, grant any material approvals or otherwise
take any material action under the Management Agreement without the prior
written consent of Lender, which consent may be granted, conditioned or withheld
in Lender’s sole discretion.

(c) Following the occurrence and during the continuance of an Event of Default
(other than an Event of Default pursuant to Section 8.1(a)), Borrower shall not
exercise any rights, make any material decisions, grant any material approvals
or otherwise take any material action under the Operating Lease or any material
IP License without the prior written consent of Lender, which consent may be
granted, conditioned or withheld in Lender’s sole discretion.

(d) Borrower shall not, without Lender’s prior written consent (which consent
shall not be unreasonably withheld) (except as may be permitted pursuant to and
in accordance with Section 5.1.20 hereof): (i) surrender, terminate or cancel a
Restaurant Management Agreement; (ii) reduce or consent to the reduction of the
term of a Restaurant Management Agreement; (iii) increase or consent to the
increase of the amount of any charges or fees under a Restaurant Management
Agreement; or (iv) otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, a Restaurant Management
Agreement in any material respect.

 

-126-



--------------------------------------------------------------------------------

(e) Borrower shall not, without Lender’s prior written consent (which consent
shall not be unreasonably withheld): (i) surrender, terminate or cancel the
Parking Lease; (ii) reduce or consent to the reduction of the term of the
Parking Lease; (iii) increase or consent to the increase of the amount of any
charges or fees under the Parking Lease (except as provided below); or
(iv) otherwise modify, change, supplement, alter or amend, or waive or release
any of its rights and remedies under, the Parking Lease in any material adverse
respect, provided, that Borrower shall have the right to enter into an extension
or renewal of the Parking Lease on an arms’ length basis and on commercially
reasonable and market terms without Lender’s consent.

5.2.2 Liens. (a) Borrower shall not create, incur, assume or suffer to exist any
Lien on any portion of the Property or permit any such action to be taken,
except for (a) Permitted Encumbrances; (b) Liens created by or permitted
pursuant to the Loan Documents; (c) Liens for Section 2.7 Taxes or Other Charges
not yet due and payable or which are contested in good faith by appropriate
proceedings for which Borrower has set aside adequate reserves on its books; and
(d) easements and other similar encumbrances entered into by Borrower in the
ordinary course of business for use, maintenance, access, parking, water and
sewer lines, telephones and telegraph lines, electric lines or other utilities
or for other similar purposes, provided that no such easement or other similar
encumbrance shall materially impair the utility and operation of the Property or
have a Material Adverse Effect on the value of the Property or Borrower’s
condition (financial or otherwise) or business.

5.2.3 Dissolution. Borrower shall not (a) engage in any dissolution, liquidation
or consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership, leasing, financing,
management and operation of the Property, (c) transfer, lease or sell, in one
transaction or any combination of transactions, the assets or all or
substantially all of the properties or assets of Borrower except to the extent
permitted by the Loan Documents or (d) modify or amend in any material respect,
waive or terminate its Organizational Documents or its qualification and good
standing in any jurisdiction, in each case, without obtaining the prior written
consent of Lender.

5.2.4 Change In Business. Borrower shall not enter into any line of business
other than the ownership, leasing, management maintenance and operation of the
Property (or any ancillary business related to such ownership, leasing,
management, maintenance and operation), or make any material change in the scope
or nature of its business objectives, purposes or operations, or undertake or
participate in activities other than the continuance of its present business.
Nothing contained in this Section 5.2.4 is intended to expand the rights of
Borrower contained in Section 5.2.10(d) hereof, and for the avoidance of doubt,
the rights of Borrower to effectuate Transfers is governed solely by
Section 5.2.10 hereof.

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt owed to Borrower by any Person, except for adequate
consideration and in the ordinary course of Borrower’s business (other than
(i) termination of Leases in accordance herewith or the forgiveness in the
ordinary course of Borrower’s business of Rent obligations in arrears in
connection with a settlement with a Tenant under a Lease, provided that in the
case of a Major Lease, the amount of Rent so forgiven is less than the aggregate
amount of two (2) months’ basic Rent under such Major Lease, (ii) negotiated
settlements or write-offs of past-due guest obligations of non-Affiliates in the
ordinary course of Borrower’s business and (iii) the cancellation or forgiveness
of indebtedness or Permitted Casino Markers of casino patrons that are
non-Affiliates in the ordinary course of Borrower’s business in the operation of
the Casino Component.

 

-127-



--------------------------------------------------------------------------------

5.2.6 Zoning. Borrower shall not initiate or consent to any zoning
reclassification of any portion of the Property or seek any variance under any
existing zoning ordinance or use or permit the use of any portion of the
Property in any manner that could result in such use becoming a non-conforming
use under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior written consent of Lender.

5.2.7 No Joint Assessment. Borrower shall not suffer, permit or initiate the
joint assessment of the Property (a) with any other real property constituting a
tax lot separate from the Property, and (b) which constitutes real property with
any portion of the Property which may be deemed to constitute personal property,
or any other procedure whereby the lien of any taxes which may be levied against
such personal property shall be assessed or levied or charged to such real
property portion of the Property.

5.2.8 Intentionally Omitted.

5.2.9 ERISA. (a) Assuming compliance by the Lender with paragraph (b) of this
Section 5.2.9, Borrower shall not engage in any transactions contemplated under
this Agreement which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by Lender of any of its rights under the Note, this
Agreement or the other Loan Documents) to be a non-exempt (under a statutory or
administrative class exemption) prohibited transaction under Section 406(a) of
ERISA or Section 4975(c)(1)(A)-(C) of the Code.

(b) Lender represents and warrants, that as of the date hereof and for so long
as any Lender is a holder of all or any part of the Loan, no portion of the
assets used by any Lender in connection with the transactions contemplated under
this Agreement and the other Loan Documents constitutes (i) Plan Assets, unless
the applicable Lender is relying on an available prohibited transaction
exemption, all of the conditions of which are and will continue to be satisfied
for the duration of the Loan or (ii) the assets of any governmental plan (as
defined in Section 3(32) of ERISA) which is subject to any provision which is
substantially similar to the fiduciary responsibility or prohibited transaction
provisions of Section 406 of ERISA or Section 4975 of the Code (“Applicable
Similar Law”), unless the acquisition and holding of the Loan or any interest
therein will not give rise to a violation of any such Applicable Similar Law.

5.2.10 Transfers. (a) Borrower acknowledges that Lender has examined and relied
on the experience of Borrower and its stockholders, general partners, members,
principals and (if Borrower is a trust) beneficial owners in owning and
operating properties such as the Property in agreeing to make the Loan, and will
continue to rely on Borrower’s ownership of the Property as a means of
maintaining the value of the Property as security for repayment of the Debt and
the performance of the Other Obligations. Borrower acknowledges that Lender has
a valid interest in maintaining the value of the Property so as to ensure that,
should Borrower default in the repayment of the Debt or the performance of the
Other Obligations, Lender can recover the Debt by a sale of the Property.

 

-128-



--------------------------------------------------------------------------------

(b) Without the prior written consent of Lender, and except to the extent
otherwise set forth in this Section 5.2.10 or the release of a Release Parcel in
accordance with Section 2.5.2 or the release of an Outparcel in accordance with
Section 2.5.3, Borrower shall not, and shall not permit any Restricted Party to
do any of the following (collectively, a “Transfer”): (i) sell, convey,
mortgage, grant, bargain, encumber, pledge, assign, grant options with respect
to, or otherwise transfer or dispose of (directly or indirectly, voluntarily or
involuntarily, by operation of law or otherwise, and whether or not for
consideration or of record) the Property or any part thereof or any legal or
beneficial interest therein or (ii) permit a Sale or Pledge of an interest in
any Restricted Party or any assignment or termination of the Operating Lease in
violation of this Agreement, other than (A) pursuant to Leases of space in the
Improvements to Tenants in accordance with the provisions of Section 5.1.20 and
(B) Permitted Transfers and Permitted Debt.

(c) A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
Tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents (other than the Operating Lease in accordance with the Loan
Documents); (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; or (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests.

(d) Notwithstanding the provisions of this Section 5.2.10, the following shall
not be deemed to be a Transfer:

(i) The Sale or Pledge in one or a series of transactions, of the direct or
indirect equity interests in Borrower or direct or indirect interests in any
Restricted Party (excluding the direct interests in any Mezzanine Borrower);
provided, that, (A) after giving effect to such Sale or Pledge, (x) BREP shall
own not less than fifty and one-tenth of one percent (50.1%) of the economic and
direct or indirect legal and beneficial interests in Borrower and Mezzanine
Borrower (on an unencumbered and look-through basis) and Controls each Mezzanine
Borrower and Propco Borrower, (y) Voteco Controls Operating Borrower, Restaurant
Borrower and Retail Borrower and (z) Jonathan D. Gray, William Stein, Tyler
Henritze or any other Guarantor Related Voteco Owner, shall individually or in
the

 

-129-



--------------------------------------------------------------------------------

aggregate, collectively, continue to Control and own 100% of the economic and
direct legal and beneficial interests in Voteco, (B) upon the written request of
Lender, Borrower shall deliver to Lender notice of each Sale or Pledge described
in this Section 5.2.10(d)(i) not less than ten (10) days following such request,
(C) for so long as the Mezzanine A Loan remains outstanding, no Sale or Pledge
of any direct interests in any Borrower shall be permitted and for so long as
the Mezzanine B Loan remains outstanding, no Sale or Pledge of any direct
interest in Mezzanine A Borrower shall be permitted, (D) neither Borrower nor
Mezzanine Borrower shall fail to be a Special Purpose Entity by reason of such
Sale and (E) for so long as the Loan or any Mezzanine Loan shall remain
outstanding (I) no pledge of any direct interests in any Restricted Pledge Party
shall be permitted (other than Pledges securing the Loan, Mezzanine A Loan or
Mezzanine B Loan) and except that a pledge of the direct ownership interests in
the most upper-tier Restricted Pledge Party shall be permitted if such pledge
directly or indirectly secures indebtedness that is also directly or indirectly
secured by substantial assets other than the Property and the IP Collateral and
(II) no Restricted Pledge Party shall issue preferred equity that has the
characteristics of mezzanine debt (such as a fixed maturity date, pledged
ownership interests as security, regular payments of interest, a fixed rate of
return and rights of the equity holder to demand repayment of its investment).
If after giving effect to any such Sale or Pledge, more than forty-nine percent
(49%) in the aggregate of direct or indirect interests in a Restricted Party
(excluding any Restricted Party that no longer owns a direct or indirect
interest in Borrower or Mezzanine Borrower following such Transfer) are owned by
any Person and its Affiliates that owned less than forty-nine percent
(49%) direct or indirect interest in such Restricted Party as of the Closing
Date, Borrower shall deliver to Lender an Additional Insolvency Opinion
reasonably acceptable to Lender and the Approved Rating Agencies.
Notwithstanding anything to the contrary contained in this Agreement, (x) no
notice to, or consent of, Lender shall be required in connection with any Sale
or Pledge (including as a result of a merger or issuance of shares) of direct or
indirect interests in any Excluded Entity or by and among any Excluded Entity
and (y) no Restricted Pledge Party (other than Borrower or any Mezzanine
Borrower) shall be restricted from any Sale or Pledge of its direct or indirect
assets; provided such assets are not encumbered (or required to be encumbered)
by the Loan or any Mezzanine Loan. In connection with a Sale or Pledge resulting
in Guarantor no longer owning direct or indirect interests in Borrower or the
Property, Guarantor shall be released as a guarantor under the Guaranty for any
acts occurring after such Sale or Pledge; provided that Borrower delivers or
causes to be delivered a guaranty in form and substance the same as the Guaranty
(or in such other form as reasonably approved by Lender) from a Replacement
Guarantor that Controls Borrower or is under Common Control with Borrower.
Notwithstanding anything to the contrary contained in this Agreement, in the
event of any Foreclosure by a Mezzanine Lender of the Pledge made by Mezzanine
Borrower with respect to the equity interests in Propco Borrower, Guarantor
shall not be released from liability under the Guaranty for any actions or
omissions by Operating Borrower, Retail Borrower, and Restaurant Borrower until
the consummation of any remedial or enforcement action by Lender or any
Mezzanine Lender with respect to Operating Borrower (or the direct or indirect
equity interests in Operating Borrower), including, without limitation, any
foreclosure, deed-in-lieu or assignment-in-lieu of foreclosure or any other
exercise by Lender or any Mezzanine Lender of its rights under the Loan
Documents or Mezzanine Loan Documents that in each case, results in Operating
Borrower or any of the Mezzanine Borrowers that own a direct or indirect equity
interest in Operating Borrower, as applicable, not being under the Control of
Guarantor or BRE Spade Voteco LLC.

 

-130-



--------------------------------------------------------------------------------

(ii) A Public Sale; provided that (A) if after giving effect to any such Public
Sale, more than forty-nine percent (49%) in the aggregate of direct or indirect
interests in a Restricted Party are owned by any Person and its Affiliates that
owned less than forty-nine percent (49%) direct or indirect interest in such
Restricted Party as of the Closing Date, Borrower shall deliver to Lender an
Additional Insolvency Opinion reasonably acceptable to Lender and the Approved
Rating Agencies, (B) Lender shall have received a Rating Agency Confirmation
from the Approved Rating Agencies with respect to any Public Sale, (C) Borrower
shall not fail to be a Special Purpose Entity by reason of such Public Sale,
(D) the Property shall be managed by either (i) a Qualified Property Manager or
(ii) substantially the same management team in place at the Property immediately
prior to such Transfer, (E) no Transfer of any direct interest in Borrower, or
for so long as any Mezzanine Loan remains outstanding, any Mezzanine Borrower
shall be permitted and (F) Borrower shall deliver evidence that all necessary
consents, approvals and licenses required to be obtained from the Gaming
Authorities in connection with such Public Sale and necessary to continue the
operation of the hotel and casino at the Property have been obtained. Upon
completion of any such Public Sale subject to and in accordance with the
provisions of this Section 5.2.10(d)(ii), Guarantor shall be released as a
guarantor under the Guaranty for any acts occurring after such Public Sale;
provided that, the Borrower delivers a guaranty in form and substance the same
as the Guaranty (or in such other form as reasonably approved by Lender) from a
Replacement Guarantor. Following any Transfer in accordance with this
Section 5.2.10(d)(ii), the Public Vehicle shall be deemed to be an Excluded
Entity.

(iii) Any Transfer (however structured) of any direct or indirect legal or
beneficial interests in any Public Vehicle, including a Public Vehicle that
exists on the date hereof or a Public Vehicle which acquires a direct or
indirect legal or beneficial interest in Borrower after the Closing Date in
accordance with the terms of this Section 5.2.10.

(iv) Any Transfer (however structured) of any legal or beneficial interests in
any Guarantor or any constituent member of any Guarantor.

(v) A Pledge made by Mezzanine Borrower to secure the Mezzanine Loans in
accordance with the Mezzanine Loan Documents or any Foreclosure.

Notwithstanding the foregoing or anything else that may be construed to the
contrary and as may be required in connection with any Transfer hereunder,
including a Permitted Assumption, (a) in no event may Borrower effect a
Transfer, or permit or suffer any Transfer, that would result in a Gaming
License Default, (b) Mezzanine A Operating Borrower and Mezzanine B Operating
Borrower shall not exercise its option under the Borrower Transfer Restriction
Agreement to purchase the Class A Voting Interests (as defined therein) except
in connection with a Transfer made in accordance with the terms hereunder,
(c) in the event that, in connection with a Transfer made in accordance with the
terms hereunder, Mezzanine A Operating Borrower or Mezzanine B

 

-131-



--------------------------------------------------------------------------------

Operating Borrower shall exercise its option under the Borrower Transfer
Restriction Agreement to purchase the Class A Voting Interests, Borrower shall
either (x) cause the Mezzanine A Operating Borrower, Mezzanine B Operating
Borrower or any other holder of such Class A Voting Interests (the “Voteco
Transferee”), and its applicable Affiliates that own an interest in Voteco
Transferee to deliver a transfer restriction agreement to each Mezzanine Lender
with respect to the Class A Voting Interests, in form and substance
substantially similar to the Mezzanine Lender Voteco Transfer Restriction
Agreements then in effect, simultaneous with such Transfer and (d) in the event
that, in connection with a Transfer made in accordance with the terms hereunder,
Voteco shall no longer own the Class A Voting Interests and/or Control Operating
Borrower, if applicable, Borrower shall cause the owner of the Class A Voting
Interests and/or any other voting equity interests in Operating Borrower to
deliver a transfer restriction agreement to each Mezzanine Lender with respect
to the Class A Voting Interests, in form and substance substantially similar to
the Mezzanine Lender Voteco Transfer Restriction Agreements then in effect,
simultaneous with such Transfer.

(e) No Transfer of the Property and assumption of the Loan shall occur during
the period that is forty-five (45) days prior to and sixty (60) days after a
Securitization, so long as such Securitization occurs within four (4) months
from the date hereof. A Transfer of the Property or 100% of the legal or
beneficial ownership interests therein or in Borrower and assumption of the
entire Loan to a Person (a “Transferee Borrower”) not otherwise permitted by
Section 5.2.10(d) to a Qualified Transferee (or a Person controlled by a
Qualified Transferee) shall be permitted without Lender’s consent (a “Permitted
Assumption”); provided that Lender receives thirty (30) days prior written
notice of such Permitted Assumption and no Event of Default has occurred and is
continuing at the time such Permitted Assumption is consummated, and further
provided that the following additional requirements are satisfied:

(i) Borrower shall pay Lender a transfer fee equal to Lender’s Allocation of Two
Hundred Fifty Thousand and No/100 Dollars ($250,000.00).

(ii) Borrower shall pay any and all reasonable out-of-pocket costs incurred in
connection with such Permitted Assumption (including, without limitation,
Lender’s reasonable counsel fees and disbursements and all recording fees, title
insurance premiums and mortgage and intangible taxes and the fees and expenses
of the Approved Rating Agencies pursuant to clause (x) below);

(iii) Transferee Borrower must be (A) a Qualified Transferee or (B) owned
(directly or indirectly) and Controlled by a Qualified Transferee;

(iv) Borrower shall deliver evidence that each Mezzanine Lender has consented to
such Permitted Assumption;

(v) Qualified Transferee and Qualified Transferee’s Principals must not have
been the subject of any Bankruptcy Action within seven (7) years prior to the
date of the proposed Transfer;

 

-132-



--------------------------------------------------------------------------------

(vi) With respect to a Transfer of the Property, if applicable, a Transferee
Borrower shall assume all of the obligations of Borrower under the Loan
Documents in a manner reasonably satisfactory to Lender in all material
respects, including, without limitation, by entering into an assumption
agreement in form and substance satisfactory to Lender;

(vii) There shall be no material litigation relating to the creditworthiness of
Transferee Borrower or any Related Entities or any regulatory action pending
against Transferee Borrower or any Related Entities in each case, which could be
reasonably expected to have a Material Adverse Effect on the financial condition
of such Transferee Borrower or Related Entity;

(viii) Transferee Borrower and any Qualified Transferee that Controls Transferee
Borrower (“Related Entities”) must be able to satisfy all the representations
and covenants set forth in Sections 4.1.35, 5.1.25 and 5.1.29 of this Agreement,
and Transferee Borrower and the Related Entities shall deliver (A) all
organizational documentation reasonably requested by Lender, which shall be
reasonably satisfactory to Lender and, following a Securitization, satisfactory
to the Approved Rating Agencies (B) all certificates, agreements necessary to
evidence the Permitted Assumption and an Additional Insolvency Opinion and a due
authority, execution and enforceability opinion reasonably acceptable to Lender;

(ix) If required by Lender following or in connection with a Securitization,
Transferee Borrower and Qualified Transferee shall be approved by the Approved
Rating Agencies, which approval, if required by Lender, shall take the form of a
Rating Agency Confirmation with respect to such Permitted Assumption; provided
that a written waiver or acknowledgment from the Approved Rating Agencies
indicating its decision not to review the matter for which the Rating Agency
Confirmation is sought shall be deemed to satisfy the requirement for the Rating
Agency Confirmation;

(x) a Replacement Guarantor shall deliver to Lender a guaranty of recourse
obligations (in the same form and substantially similar to the guaranty of
recourse obligations delivered to Lender by Guarantor on the date hereof),
pursuant to which, in each case, the Replacement Guarantor agrees to be liable
under such guaranty of recourse obligations from and after the date of such
Permitted Assumption (whereupon the previous guarantor shall be released from
any further liability under the guaranty of recourse obligations for acts that
arise from and after the date of such Permitted Assumption and such Replacement
Guarantor shall be the “Guarantor” for all purposes set forth in this
Agreement);

(xi) If the Permitted Assumption is accomplished by deed or conveyance of the
Property rather than by assignment of all of Guarantor’s or a Restricted Party’s
interests in Borrower, Borrower shall deliver, at its sole cost and expense, an
endorsement to the Title Insurance Policy, as modified by the assumption
agreement, as a valid first lien on the Property and naming the Transferee
Borrower as owner of the Property, which endorsement shall insure that, as of
the date of the recording of the assumption agreement, the Property shall not be
subject to any additional exceptions or liens other than those contained in the
Title Insurance Policy issued on the date hereof and the Permitted Encumbrances;

 

-133-



--------------------------------------------------------------------------------

(xii) The Hotel Component of the Property shall be managed (a) by a Qualified
Manager or (b) by substantially the same management team in place with respect
to the Hotel Component on the date of such Permitted Assumption, in each case,
pursuant to the Management Agreement or a Replacement Management Agreement if
the manager is not a Transferee Borrower;

(xiii) The Casino Component of the Property shall be managed (a) by a Qualified
Casino Operator or (b) by substantially the same management team in place with
respect to the Casino Component on the date of such Permitted Assumption, in
each case, pursuant to a Casino Management Agreement or Casino Operating Lease
if the operator is not a Transferee Borrower;

(xiv) Borrower or Transferee Borrower, at its sole cost and expense, shall
deliver to Lender an Additional Insolvency Opinion reflecting such Transfer
reasonably satisfactory in form and substance to Lender; and

(xv) Borrower shall deliver evidence that all necessary consents, approvals and
licenses required to be obtained from the Gaming Authorities in connection with
such Permitted Assumption and necessary to continue the operation of the hotel
and casino at the Property have been obtained.

Immediately upon a Transfer to such Transferee Borrower and the satisfaction of
all of the above requirements, the named Borrower and Guarantor herein shall be
released from all liability under this Agreement, the Note, the Mortgage and the
other Loan Documents for acts or omissions occurring after such Transfer. The
foregoing release shall be effective upon the date such Permitted Assumption is
consummated, but Lender agrees to provide written evidence thereof reasonably
requested by Borrower.

(f) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon Borrower’s Transfer without Lender’s consent,
if such consent is required hereunder. This provision shall apply to every
Transfer regardless of whether voluntary or not, or whether or not Lender has
consented to any previous Transfer.

5.2.11 Operating Lease. (a) Borrower shall not, nor shall it permit Operating
Borrower to, as applicable (i) breach beyond applicable notice and cure period,
any material covenants, agreements and obligations required to be performed and
observed by Operating Borrower under the Operating Lease, (ii) enter into an
assignment of Operating Borrower’s interest in the Operating Lease without
Lender’s prior written consent, (iii) enter into a sublease of Operating
Borrower’s interest in the Operating Lease without Lender’s prior written
consent (except as otherwise expressly permitted hereunder), or (iv) without
Lender’s prior written consent, (A) reduce or consent to the reduction of the
term of the Operating Lease; (B) increase or consent to the increase of the
amount of any fees or charges under the Operating Lease; (C) modify, change,
supplement, alter or amend the Operating Lease in any material respect or waive
or release any

 

-134-



--------------------------------------------------------------------------------

of Borrower’s rights and remedies under the Operating Lease without Lender’s
prior written consent; or (D) waive, excuse, permit or in any way release or
discharge Operating Borrower of or from Operating Borrower’s material
obligations, covenants and/or conditions under the Operating Lease without
Lender’s prior written consent.

(b) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not, nor shall it permit Operating Borrower to, exercise any
rights, make any decisions, grant any approvals or otherwise take any action
under the Operating Lease without the prior written consent of Lender, which
consent may be granted, conditioned or withheld in Lender’s sole discretion.

5.2.12 License Agreement.

(a) Borrower shall not, without Lender’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed), (i) surrender,
terminate or cancel the Marriott License Agreement, provided, that so long as an
Event of Default is not continuing, Borrower may, without Lender’s consent,
(x) terminate the Marriott License Agreement and (y) at Borrower’s option, enter
into a Replacement License Agreement with a Qualified Licensor, (ii) materially
modify, change, supplement, alter or amend the Marriott License Agreement in a
manner that could be reasonably expected to have a Material Adverse Effect or
waive or release any of Borrower’s rights and remedies under the Marriott
License Agreement to the extent the same could be reasonably expected to have a
Material Adverse Effect or (iii) waive, excuse, condone or in any way release or
discharge any other party of or from such party’s material obligations,
covenants and/or conditions under the Marriott License Agreement in a manner
that could be reasonably expected to have a Material Adverse Effect. Borrower
shall not enter into any license agreement to rebrand the Property to a lower
category based on the annual chain scale published by Smith Travel Reports
without the consent of Lender, which consent shall not be unreasonably withheld,
conditioned or delayed, except for any Replacement License Agreement with a
Qualified Licensor entered into in accordance with the terms hereunder.

(b) Borrower shall not, without Lender’s prior written consent (which consent
shall not be unreasonably withheld, conditioned or delayed) enter into any
franchise agreement (including any franchise or license agreement included in a
management agreement) to flag and brand the Property, provided, that this
Section 5.2.12(b) shall not restrict Borrower’s ability to enter into a
Replacement License Agreement in accordance with the terms hereunder, so long as
such Replacement License Agreement shall not include an agreement to flag and
brand the Property (provided that, for the avoidance of doubt, recognition of
affiliation with a Qualified Licensor or as part of a collection of hotels of
such Qualified Licensor shall not constitute a brand or flag).

5.2.13 Casino Agreements. In the event that Borrower shall enter into any Casino
Agreement in accordance with the terms hereunder, Borrower shall not, without
Lender’s prior written consent (which consent shall not be unreasonably
withheld, conditioned or delayed), (a) surrender, terminate or cancel the Casino
Agreement, (b) modify, change, supplement, alter or amend the Casino Agreement
or waive or release any of Borrower’s rights and remedies under the Casino
Agreement or (c) waive, excuse, condone or in any way release or discharge any
other party of or from such party’s material obligations, covenants and/or
conditions under the Casino Agreement.

 

-135-



--------------------------------------------------------------------------------

5.2.14 Condominium Documents. Borrower shall not, without Lender’s prior written
consent (which consent shall not be unreasonably withheld, conditioned or
delayed), vote to amend, modify, supplement or terminate, or consent to (a) the
termination of any of the Condominium Documents, (b) the amendment, modification
or supplementation of any of the Condominium Documents in any material respect
which would reasonably be expected to have a Material Adverse Effect on the
Borrower, the Property or Lender’s rights under the Condominium Documents or
(c) vote to approve any of the following matters in connection with any
Condominium (unless expressly required under the Condominium Documents): (i) any
material and adverse change in the nature and amount of any insurance covering
all or a part of the Condominium and the disposition of any proceeds thereof,
but only to the extent any of the foregoing violates the Loan Documents;
(ii) the manner in which any Condemnation or threat of Condemnation of all or a
part of the Property shall be defended or settled and the disposition of any
award or settlement in connection therewith, but only to the extent the
foregoing violates the Loan Documents; (iii) any amendment to the Condominium
Documents which by its terms requires the consent of Lender and any removal of
any portion of the Property from the provisions of the Condominium Law; (iv) the
creation of, or any change in, any private restrictive covenant, zoning
ordinance, or other public or private restrictions, now or hereafter limiting or
defining the uses which may be made of the Property or any part thereof or
(v) any material relocation of the boundaries of the Property.

5.2.15 REOA. (a) The Borrower hereby covenants and agrees with Lender with
respect to the REOA as follows:

(b) Borrower shall not, without Lender’s prior written consent, vote to
materially and adversely amend, modify or supplement, or consent to the material
and adverse amendment, modification or supplementation of, the REOA except that
Lender shall not unreasonably withhold or delay its consent to any amendment or
modification which is not reasonably likely to have a material adverse effect
upon the Borrower, the Property or Gross Income from Operations;

(c) Borrower shall not, without the prior written consent of Lender, as
determined in its reasonable discretion, take (and hereby assigns to Lender any
right it may have to take) any action to terminate, surrender, vote to accept
any termination or surrender of, the REOA; and

(d) Borrower shall not assign (other than to Lender) or encumber its rights
under the REOA.

 

-136-



--------------------------------------------------------------------------------

ARTICLE VI – INSURANCE; CASUALTY; CONDEMNATION2

Section 6.1 Insurance. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower and the Property providing at least the
following coverages:

(i) comprehensive all risk “special form” insurance including, but not limited
to, loss caused by any type of windstorm or hail on the Improvements and the
Personal Property, (A) in an amount equal to one hundred percent (100%) of the
“Full Replacement Cost,” which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation, subject to a loss limit
of $2,000,000,000 inclusive of business income/rental loss coverage;
(B) containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions or to be written on a no
co-insurance form; (C) providing for no deductible in excess of $500,000.00 for
the Improvements and Personal Property for all such insurance coverage; provided
however with respect to windstorm and earthquake coverage, providing for a
deductible not to exceed 5% of the total insurable value of the Property (“the
Base Deductible”); provided, however, that Borrower shall be permitted to
maintain a maximum deductible of fifteen percent (15%) of the total insurable
value of any Individual Property (the “Increased Deductible”) if Guarantor
delivers the Deductible Guaranty acceptable to Lender and the Rating Agencies,
guaranteeing any failure by Borrower to pay its obligations (the “Guaranteed
Excess Deductible Obligations”) actually incurred with respect to that portion
of the Increased Deductible which exceeds the Base Deductible and not otherwise
insured by a third-party provider (such difference, the “Excess Deductible”);
provided the amount of such Excess Deductible shall be capped at $150,000,000
and Borrower shall deliver an Additional Insolvency Opinion with respect to such
Deductible Guaranty; and (D) if any of the Improvements or the use of the
Property shall at any time constitute legal non-conforming structures or uses,
coverage for loss to the undamaged portion in an amount equal to the full
Replacement Cost for the undamaged portion, and for coverage for demolition
costs and coverage for increased costs of construction provide a combined
minimum limit of $25,000,000. In addition, Borrower shall obtain: (y) if any
portion of the Improvements is currently or at any time in the future located in
a federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the lesser of (1) the outstanding principal balance of the Note
or (2) the maximum amount of such insurance available under the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended or such greater
amount as Lender shall require, and (z) earthquake insurance in an amount equal
to a seismic risk analysis for a 475-year event Probable Maximum Loss (PML) or
Scenario Expected Limit (SEL) (such analysis to be approved by Lender and
secured by the applicable Borrower utilizing a third-party engineering firm
qualified to perform such seismic risk analysis using the most current RMS
software, or its equivalent, to include consideration of loss amplification, at
the expense of the applicable Borrower); provided that the insurance pursuant to
clauses (y) and (z) hereof shall be on terms consistent with the comprehensive
all risk insurance policy required under this subsection (i);

 

2  Under review by insurance consultant.

 

-137-



--------------------------------------------------------------------------------

(ii) business income or rental loss insurance (A) with loss payable to Lender;
(B) covering all risks required to be covered by the insurance provided for in
subsection (i) above; (C) in an amount equal to one hundred percent (100%) of
the projected gross revenues from the operation of the Property (as reduced to
reflect expenses not incurred during a period of Restoration) for a period of at
least eighteen (18) months or in an amount sufficient to cover the entire period
of restoration; and (D) containing an extended period of indemnity endorsement
which provides that after the physical loss to the Improvements and Personal
Property has been repaired, the continued loss of income will be insured until
such income either returns to the same level it was at prior to the loss, or the
expiration of six (6) months from the date that the Property is repaired or
replaced and operations are resumed, whichever first occurs, and notwithstanding
that the policy may expire prior to the end of such period. The amount of such
business income or rental loss insurance shall be determined prior to the date
hereof and at least once each year thereafter based on Borrower’s reasonable
estimate of the gross revenues from the Property (as reduced to reflect expenses
not incurred during a period of Restoration) for the succeeding twelve
(12) month period. Notwithstanding the provisions of Section 2.6.1 hereof, all
proceeds payable to Lender pursuant to this subsection shall be held by Lender
and shall be applied to the obligations secured by the Loan Documents from time
to time due and payable hereunder and under the Note; provided, however, that
nothing herein contained shall be deemed to relieve Borrower of its obligations
to pay the obligations secured by the Loan Documents on the respective dates of
payment provided for in this Agreement and the other Loan Documents except to
the extent such amounts are actually paid out of the proceeds of such business
income insurance;

(iii) at all times during which structural construction, repairs or alterations
are being made with respect to the Improvements, and only if the Property
coverage form does not otherwise apply, (A) owner’s contingent or protective
liability insurance, (or an equivalent), covering claims not covered by or under
the terms or provisions of the above mentioned commercial general liability
insurance policy and (B) the insurance provided for in subsection (i) above
written in a so-called builder’s risk completed value form (1) on a
non-reporting basis, (2) against all risks insured against pursuant to
subsection (i) above, (3) including permission to occupy the Property and
(4) with an agreed amount endorsement waiving co-insurance provisions;

(iv) comprehensive boiler and machinery insurance, if steam boilers or other
pressure-fixed vessels are in operation, in amounts as shall be reasonably
required by Lender or a minimum of $100,000,000 on terms consistent with the
commercial property insurance policy required under subsection (i) above;

(v) commercial general liability insurance against claims for personal injury,
bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than $2,000,000.00 in the aggregate and $1,000,000.00
per occurrence; (B) to continue at

 

-138-



--------------------------------------------------------------------------------

not less than the aforesaid limit until required to be changed by Lender in
writing by reason of changed economic conditions making such protection
inadequate and (C) to cover at least the following hazards: (1) premises and
operations; (2) products and completed operations on an “if any” basis;
(3) independent contractors; (4) contractual liability for all insured contracts
and (5) contractual liability covering the indemnities contained in Article 9 of
the Mortgage to the extent the same is available;

(vi) if applicable, automobile liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence of $1,000,000.00;

(vii) if applicable, worker’s compensation and employee’s liability subject to
the worker’s compensation laws of the applicable state;

(viii) umbrella and excess liability insurance in an amount not less than
$100,000,000.00 per occurrence and in the aggregate on terms consistent with the
commercial general liability insurance policy required under subsection (v)
above, including, but not limited to, supplemental coverage for employer
liability and automobile liability, which umbrella liability coverage shall
apply in excess of the automobile liability coverage in clause (vi) above;

(ix) the insurance required under this Section 6.1(a)(i), (ii), (v) and
(viii) above shall cover perils of terrorism and acts of terrorism and Borrower
shall maintain insurance for loss resulting from perils and acts of terrorism on
terms (including amounts) consistent with those required under
Section 6.1(a)(i), (ii), (v) and (viii) above at all times during the term of
the Loan. If the Terrorism Risk Insurance Program Reauthorization Act of 2007
(“TRIPRA”) or a similar or subsequent statute is not in effect, then provided
that terrorism insurance is commercially available, Borrower shall be required
to carry terrorism insurance throughout the term of the Loan as required by the
preceding sentence, but in such event Borrower shall not be required to spend on
terrorism insurance coverage more than two times the amount of the insurance
premium that is payable at such time in respect of the property and business
interruption/rental loss insurance required hereunder on a stand alone basis
(exclusive of the cost of terrorism, wind, flood and earthquake components of
such casualty and business interruption/rental loss insurance), and if the cost
of terrorism insurance exceeds such amount, Borrower shall purchase the maximum
amount of terrorism insurance available with funds equal to such amount;

(x) environmental insurance against claims for pollution and remediation legal
liability related to the Property (“PLL Policy”), such insurance: (A) to be a
claims made and reported policy for an initial term of seven years and options
for extended reporting periods; (B) with limits of liability of Five Million
dollars ($5,000,000) for each Pollution Condition and in the aggregate; (C) with
self-insured retention amount of fifty thousand dollars ($50,000.00) for each
Pollution Condition; (D) shall name the Lender as an additional named insured
per Mortgagee Assignment endorsements providing automatic rights of assignment
in the event of default; (E) shall be dedicated solely to the Property and
Borrower shall not be permitted to add any additional locations during the PLL

 

-139-



--------------------------------------------------------------------------------

Policy term; and (F) shall, throughout the PLL Policy term, include the same
coverages, terms, conditions and endorsements (and shall not be amended in any
way without the prior written consent of Lender) as the PLL Policy approved at
Closing; and

(xi) upon sixty (60) days written notice, such other reasonable insurance,
including, but not limited to, sinkhole or land subsidence insurance, and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.

(b) All insurance provided for in Section 6.1(a) hereof, shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a rating of “A” or better by S&P provided,
however, that if Borrower elects to have its insurance coverage provided by a
syndicate of insurers, then, if such syndicate consists of five (5) or more
members, (A) at least sixty percent (60%) of the insurance coverage (or
seventy-five percent (75%) if such syndicate consists of four (4) or fewer
members) shall be provided by insurance companies having a claims paying ability
rating of “A” or better by S&P and (B) the remaining forty percent (40%) of the
insurance coverage (or the remaining twenty-five percent (25%) if such syndicate
consists of four (4) or fewer members) shall be provided by insurance companies
having a claims paying ability rating of “BBB+” or better by S&P. All Policies
of insurance required herein this Section 6.1 shall be issued by insurance
companies satisfying the rating requirements set forth hereinabove. The Policies
described in Section 6.1 hereof (other than those strictly limited to liability
protection) shall designate Lender as loss payee. Not less than ten (10) days
prior to the expiration dates of the Policies theretofore furnished to Lender,
certificates of insurance evidencing the Policies accompanied by evidence
satisfactory to Lender of payment of the premiums due thereunder (the “Insurance
Premiums”), shall be delivered by Borrower to Lender.

(c) Any blanket insurance Policy shall provide the same protection as would a
separate Policy insuring only the Property in compliance with the provisions of
Section 6.1(a) hereof.

(d) All Policies provided for or contemplated by Section 6.1(a) hereof shall
name Borrower as the insured and, in the case of liability policies, except for
the Policy referenced in Sections 6.1(a)(vi) and (vii) of this Agreement, shall
name Lender and its successors and/or assigns as the additional insured, as its
interests may appear, and in the case of property policies, including but not
limited to terrorism, boiler and machinery, flood and earthquake insurance,
shall contain a standard non-contributing mortgagee clause in favor of Lender
providing that the loss thereunder shall be payable to Lender and guaranteeing
thirty (30) days’ notice of cancellation to the Lender, except ten (10) days’
notice for non-payment of premium.

 

-140-



--------------------------------------------------------------------------------

(e) All Policies shall contain clauses or endorsements to the effect that:

(i) no act or negligence of Borrower, or anyone acting for Borrower, or of any
Tenant or other occupant, or foreclosure or similar action, or failure to comply
with the provisions of any Policy, which might otherwise result in a forfeiture
of the insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Lender is concerned, as set forth in
the non-contributory mortgagee clause required herein;

(ii) the Policy shall not be materially changed (other than to increase the
coverage provided thereby) or canceled without at least thirty (30) days written
notice to Lender and any other party named therein as an additional insured,
except ten (10) days’ notice for non-payment of premium or, if issuer will not
or cannot provide the notices required herein, Borrower shall be obligated to
provide such notice;

(iii) the issuers thereof shall give ten (10) days’ written notice to Lender if
the issuers of such Policy elect not to renew the Policy prior to its expiration
or, if issuer will not or cannot provide the notices required herein, Borrower
shall be obligated to provide such notice; and

(iv) Lender shall not be liable for any Insurance Premiums thereon or subject to
any assessments thereunder.

(f) If at any time Lender is not in receipt of written evidence that all
insurance required hereunder is in full force and effect, Lender shall have the
right, without notice to Borrower, to take such action as Lender deems necessary
to protect its interest in the Property, including, without limitation, the
obtaining of such insurance coverage as Lender in its sole discretion deems
appropriate after three (3) Business Days’ notice to Borrower if prior to the
date upon which any such coverage will lapse or at any time Lender deems
necessary (regardless of prior notice to Borrower) to avoid the lapse of any
such coverage. All premiums incurred by Lender in connection with such action or
in obtaining such insurance and keeping it in effect shall be paid by Borrower
to Lender upon demand and, until paid, shall be secured by the Mortgage and
shall bear interest at the Default Rate.]

Section 6.2 Casualty. If, following the Closing Date the Property shall be
damaged or destroyed, in whole or in part, by fire or other casualty (a
“Casualty”), Borrower shall give prompt written notice of such damage to Lender
(provided that no notice shall be required in connection with a Casualty that is
de minimis) and shall promptly commence and diligently prosecute the completion
of the Restoration of the Property pursuant to Section 6.4 hereof as nearly as
possible to the condition the Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4 hereof. Borrower shall pay all costs of
such Restoration whether or not such costs are covered by insurance. Lender may,
but shall not be obligated to make proof of loss if not made promptly by
Borrower. In addition, Lender may participate in any settlement discussions with
any insurance companies with respect to any Casualty in which the Net Proceeds
or the costs of completing the Restoration are equal to or greater than the
Casualty/Condemnation Threshold Amount and Borrower shall deliver to Lender all
instruments required by Lender to permit such participation.

 

-141-



--------------------------------------------------------------------------------

Section 6.3 Condemnation. (a) Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property (other than an immaterial temporary taking) and shall deliver to Lender
copies of any and all papers served in connection with such proceedings (other
than a de minimis taking). Lender may participate in any such proceedings, and
Borrower shall from time to time deliver to Lender all instruments requested by
it to permit such participation. Borrower shall, at its expense, diligently
prosecute any such proceedings, and shall consult with Lender, its attorneys and
experts, and cooperate with them in the carrying on or defense of any such
proceedings. Notwithstanding any taking by any public or quasi-public authority
through Condemnation or otherwise (including, but not limited to, any transfer
made in lieu of or in anticipation of the exercise of such taking), Borrower
shall continue to pay the Debt at the time and in the manner provided for its
payment in the Note and in this Agreement and the Debt shall not be reduced
until any Award shall have been actually received and applied by Lender, after
the deduction of expenses of collection, to the reduction or discharge of the
Debt. Lender shall not be limited to the interest paid on the Award by the
condemning authority but shall be entitled to receive out of the Award interest
at the rate or rates provided herein or in the Note. If any portion of the
Property is taken by a condemning authority, Borrower shall promptly commence
and diligently prosecute the Restoration of the Property pursuant to Section 6.4
hereof and otherwise comply with the provisions of Section 6.4 hereof; provided,
that, Borrower shall not be obligated to pursue completion of the Restoration if
Lender is obligated to disburse Net Proceeds pursuant to Section 6.4 hereof with
respect thereto (and Borrower has satisfied all applicable conditions to such
disbursement) and Lender fails to disburse such proceeds and (b) if Restoration
of the Property is not considered feasible by a prudent Lender acting reasonably
based upon the nature of the Condemnation, then Lender shall apply the Net
Proceeds of such Condemnation to the principal of the Loan in accordance with
Section 2.4.2 hereof. If the Property is sold, through foreclosure or otherwise
through the remedies available to Lender under the Loan Documents, prior to the
receipt by Lender of the Award, Lender shall have the right, whether or not a
deficiency judgment on the Note shall have been sought, recovered or denied, to
receive the Award, or a portion thereof sufficient to pay the Debt.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, if the Loan or any portion thereof is included in a REMIC Trust
and, immediately following a release of any portion of the Lien of the Mortgage
in connection with a Condemnation of the Property (but taking into account any
proposed Restoration on the remaining portion of the Property) (based solely on
real property and excluding any personal property or going concern value), the
Loan-to-Value Ratio (such value to be determined, in Lender’s reasonable
discretion, by any commercially reasonable method permitted to a REMIC Trust) is
greater than 125%, the principal balance of the Loan must prepaid down by an
amount not less than the least of the following amounts: (i) the Condemnation
Proceeds, (ii) the fair market value of the released property at the time of the
release, or (iii) an amount such that the Loan-to-Value Ratio (as determined in
Lender’s reasonable discretion, by any commercially reasonable method permitted
to a REMIC Trust) does not increase after the release, unless Lender receives an
opinion of counsel that if such amount is not paid, the Securitization will not
fail to maintain its status as a REMIC Trust as a result of the related release
of such portion of

 

-142-



--------------------------------------------------------------------------------

the Lien of the Mortgage. Any such prepayment shall be deemed a voluntary
prepayment and shall be subject to Section 2.4.1 hereof (other than the
requirements to prepay the Debt in full and provide thirty (30) days’ notice to
Lender).

Section 6.4 Restoration. The following provisions shall apply in connection with
the Restoration of the Property:

(a) If the Net Proceeds shall be less than the Casualty/Condemnation Threshold
Amount and the estimated costs of completing the Restoration shall be less than
Casualty/Condemnation Threshold Amount, the Net Proceeds will be disbursed by
Lender to Borrower upon receipt or shall be directed by Lender to be disbursed
directly to Borrower, provided that Borrower certifies to Lender (A) that no
Event of Default shall have occurred and be continuing at the time of the
disbursement and (B) Borrower provides an Officer’s Certificate confirming that
Borrower will complete the Restoration in compliance with all of the conditions
set forth in Section 6.4(b)(i)(A), (C), (F), (G) and (H) hereof are met and
Borrower shall expeditiously commence and to satisfactorily complete with due
diligence the Restoration in accordance with the terms of this Agreement.
Borrower shall thereafter commence and complete such Restoration with due
diligence in accordance with the terms of this Agreement.

(b) If the Net Proceeds are equal to or greater than the Casualty/Condemnation
Threshold Amount or the estimated costs of completing the Restoration is equal
to or greater than the Casualty/Condemnation Threshold Amount, Lender shall make
the Net Proceeds available for the Restoration in accordance with the provisions
of this Section 6.4. The term “Net Proceeds” for purposes of this Section 6.4
shall mean: (i) the net amount of all insurance proceeds received by Lender
pursuant to Section 6.1(a)(i), (iv), (ix) and (xi) as a result of such damage or
destruction, after deduction of Lender’s and Borrower’s reasonable costs and
expenses (including, but not limited to, reasonable counsel fees), if any, in
collecting same (“Insurance Proceeds”), provided, that such costs and expenses
of Borrower shall only be reimbursed if Lender is reasonably certain that there
will be sufficient Net Proceeds to complete the Restoration (it being understood
that to the extent Net Proceeds exceed the Adjusted Release Amount for the
Property and such Net Proceeds are not being made available for Restoration, the
foregoing proviso shall not apply), or (ii) the net amount of the Award, after
deduction of its reasonable costs and expenses (including, but not limited to,
reasonable counsel fees), if any, in collecting same (“Condemnation Proceeds”),
whichever the case may be.

(i) If the Net Proceeds are equal to or greater than the Casualty/Condemnation
Threshold Amount or the costs of completing the Restoration is equal to or
greater than the Casualty/Condemnation Threshold Amount, the Net Proceeds shall
be made available to Borrower for Restoration provided that each of the
following conditions are met:

(A) no Event of Default shall have occurred and be continuing;

(B) (1) in the event the Net Proceeds are Insurance Proceeds, less than thirty
percent (30%) of the total floor area of the Improvements on the Property has
been damaged, destroyed or rendered unusable as a result of such Casualty or
(2) in the event the Net Proceeds are Condemnation Proceeds, less than thirty

 

-143-



--------------------------------------------------------------------------------

percent (30%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements is located on such land;

(C) Intentionally Omitted.

(D) Borrower shall commence the Restoration as soon as reasonably practicable
(but in no event later than one-hundred twenty (120) days after such Casualty or
Condemnation, whichever the case may be, occurs) and shall diligently pursue the
same to satisfactory completion; provided, that for purposes of this clause the
filing of an application for a building permit for the Restoration shall be
deemed to be commencement of the Restoration provided Borrower promptly
commences work thereafter and diligently proceeds to the completion of such
Restoration;

(E) Lender shall be reasonably satisfied that any operating deficits, including
all scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(ii) hereof, if applicable, or (3) by other funds of Borrower;

(F) Lender shall be reasonably satisfied, subject to force majeure delay, that
the Restoration will be completed on or before the earliest to occur of (1) one
hundred twenty (120) days prior to the Maturity Date (or with respect to any
Extension Term, sixty (60) days prior to the applicable Extended Maturity Date),
(2) such time as may be required under all applicable Legal Requirements in
order to repair and restore the Property to the condition it was in immediately
prior to such Casualty or to as nearly as possible the condition it was in
immediately prior to such Condemnation, as applicable, or (3) the expiration of
the insurance coverage referred to in Section 6.1(a)(ii) hereof;

(G) the Property and the use thereof after the Restoration will be in
compliance, in all material respects, with and permitted under all applicable
Legal Requirements (including as a legal non-conforming use);

(H) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all applicable Legal Requirements;

(I) such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the Improvements;

(J) the pro forma Debt Yield after such Restoration and stabilization of the
Property shall be equal to or greater than the Required Debt Yield;

(K) Borrower shall deliver, or cause to be delivered, to Lender a signed
detailed budget approved in writing by Borrower’s architect or engineer stating

 

-144-



--------------------------------------------------------------------------------

the entire cost of completing the Restoration, which budget shall be reasonably
approved by Lender in the same manner as each Annual Budget is to be approved by
Lender during the continuance of a Cash Trap Period; and

(L) the Net Proceeds together with any cash or cash equivalent deposited by
Borrower with Lender are sufficient in Lender’s reasonable discretion to cover
the cost of the Restoration or a Letter of Credit reasonably satisfactory to
Lender is delivered to Lender.

(ii) The Net Proceeds shall be held by Lender in an interest-bearing Eligible
Account and, until disbursed in accordance with the provisions of this
Section 6.4(b), shall constitute additional security for the Debt and other
obligations under the Loan Documents. The Net Proceeds shall be disbursed by
Lender to, or as directed by, Borrower from time to time during the course of
the Restoration, upon receipt of evidence reasonably satisfactory to Lender that
(A) all materials installed and work and labor performed (except to the extent
that they are to be paid for out of the requested disbursement) in connection
with the Restoration have been paid for in full, and (B) there exist no notices
of pendency, stop orders, mechanic’s or materialman’s liens or notices of
intention to file same, or any other liens or encumbrances of any nature
whatsoever on the Property which have not either been fully bonded to the
reasonable satisfaction of Lender and discharged of record or in the alternative
fully insured to the reasonable satisfaction of Lender by the title company
issuing the Title Insurance Policy.

(iii) All plans and specifications required in connection with the Restoration
shall be subject to prior review and acceptance in all respects by Lender and by
an independent consulting engineer selected by Lender (the “Casualty
Consultant”). Lender shall have the use of the plans and specifications and all
permits, licenses and approvals required or obtained in connection with the
Restoration. The identity of the contractors, subcontractors and materialmen
engaged in the Restoration, as well as the contracts under which they have been
engaged, shall be subject to prior review and reasonable approval by Lender and
the Casualty Consultant. All actual, reasonable, out-of-pocket costs and
expenses incurred by Lender in connection with making the Net Proceeds available
for the Restoration including, without limitation, reasonable counsel fees and
disbursements and the Casualty Consultant’s fees, shall be paid by Borrower.
Lender shall grant or deny with a reasonable explanation any consent required
hereunder within fourteen (14) days after the receipt of the applicable request
and all documents in connection therewith. In the event that Lender fails to
respond within said fourteen (14) day period, such failure shall be deemed to be
the consent and approval of Lender if (A) Borrower has delivered to Lender the
applicable documents, with the notation “IMMEDIATE RESPONSE REQUIRED, FAILURE TO
RESPOND TO THIS APPROVAL REQUEST WITHIN FOURTEEN (14) DAYS FROM RECEIPT SHALL BE
DEEMED TO BE LENDER’S APPROVAL” prominently displayed in bold, all caps and
fourteen (14) point or larger font in the transmittal letter requesting approval
and (B) Lender does not approve or reject (with a reasonable explanation) the
applicable request within fourteen (14) days from the date Lender receives such
request as evidenced by a certified mail return receipt or confirmation by a
reputable national overnight delivery service that the same has been delivered
to Borrower.

 

-145-



--------------------------------------------------------------------------------

(iv) In no event shall Lender be obligated to make disbursements of the Net
Proceeds in excess of an amount equal to the costs actually incurred from time
to time for work in place as part of the Restoration, as certified by the
Casualty Consultant, minus the Casualty Retainage. The term “Casualty Retainage”
shall mean an amount equal to ten percent (10%) of the costs actually incurred
for work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
Lender will release the portion of the Casualty Retainage being held with
respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and Lender receives an endorsement to the
Title Insurance Policy insuring the continued priority of the lien of the
Mortgage and evidence of payment of any premium payable for such endorsement. If
required by Lender, the release of any such portion of the Casualty Retainage
shall be approved by the surety company, if any, which has issued a payment or
performance bond with respect to the contractor, subcontractor or materialman.

(v) Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.

(vi) If at any time the Net Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of Lender in consultation with the Casualty
Consultant, be sufficient to pay in full the balance of the costs which are
estimated by the Casualty Consultant to be incurred in connection with the
completion of the Restoration, Borrower shall either (A) deposit the deficiency
(the “Net Proceeds Deficiency”) with Lender or (B) deliver a Letter of Credit
reasonably satisfactory to Lender in an amount equal to the Net Proceeds
Deficiency before any further disbursement of the Net Proceeds shall be made.
The Net Proceeds Deficiency deposited with Lender shall be held by Lender and
shall be disbursed for costs actually incurred in connection with the
Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and Other Obligations under the Loan
Documents.

 

-146-



--------------------------------------------------------------------------------

(vii) The excess, if any, of the Net Proceeds (and the remaining balance, if
any, of the Net Proceeds Deficiency) deposited with Lender after the Casualty
Consultant certifies to Lender that the Restoration has been completed in
accordance with the provisions of this Section 6.4(b) (the “Excess Net
Proceeds”), and the receipt by Lender of evidence satisfactory to Lender that
all costs incurred in connection with the Restoration have been paid in full,
shall be remitted by Lender to Borrower, provided no Event of Default shall have
occurred and shall be continuing under the Note, this Agreement or any of the
other Loan Documents and no Mezzanine Loan Default shall have occurred and be
continuing. If one or more Mezzanine Loan Defaults shall have occurred and be
continuing, the Excess Net Proceeds shall be distributed to the senior Mezzanine
Lender with respect to which such Mezzanine Loan Default shall have occurred and
be continuing to be applied in accordance with the Mezzanine Loan Documents.

(c) Lender shall, with reasonable promptness following any Casualty or
Condemnation, notify Borrower whether or not Net Proceeds are required to be
made available to Borrower for a Restoration pursuant to this Section 6.4 (or,
if the same are not required to be made available to Borrower for Restoration
pursuant to this Section 6.4, whether Lender will nevertheless make the same
available, which election Lender may make in its sole and absolute discretion).
All Net Proceeds not required (i) to be made available for the Restoration in
accordance with Section 6.4(a) or Section 6.4(b) or (ii) to be distributed in
accordance with Section 6.4(b)(vii) hereof may be retained and applied by Lender
toward the payment of the Debt in accordance with Section 2.4.2 hereof.

(d) In the event of foreclosure of the Mortgage, or other transfer of title to
the Property in extinguishment in whole or in part of the Debt all right, title
and interest of Borrower in and to the Policies that are not blanket Policies
then in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.

ARTICLE VII – RESERVE FUNDS

Section 7.1 Reserved.

Section 7.2 Tax and Insurance Escrow Fund. (a) Borrower shall pay to Lender on
each Payment Date during a Cash Trap Period, (A) one-twelfth (1/12) of the Taxes
that Lender reasonably estimates will be payable during the next ensuing
twelve (12) months in order to accumulate with Lender sufficient funds to pay
all such Taxes at least thirty (30) days prior to their respective due dates,
and (B) one-twelfth (1/12) of the Insurance Premiums that Lender reasonably
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (i) and (ii) above
hereinafter called the “Tax and Insurance Escrow Fund”); and the account in
which the Tax and Insurance Escrow Funds are held shall hereinafter be referred
to as the

 

-147-



--------------------------------------------------------------------------------

“Tax and Insurance Reserve Account”). Lender will apply the Tax and Insurance
Escrow Fund to payments of Taxes and Insurance Premiums required to be made by
Borrower pursuant to Section 5.1.2 hereof and under the Mortgage. In making any
payment relating to the Tax and Insurance Escrow Fund, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof. Provided that sufficient amounts are on deposit
in the Tax and Insurance Escrow Fund and Borrower continues to be an Affiliate
of BREP or a Pubic Vehicle, Lender (or Servicer) shall within five (5) Business
Days after receipt of Borrower’s written request, disburse funds from the Tax
and Insurance Escrow Fund to Borrower to timely pay all Taxes payable by
Borrower, or to reimburse Borrower for Taxes actually paid by Borrower so long
Borrower’s written request is submitted prior to Lender (or Servicer) having
already paid such Taxes. Any such request for disbursement shall include an
Officer’s Certificate setting forth the tax payments and jurisdictions in which
such payments will be made by such disbursement. Upon the written request of
Lender, Borrower shall deliver to Lender receipts for payment or other evidence
reasonably satisfactory to Lender that such Taxes have been paid. If the amount
of the Tax and Insurance Escrow Fund shall exceed the amounts due for Taxes and
Insurance Premiums pursuant to Section 5.1.2 hereof, Lender shall, in its sole
discretion, return any excess to Borrower or credit such excess against future
payments to be made to the Tax and Insurance Escrow Fund. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not or will not
be sufficient to pay Taxes and Insurance Premiums by the dates set forth in
(i) and (ii) above, Lender shall provide written notice to Borrower of such
determination and Borrower shall, commencing with the first Payment Date
following Borrower’s receipt of such written notice, increase its monthly
payments to Lender by the amount that Lender estimates is sufficient to make up
the deficiency at least thirty (30) days prior to the due date of the Taxes and
thirty (30) days prior to expiration of the Policies, as the case may be. Any
amount remaining in the Tax and Insurance Escrow Fund after the Debt has been
paid in full shall promptly be returned to Borrower.

(b) Notwithstanding anything herein to the contrary, provided that no Event of
Default has occurred and is continuing, to the extent that any of the insurance
required to be maintained by Borrower under this Agreement and/or any other Loan
Document is effected under a blanket policy reasonably acceptable to Lender
insuring substantially all of the real property owned, directly or indirectly,
by Guarantor, Borrower shall not be required to make deposits pursuant to the
foregoing with respect to Insurance Premiums.

(c) Upon the occurrence of a Cash Trap Event Cure, and provided that a Cash Trap
Period is not in effect, amounts in the Tax and Insurance Reserve Fund shall be
deposited into the Cash Management Account to be disbursed in accordance with
the Cash Management Agreement.

Section 7.3 Replacements and Replacement Reserve.

7.3.1 Replacement Reserve Fund. Borrower shall pay to Lender (a) on each Payment
Date during a Cash Trap Period, an amount equal to the Replacement Reserve
Monthly Deposit to fund the cost of Replacements and Capital Expenditures
(collectively, “Replacement Reserve

 

-148-



--------------------------------------------------------------------------------

Expenditures”) or (b) provided a Cash Trap Period does not exist, on the first
Payment Date of each calendar quarter, an amount equal to the positive
difference between (i) the aggregate Replacement Reserve Monthly Deposits during
such calendar year to date and (ii) the aggregate amount expended on Replacement
Reserve Expenditures during such calendar year to date; provided, however, that
Replacements shall not include expense items that otherwise would be expensed in
the operating statements of the Property pursuant to the Uniform System of
Accounts. Amounts so deposited shall hereinafter be referred to as Borrower’s
“Replacement Reserve Fund” and the account in which such amounts are held shall
hereinafter be referred to as Borrower’s “Replacement Reserve Account”.

7.3.2 Disbursements from Replacement Reserve Account. (a) Lender shall make
disbursements from the Replacement Reserve Account to pay Borrower only for the
costs of the Replacements and Capital Expenditures upon satisfaction of the
requirements set forth in this Section 7.3.2.

(b) Lender shall disburse to Borrower the Replacement Reserve Funds from the
Replacement Reserve Account from time to time promptly upon satisfaction by
Borrower of each of the following conditions (and shall endeavor to disburse
such amounts within five (5) days of satisfaction of such conditions):
(i) Borrower shall submit a written request for payment to Lender at least five
(5) days prior to the date on which Borrower requests such payment be made and
specifies the Replacements to be paid, (ii) on the date such payment is to be
made, no Event of Default shall exist and remain uncured and (iii) Lender shall
have received an Officer’s Certificate: (A) stating that, to Borrower’s
knowledge, all Replacements to be funded by the requested disbursement have been
or will be performed in good and workmanlike manner and in accordance with all
applicable federal, state and local laws, rules and regulations, in all material
respects, (B) identifying each Person that supplied materials or labor in
connection with such Replacements to be funded by the requested disbursement,
and (C) stating that each such Person has been paid or will be paid the amounts
then due and payable to such Person in connection with the Replacements with the
proceeds of such disbursement, such Officer’s Certificate to be accompanied by
lien waivers or other evidence of payment satisfactory to Lender, Lender shall
not be required to make disbursements from the Replacement Reserve Account with
respect to the Property unless such requested disbursement is in an amount
greater than Twenty-Five Thousand and No/100 Dollars ($25,000.00) (or a lesser
amount if the total amount in the Replacement Reserve Account is less than
$25,000.00), in which case only one disbursement of the amount remaining in the
account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.3.2. In no event
shall Lender be obligated to disburse funds to Borrower from the Replacement
Reserve Account if an Event of Default exists.

7.3.3 Performance of Replacements. (a) Borrower shall make Replacements when
required in order to keep the Property in good condition and repair and to keep
the Property or any portion thereof from deteriorating. Borrower shall complete
all Replacements in a good and workmanlike manner as soon as practicable
following the commencement of making each such Replacement.

 

-149-



--------------------------------------------------------------------------------

(b) During a Cash Trap Period, to the extent Borrower seeks disbursement of
funds from the Replacement Reserve Account, Lender reserves the right, at its
option, to approve all contracts or work orders for amounts in excess of One
Million Five Hundred Thousand and No/100 Dollars ($1,500,000.00) (such approval
not to be unreasonably withheld, delayed or conditioned) with materialmen,
mechanics, suppliers, subcontractors, contractors or other parties providing
labor or materials in connection with the Replacements or Capital Expenditures.
Upon Lender’s request, Borrower shall assign any contract or subcontract to
Lender that is in excess of One Million Five Hundred Thousand and No/100 Dollars
($1,500,000.00).

(c) During the continuance of an Event of Default, in the event Lender
determines in its reasonable discretion that any Replacement or Capital
Expenditure is not being performed in a workmanlike or timely manner or that any
Replacement or Capital Expenditure has not been completed in a workmanlike or
timely manner, upon three (3) Business Days written notice to Borrower, Lender
shall have the option to withhold disbursement for such unsatisfactory
Replacement or Capital Expenditure and to proceed under existing contracts or to
contract with third parties to complete such Replacement or Capital Expenditure
and to apply the Replacement Reserve Fund toward the labor and materials
necessary to complete such Replacement or Capital Expenditure, without providing
any prior notice to Borrower and to exercise any and all other remedies
available to Lender upon an Event of Default hereunder.

(d) During the continuance of an Event of Default, in order to facilitate
Lender’s completion or making of such Replacements or Capital Expenditures
pursuant to Section 7.3.3(c) above, Borrower grants Lender the right to enter
onto the Property and perform any and all work and labor necessary to complete
or make such Replacements, Capital Expenditures and/or employ watchmen to
protect the Property from damage (subject to the rights of Tenants). All sums so
expended by Lender, to the extent not from the Replacement Reserve Fund, shall
be deemed to have been advanced under the Loan to Borrower and secured by the
Mortgage. For this purpose Borrower constitutes and appoints Lender its true and
lawful attorney-in-fact with full power of substitution to complete or undertake
such Replacements or Capital Expenditure in the name of Borrower. Such power of
attorney shall be deemed to be a power coupled with an interest and cannot be
revoked. Borrower empowers said attorney-in-fact as follows: (i) to use any
funds in the Replacement Reserve Account for the purpose of making or completing
such Replacements or Capital Expenditure; (ii) to make such additions, changes
and corrections to such Replacements or Capital Expenditure as shall be
necessary or desirable to complete such Replacements or Capital Expenditure, as
applicable; (iii) to employ such contractors, subcontractors, agents, architects
and inspectors as shall be required for such purposes; (iv) to pay, settle or
compromise all existing bills and claims which are or may become Liens against
the Property, or as may be necessary or desirable for the completion of such
Replacements or Capital Expenditure, or for clearance of title; (v) to execute
all applications and certificates in the name of Borrower which may be
reasonably required by any of the contract documents; (vi) to prosecute and
defend all actions or proceedings in connection with the Property or the
rehabilitation and repair of the Property; and (vii) to do any and every
reasonable act which Borrower might do in its own behalf to fulfill the terms of
this Agreement.

(e) Nothing in this Section 7.3.3 shall: (i) make Lender responsible for making
or completing any Replacements or Capital Expenditures; (ii) require Lender to
expend funds in addition to the Replacement Reserve Fund to make or complete any
Replacement or Capital Expenditure; (iii) obligate Lender to proceed with any
Replacements or Capital Expenditure; or (iv) obligate Lender to demand from
Borrower additional sums to make or complete any Replacement or Capital
Expenditure.

 

-150-



--------------------------------------------------------------------------------

(f) If reasonably determined to be necessary and upon reasonable prior notice,
Borrower shall permit Lender and Lender’s agents and representatives (including,
without limitation, Lender’s engineer, architect, or inspector) or third parties
making Replacements or Capital Expenditures pursuant to this Section 7.3.3 to
enter onto the Property during normal business hours (subject to the rights of
Tenants under their Leases) to inspect the progress of any Replacements or
Capital Expenditures, as applicable, and all materials being used in connection
therewith, to examine all plans and shop drawings relating to such Replacements
which are or may be kept at the Property, and, during the continuation of an
Event of Default, to complete any Replacements or Capital Expenditures, as
applicable made pursuant to this Section 7.3.3. Borrower shall cause all
contractors and subcontractors to cooperate with Lender or Lender’s
representatives or such other persons described above in connection with
inspections described in this Section 7.3.3(f) or the completion of Replacements
or Capital Expenditures pursuant to this Section 7.3.3. Notwithstanding the
foregoing, unless a Cash Trap Period exists, such inspections shall not take
place more than once per year and the cost to Borrower in connection with each
such inspection shall not exceed $5,000.

(g) During a Cash Trap Period, in connection with any single Replacement or
Capital Expenditure in excess of Twenty Five Million and No/100 Dollars
($25,000,000.00), Lender may require an inspection of the Property at Borrower’s
expense prior to making a monthly disbursement from the Replacement Reserve
Account in order to verify completion of the Replacements or Capital
Expenditures for which reimbursement is sought (or portion thereof in the case
of periodic payments). Lender may require that such inspection be conducted by
an appropriate independent qualified professional selected by Lender and
reasonably approved by Borrower and/or may require a copy of a certificate of
completion by an independent qualified professional reasonably acceptable to
Lender prior to the disbursement of any amounts from the Replacement Reserve
Account. Borrower shall pay the actual out-of-pocket reasonable expense of the
inspection as required hereunder, whether such inspection is conducted by Lender
or by an independent qualified professional.

(h) The Replacements, Capital Expenditures and all materials, equipment,
fixtures, or any other item comprising a part of any Replacement or Capital
Expenditure shall be constructed, installed or completed, as applicable, free
and clear of all mechanic’s, materialmen’s or other liens (except for those
Liens existing on the date of this Agreement which have been approved in writing
by Lender and Permitted Debt).

(i) All Replacements and Capital Expenditures shall comply in all material
respects with all applicable Legal Requirements of all Governmental Authorities
having jurisdiction over the Property and applicable insurance requirements
including, without limitation, applicable building codes, special use permits,
environmental regulations, and requirements of insurance underwriters.

(j) In addition to any insurance required under the Loan Documents, Borrower
shall provide or cause to be provided workmen’s compensation insurance,
builder’s risk, and public liability insurance and other insurance to the extent
required under applicable law in connection

 

-151-



--------------------------------------------------------------------------------

with a particular Replacement. All such policies shall be in form and amount
reasonably satisfactory to Lender. All such policies which can be endorsed with
standard mortgagee clauses making loss payable to Lender or its assigns shall be
so endorsed. Certified copies of such policies shall be delivered to Lender.

7.3.4 Failure to Make Replacements. (a) It shall be an Event of Default under
this Agreement if Borrower fails to comply with any provision of this
Section 7.3 and such failure is not cured within thirty (30) days after
Borrower’s receipt of written notice from Lender. Upon the occurrence and during
the continuance of such an Event of Default, Lender may use the Replacement
Reserve Fund (or any portion thereof) for any purpose, including but not limited
to completion of the Replacements or Capital Expenditures as provided in
Section 7.3.3, or for any other repair or replacement to the Property or toward
payment of the Debt in such order, proportion and priority as Lender may
determine in its sole discretion. Lender’s right to withdraw and apply the
Replacement Reserve Fund shall be in addition to all other rights and remedies
provided to Lender under this Agreement and the other Loan Documents.

(b) Nothing in this Agreement shall obligate Lender to apply all or any portion
of the Replacement Reserve Fund on account of an Event of Default to payment of
the Debt or in any specific order or priority.

7.3.5 Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

Section 7.4 Intentionally Omitted.

Section 7.5 Intentionally Omitted.

Section 7.6 Excess Cash Flow Reserve Fund.

7.6.1 Deposits to the Excess Cash Flow Reserve Account. During a Cash Trap
Period, Borrower shall deposit with Lender all Excess Cash Flow in the Cash
Management Account, which shall be held by Lender as additional security for the
Loan and amounts so held shall be hereinafter referred to as the “Excess Cash
Flow Reserve Fund” and the account to which such amounts are held shall
hereinafter be referred to as the “Excess Cash Flow Reserve Account”.

7.6.2 Release of Excess Cash Flow Reserve Funds. (a) During a Debt Yield Trigger
Period, so long as no Event of Default has occurred and is continuing and no
Bankruptcy Action of Borrower has occurred, upon written request of Borrower,
Lender shall disburse within five (5) Business Days of Borrower’s request and no
more frequently than bimonthly, Excess Cash Flow Reserve Funds for (i) payment
of any Operating Expenses and for deposits of any amounts required to comply
with the Gaming Liquidity Requirement into the Casino Account, (ii) emergency
repairs and/or life safety items (including any Capital Expenditures) at the
Property, (iii) Capital Expenditures set forth in the Approved Annual Budget or
otherwise reasonably approved by Lender (after application of amounts then on
deposit in the Replacement Reserve Account) (after application of amounts then
on deposit in the Replacement Reserve Account), (iv) Hotel Taxes and Custodial
Funds, (v) payment of the cost of Replacements not otherwise

 

-152-



--------------------------------------------------------------------------------

paid for under Section 7.3 hereof which are set forth in the Approved Annual
Budget or are otherwise reasonably approved by Lender, (vi) costs incurred in
connection with the purchase of any Interest Rate Cap Agreement or Replacement
Interest Rate Cap Agreement required under the Loan Documents or the Mezzanine
Loan Documents, (vii) any fees and costs payable by Borrower or any Mezzanine
Borrower subject to and in compliance with the Loan Documents and the Mezzanine
Loan Documents, (viii) costs associated with existing Leases or any new Leases
entered into in accordance with the terms of this Agreement, including costs
related to tenant improvement allowances, leasing commissions and Tenant-related
Capital Expenditures (after application of amounts then on deposit in the
Replacement Reserve Fund), (ix) payments required under the Operating Lease,
(x) legal fees arising in connection with the Property or the Borrower’s
ownership and operation of the Property; provided that Excess Cash Flow shall
not be used for legal fees in connection with (i) the enforcement of Borrower’s
or Mezzanine Borrower’s rights under the Loan Documents or Mezzanine Loan
Documents, as applicable or (ii) any defense of any enforcement by Lender or
Mezzanine Lender of its rights under the Loan Documents or Mezzanine Loan
Documents, as applicable, (xi) audit, accounting and tax expenses arising in
connection with the Property or Borrower’s ownership and operation of the
Property, (xii) payment of shortfalls in the payment of Debt Service and
Mezzanine Debt Service and any other amounts due and owing to Lender under the
Loan Documents or the Mezzanine Lenders under the Mezzanine Loan Documents,
(xiii) voluntary prepayments of the Loan and any Mezzanine Loan provided that
such prepayments are made on a pro rata basis among the Mezzanine Loans,
(xiv) pro rata principal prepayments of the Loan and each Mezzanine Loan in the
amount necessary to effectuate a Debt Yield Cure, (xvi) costs of Restoration in
excess of available Net Proceeds, (xv) payment of shortfalls in the required
deposits into the Reserve Accounts (in each case, to the extent required in the
Loan Agreement, the Mezzanine Loan Agreements and the Cash Management
Agreement), (xvi) reserved, and (xvii) such other items as reasonably approved
by Lender. Upon the occurrence of a Cash Trap Event Cure, all Excess Cash Flow
Reserve Funds shall be deposited into the Cash Management Account to be
disbursed in accordance with the Cash Management Agreement. Any Excess Cash Flow
Reserve Funds remaining after the Debt has been paid in full or the Loan has
been defeased shall be paid to Borrower.

(a) Any Excess Cash Flow Reserve Funds remaining on deposit in the Excess Cash
Flow Reserve Account upon the occurrence of a Cash Trap Event Cure shall be paid
(i) provided a Cash Trap Period under the Mezzanine Loans is then continuing or
any amounts are then due and payable to Mezzanine Lenders, to Mezzanine Lenders
to be held by Mezzanine Lenders pursuant to the Mezzanine Loan Agreements for
the purposes described therein, or (ii) if the Mezzanine Loans are no longer
outstanding or if there does not then exist a Cash Trap Period under the
Mezzanine Loans and all amounts due and payable to Mezzanine Lenders have been
paid, to Borrower. Any Excess Cash Flow Reserve Funds remaining on deposit in
the Excess Cash Flow Reserve Account after the Debt and all amounts due to
Lender have been paid in full shall promptly be paid (y) to the most senior
Mezzanine Lender to be held by such Mezzanine Lender pursuant to the applicable
Mezzanine Loan Agreement for the same purposes as those described therein or
(z) if the Mezzanine Loans are no longer outstanding, to Borrower.

Section 7.7 Reserve Funds, Generally. (a) Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.

 

-153-



--------------------------------------------------------------------------------

(b) Subject to Priority Waterfall Payments, upon the occurrence and during the
continuance of an Event of Default, Lender may, in addition to any and all other
rights and remedies available to Lender, apply any sums then present in any or
all of the Reserve Funds to the payment of the Debt in any order in its sole
discretion.

(c) The Reserve Funds shall not constitute trust funds and may be commingled
with other monies held by Lender. The Reserve Funds shall be held in an Eligible
Account and shall only be invested in Permitted Investments in accordance with
the Cash Management Agreement. Unless expressly provided for in this Article
VII, all interest on a Reserve Fund shall be added to and become a part of such
Reserve Fund and shall be disbursed in the same manner as other monies deposited
in such Reserve Fund. Borrower shall be responsible for payment of any federal,
state or local income or other tax applicable to the interest earned on the
Reserve Funds credited or paid to Borrower.

(d) Borrower shall not, without obtaining the prior written consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.

(e) Lender and Servicer shall not be liable for any loss sustained on the
investment of any funds constituting the Reserve Funds, provided such Reserve
Funds are held in an Eligible Account and invested only in Permitted Investments
in accordance with the terms and provisions of the Cash Management Agreement.
Borrower shall indemnify Lender and Servicer and hold Lender and Servicer
harmless from and against any and all actions, suits, claims, demands,
liabilities, losses, damages, obligations and reasonable, actual, out-of-pocket
costs and expenses (including litigation costs and reasonable attorneys’ fees
and expenses) arising from or in any way connected with the Reserve Funds or the
performance of the obligations for which the Reserve Funds were established,
except to the extent any of the foregoing results from Agent’s or Lender’s or
Servicer’s gross negligence or willful misconduct Borrower shall assign to
Lender all rights and claims Borrower may have against all persons or entities
supplying labor, materials or other services which are to be paid from or
secured by the Reserve Funds; provided, however, that Lender may not pursue any
such right or claim unless an Event of Default has occurred and remains uncured.

(f) The required monthly deposits into the Reserve Funds and the Monthly Debt
Service Payment Amount, shall be added together and shall be paid as an
aggregate sum by Borrower to Lender.

(g) Any amount remaining in the Reserve Funds after the Debt has been paid in
full shall be returned (A) if any portion of the Mezzanine A Loan Debt is then
outstanding, to Mezzanine A Lender to be held by the Mezzanine A Lender pursuant
to the Mezzanine A Loan Agreement for the same purposes as those described
therein, (B) if no portion of the Mezzanine A Loan Debt is then outstanding, but
any portion of the Mezzanine B Loan Debt is

 

-154-



--------------------------------------------------------------------------------

then outstanding, to Mezzanine B Lender to be held by the Mezzanine B Lender
pursuant to the Mezzanine B Loan Agreement for the same purposes as those
described therein, (C) if neither a the Mezzanine A Loan Debt nor the
Mezzanine B Loan Debt is then outstanding, to Borrower.

ARTICLE VIII – DEFAULTS

Section 8.1 Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

(i) if (A) any Monthly Debt Service Payment Amount is not paid on or before the
date it is due, (B) the Debt is not paid in full on the Maturity Date, or
(C) any other portion of the Debt (including any deposits to the Reserve Funds)
not specified in the foregoing clause (A) or (B) is not paid on or prior to the
date when same is due with such failure continuing for five (5) Business Days
after Lender delivers notice thereof to Borrower;

(ii) if any of the Taxes or Other Charges are not paid prior to the date upon
which such payment becomes delinquent, other than those Taxes or Other Charges
being contested by Borrower in accordance with Section 5.1.2 hereof (provided,
it shall not be an Event of Default if there are sufficient funds in the Tax and
Insurance Escrow Fund to pay such Taxes prior to the date upon which such
payment becomes delinquent and Lender is required to use such amounts for the
payment of such Taxes hereunder and Servicer or Lender fails to make such
payment in accordance with the Loan Documents);

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request when required
pursuant to the applicable provisions of this Agreement;

(iv) if Borrower consummates a Transfer or otherwise encumbers any portion of
the Property without Lender’s prior written consent in violation of
Section 5.2.10 hereof or Article 6 of the Mortgage;

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document (other than the representations and warranties contained in
Section 4.1.30 of this Agreement), or in any report, certificate, financial
statement or other instrument, agreement or document furnished to Lender by or
on behalf of Borrower shall have been false or misleading in any material
adverse respect as of the date the representation or warranty was made;
provided, that if such untrue representation or warranty is susceptible of being
cured, Borrower shall have the right to cure such representation or warranty
within thirty (30) days of receipt of notice from Lender;

(vi) if Borrower shall make an assignment for the benefit of creditors;

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower, or
if Borrower shall be adjudicated a bankrupt or insolvent, or if any petition for
bankruptcy, reorganization or arrangement pursuant to federal bankruptcy law, or
any similar federal or state law, shall be filed by or against, consented to, or
acquiesced in by, Borrower, or if

 

-155-



--------------------------------------------------------------------------------

any proceeding for the dissolution or liquidation of Borrower shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower upon the same not
being discharged, stayed or dismissed within sixty (60) days;

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

(ix) if a Guarantor Bankruptcy Event occurs with respect to Guarantor, provided,
however, it shall be at Lender’s option to determine whether any of the
foregoing shall be an Event of Default;

(x) if Borrower breaches any representation or warranty contained in
Section 4.1.30 or any covenant contained in Section 5.1.28 hereof, provided
however, that any such breach shall not constitute an Event of Default (A) if
such breach is inadvertent and non-recurring, (B) if such breach is curable, if
Borrower shall promptly cure such breach within thirty (30) days after such
breach occurs, and (C) upon the written request of Lender, if Borrower promptly
delivers to Lender an Additional Insolvency Opinion or a modification of the
Insolvency Opinion, as applicable, to the effect that such breach shall not in
any way impair, negate or amend the opinions rendered in the Insolvency Opinion,
which opinion or modification and the counsel delivering such opinion and
modification shall be acceptable to Lender in its sole discretion;

(xi) if Borrower is in default of any of its material obligations under any IP
License set forth on Schedule 8.1(a)(xi) beyond any applicable notice and cure
periods contained therein and such default permits the licensor under such IP
License to terminate or cancel such IP License; or if such IP License shall be
surrendered, terminated or canceled by Borrower or any of its Affiliates for any
reason or under any circumstances whatsoever, except with the consent of Lender;

(xii) if, with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xiii) if any of the assumptions related to the Borrower contained in the
Insolvency Opinion delivered to Lender in connection with the Loan, or in any
Additional Insolvency Opinion delivered subsequent to the closing of the Loan,
is or shall become untrue in any material respect, provided, however, that any
such breach shall not constitute an Event of Default (A) if such breach is
inadvertent and non-recurring, (B) if such breach is curable, if Borrower shall
promptly cure such breach within thirty (30) days after such breach occurs, and
(C) upon the written request of Lender, if Borrower promptly delivers to Lender
an Additional Insolvency Opinion or a modification of the Insolvency Opinion, as
applicable, to the effect that such breach shall not in any way impair, negate
or amend the opinions rendered in the Insolvency Opinion, which opinion or
modification and the counsel delivering such opinion and modification shall be
acceptable to Lender in its sole discretion;

 

-156-



--------------------------------------------------------------------------------

(xiv) if a material default by Borrower has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement) or the term of any Management Agreement (or Replacement Management
Agreement) expires unless Borrower engages a Qualified Manager in accordance
with the terms of Section 5.1.23 within thirty (30) days’ notice of such default
(subject to the applicable cure period) or the date of such expiration;

(xv) if (A) any material term of the Marriott License Agreement (or a
Replacement License Agreement) is amended without the prior written consent of
Lender in violation of Section 5.2.12 of this Agreement, or (B) the Marriott
License Agreement (or a Replacement License Agreement) is voluntarily terminated
or cancelled by Borrower in violation of this Agreement (except in accordance
with Section 5.2.12 or unless Borrower shall enter into a Replacement License
Agreement in accordance with the terms of this Agreement);

(xvi) if (A) any material term of a Casino Agreement is amended without the
prior written consent of Lender as required pursuant to this Agreement, (B) a
Casino Agreement is voluntarily terminated or cancelled by Borrower in violation
of this Agreement or (C) if Borrower is in default under a Casino Agreement and
if such default permits the Casino Operator thereunder to terminate or cancel
the Casino Agreement or the term of the Casino Agreement expires, unless
Borrower engages a Qualified Casino Operator in accordance with the terms of
Section 5.1.27 within thirty (30) days’ notice of such default (subject to the
applicable cure period) or the date of such expiration and the Casino Component
shall remain in operation in compliance with all Legal Requirements during such
thirty (30) day period;

(xvii) if Borrower shall fail to obtain and/or maintain the Interest Rate Cap
Agreement or Replacement Interest Rate Cap Agreement, as applicable, as required
pursuant to Section 2.2.7 hereof;

(xviii) if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such default, event or condition is to accelerate the
maturity of any portion of the Debt or to permit Lender to accelerate the
maturity of all or any portion of the Debt;

(xix) (x) any Gaming License required for the operation of the Casino Component
as a casino shall be refused, suspended, revoked, modified in a materially
adverse manner or canceled or allowed to lapse (any default under clause (x), a
“Gaming License Default”) or (y) any proceeding is formally commenced by any
Governmental Authority for the purpose of suspending, revoking or canceling any
Gaming License, or any Governmental Authority shall have appointed a
conservator, supervisor or trustee to

 

-157-



--------------------------------------------------------------------------------

or for any of the Casino Components (any default under clause (y), a “Gaming
Proceeding Default”), provided, however, that (i) any such Gaming Proceeding
Default or (ii) any Gaming License Default or Gaming Proceeding Default with
respect to an individual Person that does not impair the continued operation of
the Casino Component in the usual course of business and in substantially the
same manner and to at least the same standard as was maintained prior to such
action, shall not constitute an Event of Default if Borrower (1) with respect to
any Gaming Proceeding Default, causes the proceeding which is the subject of the
Gaming Proceeding Default to be terminated or resolved prior to it becoming a
Gaming License Default, (2) enters into a Casino Agreement (or replacement
Casino Management Agreement) with a Casino Operator in accordance with the terms
of Section 5.1.27(a) hereof within sixty (60) days of any such Gaming License
Default or (3) with respect to clause (ii), the Gaming License that is the
subject of such Gaming License Default or Gaming Proceeding Default shall not be
required under Legal Requirements for the operation of the Casino Component in
the usual course of business and in substantially the same manner and
substantially the same standard as was maintained prior to such action, and in
each case, without the loss of any Gaming License required for the continued
operation of the Casino Component in the usual course of business and in
substantially the same manner and substantially the same standard as was
maintained prior to such action;

(xx) if (A) any material term of the Operating Lease is amended without the
prior written consent of Lender as required pursuant to this Agreement, or
(B) if the Operating Lease is terminated or cancelled by Borrower without the
prior written consent of Lender; or

(xxi) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in subsections (i) to
(xx) above, for ten (10) days after notice to Borrower from Lender, in the case
of any Default which can be cured by the payment of a sum of money, or for
thirty (30) days after notice from Lender in the case of any other Default;
provided, however, that if such non-monetary Default is susceptible of cure but
cannot reasonably be cured within such thirty (30) day period and provided
further that Borrower shall have commenced to cure such Default within such
thirty (30) day period and thereafter diligently and expeditiously proceeds to
cure the same, such thirty (30) day period shall be extended for such time as is
reasonably necessary for Borrower in the exercise of due diligence to cure such
Default, such additional period not to exceed ninety (90) days.

(b) Upon the occurrence and during the continuation of an Event of Default
(other than an Event of Default described in clauses (vi), (vii) or
(viii) above) and at any time thereafter, in addition to any other rights or
remedies available to it pursuant to this Agreement and the other Loan Documents
or at law or in equity, Lender may take such action, without notice or demand,
that Lender deems advisable to protect and enforce its rights against Borrower
and the Property, including, without limitation, declaring the Debt to be
immediately due and payable, and Lender may enforce or avail itself of any or
all rights or remedies provided in the Loan Documents against Borrower and any
or all of the Property, including, without limitation, all rights or remedies
available at law or in equity; and upon any Event of Default described in
clauses (vi), (vii) or (viii) above, the Debt and Other Obligations of Borrower
hereunder and

 

-158-



--------------------------------------------------------------------------------

under the other Loan Documents shall immediately and automatically become due
and payable, without notice or demand, and Borrower hereby expressly waives any
such notice or demand, anything contained herein or in any other Loan Document
to the contrary notwithstanding.

Section 8.2 Remedies. (a) Upon the occurrence and during the continuance of an
Event of Default, all or any one or more of the rights, powers, privileges and
other remedies available to Lender against Borrower under this Agreement or any
of the other Loan Documents executed and delivered by, or applicable to,
Borrower or at law or in equity may be exercised by Lender at any time and from
time to time, to the extent permitted by applicable law, whether or not all or
any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents with
respect to all or any part of the Property. Any such actions taken by Lender
shall be cumulative and concurrent and may be pursued independently, singularly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth herein or in the other Loan
Documents. Without limiting the generality of the foregoing, Borrower agrees
that if an Event of Default is continuing (i) Lender is not subject to any “one
action” or “election of remedies” law or rule, and (ii) all liens and other
rights, remedies or privileges provided to Lender shall remain in full force and
effect until Lender has exhausted all of its remedies against the Property and
the Mortgage has been foreclosed, sold and/or otherwise realized upon in
satisfaction of the Debt or the Debt has been paid in full, including without
limitation, any liquidation fees, workout fees, special servicing fees and
interest payable on advances made by the Servicer with respect to delinquent
debt service payments or expenses of curing Borrower’s defaults under the Loan
Documents or other similar fees payable to Servicer or any special servicer in
connection therewith.

(b) With respect to Borrower and the Property, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to the
Property for the satisfaction of any of the Debt in any preference or priority,
and Lender may seek satisfaction out of the Property, or any part thereof, in
its absolute discretion in respect of the Debt. In addition, during the
continuance of an Event of Default, Lender shall have the right from time to
time to partially foreclose the Mortgage in any manner and for any amounts
secured by the Mortgage then due and payable as determined by Lender in its sole
discretion including, without limitation, the following circumstances: (i) in
the event Borrower defaults beyond any applicable grace period in the payment of
one or more scheduled payments of principal and interest, Lender may foreclose
the Mortgage to recover such delinquent payments or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose the Mortgage to recover so much of the principal
balance of the Loan as Lender may accelerate and such other sums secured by the
Mortgage as Lender may elect. Notwithstanding one or more partial foreclosures,
the Property shall remain, to the extent not sold at the foreclosure sales,
subject to the Mortgage to secure payment of sums secured by the Mortgage and
not previously recovered.

(c) Upon the occurrence and during the continuance of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, mortgages and other security
documents in a manner consistent with

 

-159-



--------------------------------------------------------------------------------

Section 9.1.2 hereof (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its respective true and lawful attorney, coupled
with an interest, in its name and stead to make and execute all documents
necessary or desirable to effect the aforesaid severance, Borrower ratifying all
that its said attorney shall do by virtue thereof; provided, however, Lender
shall not make or execute any such documents under such power until three
(3) days after notice has been given to Borrower by Lender of Lender’s intent to
exercise its rights under such power. Except as may otherwise be required in
connection with a Securitization pursuant to Section 9.1 hereof, (i) Borrower
shall be obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents
following an Event of Default and (ii) the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

(d) As used in this Section 8.2, a “foreclosure” shall include, without
limitation, any sale by power of sale.

Section 8.3 Remedies Cumulative; Waivers. The rights, powers and remedies of
Lender under this Agreement shall be cumulative and not exclusive of any other
right, power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

ARTICLE IX – SPECIAL PROVISIONS

Section 9.1 Securitization.

9.1.1 Sale of Notes and Securitization. Borrower acknowledges and agrees that
Lender may sell all or any portion of the Loan and the Loan Documents, or issue
one or more participations therein, or consummate one or more private or public
securitizations of rated single- or multi-class securities (the “Securities”)
secured by or evidencing ownership interests in all or any portion of the Loan
and the Loan Documents or a pool of assets that include the Loan and the Loan
Documents (such sales, participations and/or securitizations, collectively, a
“Securitization”). At the request of Lender and at its sole cost and expense,
and to the extent not already provided by Borrower under this Agreement,
Borrower shall use reasonable efforts to

 

-160-



--------------------------------------------------------------------------------

provide information in the possession or control of Borrower or its Affiliates
and not in the possession of Lender or which may be reasonably required by
Lender in order to satisfy the market standards to which Lender customarily
adheres or which may be reasonably required by prospective investors, financing
sources and/or the Rating Agencies in connection with any such Securitization
including, without limitation, to:

(a) provide additional and/or updated Provided Information;

(b) review, and comment on the Disclosure Documents delivered to Borrower in
accordance with the terms of Section 9.1, which Disclosure Documents shall be
delivered to Borrower for review and comment by Borrower not less than five
(5) Business Days prior to the date upon which Borrower is otherwise required to
confirm such Disclosure Documents;

(c) deliver an updated Insolvency Opinion;

(d) deliver an opinion of New York counsel with respect to due execution and
enforceability of the Loan Documents governed by New York law substantially the
same as those delivered as of the Closing Date, which opinions shall be
addressed, for purposes of reliance thereon, to each Person acquiring any
interest in the Loan in connection with any Securitization, which counsel
opinions shall be reasonably satisfactory to Lender and the Approved Rating
Agencies;

(e) subject to Section 9.3 hereof, confirm that the representations and
warranties as set forth in the Loan Documents are true, complete and correct in
all material respects as of the closing date of the Securitization with respect
to the Property, the IP Collateral, Borrower and the Loan Documents (except to
the extent that any such representations and warranties are and can only be made
as of a specific date and the facts and circumstances upon which such
representation and warranty is based are specific solely to a certain date in
which case confirmation as to truth, completeness and correctness shall be
provided as of such specific date or to the extent such representations are no
longer true and correct as a result of subsequent events in which case Borrower
shall provide an updated representation or warranty);

(f) if requested by Lender, review the sections of the Disclosure Document
entitled “Risk Factors” (solely to the extent “Risk Factors” relate to Borrower,
Voteco, Guarantor, the Marriott License Agreement, the Operating Lease, the IP
Collateral, any Mezzanine Borrower and the Property), “Description of the
Mortgage,” “Description of the Mortgage Loan and Mortgaged Property,”
“Description of the Borrower,” “Description of the Operating Lease and Operating
Lessee,” “Description of the Marriott License Agreement”, “Description of the
Intellectual Property,” “Description of the Mezzanine Loan”, “Annex E –
Representations and Warranties of the Borrowers”(or sections similarly titled or
covering similar subject matters) (in each case, solely to the extent each of
the foregoing relate to the Borrower, Voteco, Guarantor, the Marriott License
Agreement, the Operating Lease, the Collateral, any Mezzanine Borrower and the
Property);

(g) execute such amendments to the Loan Documents as may be reasonably necessary
to reflect structural changes to the Loan that are requested in writing from
Lender, from time to time, prior to a Securitization; provided that any such
amendments (i) shall not

 

-161-



--------------------------------------------------------------------------------

increase (x) any monetary obligation of Borrower or any Guarantor, or (y) any
other obligation or liability of Borrower under the Loan Documents in any
material respect or (z) any other obligation or liability of Guarantor in any
respect, (ii) shall not change the dates of the Interest Period, the Maturity
Date or the Payment Date, (ii) shall not change the weighted average spread of
the Loan in place immediately prior to such amendment (except following and
during the continuance of an Event of Default or any prepayment of the Loan
pursuant to Section 2.4.2 hereof or to the extent that the application of a
prepayment of the Loan pursuant to Section 2.4.1 results in “rate creep”),
(iii) shall not affect the aggregate amortization of the Loan, (iv) shall not
change the dates of the Interest Period, the Maturity Date or the Payment Date,
(v) shall not affect the time periods during which Borrower is permitted to
perform any obligations under the Loan Documents, (vi) shall not decrease any of
Borrower’s or Guarantor’s rights or remedies under the Loan Documents in any
respect, (vii) any such amendments shall be in substantially the same form as
the Loan Agreement and (viii) shall not violate any Gaming Laws; and

(h) if reasonably requested by Lender, Borrower shall provide Lender, within a
reasonable period of time following Lender’s request, with any financial
statements, or financial, statistical or operating information, as Lender shall
reasonably determine to be required pursuant to Regulation AB under the
Securities Act of 1933, as amended (the “Securities Act”), or the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), or any amendment,
modification or replacement thereto or other legal requirements in connection
with any Disclosure Documents or any filing pursuant to the Exchange Act in
connection with the Securitization or as shall otherwise be reasonably requested
by Lender so long as providing such statements or information would not cause
Borrower or its Affiliates to be in violation of applicable securities laws.

9.1.2 Loan Components; Mezzanine Loans. (a) Borrower covenants and agrees that
prior to a Securitization of the Loan, upon Lender’s request Borrower shall
(i) deliver one or more new notes to replace the original note or modify the
original note and other loan documents, as reasonably required, to reflect
additional components of the Loan or allocate spread or principal among any new
components in Lender’s sole discretion, provided, (1) such new or modified note
shall at all times have the same weighted average spread of the original Note
(except following an Event of Default or any prepayment of the Loan pursuant to
Sections 2.4.1 or 2.4.2 hereof) and (2) no amortization of principal of the Loan
will be required and (ii) modify the Cash Management Agreement to reflect such
new components; and further provided, that none of the foregoing actions shall
have a material adverse effect on Borrower or affect any of the rights or
obligations of Borrower under the Loan Documents in any materially adverse
respect.

(b) Borrower covenants and agrees that after the Closing Date, but prior to a
Securitization, Lender shall have the right to establish different interest
rates and to reallocate the principal balances of the Loan and the Mezzanine
Loans amongst each other; provided, that (i) in no event shall the weighted
average spread of the Loan and the Mezzanine Loans following any such
reallocation or modification change from the initial weighted average spread in
effect immediately preceding such reallocation or modification (except in
connection with a prepayment of the Loan in accordance with Sections 2.4.1 or
2.4.2 hereof or a Mezzanine Prepayment Event or following an Event of Default or
a Mezzanine Loan Default) and (ii) no such modification shall materially and
adversely affect Borrower and any Mezzanine Borrower’s rights to prepay all or
any portion of the Loan or any Mezzanine Loan.

 

-162-



--------------------------------------------------------------------------------

(c) Borrower shall execute and deliver such documents as shall reasonably be
required by Lender in connection with this Section 9.1.2, all in form and
substance reasonably satisfactory to Lender and the Rating Agencies within ten
(10) days following such request by Lender. It shall be an Event of Default
under this Agreement, the Note, the Mortgage and the other Loan Documents if
Borrower fails to promptly comply in all material respects with any of the
terms, covenants or conditions of this Section 9.1.2. Notwithstanding anything
to the contrary herein, Lender shall cause all reasonable costs and expenses
incurred by Borrower in connection with this Section 9.1.2 (including, without
limitation, any documentary stamp taxes, intangible taxes and other recording
taxes) to be paid by Lender.

(d) Borrower covenants and agrees that after the Closing Date Lender shall have
the right, subject to the last sentence of this Section 9.1.2(d), at Lender’s
sole cost and expense, to create one or more additional Mezzanine Loans (each, a
“New Mezzanine Loan”), to establish different interest rates and to reallocate
the amortization, interest rate and principal balances of each of the Loan, the
Mezzanine Loans and any New Mezzanine Loan(s) amongst each other and to require
the payment of the Loan, the Mezzanine Loans and any New Mezzanine Loan(s) in
such order of priority as may be designated by Lender; provided, that (1) the
Loan and the Mezzanine Loans and any New Mezzanine Loan(s) shall at all times
have the same weighted average spread of the Loan and the Mezzanine Loans on the
Closing Date (except in connection with a prepayment of the Loan in accordance
with Sections 2.4.1 or 2.4.2 hereof or a Mezzanine Prepayment Event or following
an Event of Default or a Mezzanine Loan Default), (2) no such reallocation shall
modify the aggregate amortization of principal of the Loan and the Mezzanine
Loans and (3) upon the creation of such New Mezzanine Loan, only the most junior
mezzanine lender shall have the right to approve the Annual Budget during a Debt
Yield Trap Period under Section 5.1.11(d) and to approve alterations as set
forth under Section 5.1.22 and to approve the Annual Budget and any operating
budgets pursuant to Section 5.1.11. At Lender’s sole cost and expense, Borrower
shall execute and deliver such documents as shall reasonably be required by
Lender as promptly as possible under the circumstances in connection with this
Section 9.1.2(d), all in form and substance reasonably satisfactory to Lender
and the Approved Rating Agencies, including, without limitation, a promissory
note and loan documents necessary to evidence such New Mezzanine Loan (subject
to the receipt of any consent or approval of the Gaming Authorities required for
such documents, if any) and Borrower shall execute such amendments to the Loan
Documents and the Mezzanine Loan Documents as are necessary in connection with
the creation of such New Mezzanine Loan, including to provide that (a) only the
most junior mezzanine lender shall have the right to approve the Annual Budget
during a Debt Yield Trap Period under Section 5.1.11(d) and (b) to provide that
only the most junior mezzanine lender shall have the right to approve
alterations as set forth under Section 5.1.22 and the Annual Budget and any
operating budgets pursuant to Section 5.1.11 (collectively, the “Mezzanine
Modifications”); provided, that no such amendments or other documents shall
modify any provisions of the Loan Documents or the Mezzanine Loan Documents
other than to effectuate such reallocation, to incorporate the Mezzanine
Modifications and as otherwise necessary to accurately reflect such New
Mezzanine Loan. If Borrower shall cause the formation of one or more special
purpose, bankruptcy remote entities as required by Lender in order to serve as
the borrower under any New Mezzanine Loan or, if available, utilize an
upper-tier special purpose

 

-163-



--------------------------------------------------------------------------------

vehicle in its structure as such borrower (each, a “New Mezzanine Borrower”).
The applicable organizational documents of Borrower and Mezzanine Borrowers
shall be amended and modified as necessary or required in the formation of any
New Mezzanine Borrower, but subject to the other terms of this Section 9.1.2(d)
and subject to the receipt of any consent or approval of the Gaming Authorities,
if any, required for such amendments. Further, in connection with any New
Mezzanine Loan, Borrower shall, at Lender’s sole cost and expense, deliver to
Lender opinions of legal counsel with respect to due execution, authority and
enforceability of the New Mezzanine Loan and the Loan Documents and Mezzanine
Loan Documents, as amended, in substantially the same form as the opinion
delivered on the Closing Date, and an updated Insolvency Opinion for the Loan
and the Mezzanine Loans delivered on the Closing Date and a substantive
non-consolidation opinion with respect to any New Mezzanine Loan, each as
reasonably acceptable to Lender and/or the Approved Rating Agencies.
Notwithstanding the foregoing, (i) in no event shall there be more than two
(2) Mezzanine Loans and New Mezzanine Loans, in the aggregate and (ii) no New
Mezzanine Loan shall have an initial principal balance that is less than Twenty
Five Million and No/100 Dollars ($25,000,000.00).

9.1.3 Securitization Costs. All reasonable third party out of pocket costs and
expenses incurred by Lender, Borrower and Guarantor in connection with a
Securitization (including, without limitation, the fees and expenses of the
Rating Agencies and Lender’s legal fees) shall be paid by Borrower.

Section 9.2 Securitization Indemnification. (a) Borrower understands that
certain of the Provided Information may be included in Disclosure Documents in
connection with the Securitization and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act, or Exchange
Act or provided or made available to investors or prospective investors in the
Securities, the Rating Agencies, and service providers relating to the
Securitization. In the event that the Disclosure Document is required to be
revised prior to the sale of all Securities, Borrower will cooperate with the
holder of the Note in updating the Covered Disclosure Information by providing
all current information necessary to keep the Covered Disclosure Information
accurate and complete in all material respects.

(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (A) certifying that (i) the
Indemnifying Persons have, at Lender’s request in connection with each
Securitization, reviewed the sections of the Disclosure Documents entitled “Risk
Factors” (solely to the extent the “Risk Factors” relate to Borrower, Guarantor,
Voteco, Marriott, the Marriott License Agreement, the Operating Lease, any
Mezzanine Borrower, the Collateral and the Property), “Description of the
Mortgage,” “Description of the Mortgage Loan and Mortgaged Property,”
“Description of the Borrower,” “Description of the Operating Lease and Operating
Lessee,” “Description of Marriott and the Marriott License Agreement”,
“Description of the Intellectual Property,” “Description of the Mezzanine Loan”,
“Annex E – Representations and Warranties of the Borrowers”, in each case,
solely to the extent each of the foregoing relate to Borrower, Guarantor,
Voteco, Marriott, the Marriott License Agreement, the Operating Lease, any
Mezzanine Borrower, the Collateral and the Property (collectively with the
Provided Information, the “Covered Disclosure Information”) and (ii) the Covered
Disclosure Information does not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements made,
in the light of the circumstances under which they were made, not misleading,

 

-164-



--------------------------------------------------------------------------------

(B) jointly and severally indemnifying Lender, any Affiliate of Lender that has
filed any registration statement relating to the Securitization or has acted as
the sponsor or depositor in connection with the Securitization, any Affiliate of
Lender that acts as an underwriter, placement agent or initial purchaser of
Securities issued in the Securitization, any other co-underwriters, co-placement
agents or co-initial purchasers of Securities issued in the Securitization, and
each of their respective officers, directors, partners, employees,
representatives, agents and Affiliates and each Person or entity who Controls
any such Person within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (collectively, the “Indemnified Persons”), for
any losses, claims, damages, liabilities, costs or expenses (including without
limitation reasonable legal fees and expenses for enforcement of these
obligations (collectively, the “Liabilities”) to which any such Indemnified
Person may become subject insofar as the Liabilities arise out of or are based
upon any untrue statement or alleged untrue statement of any material fact
contained in the Covered Disclosure Information or arise out of or are based
upon the omission or alleged omission to state in the Covered Disclosure
Information a material fact required to be stated therein or necessary in order
to make the statements in the Covered Disclosure Information, in light of the
circumstances under which they were made, not misleading and (C) agreeing to
reimburse each Indemnified Person for any legal or other expenses incurred by
such Indemnified Person, as they are incurred, in connection with investigating
or defending the Liabilities. This indemnity agreement will be in addition to
any liability which Borrower may otherwise have. Moreover, the indemnification
and reimbursement obligations provided for in clauses (B) and (C) above shall be
effective, valid and binding obligations of Indemnifying Persons, whether or not
an indemnification agreement described in clause (A) above is provided.
Notwithstanding anything to the contrary contained herein, Covered Disclosure
Information shall not include (i) any information (including financial
information or forecasted information) solely obtained from any third party
report commissioned by or on behalf of Lender, including, without limitation,
the appraisals, property condition reports or environmental reports, (ii) any
underwritten financial information except to the extent such information is
provided by or at the request of Borrower or such information has been confirmed
or acknowledged by Borrower as accurate, complete or correct at the time the
Securitization and (iii) financial projections (except to the extent (A) such
projections are provided by or on behalf of Borrower or (B) the information,
data or assumptions upon which such financial projections are based on and are
provided by or on behalf of Borrower (but only to the extent of the information,
data or assumptions so provided by or on behalf of Borrower)).

(c) In connection with Exchange Act Filings, the Indemnifying Persons jointly
and severally agree to (i) indemnify the Indemnified Persons for Liabilities to
which any such Indemnified Person may become subject insofar as the Liabilities
arise out of or are based upon any untrue statement or alleged untrue statement
of any material fact in the Covered Disclosure Information, or the omission or
alleged omission to state in the Covered Disclosure Information a material fact
required to be stated therein or necessary in order to make the statements in
the Covered Disclosure Information, in light of the circumstances under which
they were made, not misleading and (ii) reimburse each Indemnified Person for
any legal or other out-of-pocket expenses incurred by such Indemnified Persons,
as they are incurred, in connection with defending or investigating the
Liabilities; provided, that, notwithstanding anything to the contrary contained
herein, (A) the Indemnifying Persons shall not be responsible for (x) any
liabilities relating to untrue statements or omissions in any Covered Disclosure
Information which Borrower provided notice to Lender in writing prior to the
applicable filings under the

 

-165-



--------------------------------------------------------------------------------

Exchange Act, or (y) any liabilities relating to any filings under the Exchange
Act (or the applicable provisions thereof) that Borrower is not first provided
an opportunity to review; and (ii) the Indemnifying Persons shall not be liable
for any misstatements or omissions in the applicable filings under the Exchange
Act relating to Covered Disclosure Information resulting from Lender’s failure
to accurately transcribe written information by or on behalf of the Indemnifying
Persons to Lender unless Borrower was provided a reasonable opportunity to
review such filings under the Exchange Act with respect to the Covered
Disclosure Information (or the applicable portions thereof) and failed to notify
Lender of such misstatements or omissions.

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided further that the failure to notify such
Indemnifying Person shall not relieve it from any liability which it may have to
an Indemnified Person otherwise than under the provisions of this Section 9.2.
If any such claim or action shall be brought against an Indemnified Person, and
it shall notify any Indemnifying Person thereof, such Indemnifying Person shall
be entitled to participate therein and, to the extent that it wishes, assume the
defense thereof with counsel reasonably satisfactory to the Indemnified Person.
After notice from any Indemnifying Person to the Indemnified Person of its
election to assume the defense of such claim or action, such Indemnifying Person
shall not be liable to the Indemnified Person for any legal or other expenses
subsequently incurred by the Indemnified Person in connection with the defense
thereof except as provided in the following sentence; provided, however, if the
defendants in any such action include both an Indemnifying Person, on the one
hand, and one or more Indemnified Persons on the other hand, and an Indemnified
Person shall have reasonably concluded that there are any legal defenses
available to it and/or other Indemnified Persons that are different or in
addition to those available to the Indemnifying Person, the Indemnified Person
or Persons shall have the right to select separate counsel to assert such legal
defenses and to otherwise participate in the defense of such action on behalf of
such Indemnified Person or Persons. The Indemnified Person shall instruct its
counsel to maintain reasonably detailed billing records for fees and
disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel’s fees and disbursements are solely related to
the defense of a claim for which the Indemnifying Person is required hereunder
to indemnify such Indemnified Person. No Indemnifying Person shall be liable for
the expenses of more than one (1) such separate counsel unless such Indemnified
Person shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to
another Indemnified Person.

(e) Without the prior written consent of Lender or its designee (which consent
shall not be unreasonably withheld or delayed), no Indemnifying Person shall
settle or compromise or consent to the entry of any judgment in any pending or
threatened claim, action, suit or proceeding in respect of which indemnification
may be sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding)

 

-166-



--------------------------------------------------------------------------------

unless the Indemnifying Person shall have given Lender or its designee
reasonable prior written notice thereof and shall have obtained an unconditional
release of each Indemnified Person hereunder from all liability arising out of
such claim, action, suit or proceedings. As long as an Indemnifying Person has
complied with its obligations to defend and indemnify hereunder, such
Indemnifying Person shall not be liable for any settlement made by any
Indemnified Person without the consent of such Indemnifying Person (which
consent shall not be unreasonably withheld or delayed).

(f) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be
unavailable for any reason or is insufficient to hold any Indemnified Person
harmless (with respect only to the Liabilities that are the subject of this
Section 9.2), then the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, shall contribute to the Liabilities for
which such indemnification or reimbursement is held unavailable or is
insufficient: (x) in such proportion as is appropriate to reflect the relative
benefits to the Indemnifying Persons, on the one hand, and such Indemnified
Person, on the other hand, from the transactions to which such indemnification
or reimbursement relates; or (y) if the allocation provided by clause (x) above
is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in clause (x) but also the
relative faults of the Indemnifying Persons, on the one hand, and all
Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees actually received by
the Indemnified Persons in connection with the closing of the Loan and
Securitization.

(g) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

(h) The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

(i) Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization.

Section 9.3 Exculpation. (a) Subject to the qualifications set forth in this
Section 9.3, Lender shall not enforce the liability and obligation of Borrower
to perform and observe the obligations contained in the Note, this Agreement,
the Mortgage or the other Loan Documents by any action or proceeding wherein a
money judgment shall be sought against Borrower, except that Lender may bring a
foreclosure action, an action for specific performance or any other appropriate
action or proceeding to enable Lender to enforce and realize upon its interest
under

 

-167-



--------------------------------------------------------------------------------

the Note, this Agreement, the Mortgage and the other Loan Documents, or in the
Property, the IP Collateral, the Rents, or any other collateral given to Lender
pursuant to the Loan Documents; provided, however, that, except as specifically
provided herein, any judgment in any such action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Property, in the Rents, in the IP Collateral and in any other collateral given
to Lender, and Lender, by accepting the Note, this Agreement, the Mortgage and
the other Loan Documents, agrees that it shall not sue for, seek or demand any
deficiency judgment against Borrower in any such action or proceeding under or
by reason of or under or in connection with the Note, this Agreement, the
Mortgage or the other Loan Documents. The provisions of this Section shall not,
however, (i) constitute a waiver, release or impairment of any obligation
evidenced or secured by any of the Loan Documents; (ii) impair the right of
Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Mortgage or the IP Security Agreement;
(iii) affect the validity or enforceability of or any guaranty made in
connection with the Loan or any of the rights and remedies of Lender thereunder;
(iv) impair the right of Lender to obtain the appointment of a receiver;
(v) impair the enforcement of any assignment of leases contained in the
Mortgage; or (vi) constitute a prohibition against Lender to seek a deficiency
judgment against Borrower in order to fully realize the security granted by the
Mortgage or the IP Security Agreement or to commence any other appropriate
action or proceeding in order for Lender to exercise its remedies against the
Property or IP Collateral; (b) Nothing contained herein shall in any manner or
way release, affect or impair any right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation to the extent
actually incurred by Lender (including reasonable attorneys’ fees and costs
reasonably incurred) arising out of or incurred in connection with the following
actions or omissions: (i) fraud or material and willful misrepresentation by any
Individual Borrower, Guarantor, Voteco, or any Affiliate of Borrower Voteco, or
Guarantor Controlled by BREP or Guarantor in connection with the Loan;

(ii) willful misconduct of any Individual Borrower, Guarantor, Voteco, or any
Affiliate of Voteco or any Affiliate of Borrower or Guarantor Controlled by BREP
or Guarantor that results in physical damage or waste to the Property;

(iii) intentionally omitted;

(iv) the misappropriation or conversion by any Individual Borrower, Voteco,
Guarantor, or any Affiliate of Voteco or any Affiliate of Borrower or Guarantor
Controlled by BREP or Guarantor of (A) any Insurance Proceeds paid by reason of
any Casualty, (B) any Awards received in connection with a Condemnation of all
or a portion of the Property, (C) any Rents during the continuance of an Event
of Default, or (D) any Rents paid more than one month in advance;

(v) a material breach of any covenant set forth in Section 5.1.28(a), (b) or
(c) hereof, including without limitation, if Borrower incurs Indebtedness other
than Permitted Debt in violation of Section 5.1.28(b);

 

-168-



--------------------------------------------------------------------------------

(vi) if Borrower fails to obtain Lender’s prior written consent to any financing
or other voluntary Lien encumbering the Property, if such consent is required in
accordance with the applicable provisions of the Loan Documents;

(vii) [intentionally omitted;] and

(viii) if Borrower fails to obtain Lender’s prior written consent to any Sale,
Pledge or Transfer of the Property or the IP Collateral or a Transfer of the
ownership interests in Borrower, in each case as required by Section 5.2.10
hereof, and in each case, excluding Permitted Transfers, Permitted Encumbrances
and any other Lien expressly permitted under the Loan Documents. For the
avoidance of doubt, a Transfer resulting from the exercise of Lender’s rights
under the Loan Documents, any Mezzanine Lender’s rights under any Mezzanine Loan
Documents or the consummation of any remedial or enforcement action by the
Lender or any holder of any Mezzanine Loan of the collateral for the Loan or any
Mezzanine Loan, including, without limitation, any foreclosure, deed-in-lieu or
assignment in lieu of foreclosure and the exercise of any rights of Lender or
Mezzanine Lender under the Mortgages or any Pledge Agreement or any Mezzanine
Lender Voteco Transfer Restriction Agreement, including, without limitation, any
right to vote any pledged securities or any right to replace officers and
directors of any Person (collectively, a “Foreclosure”), shall not be a Transfer
in violation of Section 5.2.10 hereof.

(c) Notwithstanding anything to the contrary in this Agreement, the Note or any
of the Loan Documents, (I) Lender shall not be deemed to have waived any right
which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the Bankruptcy Code to file a claim for the full amount of the
Debt secured by the Mortgage or to require that all collateral shall continue to
secure all of the Debt owing to Lender in accordance with the Loan Documents,
and (II) the Debt shall be fully recourse to Borrower in the event of: (A) any
Individual Borrower or Voteco filing a voluntary petition under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law; (B) the filing
of an involuntary petition by any Person against any Individual Borrower or
Voteco under the Bankruptcy Code or any other Federal or state bankruptcy or
insolvency law in which any Individual Borrower, Voteco or Guarantor or any
Affiliate of Voteco or any Affiliate of Borrower or Guarantor Controlled by BREP
or Guarantor colludes with, or otherwise assists, such Person, or solicits or
causes to be solicited petitioning creditors for any involuntary petition
against any Individual Borrower, by any Person; (C) any Individual Borrower,
Voteco or Guarantor or any Affiliate of Voteco or any Affiliate of Borrower or
Guarantor Controlled by BREP or Guarantor filing an answer consenting to or
otherwise acquiescing in or joining in any involuntary petition filed against
any Individual Borrower, by any other Person under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law or (D) any Individual
Borrower, consenting to or acquiescing in or joining in an application for the
appointment of a custodian, receiver, trustee, or examiner for any Individual
Borrower, or any portion of the Property or the IP Collateral.

Section 9.4 Matters Concerning Manager. If Borrower shall enter into a
Management Agreement in accordance with the terms hereunder, if (a) during the
continuance of an Event of Default hereunder an event of default occurs under
the Management Agreement that would give Borrower the right to terminate the
Manager, (b) with respect to an Affiliated Manager, an Event of Default shall be
continuing or (c) Manager shall become subject to a

 

-169-



--------------------------------------------------------------------------------

Bankruptcy Action, Borrower shall, at the request of Lender, subject to
Applicable Law, terminate the Management Agreement and replace the Manager with
a Qualified Manager pursuant to a Replacement Management Agreement, it being
understood and agreed that the management fee for such Qualified Manager shall
not exceed then prevailing market rates; provided, that so long as Manager is
not an Affiliate of Borrower, Manager shall be given thirty (30) days’ prior
written notice prior to a termination pursuant to clause (a) above.

Section 9.5 Servicer. At the option of Lender, the Loan may be serviced by a
master servicer, primary servicer, special servicer and/or trustee (any such
master servicer, primary servicer, special servicer, and trustee, together with
its agents, nominees or designees, are collectively referred to as servicer
(“Servicer”) selected by Lender and Lender may delegate all or any portion of
its responsibilities under this Agreement and the other Loan Documents to
Servicer pursuant to a pooling and servicing agreement, special servicing
agreement or other agreement providing for the servicing of one or more mortgage
loans (collectively, the “Servicing Agreement”) between Lender and Servicer.
Lender shall be responsible for any reasonable set-up fees or any other initial
costs relating to or arising under the Servicing Agreement and Borrower shall
not be responsible for payment of the regular monthly master servicing fee or
trustee fee due to Servicer or the trustee under the Servicing Agreement or any
fees or expenses required to be borne by Servicer. Notwithstanding the
foregoing, Borrower shall promptly reimburse Lender on demand for the following:
all actual out of pocket reasonable costs and expenses, liquidation fees,
workout fees, special servicing fees, operating advisor fees, certificate
administrator fees or any other similar fees and to the extent charges pursuant
to Section 2.3.4 hereof and interest at the Default Rate actually paid by
Borrower is insufficient to pay for same, interest payable on advances made by
the Servicer or the trustee with respect to (a) delinquent Debt Service payments
or expenses of curing Borrower’s defaults under the Loan Documents, payable by
Lender to Servicer or a trustee and provided for under the Servicing Agreement
or actual out of pocket reasonable expenses paid by Servicer or a trustee in
respect of the protection and preservation of the Property and the IP Collateral
(including, without limitation, payments of Taxes and Insurance Premiums),
(b) as a result of an Event of Default under the Loan or the Loan becoming
specially serviced, an enforcement, refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” of the
Loan Documents or of any insolvency or bankruptcy proceeding of Borrower or
(c) the costs of all property inspections and/or appraisals of the Property (or
any updates to any existing inspection or appraisal) that Servicer may be
required to obtain (other than the cost of regular annual inspections required
to be borne by Servicer under the Servicing Agreement) such appraisals (or
updates to existing appraisals) not to be required unless an Event of Default is
continuing under the Loan or the Loan is specially serviced or unless otherwise
required hereunder. Additionally, Borrower shall pay the customary and
reasonable servicing fees in connection with any special requests made by
Borrower or Guarantor during the term of the Loan including, without limitation,
in connection with a prepayment, assumption or modification of the Loan. Lender
shall grant or deny with a reasonable explanation any consent required hereunder
within fifteen (15) days (or such shorter period as provided in this Agreement)
after the receipt of the applicable request and all documents in connection
therewith. In the event that Lender fails to respond within said fifteen
(15) day period (or such shorter period as provided in this Agreement), such
failure shall be deemed to be the consent and approval of Lender if (A) Borrower
has delivered to Lender the applicable documents, with the

 

-170-



--------------------------------------------------------------------------------

notation “IMMEDIATE RESPONSE REQUIRED, FAILURE TO RESPOND TO THIS APPROVAL
REQUEST WITHIN FIFTEEN (15) DAYS (OR SUCH SHORTER PERIOD AS PROVIDED IN THIS
AGREEMENT) FROM RECEIPT SHALL BE DEEMED TO BE LENDER’S APPROVAL” prominently
displayed in bold, all caps and fourteen (14) point or larger font in the
transmittal letter requesting approval and (B) Lender does not approve or reject
(with a reasonable explanation) the applicable request within fifteen (15) days
(or such shorter period as provided in this Agreement) from the date Lender
receives such request as evidenced by a certified mail return receipt or
confirmation by a reputable national overnight delivery service that the same
has been delivered.

Section 9.6 Register. (a) The Servicer, or if no Servicer has been engaged,
Lender, as non-fiduciary agent of Borrower, shall maintain a record that
identifies each owner (including successors and assignees) of an interest in the
Loan, including the name and address of the owner, and each owner’s rights to
principal and stated interest (the “Register”), and shall record all transfers
of an interest in the Loan, including each assignment, in the Register.
Transfers of interests in the Loan (including assignments) shall be subject to
the applicable conditions set forth in the Loan Documents with respect thereto
and Servicer will update the Register to reflect the transfer. Furthermore, each
Lender that sells a participation shall, acting solely for this purpose as agent
of Borrower, maintain a register on which it enters the name and address of each
participant and the principal amounts and stated interest of each participant’s
interest (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest) except to the extent that such disclosure is necessary
to establish that such obligation is in registered form under
Section 5f.103-1(c) of the U.S. Department of Treasury regulations. The entries
in the Register and Participant Register shall be conclusive absent manifest
error. The Borrower, the Lenders and the Servicer shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, and the Borrower, the Lenders and
the Servicer shall treat each Person whose name is recorded in the Participant
Register pursuant to the terms hereof as the owner of such participation for all
purposes of this Agreement. Failure to make any such recordation, or any error
in such recordation, however, shall not affect Borrower’s obligations in respect
of the Loan. Borrower and Lender acknowledge that the Note is in registered form
and may not be transferred except by register.

(b) Borrower agrees that each participant pursuant to Section 9.1.1(a) shall be
entitled to the benefits of Section 2.2.3(f) and (h) and Section 2.7 (subject to
the requirements and limitations therein, including the requirements under
Section 2.7(e) (it being understood that the documentation required under
Section 2.7(e) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment;
provided that such participant (A) agrees to be subject to the provisions of
Section 2.7(h) as if it were an assignee hereunder; and (B) shall not be
entitled to receive any greater payment under Section 2.2.3(f) or Section 2.7,
with respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a change in a requirement of law or in the interpretation
or application thereof, or compliance by such participant or the participating
Lender with any request or directive (whether or not having the force of law)
issued from any central bank or other Governmental Authority, in each case after
the participant acquired the applicable participation.

 

-171-



--------------------------------------------------------------------------------

Section 9.7 Matters Concerning Casino Agreements. (a) If Borrower shall enter
into a Casino Agreement in accordance with the terms hereunder, if (a) during
the continuance of an Event of Default hereunder an event of default occurs
under a Casino Agreement that would give Borrower the right to terminate the
Casino Operator or (b) Casino Operator shall become subject to a Bankruptcy
Action, Borrower shall, at the request of Lender, subject to Applicable Law,
terminate the Casino Agreement and replace the Casino Operator with a Qualified
Casino Operator pursuant to a Replacement Casino Agreement, it being understood
and agreed that the management fee for such Qualified Casino Operator shall not
exceed then prevailing market rates; provided, that so long as Casino Operator
is not an Affiliate of Borrower, the Casino Operator shall be given thirty
(30) days’ prior written notice prior to a termination pursuant to clause (a)
above.

ARTICLE X – MISCELLANEOUS

Section 10.1 Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

Section 10.2 Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive.

Section 10.3 Governing Law. (a) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT,
THE NOTE AND THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
AND ANY APPLICABLE LAW OF THE UNITED STATES OF AMERICA, EXCEPT THAT AT

 

-172-



--------------------------------------------------------------------------------

ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION, AND ENFORCEMENT OF THE
LIEN AND SECURITY INTEREST CREATED PURSUANT HERETO AND PURSUANT TO THE OTHER
LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED ACCORDING TO THE LAW OF THE
STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING UNDERSTOOD THAT, TO THE FULLEST
EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK
SHALL GOVERN THE CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS
AND ALL OF THE OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST
EXTENT PERMITTED BY LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES
ANY CLAIM TO ASSERT THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS
AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE
AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW.

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

Corporation Service Company

80 State Street

Albany, New York 12207

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE
MAILED OR DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN
EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT,
ACTION OR PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT
NOTICE TO LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER,
(II) MAY AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED
AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE
SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND
(III) SHALL PROMPTLY

 

-173-



--------------------------------------------------------------------------------

DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN OFFICE IN
NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

Section 10.4 Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances. To the extent
required by any Gaming Law, Borrower shall notify all relevant Gaming
Authorities of any amendment to this Agreement or any Loan Document.

Section 10.5 Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

Section 10.6 Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as

 

-174-



--------------------------------------------------------------------------------

shall be designated from time to time by any party hereto, as the case may be,
in a written notice to the other parties hereto in the manner provided for in
this Section):

If to Lender:

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention: Joseph E. Geoghan

Facsimile No.: (212) 834-6029

with a copy to:

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention: Nancy Alto

Facsimile No.: (917) 546-2564

and

Cadwalader, Wickersham & Taft LLP

One World Financial Center

New York, New York 10281

Attention: William P. McInerney, Esq.

Facsimile No.: (212) 504-6666

If to Borrower:

c/o Blackstone Real Estate Advisors

345 Park Avenue

New York, New York 10154

Attention: William J. Stein and Judy Turchin

Facsimile No.: (212) 583-5712

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, New York 10017

Attention: Gregory J. Ressa and Erik G. Quarfordt

Facsimile No.: 212-455-2502

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

 

-175-



--------------------------------------------------------------------------------

Each Individual Borrower hereby appoints Nevada Property 1 LLC (the
“Representative Borrower”) to serve as agent on behalf of all Individual
Borrowers to receive any notices required to be delivered to any or all of
Individual Borrowers hereunder or under the other Loan Documents and to be the
sole party authorized to deliver notices on behalf of the Individual Borrowers
hereunder. Any notice delivered to the Representative Borrower shall be deemed
to have been delivered to all Individual Borrowers, and any notice received from
the Representative Borrower shall be deemed to have been received from all
Individual Borrowers. The Individual Borrowers shall be entitled from time to
time to appoint a replacement Representative Borrower by written notice
delivered to Lender and signed by both the new Representative Borrower and the
Representative Borrower being so replaced.

Section 10.7 Trial by Jury. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

Section 10.8 Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

Section 10.9 Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

Section 10.10 Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder in accordance with the Loan Documents.
To the extent Borrower makes a payment or payments to Lender, which payment or
proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then, to the extent of such payment or proceeds
received, the obligations hereunder or part thereof intended to be satisfied
shall be revived and continue in full force and effect, as if such payment or
proceeds had not been received by Lender.

Section 10.11 Waiver of Notice. Borrower shall not be entitled to any notices of
any nature whatsoever from Lender except with respect to matters for which this
Agreement or the other Loan Documents specifically and expressly provide for the
giving of notice by Lender to

 

-176-



--------------------------------------------------------------------------------

Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.
Borrower hereby expressly waives the right to receive any notice from Lender
with respect to any matter for which this Agreement or the other Loan Documents
do not specifically and expressly provide for the giving of notice by Lender to
Borrower.

Section 10.12 Remedies of Borrower. In the event that a claim or adjudication is
made that Lender or its agents have acted unreasonably or unreasonably delayed
acting in any case where by law or under this Agreement or the other Loan
Documents, Lender or such agent, as the case may be, has an obligation to act
reasonably or promptly, Borrower agrees that neither Lender nor its agents shall
be liable for any monetary damages, and Borrower’s sole remedy shall be limited
to commencing an action seeking injunctive relief or declaratory judgment. The
parties hereto agree that any action or proceeding to determine whether Lender
has acted reasonably shall be determined by an action seeking declaratory
judgment.

Section 10.13 Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of written notice
from Lender for all reasonable costs and expenses (including reasonable
attorneys’ fees and expenses) incurred by Lender in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby (other than a Securitization) and all the costs of furnishing all
opinions by counsel for Borrower (including without limitation any opinions
requested by Lender as to any legal matters arising under this Agreement or the
other Loan Documents with respect to the Property and the IP Collateral),
subject to the terms and provisions of Section 9.1.3 hereof; (ii) Borrower’s
ongoing performance of and compliance with Borrower’s respective agreements and
covenants contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental, gaming and insurance
requirements; (iii) Lender’s ongoing performance and compliance with all
agreements and conditions contained in this Agreement and the other Loan
Documents on its part to be performed or complied with after the Closing Date;
(iv) the negotiation, preparation, execution, delivery and administration of any
consents, amendments, waivers or other modifications to this Agreement and the
other Loan Documents and any other documents or matters reasonably requested by
Borrower; (v) securing Borrower’s compliance with any requests made pursuant to
the provisions of this Agreement (other than a Securitization); (vi) the filing
and recording fees and expenses, title insurance and fees and expenses of
counsel for providing to Lender all required legal opinions, and other similar
expenses incurred in creating and perfecting the Lien in favor of Lender
pursuant to this Agreement and the other Loan Documents (other than a
Securitization); (vii) enforcing or preserving any rights, in response to third
party claims or the prosecuting or defending of any action or proceeding or
other litigation, in each case against, under or affecting Borrower, this
Agreement, the other Loan Documents, the Property, the IP Collateral or any
other security given for the Loan; and (viii) enforcing any obligations of or
collecting any payments due from Borrower under this Agreement, the other Loan
Documents or with respect to the Property or the IP Collateral (including any
fees and expenses reasonably incurred by or payable to Servicer or a trustee in
connection with the transfer of the Loan to a special servicer upon Servicer’s
anticipation of a Default or Event of Default, liquidation fees, workout fees,
special servicing fees, operating advisor fees or any other similar fees and
interest payable on advances made by

 

-177-



--------------------------------------------------------------------------------

the Servicer with respect to delinquent debt service payments or expenses of
curing Borrowers’ defaults under the Loan Documents), or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings or any other amounts required under Section 9.5 hereof, provided,
however, that Borrower shall not be liable for the payment of any such costs and
expenses to the extent the same arise by reason of the gross negligence, illegal
acts, fraud or willful misconduct of Lender. Any cost and expenses due and
payable to Lender may be paid from any amounts in the Cash Management Account.

(b) Borrower shall indemnify, defend and hold harmless the Indemnified Parties
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, claims, costs, expenses and disbursements
of any kind or nature whatsoever (including, without limitation, the reasonable
fees and disbursements of counsel in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not an
Indemnified Party shall be designated a party thereto), that may be imposed on,
incurred by, or asserted against any Indemnified Party in any manner relating to
or arising out of (i) any breach by Borrower of its obligations under, or any
material misrepresentation by Borrower contained in, this Agreement or the other
Loan Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to any Indemnified Party hereunder to the extent
that such Indemnified Liabilities arise from the gross negligence, illegal acts,
fraud or willful misconduct of such Indemnified Party; provided, further, that
this Section 10.13(b) shall not apply with respect to taxes other than any taxes
that represent losses or damages arising from any non-tax claim. To the extent
that the undertaking to indemnify, defend and hold harmless set forth in the
preceding sentence may be unenforceable because it violates any law or public
policy, Borrower shall pay the maximum portion that it is permitted to pay and
satisfy under applicable law to the payment and satisfaction of all Indemnified
Liabilities incurred by the Indemnified Parties.

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby (other than a Securitization) or any consent,
approval, waiver or confirmation obtained from such Rating Agency pursuant to
the terms and conditions of this Agreement or any other Loan Document and Lender
shall be entitled to require payment of such fees and expenses as a condition
precedent to the obtaining of any such consent, approval, waiver or
confirmation.

(d) Borrower shall jointly and severally indemnify the Lender and each of its
respective officers, directors, partners, employees, representatives, agents and
Affiliates against any liabilities to which Lender, each of its respective
officers, directors, partners, employees, representatives, agents and
Affiliates, may become subject in connection with any indemnification to the
Rating Agencies in connection with issuing, monitoring or maintaining the
Securities insofar as the liabilities arise out of or are based upon any untrue
statement of any material fact in any information provided by or on behalf of
the Borrowers to the Rating Agencies (the “Covered Rating Agency Information”)
or arise out of or are based upon the omission to state a material fact in the
Covered Rating Agency Information required to be stated therein or necessary in
order to make the statements in the Covered Rating Agency Information, in light
of the circumstances under which they were made, not misleading.

 

-178-



--------------------------------------------------------------------------------

Section 10.14 Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

Section 10.15 Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

Section 10.16 No Joint Venture or Partnership; No Third Party; Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

Section 10.17 Publicity. All news releases, publicity or advertising by Borrower
or its Affiliates through any media intended to reach the general public which
refers to the Loan Documents or the financing evidenced by the Loan Documents,
to Lender or its Affiliates shall be subject to the prior written approval of
Lender in its sole discretion.

Section 10.18 Waiver of Marshalling of Assets. To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, and agrees not to assert any right
under any laws pertaining to the marshalling of assets, the sale in inverse
order of alienation, homestead exemption, the administration of estates of
decedents, or any other matters whatsoever to defeat, reduce or affect the right
of Lender under the Loan Documents to a sale of the Property for the collection
of the Debt without any prior or different resort for collection or of the right
of Lender to the payment of the Debt out of the net proceeds of the Property in
preference to every other claimant whatsoever.

 

-179-



--------------------------------------------------------------------------------

Section 10.19 Waiver of Counterclaim. Borrower hereby waives the right to assert
a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

Section 10.20 Conflict; Construction of Documents; Reliance. In the event of any
conflict between the provisions of this Agreement and any of the other Loan
Documents, the provisions of this Agreement shall control. The parties hereto
acknowledge that they were represented by competent counsel in connection with
the negotiation, drafting and execution of the Loan Documents and that such Loan
Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

Section 10.21 Brokers and Financial Advisors. Borrower hereby represents that it
has dealt with no financial advisors, brokers, underwriters, placement agents,
agents or finders in connection with the transactions contemplated by this
Agreement. Borrower hereby agrees to indemnify, defend and hold Lender harmless
from and against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s attorneys’ fees and expenses) in any way relating to or
arising from a claim by any Person that such Person acted on behalf of Borrower
or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

Section 10.22 Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written, between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

Section 10.23 Joint and Several Liability. If Borrower consists of more than one
(1) Person the obligations and liabilities of each Person shall be joint and
several.

Section 10.24 Intentionally Omitted.

 

-180-



--------------------------------------------------------------------------------

Section 10.25 Certain Additional Rights of Lender. Notwithstanding anything to
the contrary contained in this Agreement, Lender shall have:

(a) upon not less than fifteen (15) Business Days’ prior written notice to
Borrower, the right to request and to hold a meeting at Lender’s office in New
York, New York no more than two(2) times during any calendar year to consult
with an officer of Borrower that is familiar with the financial condition of
Borrower and the operation of the Property and IP Collateral regarding such
significant business activities and business and financial developments of
Borrower as are specified by Lender in writing in the request for such meeting;
provided, however, that such consultations shall not include discussions of
environmental compliance programs or disposal of hazardous substances; and

(b) the right, in accordance with the terms of this Agreement, to examine the
books and records of Borrower at any reasonable times upon reasonable notice no
more than four (4) times during any calendar year, provided that any such
examination shall be conducted so as not to unreasonably interfere with the
business of Borrower, guests or any Tenants, or other occupants of the Property.

The rights described above in this Section 10.25 may be exercised by Lender on
behalf of any Person which Controls Lender.

Section 10.26 Discounted Payoff. (a) Notwithstanding anything to the contrary
contained in this Agreement and without any obligation on the part of Borrower
or any Mezzanine Borrower to make, or any Lender or Mezzanine Lender to accept a
Discounted Payoff under this Loan Agreement or any Mezzanine Loan Agreement, as
applicable, each Mezzanine Borrower shall be permitted to prepay at a discount
all or any portion of the related Mezzanine Loan (each a “Discounted Payoff”);
provided that, no Event of Default is continuing and, and provided further that
the applicable Mezzanine Lender receiving such Discounted Payoff has consented
to such prepayment. Notwithstanding anything to the contrary contained in this
Agreement, any prepayments made by a Mezzanine Borrower in connection with a
Discounted Payoff pursuant to Section 10.26 of the applicable Mezzanine Loan
Agreement shall be applied solely to reduce the portion of the related Mezzanine
Loan, as applicable, held by the Mezzanine Lender or participant in such
Mezzanine Loan accepting such Discounted Payoff by an amount equal to the Face
Amount of such Discounted Payoff. For purposes of calculating Debt Yield, any
portion of a Mezzanine Loan deemed outstanding upon such Discounted Payoff shall
be reduced by the Face Amounts retired in connection with such Discounted
Payoff.

(b) Borrower acknowledges and agrees that any Discounted Payoff of any Mezzanine
Loan shall in no event be characterized by Borrower as a purchase of an interest
in the related Mezzanine Loan.

(c) Lender acknowledges that any intercreditor or co-lender arrangements among
the Lender and/or the Mezzanine Lenders shall permit Discounted Payoffs of a
portion of each Mezzanine Loan without requiring the consent of Lender, any
other Mezzanine Lenders or any participants or holders of any other Mezzanine
Loan.

 

-181-



--------------------------------------------------------------------------------

Section 10.27 Use of Borrower Provided Information. Lender agrees that is shall
use commercially reasonable efforts to use Provided Information solely for
purposes of the ownership and sale of its interest in the Loan (including,
without limitation, the administration of the Loan and any Securitization).
Notwithstanding the foregoing, nothing in this Section 10.27 shall prevent any
Lender from: (i) disclosing or otherwise using any Provided Information in the
manner and for the purposes set forth in Section 9.1 and Section 9.2 of this
Agreement, (ii) disclosing Provided Information to any loan participant or
similar holders of an interest in the Loan, provided that such participants or
other holders shall be instructed to use commercially reasonable efforts to use
such Provided Information solely in connection with their ownership of their
interest in the Loan, (iii) disclosing Provided Information subject to an
instruction to comply with the provisions of this Section 10.27, to any
prospective participant or other transferee of an interest in the Loan,
(iv) disclosing Provided Information to its employees, directors, agents,
attorneys, accountants, investors, potential investors, finance providers, tax
consultants, tax preparers, financial consultants and other professional
advisors or those of any of its affiliates, (v) disclosing Provided Information
upon the request or demand of any Governmental Authority, (vi) disclosing
Provided Information in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Legal Requirement,
(vii) disclosing Provided Information if requested or required to do so in
connection with any litigation or similar proceeding, (viii) disclosing or
otherwise using any Provided Information that has been publicly disclosed, or
(ix) disclosing or otherwise using any Provided Information in connection with
the exercise of any remedy hereunder or under any other Loan Document.

Section 10.28 Borrower Affiliate Lender. Lender agrees that the Lender Documents
shall not prohibit or restrict Affiliates of Borrower from purchasing or
otherwise acquiring and owning (a) the beneficial interests in the Loan as may
be evidenced by any single or multi-class non-voting Securities in respect of
any private or public securitization of the Loan or (b) any direct or indirect
interests in any of the Mezzanine Loans (or otherwise impose additional
restrictions or requirements on a transfer to such Affiliate of Borrower),
provided, however, that the Lender Documents may include restrictions on the
exercise of the rights and remedies by such Affiliates of Borrower under the
Loan and the Mezzanine Loans including, without limitation, (i) restrictions on
any such Affiliate having the right to, or exercising, directly or indirectly,
any control, decision-making power, voting rights, notice and cure rights, or
other rights that would otherwise benefit a holder by virtue of its ownership or
control of any interest with respect to the Loan or any Mezzanine Loan,
(ii) restrictions on any such Affiliate’s approval and consent rights under any
intercreditor agreement, (iii) restrictions on such Affiliate’s initiation of
enforcement actions against equity collateral or such collection of default
interest, late payment charges or other fees and expenses, (iv) restrictions on
the making of protective advances, (v) restrictions on such Affiliate from
making or bringing any claim, in its capacity as a holder of any direct or
indirect interest in the Loan or any Mezzanine Loan, against Lender, any
Mezzanine Lender or any agent of any of the foregoing with respect to the duties
and obligations of such Person under the Loan Documents, any Mezzanine Loan
Documents, any intercreditor agreement or any applicable co-lender agreement and
(vi) restrictions on such Affiliate’s access to any electronic platform for the
distribution of materials or information among the Lender and the Mezzanine
Lender, “asset status reports” or any correspondence or materials or notices of
or participation in any discussions, meetings or conference calls (among Lender
and the Mezzanine Lenders, any of their respective co-lenders or participants,
or

 

-182-



--------------------------------------------------------------------------------

otherwise) regarding or relating to any workout discussions or litigation or
foreclosure strategy (or potential litigation strategy) involving the Loan or
the Mezzanine Loans, other than in its capacity as Borrower or a Mezzanine
Borrower to the extent discussions and negotiations are being conducted with
Borrower or such Mezzanine Borrower (as distinct from internal discussions and
negotiations among the various creditors).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-183-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER: NEVADA PROPERTY 1 LLC, a Delaware limited liability company By:

/s/ Tyler Henritze

Name: Tyler Henritze Title: Senior Managing Director, Vice President, Treasurer
and Secretary NEVADA RESTAURANT VENTURE 1 LLC, a Delaware limited liability
company By:

/s/ Tyler Henritze

Name: Tyler Henritze Title: Senior Managing Director, Vice President, Treasurer
and Secretary



--------------------------------------------------------------------------------

NEVADA RETAIL VENTURE 1 LLC, a Delaware limited liability company By:

/s/ Tyler Henritze

Name: Tyler Henritze Title: Senior Managing Director, Vice President, Treasurer
and Secretary



--------------------------------------------------------------------------------

TCOLV PROPCO LLC, a Delaware limited liability company By:

/s/ Tyler Henritze

Name: Tyler Henritze Title: Senior Managing Director, Vice President, Treasurer
and Secretary



--------------------------------------------------------------------------------

LENDER:

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, a banking association chartered under
the laws of the United States of America

By:

/s/ Joseph E. Geoghan

Name: Joseph E. Geoghan Title: Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

(OUTPARCELS)

Floors 47, 48, 49, or 50 of that condominium established pursuant to that
certain Declaration of Covenants, Conditions and Restrictions and Reservation of
Easements for The Cosmopolitan of Las Vegas East Tower, by Nevada Property 1
LLC, dated January 10, 2011 and recorded January 13, 2011 as Instrument No.
201101130002555 of Official Records, as assigned pursuant to that certain
Assignment and Assumption of Declaration of Covenants, Conditions and
Restrictions and Reservation of Easements for The Cosmopolitan of Las Vegas East
Tower, by and among Operating Borrower, as assignor, and Propco Borrower, as
assignee, dated as of the date hereof.

 

EXHIBIT A-1



--------------------------------------------------------------------------------

EXHIBIT B-1

(U.S. TAX COMPLIANCE CERTIFICATE)

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement dated as of December 19, 2014 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), among JPMorgan Chase Bank, National Association, as
Lender, and TCOLV PROPCO LLC, NEVADA PROPERTY 1 LLC, NEVADA RESTAURANT VENTURE 1
LLC and NEVADA RETAIL VENTURE 1 LLC, collectively, as Borrower.

Pursuant to the provisions of Section 2.7 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the Loan
(as well as any Note evidencing such Loan) in respect of which it is providing
this certificate, (ii) it is not a bank within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a “10-percent shareholder” of
the Borrower (or, if Borrower is a disregarded entity, of Borrower’s sole
beneficial owner for U.S. federal income tax purposes) within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower (or, if Borrower is a disregarded entity, of
Borrower’s sole beneficial owner for U.S. federal income tax purposes) as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Borrower with a certificate of its non-U.S.
Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower, and (2) the undersigned shall have at all times furnished the
Borrower with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

a banking association chartered under the laws of the

United States of America

 

By:

 

Name: Title:

 

Exhibit B-1-1



--------------------------------------------------------------------------------

EXHIBIT B-2

(U.S. TAX COMPLIANCE CERTIFICATE)

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement dated as of December 19, 2014 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), between JPMorgan Chase Bank, National Association, as
Lender, and TCOLV PROPCO LLC, NEVADA PROPERTY 1 LLC, NEVADA RESTAURANT VENTURE 1
LLC and NEVADA RETAIL VENTURE 1 LLC, collectively, as Borrower.

Pursuant to the provisions of Section 2.7 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
participation in respect of which it is providing this certificate, (ii) it is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is
not a “10-percent shareholder” of the Borrower (or, if Borrower is a disregarded
entity, of Borrower’s sole beneficial owner for U.S. federal income tax
purposes) within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it is
not a controlled foreign corporation related to the Borrower (or, if Borrower is
a disregarded entity, of Borrower’s sole beneficial owner for U.S. federal
income tax purposes) as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

a banking association chartered under the laws of the

United States of America

 

By:

 

Name: Title:

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT B-3

(U.S. TAX COMPLIANCE CERTIFICATE)

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Loan Agreement dated as of December 19, 2014 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), among JPMorgan Chase Bank, National Association, as
Lender, and TCOLV PROPCO LLC, NEVADA PROPERTY 1 LLC, NEVADA RESTAURANT VENTURE 1
LLC and NEVADA RETAIL VENTURE 1 LLC, collectively, as Borrower.

Pursuant to the provisions of Section 2.7 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a “10-percent shareholder” of the Borrower (or,
if Borrower is a disregarded entity, of Borrower’s sole beneficial owner for
U.S. federal income tax purposes) within the meaning of Section 871(h)(3)(B) of
the Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower (or, if Borrower is a disregarded
entity, of Borrower’s sole beneficial owner for U.S. federal income tax
purposes) as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

a banking association chartered under the laws of the

United States of America

 

By:

 

Name:

Title:

 

Exhibit B-3-1



--------------------------------------------------------------------------------

EXHIBIT B-4

(U.S. TAX COMPLIANCE CERTIFICATE)

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Loan Agreement dated as of December 19, 2014 (as
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Agreement”), among JPMorgan Chase Bank, National Association, as
Lender, and TCOLV PROPCO LLC, NEVADA PROPERTY 1 LLC, NEVADA RESTAURANT VENTURE 1
LLC and NEVADA RETAIL VENTURE 1 LLC, collectively, as Borrower.

Pursuant to the provisions of Section 2.7 of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan (as well as
any Note evidencing such Loan) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan (as well as any Note evidencing such Loan),
(iii) with respect to the extension of credit pursuant to this Agreement or any
other Loan Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a “10-percent shareholder” of the Borrower (or, if Borrower
is a disregarded entity, of Borrower’s sole beneficial owner for U.S. federal
income tax purposes) within the meaning of Section 871(h)(3)(B) of the Code and
(v) none of its direct or indirect partners/members is a controlled foreign
corporation related to the Borrower (or, if Borrower is a disregarded entity, of
Borrower’s sole beneficial owner for U.S. federal income tax purposes) as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Borrower with IRS Form W-8IMY accompanied by
one of the following forms from each of its partners/members that is claiming
the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E or
(ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E
from each of such partner’s/member’s beneficial owners that is claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower, and (2) the undersigned shall
have at all times furnished the Borrower with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Agreement and used herein
shall have the meanings given to them in the Agreement.

JPMORGAN CHASE BANK, NATIONAL ASSOCIATION,

a banking association chartered under the laws of the

United States of America

 

By:

 

Name: Title

 

EXHIBIT B-4



--------------------------------------------------------------------------------

EXHIBIT D

(FORM OF RESIGNATION OF CONDOMINIUM BOARD)

Dated:             , 20    

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention: Joseph E. Geoghan

Facsimile No.: (212) 834-6029

JPMorgan Chase Bank, National Association

383 Madison Avenue

New York, New York 10179

Attention: Nancy Alto

Facsimile No.: (917) 546-2564

Re: The Cosmopolitan of Las Vegas [East/West] Tower Unit Owners Association (the
“Association”), which Association was established pursuant to that certain
Declaration of Covenants, Conditions and Restrictions and Reservation of
Easements for The Cosmopolitan of Las Vegas [East/West] Tower (the
“Condominium”), dated January 10, 2011 and recorded on January 13, 2011 as
Instrument No. [201101130002555/201101130002556] of Official Records (the
“Declaration”). All capitalized terms not defined herein shall have the meaning
set forth in the Declaration.

Ladies and Gentlemen:

The undersigned, being the members of the Board appointed by the Condominium
unit owners hereby each tenders his or her resignation from the Board. Such
resignations may not be rescinded or revoked by the undersigned so long as
JPMorgan Chase Bank, National Association (together with its successors and
assigns, “Lender”), is the beneficiary of the Mortgage (as defined in that
certain Loan Agreement) dated as of December     , 2014 (as amended, assigned,
restated, modified or supplemented, the “Loan Agreement”) among TCOLV PROPCO
LLC, Nevada Property 1 LLC, Nevada Restaurant Venture 1 LLC and Nevada Retail
Venture 1 LLC, each a Delaware limited liability company as borrower,
(individually or collectively, as the context may require, as “Borrower”) and
Lender, encumbering the Condominium (or, in the alternative, a custodian is
holding the Mortgage encumbering the Condominium for the benefit of Lender).
This resignation shall be returned to you upon payment in full of all principal,
interest and other sums owing pursuant to the Loan Agreement. Such resignation
shall be effective upon your acceptance thereof, without notice to the
undersigned, which acceptance may be made at any time during the existence of a
monetary Event of Default (as defined in the Loan Agreement) or other material
Event of Default under the Loan Agreement, but not otherwise. In

 

EXHIBIT D-0



--------------------------------------------------------------------------------

the event Lender has accepted such resignation and thereafter such monetary
Event of Default or other material Event of Default is cured in accordance with
the Loan Agreement and the Loan (as defined in the Loan Agreement) has not been
accelerated, the undersigned members of the Board shall be reinstated.

This instrument may be executed in more than one counterpart, and, as so
executed, shall constitute one instrument.

[Signature Page Follows]

 

EXHIBIT D-1



--------------------------------------------------------------------------------

        Sincerely,

 

 

Name:

This is to certify that this conditional resignation was executed in my presence
on the date hereof by                      whose signature appears above in the
capacity indicated.

 

 

Notary Public

 

EXHIBIT D-2